
	
		I
		111th CONGRESS
		2d Session
		H. R. 4529
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Ryan of Wisconsin
			 (for himself, Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Burgess,
			 Mr. Campbell,
			 Mr. Hensarling,
			 Mr. Nunes, and
			 Mr. Price of Georgia) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Energy and
			 Commerce, Education and
			 Labor, Rules,
			 the Budget, and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the reform of health care, the Social
		  Security system, the tax code for individuals and business, job training, and
		  the budget process.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Roadmap for America’s Future
			 Act of 2010.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purpose.
					Title I—Health Care Reform
					Subtitle A—Expanding Patient’s Health Care Choices
					Part 1—State-Based Health Care Exchanges
					Sec. 101. State-based health care exchanges.
					Sec. 102. Requirements.
					Sec. 103. State Exchange incentives.
					Part 2—Fair Tax Treatment for all Americans to Afford Health
				Care
					Sec. 111. Reference.
					Subpart A—Refundable and Advanceable Credit for Certain Health
				Insurance Coverage
					Sec. 112. Refundable and advanceable credit for certain health
				insurance coverage.
					Sec. 113. Requiring employer transparency about employee
				benefits.
					Sec. 114. Changes to existing tax preferences for medical
				coverage, etc., for individuals eligible for qualified health insurance
				credit.
					Subpart B—Health Savings Accounts
					Sec. 121. Improvements to health savings accounts.
					Sec. 122. Exception to requirement for employers to make
				comparable health savings account contributions.
					Subtitle B—Health Plan Choice; Small Business Health Fairness;
				Tax Amendments
					Sec. 131. Cooperative governing of individual health insurance
				coverage.
					Sec. 132. Small business health fairness.
					Sec. 133. Repeal of certain tax exemptions for health insurance
				payments.
					Subtitle C—Health Care Services Commission
					Part I—Establishment and General Duties
					Sec. 141. Establishment.
					Sec. 142. General authorities and duties.
					Sec. 143. Dissemination.
					Part II—Forum for Quality and Effectiveness in Health
				Care
					Sec. 151. Establishment of office.
					Sec. 152. Membership.
					Sec. 153. Duties.
					Sec. 154. Adoption and enforcement of guidelines and
				standards.
					Sec. 155. Additional requirements.
					Part III—General Provisions
					Sec. 161. Certain administrative authorities.
					Sec. 162. Funding.
					Sec. 163. Definitions.
					Part IV—Terminations and Transition
					Sec. 171. Termination of Agency for Healthcare Research and
				Quality.
					Sec. 172. Transition.
					Part V—Independent Health Record Trust
					Sec. 181. Short title of part.
					Sec. 182. Purpose.
					Sec. 183. Definitions.
					Sec. 184. Establishment, certification, and membership of
				independent health record trusts.
					Sec. 185. Duties of IHRT to IHRT participants.
					Sec. 186. Availability and use of information from records in
				IHRT consistent with privacy protections and agreements.
					Sec. 187. Voluntary nature of trust participation and
				information sharing.
					Sec. 188. Financing of activities.
					Sec. 189. Regulatory oversight.
					Title II—Fairness for Every American Patient
					Subtitle A—Medicaid Modernization
					Sec. 201. Medicaid modernization.
					Sec. 202. Outreach.
					Sec. 203. Transition rules; miscellaneous
				provisions.
					Subtitle B—Supplemental Health Care Assistance for Low-Income
				Families
					Sec. 211. Supplemental health care assistance for low-income
				families.
					Title III—Medicare Reform
					Subtitle A—New Medicare Program
					Sec. 301. Benefit changes.
					Sec. 302. Increase in Medicare eligibility age.
					Sec. 303. Unified Medicare Trust Fund.
					Subtitle B—Changes in Current Medicare Program
					Sec. 311. Income-related reduction in part D premium
				subsidy.
					Sec. 312. Reduction in hospital marketbasket
				increases.
					Sec. 313. Elimination of indexing of income thresholds for part
				B income-related premiums.
					Sec. 314. Reinstatement of the Medicare trigger.
					Sec. 315. Eliminating inefficiencies and increasing choice in
				Medicare Advantage.
					Subtitle C—Medical Liability Reform
					Part 1—Enacting Real Medical Liability Reform
					Sec. 321. Encouraging speedy resolution of claims.
					Sec. 322. Compensating patient injury.
					Sec. 323. Maximizing patient recovery.
					Sec. 324. Additional health benefits.
					Sec. 325. Punitive damages.
					Sec. 326. Authorization of payment of future damages to
				claimants in health care lawsuits.
					Sec. 327. Definitions.
					Sec. 328. Effect on other laws.
					Sec. 329. State flexibility and protection of States’
				rights.
					Sec. 330. Applicability; effective date.
					Part 2—Ending Lawsuit Abuse
					Sec. 331. State grants to create health court
				solutions.
					Title IV—Social Security reform
					Sec. 401. Short title.
					Sec. 402. Establishment of Personal Social Security Savings
				Program.
					Sec. 403. Monthly insurance benefits for participating
				individuals.
					Sec. 404. Tax treatment of accounts.
					Sec. 405. Self-Liquidating Social Security Transition
				Fund.
					Sec. 406. Budgetary treatment of Social Security.
					Sec. 407. Accounting for the Old-Age, Survivors, and Disability
				Insurance Program and the Personal Social Security Savings Program.
					Sec. 408. Progressive indexing of benefits for old-age, wife’s,
				and husband’s insurance benefits.
					Sec. 409. Adjustments to schedule for increases in normal
				retirement age.
					Title V—Simplified Income Tax
					Sec. 501. Short title.
					Sec. 502. Repeal of alternative minimum tax for noncorporate
				taxpayers.
					Sec. 503. Simplified income tax system.
					Sec. 504. Exclusion for capital gains, dividends, and
				interest.
					Sec. 505. Repeal of estate and gift taxes.
					Title VI—BUSINESS CONSUMPTION TAX
					Sec. 601. Short title.
					Sec. 602. Repeal of corporate income tax; new tax paid by
				corporations and other businesses.
					Sec. 603. Repeal of chapter
				6.
					Title VII—Job Training Results Act of 2010
					Sec. 701. Short title.
					Sec. 702. Purpose.
					Sec. 703. Improvement of job training programs; performance
				metrics for WIA job training programs.
					Sec. 704. Other job training programs.
					Sec. 705. Transparency.
					Sec. 706. Evaluations.
					Sec. 707. Encouraging innovation.
					Sec. 708. Making WIA Training Vouchers more accessible and
				flexible.
					Sec. 709. Life long learning awareness campaigns.
					Sec. 710. GAO reports.
					Title VIII—SPENDING LIMITS AND DEFICIT CONTROL
					Sec. 800. Short title.
					Subtitle A—Spending Limits and Deficit Control
					Sec. 801. Discretionary spending limits.
					Sec. 802. Total spending limits.
					Subtitle B—Reports and Orders 
					Sec. 811. Reports and orders.
					Sec. 812. Spending limits enforcement.
					Sec. 813. Spending reduction orders.
					Sec. 814. Alternate spending reduction legislation in the House
				of Representatives.
					Sec. 815. Alternate spending reduction legislation in the
				Senate.
					Subtitle C—Long-Term Budgeting
					Sec. 821. CBO and OMB projections.
					Sec. 822. GAO and OMB statements of the Federal Government’s
				financial condition.
					Sec. 823. Five-year fiscal sustainability review.
					Sec. 824. Long-term reconciliation.
					Sec. 825. Long-term spending increase point of
				order.
				
			2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds as follows:
				(1)The Congressional
			 Budget Office, the Government Accountability Office, and the Federal Reserve
			 have all found that Social Security, Medicare, and Medicaid, as currently
			 structured, will result in unsustainable levels of spending, deficits, and
			 debt.
				(2)Although Americans
			 remain committed to the missions of these initiatives, the goals can no longer
			 be met on models created nearly 80 years ago—with large, centralized
			 institutions, especially government, serving as sole providers for an
			 increasingly dependent population.
				(3)The continuing
			 failure to enact solutions makes these problems more intractable with each
			 succeeding year.
				(4)Among the
			 inescapable signs are the following: an unsustainable path of Government
			 spending; levels of projected debt that threaten to bankrupt the country;
			 trillions of dollars of unfunded liabilities in the Government’s major benefit
			 programs; and the erosion of Americans’ security and confidence in health care
			 and retirement.
				(5)These conditions
			 pose significant potential burdens not only for the Government, but for the
			 United States economy as well, threatening its ability to continue raising
			 standards of living, and its leadership in an increasingly international
			 marketplace.
				(6)A
			 comprehensive plan is needed, and this legislation aims to gain control of
			 Federal spending, deficits, and debt while energizing the productive capacities
			 of Americans to generate sustained economic growth.
				(b)PurposeThe
			 purpose of this Act is as follows:
				(1)Health care
			 reformTo provide access to health care coverage for uninsured
			 Americans by establishing a new tax credit; to reform health insurance markets,
			 high-risk pools, and electronic health records; and to create a new agency to
			 promote the dissemination of industry-defined health care price and quality
			 data.
				(2)Medicaid and
			 SCHIP reformTo ensure health care coverage for those who need it
			 most and can be sustained, reforms the Medicaid and SCHIP to expand coverage
			 options for beneficiaries, gives greater flexibility, and slows the growth in
			 spending.
				(3)Medicare
			 reformTo ensure the Medicare
			 benefit continues to provide health care coverage for seniors by establishing
			 modernizing the program to slowly phase in reforms for those younger than 55
			 years of age, and to make the program permanently solvent and fiscally
			 sustainable.
				(4)Social Security
			 reformTo reform Social Security to ensure retirement security
			 for future generations and to make it solvent for the foreseeable future; to
			 address inequities in the system and provide millions of Americans with the
			 opportunity to build a retirement nest egg that they can pass on to their
			 heirs.
				(5)Individual
			 income tax reformTo offer taxpayers a choice in paying their
			 Federal income taxes; to allow individuals to choose between the current tax
			 code or a highly simplified tax system with virtually no deductions or credits
			 (apart from an individual health care credit), two low tax rates and a generous
			 standard deduction and personal exemption; to fully repeal the alternative
			 minimum tax (AMT), eliminate the tax on interest, capital gains and dividends
			 in order to promote saving; and to repeal the estate tax.
				(6)Business tax
			 reformTo eliminate the United States corporate income tax and
			 establishes a border-adjustable business consumption tax in its place; to
			 provide a new method of business taxation that will level the playing field for
			 United States businesses to compete with foreign businesses and will promote
			 sustained economic growth, investment and job creation in America.
				(7)Job
			 TrainingTo assist working Americans in an increasingly global
			 economy, reforms 49 job training programs across eight agencies to enhance
			 transparency, accountability, and performance.
				(8)Budget
			 processTo keep total spending of the Government under control,
			 nondefense discretionary spending limits are set forth, a limit on total
			 outlays as a percentage of the gross domestic produce is established, and the
			 process is reformed to put a greater focus on long-term budgetary
			 trends.
				IHealth Care
			 Reform
			AExpanding
			 Patient’s Health Care Choices
				1State-Based Health
			 Care Exchanges
					101.State-based health
			 care exchanges
						(a)State-Based
			 health care exchanges
							(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this part as the Secretary) shall establish a process for the
			 review of applications submitted by States for the establishment and
			 implementation of State-based health care Exchanges (referred to in this part
			 as a State Exchange) and for the certification of such
			 Exchanges. The Secretary shall certify a State Exchange if the Secretary
			 determines that such Exchange meets the requirements of this part.
							(2)Continued
			 certificationThe certification of a State Exchange under
			 subsection (a) shall remain in effect until the Secretary determines that the
			 Exchange has failed to meet any of the requirements under this part.
							102.Requirements
						(a)General
			 requirements for certificationAn application for certification
			 under section 101(a) shall demonstrate compliance with the following:
							(1)PurposeThe
			 primary purpose of a State Exchange shall be the facilitation of the individual
			 purchase of innovative private health insurance and the creation of a market
			 where private health plans compete for enrollees based on price and
			 quality.
							(2)AdministrationA
			 State shall ensure the operation of the State Exchange through direct contracts
			 with the health insurance plans that are participating in the State Exchange or
			 through a contract with a third party administrator for the operation of the
			 Exchange.
							(3)Plan
			 participationA State shall not restrict or otherwise limit the
			 ability of a health insurance plan to participate in, and offer health
			 insurance coverage through, the State Exchange, so long as the health insurance
			 issuers involved are duly licensed under State insurance laws applicable to all
			 health insurance issuers in the State and otherwise comply with the
			 requirements of this part.
							(4)Premiums
								(A)AmountA
			 State shall not determine premium or cost sharing amounts for health insurance
			 coverage offered through the State Exchange.
								(B)Collection
			 methodA State shall ensure the existence of an effective and
			 efficient method for the collection of premiums for health insurance coverage
			 offered through the State Exchange.
								(b)Benefit parity
			 with Members of CongressWith respect to health insurance issuers
			 offering health insurance coverage through the State Exchange, the State shall
			 not impose any requirement that such issuers provide coverage that includes
			 benefits different than requirements on plans offered to Members of Congress
			 under chapter 89 of title 5, United States Code.
						(c)Facilitating
			 universal coverage for Americans
							(1)Automatic
			 enrollmentThe State Exchange shall ensure that health insurance
			 coverage offered through the Exchange provides for the application of uniform
			 mechanisms that are designed to encourage and facilitate the enrollment of all
			 eligible individuals in Exchange-based health insurance coverage. Such
			 mechanisms shall include automatic enrollment through various venues, which may
			 include emergency rooms, the submission of State tax forms, places of
			 employment in the State, and State departments of motor vehicles.
							(2)Other enrollment
			 opportunities
								(A)In
			 generalThe State Exchange shall ensure that health insurance
			 coverage offered through the Exchange permits enrollment, and changes in
			 enrollment, of individuals at the time such individuals become eligible
			 individuals in the State.
								(B)Annual open
			 enrollment periodsThe State Exchange shall ensure that health
			 insurance coverage offered through the Exchange permits eligible individuals to
			 annually change enrollment among the coverage offered through the Exchange,
			 subject to subparagraph (A).
								(C)Incentives for
			 continuous annual coverageThe State Exchange shall include an
			 incentive for eligible individuals to remain insured from plan year to plan
			 year, and may include incentives such as State tax incentives or premium-based
			 incentives.
								(3)Guaranteed
			 access for individualsThe State Exchange shall ensure that, with
			 respect to health insurance coverage offered through the Exchange, all eligible
			 individuals are able to enroll in the coverage of their choice provided that
			 such individuals agree to make applicable premium and cost sharing
			 payments.
							(4)Limitation on
			 pre-existing condition exclusionsThe State Exchange shall ensure
			 that health insurance coverage offered through the Exchange meets the
			 requirements of section 9801 of the Internal Revenue Code of 1986 in the same
			 manner as if such coverage was a group health plan.
							(5)Opt-outNothing
			 in this part shall be construed to require that an individual be enrolled in
			 health insurance coverage.
							(d)Limitation on
			 exorbitant premiums
							(1)Establishment of
			 mechanismWith respect to health insurance coverage offered
			 through the State Exchange, the Exchange shall establish a mechanisms to
			 protect enrollees from the imposition of excessive premiums, to reduce adverse
			 selection, and to share risk.
							(2)Mechanism
			 optionsThe mechanisms referred to in paragraph (1) may include
			 the following:
								(A)Independent risk
			 adjustmentThe implementation of risk-adjustment among health
			 insurance coverage offered through the State Exchange through a contract
			 entered into with a private, independent board. Such board shall include
			 representation of health insurance issuers and State officials but shall be
			 independently controlled. The State Exchange shall ensure that risk-adjustment
			 implemented under this subparagraph shall be based on a blend of patient
			 diagnoses and estimated costs.
								(B)Health security
			 poolsThe establishment (or continued operation under section
			 2745 of the Public Health Service Act) of a health security pool to guarantee
			 high-risk individuals access to affordable, quality health care.
								(C)ReinsuranceThe
			 implementation of a successful reinsurance mechanisms to guarantee high-risk
			 individuals access to affordable, quality health care.
								(e)Medicaid and
			 SCHIP BeneficiariesThe State Exchange shall include procedures
			 to permit eligible individuals who are receiving (or who are eligible to
			 receive) health care under title XIX or XXI of the Social Security Act to
			 enroll in health insurance coverage offered through the Exchange.
						(f)Dissemination of
			 coverage informationThe State Exchange shall ensure that each
			 health insurance issuer that provides health insurance coverage through the
			 Exchange disseminate to eligible individuals and employers within the State
			 information concerning health insurance coverage options, including the plans
			 offered and premiums and benefits for such plans.
						(g)Regional
			 options
							(1)Interstate
			 compactsTwo or more States that establish a State Exchange may
			 enter into interstate compacts providing for the regulations of health
			 insurance coverage offered within such States.
							(2)Model
			 legislationStates adopting model legislation as developed by the
			 National Association of Insurance Commissioners shall be eligible to enter into
			 an interstate compact as provided for in this section.
							(3)Multi-State
			 pooling arrangementsState Exchanges may implement a multi-state
			 health care coverage pooling arrangement under this part.
							(h)Eligible
			 individualIn this part, the term eligible
			 individual means an individual who is—
							(1)a
			 citizen or national of the United States or an alien lawfully admitted to the
			 United States for permanent residence or otherwise residing in the United
			 States under color of law;
							(2)a
			 resident of the State involved;
							(3)not incarcerated;
			 and
							(4)not eligible for
			 coverage under parts A and B (or C) of the Medicare program under title XVIII
			 of the Social Security Act.
							103.State Exchange
			 incentives
						(a)GrantsThe
			 Secretary may award grants, pursuant to subsection (b), to States for the
			 development, implementation, and evaluation of certified State Exchanges and to
			 provide more options and choice for individuals purchasing health insurance
			 coverage.
						(b)One-Time
			 increase in Medicaid paymentIn the case of a State awarded a
			 grant to carry out this section, the total amount of the Federal payment
			 determined for the State under section 1913 of the Social Security Act (as
			 amended by section 201 of this Act) for fiscal year 2011 shall be increased by
			 an amount equal to 1 percent of the total amount of payments made to the State
			 for fiscal year 2010 under section 1903(a) of the Social Security Act (42
			 U.S.C. 1396b(a)) for purposes of carrying out a grant awarded under this
			 section. Amounts paid to a State pursuant to this subsection shall remain
			 available until expended.
						2Fair
			 Tax Treatment for all Americans to Afford Health Care
					111.ReferenceExcept as otherwise expressly provided,
			 whenever in this part an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
					ARefundable and
			 Advanceable Credit for Certain Health Insurance Coverage
						112.Refundable and
			 advanceable credit for certain health insurance coverage
							(a)Advanceable
			 creditSubpart A of part IV of subchapter A of chapter 1
			 (relating to nonrefundable personal credits) is amended by adding at the end
			 the following new section:
								
									25E.Qualified
				health insurance credit
										(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year the sum of
				the monthly limitations determined under subsection (b) for the taxpayer and
				the taxpayer’s spouse and dependents.
										(b)Monthly
				limitation
											(1)In
				generalThe monthly limitation for each month during the taxable
				year for an eligible individual is 1/12th of—
												(A)the applicable
				adult amount, in the case that the eligible individual is the taxpayer or the
				taxpayer’s spouse,
												(B)the applicable
				adult amount, in the case that the eligible individual is an adult dependent,
				and
												(C)the applicable child amount, in the case
				that the eligible individual is a child dependent.
												(2)Limitation on
				aggregate amountNotwithstanding paragraph (1), the aggregate
				monthly limitations for the taxpayer and the taxpayer’s spouse and dependents
				for any month shall not exceed 1/12th of the applicable
				aggregate amount.
											(3)No credit for
				ineligible monthsWith respect to any individual, the monthly
				limitation shall be zero for any month for which such individual is not an
				eligible individual.
											(4)Applicable
				amount
												(A)In
				generalFor purposes of this section—
													(i)Applicable adult
				amountThe applicable adult amount is $2,300.
													(ii)Applicable
				child amountThe applicable child amount is $1,700.
													(iii)Applicable
				aggregate amountThe applicable aggregate amount is
				$5,700.
													(B)Cost-of-living
				adjustments
													(i)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2011, each dollar amount contained in subparagraph (A) shall be
				increased by an amount equal to such dollar amount multiplied by the blended
				cost-of-living adjustment.
													(ii)Blended
				cost-of-living adjustmentFor purposes of clause (i), the blended
				cost-of-living adjustment means one-half of the sum of—
														(I)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins by substituting calendar year 2010 for
				calendar year 1992 in subparagraph (B) thereof, plus
														(II)the
				cost-of-living adjustment determined under section 213(d)(10)(B)(ii) for the
				calendar year in which the taxable year begins by substituting
				2010 for 1996 in subclause (II) thereof.
														(iii)RoundingAny
				increase determined under clause (i) shall be rounded to the nearest multiple
				of $10.
													(C)Revenue
				neutrality adjustments
													(i)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2011, each dollar amount contained in subparagraph (A), as adjusted
				under subparagraph (B), shall be further adjusted (if necessary) such that the
				aggregate of such dollar amounts allowed as credits under this section for such
				taxable year equals but does not exceed the total increase in revenues in the
				Treasury resulting from the amendments made by sections 124 and 201 of the
				Roadmap for America’s Future Act of 2010 for such taxable year as estimated by
				the Secretary.
													(ii)Date of
				adjustmentThe Secretary shall announce the adjustments for any
				taxable year under this subparagraph not later than the preceding October
				1.
													(c)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
											(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(2)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
											(d)Excess credit
				refundable to certain tax-Favored accountsIf—
											(1)the credit which
				would be allowable under subsection (a) if only qualified refund eligible
				health insurance were taken into account under this section, exceeds
											(2)the limitation
				imposed by section 26 or subsection (c) for the taxable year,
											such
				excess shall be paid by the Secretary into the designated account of the
				taxpayer.(e)Eligible
				individualFor purposes of this section—
											(1)In
				generalThe term eligible individual means, with
				respect to any month, an individual who—
												(A)is the taxpayer, the taxpayer’s spouse, or
				the taxpayer’s dependent, and
												(B)is covered under
				qualified health insurance as of the 1st day of such month.
												(2)Medicare
				coverage, Medicaid disability coverage, and military coverageThe term eligible individual
				shall not include any individual who for any month is—
												(A)entitled to benefits under part A of title
				XVIII of the Social Security Act or enrolled under part B of such title, and
				the individual is not a participant or beneficiary in a group health plan or
				large group health plan that is a primary plan (as defined in section
				1862(b)(2)(A) of such Act),
												(B)enrolled by reason
				of disability in the program under title XIX of such Act, or
												(C)entitled to
				benefits under chapter 55 of title 10, United States Code, including under the
				TRICARE program (as defined in section 1072(7) of such title).
												(3)Identification
				requirementsThe term
				eligible individual shall not include any individual for any month
				unless the policy number associated with the qualified health insurance and the
				TIN of each eligible individual covered under such health insurance for such
				month are included on the return of tax for the taxable year in which such
				month occurs.
											(4)PrisonersThe term eligible individual
				shall not include any individual for a month if, as of the first day of such
				month, such individual is imprisoned under Federal, State, or local
				authority.
											(5)AliensThe term eligible individual
				shall not include any alien individual who is not a lawful permanent resident
				of the United States.
											(f)Health
				insuranceFor purposes of this section—
											(1)Qualified health
				insuranceThe term qualified health insurance means
				any insurance constituting medical care which (as determined under regulations
				prescribed by the Secretary)—
												(A)has a reasonable
				annual and lifetime benefit maximum, and
												(B)provides coverage
				for inpatient and outpatient care, emergency benefits, and physician
				care.
												Such term
				does not include any insurance substantially all of the coverage of which is
				coverage described in section 223(c)(1)(B).(2)Qualified refund
				eligible health insuranceThe term qualified refund
				eligible health insurance means any qualified health insurance which is
				coverage under a group health plan (as defined in section 5000(b)(1)).
											(g)Designated
				accounts
											(1)Designated
				accountFor purposes of this section, the term designated
				account means any specified account established and maintained by the
				provider of the taxpayer's qualified refund eligible health insurance—
												(A)which is
				designated by the taxpayer (in such form and manner as the Secretary may
				provide) on the return of tax for the taxable year,
												(B)which, under the
				terms of the account, accepts the payment described in subsection (d) on behalf
				of the taxpayer, and
												(C)which, under such
				terms, provides for the payment of expenses by the taxpayer or on behalf of
				such taxpayer by the trustee or custodian of such account, including payment to
				such provider.
												(2)Specified
				accountFor purposes of this paragraph, the term specified
				account means—
												(A)any health savings
				account under section 223 or Archer MSA under section 220, or
												(B)any health
				insurance reserve account.
												(3)Health insurance
				reserve accountFor purposes of this subsection, the term
				health insurance reserve account means a trust created or
				organized in the United States as a health insurance reserve account
				exclusively for the purpose of paying the qualified medical expenses (within
				the meaning of section 223(d)(2)) of the account beneficiary (as defined in
				section 223(d)(3)), but only if the written governing instrument creating the
				trust meets the requirements described in subparagraphs (B), (C), (D), and (E)
				of section 223(d)(1). Rules similar to the rules under subsections (g) and (h)
				of section 408 shall apply for purposes of this subparagraph.
											(4)Treatment of
				paymentAny payment under subsection (d) to a designated account
				shall not be taken into account with respect to any dollar limitation which
				applies with respect to contributions to such account (or to tax benefits with
				respect to such contributions).
											(h)Other
				definitionsFor purposes of this section—
											(1)DependentThe term dependent has the
				meaning given such term by section 152 (determined without regard to
				subsections (b)(1), (b)(2), and (d)(1)(B) thereof). An individual who is a
				child to whom section 152(e) applies shall be treated as a dependent of the
				custodial parent for a coverage month unless the custodial and noncustodial
				parent provide otherwise.
											(2)AdultThe term adult means an
				individual who is not a child.
											(3)ChildThe term child means a
				qualifying child (as defined in section 152(c)).
											(i)Special
				rules
											(1)Coordination
				with medical deductionAny amount paid by a taxpayer for
				insurance which is taken into account for purposes of determining the credit
				allowable to the taxpayer under subsection (a) shall not be taken into account
				in computing the amount allowable to the taxpayer as a deduction under section
				213(a) or 162(l).
											(2)Coordination
				with health care tax creditNo credit shall be allowed under
				subsection (a) for any taxable year to any taxpayer and qualifying family
				members with respect to whom a credit under section 35 is allowed for such
				taxable year.
											(3)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
											(4)Married couples
				must file joint return
												(A)In
				generalIf the taxpayer is married at the close of the taxable
				year, the credit shall be allowed under subsection (a) only if the taxpayer and
				his spouse file a joint return for the taxable year.
												(B)Marital status;
				certain married individuals living apartRules similar to the
				rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes of
				this paragraph.
												(5)Verification of
				coverage, etcNo credit shall be allowed under this section with
				respect to any individual unless such individual’s coverage (and such related
				information as the Secretary may require) is verified in such manner as the
				Secretary may prescribe.
											(6)Insurance which
				covers other individuals; treatment of paymentsRules similar to
				the rules of paragraphs (7) and (8) of section 35(g) shall apply for purposes
				of this section.
											(j)Coordination
				with advance payments
											(1)Reduction in
				credit for advance paymentsWith respect to any taxable year, the
				amount which would (but for this subsection) be allowed as a credit to the
				taxpayer under subsection (a) shall be reduced (but not below zero) by the
				aggregate amount paid on behalf of such taxpayer under section 7527A for months
				beginning in such taxable year.
											(2)Recapture of
				excess advance paymentsIf
				the aggregate amount paid on behalf of the taxpayer under section 7527A for
				months beginning in the taxable year exceeds the sum of the monthly limitations
				determined under subsection (b) for the taxpayer and the taxpayer’s spouse and
				dependents for such months, then the tax imposed by this chapter for such
				taxable year shall be increased by the sum of—
												(A)such excess,
				plus
												(B)interest on such
				excess determined at the underpayment rate established under section 6621 for
				the period from the date of the payment under section 7527A to the date such
				excess is paid.
												For
				purposes of subparagraph (B), an equal part of the aggregate amount of the
				excess shall be deemed to be attributable to payments made under section 7527A
				on the first day of each month beginning in such taxable year, unless the
				taxpayer establishes the date on which each such payment giving rise to such
				excess occurred, in which case subparagraph (B) shall be applied with respect
				to each date so established. The Secretary may rescind or waive all or any
				portion of any amount imposed by reason of subparagraph (B) if such excess was
				not the result of the actions of the
				taxpayer..
							(b)Advance payment
			 of creditChapter 77 (relating to miscellaneous provisions) is
			 amended by inserting after section 7527 the following new section:
								
									7527A.Advance
				payment of credit for qualified refund eligible health insurance
										(a)In
				generalThe Secretary shall
				establish a program for making payments on behalf of individuals to providers
				of qualified refund eligible health insurance (as defined in section 25E(f)(2))
				for such individuals.
										(b)LimitationThe
				Secretary may make payments under subsection (a) only to the extent that the
				Secretary determines that the amount of such payments made on behalf of any
				taxpayer for any month does not exceed the sum of the monthly limitations
				determined under section 25E(b) for the taxpayer and taxpayer’s spouse and
				dependents for such
				month.
										.
							(c)Information
			 reporting
								(1)In
			 generalSubpart B of part III of subchapter A of chapter 61
			 (relating to information concerning transactions with other persons) is amended
			 by inserting after section 6050W the following new section:
									
										6050X.Returns
				relating to credit for qualified refund eligible health insurance
											(a)Requirement of
				reportingEvery person who is
				entitled to receive payments for any month of any calendar year under section
				7527A (relating to advance payment of credit for qualified refund eligible
				health insurance) with respect to any individual shall, at such time as the
				Secretary may prescribe, make the return described in subsection (b) with
				respect to each such individual.
											(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
												(1)is in such form as
				the Secretary may prescribe, and
												(2)contains, with
				respect to each individual referred to in subsection (a)—
													(A)the name, address,
				and TIN of each such individual,
													(B)the months for which amounts payments under
				section 7527A were received,
													(C)the amount of each
				such payment,
													(D)the type of
				insurance coverage provided by such person with respect to such individual and
				the policy number associated with such coverage,
													(E)the name, address,
				and TIN of the spouse and each dependent covered under such coverage,
				and
													(F)such other
				information as the Secretary may prescribe.
													(c)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
												(1)the contact
				information of the person required to make such return, and
												(2)the information
				required to be shown on the return with respect to such individual.
												The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be made.(d)Returns which
				would be required To be made by 2 or more personsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of any
				amount received by any person on behalf of another person, only the person
				first receiving such amount shall be required to make the return under
				subsection
				(a).
											.
								(2)Assessable
			 penalties
									(A)Subparagraph (B)
			 of section 6724(d)(1) (relating to definitions) is amended by striking
			 or at the end of clause (xxii), by striking and 
			 at the end of clause (xxiii) and inserting or, and by inserting
			 after clause (xxiii) the following new clause:
										
											(xxiv)section 6050X (relating to returns relating
				to credit for qualified refund eligible health insurance),
				and
											.
									(B)Paragraph (2) of
			 section 6724(d) is amended by striking or at the end of
			 subparagraph (EE), by striking the period at the end of subparagraph (FF) and
			 inserting , or and by inserting after subparagraph (FF) the
			 following new subparagraph:
										
											(GG)section 6050X (relating to returns relating
				to credit for qualified refund eligible health
				insurance).
											.
									(d)Conforming
			 amendments
								(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 25E, before 35,.
								(2)(A)Section 24(b)(3)(B) is
			 amended by inserting , 25E, after 25D.
									(B)Section 25(e)(1)(C)(ii) is amended by
			 inserting 25E, after 25D,.
									(C)Section 25B(g)(2) is amended by
			 inserting 25E, after 25D,.
									(D)Section 26(a)(1) is amended by
			 inserting 25E, after 25D,.
									(E)Section 30(c)(2)(B)(ii) is amended by
			 inserting 25E, after 25D,.
									(F)Section 30D(c)(2)(B)(ii) is amended by
			 striking and 25D and inserting , 25D, and
			 25E.
									(G)Section 904(i) is amended by inserting
			 25E, after 25B,.
									(H)Section 1400C(d)(2) is amended by
			 inserting 25E, after 25D,.
									(3)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 25D the following new item:
									
										
											Sec. 25E. Qualified health insurance
				credit.
										
										.
								(4)The table of
			 sections for chapter 77 is amended by inserting after the item relating to
			 section 7527 the following new item:
									
										
											Sec. 7527A. Advance payment of credit for
				qualified refund eligible health
				insurance.
										
										.
								(5)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 is amended by
			 adding at the end the following new item:
									
										
											Sec. 6050X. Returns relating to credit for
				qualified refund eligible health
				insurance.
										
										.
								(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
							113.Requiring
			 employer transparency about employee benefits
							(a)In
			 generalSection 6051(a) (relating to W–2 requirement) is amended
			 by striking and at the end of paragraph (12), by striking the
			 period at the end of paragraph (13) and inserting , and and by
			 inserting after paragraph (13) the following new paragraph:
								
									(14)the aggregate
				cost (within the meaning of section 4980B(f)(4)) for coverage of the employee
				under an accident or health plan which is excludable from the gross income of
				the employee under section 106(a) (other than coverage under a health flexible
				spending
				arrangement).
									.
							(b)Effective
			 dateThe amendments made by
			 this section shall apply to statements for calendar years beginning after
			 2010.
							114.Changes to
			 existing tax preferences for medical coverage, etc., for individuals eligible
			 for qualified health insurance credit
							(a)Exclusion for
			 contributions by employer to accident and health plans
								(1)In
			 generalSection 106 (relating to contributions by employer to
			 accident and health plans) is amended by adding at the end the following new
			 subsection:
									
										(f)No exclusion for
				individuals eligible for qualified health insurance
				creditSubsection (a) shall not apply with respect to any
				employer-provided coverage under an accident or health plan for any individual
				for any month unless such individual is described in paragraph (2) or (5) of
				section 25E(e) for such month. The amount includible in gross income by reason
				of this subsection shall be determined under rules similar to the rules of
				section
				4980B(f)(4).
										.
								(2)Conforming
			 amendments
									(A)Section 106(b)(1) is amended—
										(i)by
			 inserting gross income does not include before amounts
			 contributed, and
										(ii)by striking shall be treated as
			 employer-provided coverage for medical expenses under an accident or health
			 plan.
										(B)Section 106(d)(1)
			 is amended—
										(i)by
			 inserting gross income does not include before amounts
			 contributed, and
										(ii)by
			 striking shall be treated as employer-provided coverage for medical
			 expenses under an accident or health plan.
										(b)Amounts received
			 under accident and health plansSection 105 (relating to amounts received
			 under accident and health plans) is amended by adding at the end the following
			 new subsection:
								
									(k)No exclusion for
				individuals eligible for qualified health insurance creditSubsection (b) shall not apply with respect
				to any employer-provided coverage under an accident or health plan for any
				individual for any month unless such individual is described in paragraph (2)
				or (5) of section 25E(e) for such
				month.
									.
							(c)Special rules
			 for health insurance costs of self-employed individualsSubsection (l) of section 162 (relating to
			 special rules for health insurance costs of self-employed individuals) is
			 amended by adding at the end the following new paragraph:
								
									(6)No deduction to
				individuals eligible for qualified health insuranceParagraph (1) shall not apply for any
				individual for any month unless such individual is described in paragraph (2)
				or (5) of section 25E(e) for such
				month.
									.
							(d)Earned income
			 credit unaffected by repealed exclusionsSubparagraph (B) of
			 section 32(c)(2) is amended by redesignating clauses (v) and (vi) as clauses
			 (vi) and (vii), respectively, and by inserting after clause (iv) the following
			 new clause:
								
									(v)the earned income
				of an individual shall be computed without regard to sections 105(k) and
				106(f),
									.
							(e)Modification of
			 deduction for medical expensesSubsection (d) of section 213 is
			 amended by adding at the end the following new paragraph:
								
									(12)Premiums for
				qualified health insuranceThe term medical care
				does not include any amount paid as a premium for coverage of an eligible
				individual (as defined in section 25E(e)) under qualified health insurance (as
				defined in section 25E(f)) for any
				month.
									.
							(f)Reporting
			 requirementSubsection (a) of section 6051 is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting and, and by inserting after
			 paragraph (13) the following new paragraph:
								
									(14)the total amount of employer-provided
				coverage under an accident or health plan which is includible in gross income
				by reason of sections 105(k) and
				106(f).
									.
							(g)Retired public
			 safety officersSection 402(l)(4)(D) is amended by adding at the
			 end the following: Such term shall not include any premium for coverage
			 by an accident or health insurance plan for any month unless such individual is
			 described in paragraph (2) or (5) of section 25E(e) for such
			 month..
							(h)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
							(i)No intent To
			 encourage State taxation of health benefitsNo intent to
			 encourage any State to treat health benefits as taxable income for the purpose
			 of increasing State income taxes may be inferred from the provisions of, and
			 amendments made by, this section.
							BHealth Savings
			 Accounts
						121.Improvements to health savings
			 accounts
							(a)Increase in monthly contribution
			 limit
								(1)In generalParagraph (2) of section 223(b) (relating
			 to limitations) is amended to read as follows:
									
										(2)Monthly limitation
											(A)In generalIn the case of an eligible individual who
				has coverage under a high deductible health plan, the monthly limitation for
				any month of such coverage is 1/12 of the sum of—
												(i)the greater of—
													(I)the sum of the annual deductible and the
				other annual out-of-pocket expenses (other than for premiums) required to be
				paid under the plan by the eligible individual for covered benefits, or
													(II)in the case of an eligible individual who
				has—
														(aa)self-only coverage under a high deductible
				health plan as of the first day of such month, $3,000, or
														(bb)family coverage under a high deductible
				health plan as of the first day of such month, $5,950, and
														(ii)in the case of an eligible individual who
				has coverage under a qualified long-term care insurance contract (as defined in
				section 7702B(b)), the lesser of—
													(I)the annual premium for such coverage,
				or
													(II)$1,000.
													(B)Special rules relating to out-of-pocket
				expenses
												(i)Reduction for separate planThe annual out-of-pocket expenses taken
				into account under subparagraph (A)(i)(I) with respect to any eligible
				individual shall be reduced by any out-of-pocket expense payable under a
				separate plan covering the individual.
												(ii)Secretarial authorityThe Secretary may by regulations provide
				that annual out-of-pocket expenses will not be taken into account under
				subparagraph (A)(i)(I) to the extent that there is only a remote likelihood
				that such amounts will be required to be
				paid.
												.
								(2)Application of special rules for married
			 individualsParagraph (5) of
			 section 223(b) (relating to limitations) is amended to read as follows:
									
										(5)Special rules for married
				individuals
											(A)In generalIn the case of individuals who are married
				to each other and who are both eligible individuals, the limitation under
				paragraph (1) for each spouse shall be equal to the spouse's applicable share
				of the combined marital limit.
											(B)Combined marital limitFor purposes of subparagraph (A), the
				combined marital limit is the excess (if any) of—
												(i)the lesser of—
													(I)subject to subparagraph (C), the sum of the
				limitations computed separately under paragraph (1) for each spouse (including
				any additional contribution amount under paragraph (3)), or
													(II)the dollar amount in effect under
				subsection (c)(2)(A)(ii)(II), over
													(ii)the aggregate amount paid to Archer MSAs of
				such spouses for the taxable year.
												(C)Special rule where both spouses have family
				coverageFor purposes of
				subparagraph (B)(i)(I), if either spouse has family coverage which covers both
				spouses, both spouses shall be treated as having only such coverage (and if
				both spouses each have such coverage under different plans, shall be treated as
				having only family coverage with the plan with respect to which the lowest
				amount is determined under paragraph (2)(A)(i)(I)).
											(D)Applicable shareFor purposes of subparagraph (A), a
				spouse's applicable share is ½ of the combined marital limit unless both
				spouses agree on a different division.
											(E)Couples not married entire
				yearThe Secretary shall
				prescribe rules for the application of this paragraph in the case of any
				taxable year for which the individuals were not married to each other during
				all months included in the taxable year, including rules which allow
				individuals in appropriate cases to take into account coverage prior to
				marriage in computing the combined marital limit for purposes of this
				paragraph.
											.
								(3)Self-only coverageParagraph (4) of section 223(c) (relating
			 to definitions and special rules) is amended to read as follows:
									
										(4)Coverage
											(A)Family coverageThe term family coverage means
				any coverage other than self-only coverage.
											(B)Self-only coverageIf more than 1 individual is covered by a
				high deductible health plan but only 1 of the individuals is an eligible
				individual, the coverage shall be treated as self-only
				coverage.
											.
								(4)Conforming amendments
									(A)Section 223(b)(3)(A) is amended by striking
			 subparagraphs (A) and (B) of.
									(B)Section
			 223(c)(2)(A) is amended—
										(i)by striking
			 $1,000 in clause (i)(I) and inserting $1,150,
			 and
										(ii)by striking
			 $5,000 in clause (ii)(I) and inserting
			 $5,800.
										(C)Section 223(d)(1)(A)(ii)(I) is amended by
			 striking subsection (b)(2)(B)(ii) and inserting
			 subsection (c)(2)(A)(ii)(II).
									(D)Clause (ii) of section 223(c)(2)(D) is
			 amended to read as follows:
										
											(ii)Certain items disregarded in computing
				monthly limitationSuch
				plan's annual deductible, and such plan's annual out-of-pocket limitation, for
				services provided outside of such network shall not be taken into account for
				purposes of subsection (b)(2).
											
									(E)Subsection (g) of section 223 is amended to
			 read as follows:
										
											(g)Cost-of-Living
				adjustments
												(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2010, each dollar amount contained in subsections (b)(2)(A) and
				(c)(2)(A) shall be increased by an amount equal to such dollar amount
				multiplied by the blended cost-of-living adjustment.
												(2)Blended
				cost-of-living adjustmentFor purposes of paragraph (1), the
				blended cost-of-living adjustment means one-half of the sum of—
													(A)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins by substituting calendar year 2008 for
				calendar year 1992 in subparagraph (B) thereof, plus
													(B)the cost-of-living
				adjustment determined under section 213(d)(10)(B)(ii) for the calendar year in
				which the taxable year begins by substituting 2008 for
				1996 in subclause (II) thereof.
													(3)RoundingAny
				increase determined under paragraph (2) shall be rounded to the nearest
				multiple of
				$50.
												.
									(b)Use of account for individual high
			 deductible health plan premiumsSection 223(d)(2)(C) (relating to
			 exceptions) is amended by striking or at the end of clause
			 (iii), by striking the period at the end of clause (iv) and inserting ,
			 or, and by adding at the end the following new clause:
								
									(v)a high deductible health plan, but only
				if—
										(I)the plan is not a group health plan (as
				defined in section 5000(b)(1) without regard to section 5000(d)), and
										(II)the expenses are for coverage for a month
				with respect to which the account beneficiary is an eligible individual by
				reason of the coverage under the plan.
										For
				purposes of clause (v), an arrangement which constitutes individual health
				insurance shall not be treated as a group health plan, notwithstanding that an
				employer or employee organization negotiates the cost of benefits of such
				arrangement..
							(c)Safe harbor for absence of maintenance of
			 chronic diseaseSection
			 223(c)(2)(C) (safe harbor for absence of preventive care deductible) is
			 amended—
								(1)by inserting or maintenance of
			 chronic disease, or both after the Secretary),
			 and
								(2)by inserting or maintenance of chronic
			 disease in the heading after preventive
			 care.
								(d)Clarification of treatment of capitated
			 primary care payments as amounts paid for medical careSection 213(d) (relating to definitions) is
			 amended by adding at the end the following new paragraph:
								
									(12)Treatment of capitated primary care
				paymentsCapitated primary
				care payments shall be treated as amounts paid for medical
				care.
									.
							(e)Special rule for individuals eligible for
			 veterans or Indian health benefitsSection 223(c)(1) (defining eligible
			 individual) is amended by adding at the end the following new
			 subparagraph:
								
									(C)Special rule for individuals eligible for
				veterans or Indian health benefitsFor purposes of subparagraph (A)(ii), an
				individual shall not be treated as covered under a health plan described in
				such subparagraph merely because the individual receives periodic hospital care
				or medical services under any law administered by the Secretary of Veterans
				Affairs or the Bureau of Indian
				Affairs.
									.
							(f)Certain
			 physician fees To be treated as medical care
								(1)In
			 generalSection 213(d), is amended by adding at the end the
			 following new paragraph:
									
										(12)Pre-paid
				physician feesThe term medical care shall include
				amounts paid by patients to their primary physician in advance for the right to
				receive medical services on an as-needed
				basis.
										.
								(2)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
								(g)Effective dates
								(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2010.
								(2)Capitated primary care
			 paymentsThe amendment made
			 by subsection (d) shall apply to amounts paid before, on, or after the date of
			 the enactment of this Act.
								122.Exception to requirement for employers to
			 make comparable health savings account contributions
							(a)Greater employer-Provided contributions to
			 HSAs for chronically ill employees treated as meeting comparability
			 requirementsSubsection (b)
			 of section 4980G (relating to failure of employer to make comparable health
			 savings account contributions) is amended to read as follows:
								
									(b)Rules and requirements
										(1)In generalExcept as provided in paragraph (2), rules
				and requirements similar to the rules and requirements of section 4980E shall
				apply for purposes of this section.
										(2)Treatment of employer-provided
				contributions to HSAs for chronically ill employeesFor purposes of this section—
											(A)In generalAny contribution by an employer to a health
				savings account of an employee who is (or the spouse or any dependent of the
				employee who is) a chronically ill individual in an amount which is greater
				than a contribution to a health savings account of a comparable participating
				employee who is not a chronically ill individual shall not fail to be
				considered a comparable contribution.
											(B)Nondiscrimination requirementSubparagraph (A) shall not apply unless the
				excess employer contributions described in subparagraph (A) are the same for
				all chronically ill individuals who are similarly situated.
											(C)Chronically ill individualFor purposes of this paragraph, the term
				chronically ill individual means any individual whose qualified
				medical expenses for any taxable year are more than 50 percent greater than the
				average qualified medical expenses of all employees of the employer for such
				year.
											.
							(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
							BHealth Plan
			 Choice; Small Business Health Fairness; Tax Amendments
				131.Cooperative
			 governing of individual health insurance coverage
					(a)In
			 GeneralTitle XXVII of the Public
			 Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at
			 the end the following new part:
						
							DCooperative
				Governing of Individual Health Insurance Coverage
								2795.DefinitionsIn this part:
									(1)Primary
				stateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.
									(2)Secondary
				stateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.
									(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
									(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
									(5)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
									(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
										(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
										(B)to pay other
				obligations in the normal course of business.
										(7)Covered
				laws
										(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
											(i)individual health
				insurance coverage issued by a health insurance issuer;
											(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual
				health insurance coverage to an individual;
											(iii)the provision to
				an individual in relation to individual health insurance coverage of health
				care and insurance related services;
											(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
											(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.
											(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
										(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
									(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
										(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
										(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
										(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
										(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
										(E)Refusing to pay
				claims without conducting a reasonable investigation.
										(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
										(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
										(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
										(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
										(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a requests with
				reasonable explanations regarding their use.
										(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
										(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
										(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
											(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.
											(ii)The rating of an
				insurance policy or reinsurance contract.
											(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
											(iv)Premiums paid on
				an insurance policy or reinsurance contract.
											(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
											(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.
											(vii)The financial
				condition of an insurer or reinsurer.
											(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
											(ix)The issuance of
				written evidence of insurance.
											(x)The reinstatement
				of an insurance policy.
											(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
										(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.
										(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
										2796.Application of
				law
									(a)In
				GeneralThe covered laws of the primary State shall apply to
				individual health insurance coverage offered by a health insurance issuer in
				the primary State and in any secondary State, but only if the coverage and
				issuer comply with the conditions of this section with respect to the offering
				of coverage in any secondary State.
									(b)Exemptions From
				Covered Laws in a Secondary StateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—
										(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
											(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
											(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
											(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
												(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
												(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
												(D)to comply with a
				lawful order issued—
												(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or
												(ii)in a voluntary
				dissolution proceeding;
												(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
											(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
											(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
											(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
											(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
											(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that Secondary State; or
										(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
										(c)Clear and
				Conspicuous DisclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
										
												Notice
												This
					 policy is issued by _____ and is governed by the laws and regulations of the
					 State of _____, and it has met all the laws of that State as determined by that
					 State’s Department of Insurance. This policy may be less expensive than others
					 because it is not subject to all of the insurance laws and regulations of the
					 State of _____, including coverage of some services or benefits mandated by the
					 law of the State of _____. Additionally, this policy is not subject to all of
					 the consumer protection laws or restrictions on rate changes of the State of
					 _____. As with all insurance products, before purchasing this policy, you
					 should carefully review the policy and determine what health care services the
					 policy covers and what benefits it provides, including any exclusions,
					 limitations, or conditions for such services or
					 benefits.
											.
									(d)Prohibition on
				Certain Reclassifications and Premium Increases
										(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—
											(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the
				health-status related factors of the individual; or
											(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
											(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
											(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
											(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;
											(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
												(i)are disclosed to
				the consumer in the insurance contract;
												(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
												(iii)are not
				obtainable by all individuals to whom coverage is offered;
												(D)from reinstating
				lapsed coverage; or
											(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
											(e)Prior Offering
				of Policy in Primary StateA health insurance issuer may not
				offer for sale individual health insurance coverage in a secondary State unless
				that coverage is currently offered for sale in the primary State.
									(f)Licensing of
				Agents or Brokers for Health Insurance IssuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.
									(g)Documents for
				Submission to State Insurance CommissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—
										(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—
											(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
											(B)written notice of
				any change in its designation of its primary State; and
											(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
											(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
											(A)a member of the
				American Academy of Actuaries; or
											(B)a qualified loss
				reserve specialist.
											(h)Power of Courts
				To Enjoin ConductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
										(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or
										(2)the solicitation
				or sale of individual health insurance coverage that violates the requirements
				of the law of a secondary State which are described in subparagraphs (A)
				through (H) of section 2796(b)(1).
										(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
									(j)State Powers To
				Enforce State Laws
										(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
										(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
										(k)States’
				Authority To SueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
									(l)Generally
				Applicable LawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
									(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.
									2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual health insurance coverage in a
				secondary State if the State insurance commissioner does not use a risk-based
				capital formula for the determination of capital and surplus requirements for
				all health insurance issuers.
								2798.Independent
				external appeals procedures
									(a)Right to
				External AppealA health insurance issuer may not offer, sell, or
				issue individual health insurance coverage in a secondary State under the
				provisions of this title unless—
										(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or
										(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
										(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—
										(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
											(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
											(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
											(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
											(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
											(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
											(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
											(3)Independence
											(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
												(i)not be a related
				party (as defined in paragraph (7));
												(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
												(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
												(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
												(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
													(I)a non-affiliated
				individual is not reasonably available;
													(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
													(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
													(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
													(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
												(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
												(4)Practicing
				health care professional in same field
											(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
												(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or
												(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
												(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
											(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
										(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
											(A)not exceed a
				reasonable level; and
											(B)not be contingent
				on the decision rendered by the reviewer.
											(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
											(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
											(B)The enrollee (or
				authorized representative).
											(C)The health care
				professional that provides the items or services involved in the denial.
											(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
											(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
											(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
											(8)DefinitionsFor
				purposes of this subsection:
											(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
											(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
											2799.Enforcement
									(a)In
				GeneralSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State’s covered laws in the primary
				State and any secondary State.
									(b)Secondary
				State’s AuthorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
									(c)Court
				InterpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
									(d)Notice of
				Compliance FailureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
									.
					(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this Act.
					(c)GAO Ongoing
			 Study and Reports
						(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
							(A)the number of
			 uninsured and under-insured;
							(B)the availability
			 and cost of health insurance policies for individuals with pre-existing medical
			 conditions;
							(C)the availability
			 and cost of health insurance policies generally;
							(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
							(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
							(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
						(d)SeverabilityIf
			 any provision of this subtitle or the application of such provision to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 subtitle and the application of the provisions of such to any other person or
			 circumstance shall not be affected.
					132.Small business
			 health fairness
					(a)Rules governing
			 association health plans
						(1)In
			 GeneralSubtitle B of title I
			 of the Employee Retirement Income Security Act
			 of 1974 is amended by adding after part 7 the following new
			 part:
							
								8RULES GOVERNING
				ASSOCIATION HEALTH PLANS
									801.Association
				health plans
										(a)In
				GeneralFor purposes of this part, the term association
				health plan means a group health plan whose sponsor is (or is deemed
				under this part to be) described in subsection (b).
										(b)SponsorshipThe
				sponsor of a group health plan is described in this subsection if such
				sponsor—
											(1)is organized and
				maintained in good faith, with a constitution and bylaws specifically stating
				its purpose and providing for periodic meetings on at least an annual basis, as
				a bona fide trade association, a bona fide industry association (including a
				rural electric cooperative association or a rural telephone cooperative
				association), a bona fide professional association, or a bona fide chamber of
				commerce (or similar bona fide business association, including a corporation or
				similar organization that operates on a cooperative basis (within the meaning
				of section 1381 of the Internal Revenue Code of 1986)), for substantial
				purposes other than that of obtaining or providing medical care;
											(2)is established as
				a permanent entity which receives the active support of its members and
				requires for membership payment on a periodic basis of dues or payments
				necessary to maintain eligibility for membership in the sponsor; and
											(3)does not condition
				membership, such dues or payments, or coverage under the plan on the basis of
				health status-related factors with respect to the employees of its members (or
				affiliated members), or the dependents of such employees, and does not
				condition such dues or payments on the basis of group health plan
				participation.
											Any
				sponsor consisting of an association of entities which meet the requirements of
				paragraphs (1), (2), and (3) shall be deemed to be a sponsor described in this
				subsection.802.Certification
				of association health plans
										(a)In
				GeneralThe applicable authority shall prescribe by regulation a
				procedure under which, subject to subsection (b), the applicable authority
				shall certify association health plans which apply for certification as meeting
				the requirements of this part.
										(b)StandardsUnder
				the procedure prescribed pursuant to subsection (a), in the case of an
				association health plan that provides at least one benefit option which does
				not consist of health insurance coverage, the applicable authority shall
				certify such plan as meeting the requirements of this part only if the
				applicable authority is satisfied that the applicable requirements of this part
				are met (or, upon the date on which the plan is to commence operations, will be
				met) with respect to the plan.
										(c)Requirements
				Applicable to Certified PlansAn association health plan with
				respect to which certification under this part is in effect shall meet the
				applicable requirements of this part, effective on the date of certification
				(or, if later, on the date on which the plan is to commence operations).
										(d)Requirements for
				Continued CertificationThe applicable authority may provide by
				regulation for continued certification of association health plans under this
				part.
										(e)Class
				Certification for Fully Insured PlansThe applicable authority
				shall establish a class certification procedure for association health plans
				under which all benefits consist of health insurance coverage. Under such
				procedure, the applicable authority shall provide for the granting of
				certification under this part to the plans in each class of such association
				health plans upon appropriate filing under such procedure in connection with
				plans in such class and payment of the prescribed fee under section
				807(a).
										(f)Certification of
				Self-Insured Association Health PlansAn association health plan
				which offers one or more benefit options which do not consist of health
				insurance coverage may be certified under this part only if such plan consists
				of any of the following:
											(1)a plan which
				offered such coverage on the date of the enactment of this part,
											(2)a plan under which
				the sponsor does not restrict membership to one or more trades and businesses
				or industries and whose eligible participating employers represent a broad
				cross-section of trades and businesses or industries, or
											(3)a plan whose
				eligible participating employers represent one or more trades or businesses, or
				one or more industries, consisting of any of the following: agriculture;
				equipment and automobile dealerships; barbering and cosmetology; certified
				public accounting practices; child care; construction; dance, theatrical and
				orchestra productions; disinfecting and pest control; financial services;
				fishing; food service establishments; hospitals; labor organizations; logging;
				manufacturing (metals); mining; medical and dental practices; medical
				laboratories; professional consulting services; sanitary services;
				transportation (local and freight); warehousing; wholesaling/distributing; or
				any other trade or business or industry which has been indicated as having
				average or above-average risk or health claims experience by reason of State
				rate filings, denials of coverage, proposed premium rate levels, or other means
				demonstrated by such plan in accordance with regulations.
											803.Requirements
				relating to sponsors and boards of trustees
										(a)SponsorThe
				requirements of this subsection are met with respect to an association health
				plan if the sponsor has met (or is deemed under this part to have met) the
				requirements of section 801(b) for a continuous period of not less than 3 years
				ending with the date of the application for certification under this
				part.
										(b)Board of
				TrusteesThe requirements of this subsection are met with respect
				to an association health plan if the following requirements are met:
											(1)Fiscal
				controlThe plan is operated, pursuant to a trust agreement, by a
				board of trustees which has complete fiscal control over the plan and which is
				responsible for all operations of the plan.
											(2)Rules of
				operation and financial controlsThe board of trustees has in
				effect rules of operation and financial controls, based on a 3-year plan of
				operation, adequate to carry out the terms of the plan and to meet all
				requirements of this title applicable to the plan.
											(3)Rules governing
				relationship to participating employers and to contractors
												(A)Board
				membership
													(i)In
				generalExcept as provided in clauses (ii) and (iii), the members
				of the board of trustees are individuals selected from individuals who are the
				owners, officers, directors, or employees of the participating employers or who
				are partners in the participating employers and actively participate in the
				business.
													(ii)Limitation
														(I)General
				ruleExcept as provided in subclauses (II) and (III), no such
				member is an owner, officer, director, or employee of, or partner in, a
				contract administrator or other service provider to the plan.
														(II)Limited
				exception for providers of services solely on behalf of the
				sponsorOfficers or employees of a sponsor which is a service
				provider (other than a contract administrator) to the plan may be members of
				the board if they constitute not more than 25 percent of the membership of the
				board and they do not provide services to the plan other than on behalf of the
				sponsor.
														(III)Treatment of
				providers of medical careIn the case of a sponsor which is an
				association whose membership consists primarily of providers of medical care,
				subclause (I) shall not apply in the case of any service provider described in
				subclause (I) who is a provider of medical care under the plan.
														(iii)Certain plans
				excludedClause (i) shall not apply to an association health plan
				which is in existence on the date of the enactment of this part.
													(B)Sole
				authorityThe board has sole authority under the plan to approve
				applications for participation in the plan and to contract with a service
				provider to administer the day-to-day affairs of the plan.
												(c)Treatment of
				Franchise NetworksIn the case of a group health plan which is
				established and maintained by a franchiser for a franchise network consisting
				of its franchisees—
											(1)the requirements
				of subsection (a) and section 801(a) shall be deemed met if such requirements
				would otherwise be met if the franchiser were deemed to be the sponsor referred
				to in section 801(b), such network were deemed to be an association described
				in section 801(b), and each franchisee were deemed to be a member (of the
				association and the sponsor) referred to in section 801(b); and
											(2)the requirements
				of section 804(a)(1) shall be deemed met.
											The
				Secretary may by regulation define for purposes of this subsection the terms
				franchiser, franchise network, and
				franchisee.804.Participation
				and coverage requirements
										(a)Covered
				Employers and IndividualsThe requirements of this subsection are
				met with respect to an association health plan if, under the terms of the
				plan—
											(1)each participating
				employer must be—
												(A)a member of the
				sponsor,
												(B)the sponsor,
				or
												(C)an affiliated
				member of the sponsor with respect to which the requirements of subsection (b)
				are met,
												except
				that, in the case of a sponsor which is a professional association or other
				individual-based association, if at least one of the officers, directors, or
				employees of an employer, or at least one of the individuals who are partners
				in an employer and who actively participates in the business, is a member or
				such an affiliated member of the sponsor, participating employers may also
				include such employer; and(2)all individuals
				commencing coverage under the plan after certification under this part must
				be—
												(A)active or retired
				owners (including self-employed individuals), officers, directors, or employees
				of, or partners in, participating employers; or
												(B)the beneficiaries
				of individuals described in subparagraph (A).
												(b)Coverage of
				Previously Uninsured EmployeesIn the case of an association
				health plan in existence on the date of the enactment of this part, an
				affiliated member of the sponsor of the plan may be offered coverage under the
				plan as a participating employer only if—
											(1)the affiliated
				member was an affiliated member on the date of certification under this part;
				or
											(2)during the
				12-month period preceding the date of the offering of such coverage, the
				affiliated member has not maintained or contributed to a group health plan with
				respect to any of its employees who would otherwise be eligible to participate
				in such association health plan.
											(c)Individual
				Market UnaffectedThe requirements of this subsection are met
				with respect to an association health plan if, under the terms of the plan, no
				participating employer may provide health insurance coverage in the individual
				market for any employee not covered under the plan which is similar to the
				coverage contemporaneously provided to employees of the employer under the
				plan, if such exclusion of the employee from coverage under the plan is based
				on a health status-related factor with respect to the employee and such
				employee would, but for such exclusion on such basis, be eligible for coverage
				under the plan.
										(d)Prohibition of
				Discrimination Against Employers and Employees Eligible To
				ParticipateThe requirements of this subsection are met with
				respect to an association health plan if—
											(1)under the terms of
				the plan, all employers meeting the preceding requirements of this section are
				eligible to qualify as participating employers for all geographically available
				coverage options, unless, in the case of any such employer, participation or
				contribution requirements of the type referred to in section 2711 of the
				Public Health Service Act are not
				met;
											(2)upon request, any
				employer eligible to participate is furnished information regarding all
				coverage options available under the plan; and
											(3)the applicable
				requirements of sections 701, 702, and 703 are met with respect to the
				plan.
											805.Other
				requirements relating to plan documents, contribution rates, and benefit
				options
										(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if the following requirements are met:
											(1)Contents of
				governing instrumentsThe instruments governing the plan include
				a written instrument, meeting the requirements of an instrument required under
				section 402(a)(1), which—
												(A)provides that the
				board of trustees serves as the named fiduciary required for plans under
				section 402(a)(1) and serves in the capacity of a plan administrator (referred
				to in section 3(16)(A));
												(B)provides that the
				sponsor of the plan is to serve as plan sponsor (referred to in section
				3(16)(B)); and
												(C)incorporates the
				requirements of section 806.
												(2)Contribution
				rates must be nondiscriminatory
												(A)The contribution
				rates for any participating small employer do not vary on the basis of any
				health status-related factor in relation to employees of such employer or their
				beneficiaries and do not vary on the basis of the type of business or industry
				in which such employer is engaged.
												(B)Nothing in this
				title or any other provision of law shall be construed to preclude an
				association health plan, or a health insurance issuer offering health insurance
				coverage in connection with an association health plan, from—
													(i)setting
				contribution rates based on the claims experience of the plan; or
													(ii)varying
				contribution rates for small employers in a State to the extent that such rates
				could vary using the same methodology employed in such State for regulating
				premium rates in the small group market with respect to health insurance
				coverage offered in connection with bona fide associations (within the meaning
				of section 2791(d)(3) of the Public Health
				Service Act),
													subject
				to the requirements of section 702(b) relating to contribution rates.(3)Floor for number
				of covered individuals with respect to certain plansIf any
				benefit option under the plan does not consist of health insurance coverage,
				the plan has as of the beginning of the plan year not fewer than 1,000
				participants and beneficiaries.
											(4)Marketing
				requirements
												(A)In
				generalIf a benefit option which consists of health insurance
				coverage is offered under the plan, State-licensed insurance agents shall be
				used to distribute to small employers coverage which does not consist of health
				insurance coverage in a manner comparable to the manner in which such agents
				are used to distribute health insurance coverage.
												(B)State-licensed
				insurance agentsFor purposes of subparagraph (A), the term
				State-licensed insurance agents means one or more agents who are
				licensed in a State and are subject to the laws of such State relating to
				licensure, qualification, testing, examination, and continuing education of
				persons authorized to offer, sell, or solicit health insurance coverage in such
				State.
												(5)Regulatory
				requirementsSuch other requirements as the applicable authority
				determines are necessary to carry out the purposes of this part, which shall be
				prescribed by the applicable authority by regulation.
											(b)Ability of
				Association Health Plans To Design Benefit OptionsSubject to
				section 514(d), nothing in this part or any provision of State law (as defined
				in section 514(c)(1)) shall be construed to preclude an association health
				plan, or a health insurance issuer offering health insurance coverage in
				connection with an association health plan, from exercising its sole discretion
				in selecting the specific items and services consisting of medical care to be
				included as benefits under such plan or coverage, except (subject to section
				514) in the case of (1) any law to the extent that it is not preempted under
				section 731(a)(1) with respect to matters governed by section 711, 712, or 713,
				or (2) any law of the State with which filing and approval of a policy type
				offered by the plan was initially obtained to the extent that such law
				prohibits an exclusion of a specific disease from such coverage.
										806.Maintenance of
				reserves and provisions for solvency for plans providing health benefits in
				addition to health insurance coverage
										(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if—
											(1)the benefits under
				the plan consist solely of health insurance coverage; or
											(2)if the plan
				provides any additional benefit options which do not consist of health
				insurance coverage, the plan—
												(A)establishes and
				maintains reserves with respect to such additional benefit options, in amounts
				recommended by the qualified actuary, consisting of—
													(i)a
				reserve sufficient for unearned contributions;
													(ii)a
				reserve sufficient for benefit liabilities which have been incurred, which have
				not been satisfied, and for which risk of loss has not yet been transferred,
				and for expected administrative costs with respect to such benefit
				liabilities;
													(iii)a reserve
				sufficient for any other obligations of the plan; and
													(iv)a
				reserve sufficient for a margin of error and other fluctuations, taking into
				account the specific circumstances of the plan; and
													(B)establishes and
				maintains aggregate and specific excess/stop loss insurance and solvency
				indemnification, with respect to such additional benefit options for which risk
				of loss has not yet been transferred, as follows:
													(i)The plan shall
				secure aggregate excess/stop loss insurance for the plan with an attachment
				point which is not greater than 125 percent of expected gross annual claims.
				The applicable authority may by regulation provide for upward adjustments in
				the amount of such percentage in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
													(ii)The plan shall
				secure specific excess/stop loss insurance for the plan with an attachment
				point which is at least equal to an amount recommended by the plan’s qualified
				actuary. The applicable authority may by regulation provide for adjustments in
				the amount of such insurance in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
													(iii)The plan shall
				secure indemnification insurance for any claims which the plan is unable to
				satisfy by reason of a plan termination.
													Any
				person issuing to a plan insurance described in clause (i), (ii), or (iii) of
				subparagraph (B) shall notify the Secretary of any failure of premium payment
				meriting cancellation of the policy prior to undertaking such a cancellation.
				Any regulations prescribed by the applicable authority pursuant to clause (i)
				or (ii) of subparagraph (B) may allow for such adjustments in the required
				levels of excess/stop loss insurance as the qualified actuary may recommend,
				taking into account the specific circumstances of the plan.(b)Minimum Surplus
				in Addition to Claims ReservesIn the case of any association
				health plan described in subsection (a)(2), the requirements of this subsection
				are met if the plan establishes and maintains surplus in an amount at least
				equal to—
											(1)$500,000,
				or
											(2)such greater
				amount (but not greater than $2,000,000) as may be set forth in regulations
				prescribed by the applicable authority, considering the level of aggregate and
				specific excess/stop loss insurance provided with respect to such plan and
				other factors related to solvency risk, such as the plan’s projected levels of
				participation or claims, the nature of the plan’s liabilities, and the types of
				assets available to assure that such liabilities are met.
											(c)Additional
				RequirementsIn the case of any association health plan described
				in subsection (a)(2), the applicable authority may provide such additional
				requirements relating to reserves, excess/stop loss insurance, and
				indemnification insurance as the applicable authority considers appropriate.
				Such requirements may be provided by regulation with respect to any such plan
				or any class of such plans.
										(d)Adjustments for
				Excess/Stop Loss InsuranceThe applicable authority may provide
				for adjustments to the levels of reserves otherwise required under subsections
				(a) and (b) with respect to any plan or class of plans to take into account
				excess/stop loss insurance provided with respect to such plan or plans.
										(e)Alternative
				Means of ComplianceThe applicable authority may permit an
				association health plan described in subsection (a)(2) to substitute, for all
				or part of the requirements of this section (except subsection (a)(2)(B)(iii)),
				such security, guarantee, hold-harmless arrangement, or other financial
				arrangement as the applicable authority determines to be adequate to enable the
				plan to fully meet all its financial obligations on a timely basis and is
				otherwise no less protective of the interests of participants and beneficiaries
				than the requirements for which it is substituted. The applicable authority may
				take into account, for purposes of this subsection, evidence provided by the
				plan or sponsor which demonstrates an assumption of liability with respect to
				the plan. Such evidence may be in the form of a contract of indemnification,
				lien, bonding, insurance, letter of credit, recourse under applicable terms of
				the plan in the form of assessments of participating employers, security, or
				other financial arrangement.
										(f)Measures To
				Ensure Continued Payment of Benefits by Certain Plans in Distress
											(1)Payments by
				certain plans to association health plan fund
												(A)In
				generalIn the case of an association health plan described in
				subsection (a)(2), the requirements of this subsection are met if the plan
				makes payments into the Association Health Plan Fund under this subparagraph
				when they are due. Such payments shall consist of annual payments in the amount
				of $5,000, and, in addition to such annual payments, such supplemental payments
				as the Secretary may determine to be necessary under paragraph (2). Payments
				under this paragraph are payable to the Fund at the time determined by the
				Secretary. Initial payments are due in advance of certification under this
				part. Payments shall continue to accrue until a plan’s assets are distributed
				pursuant to a termination procedure.
												(B)Penalties for
				failure to make paymentsIf any payment is not made by a plan
				when it is due, a late payment charge of not more than 100 percent of the
				payment which was not timely paid shall be payable by the plan to the
				Fund.
												(C)Continued duty
				of the secretaryThe Secretary shall not cease to carry out the
				provisions of paragraph (2) on account of the failure of a plan to pay any
				payment when due.
												(2)Payments by
				secretary to continue excess/stop loss insurance coverage and indemnification
				insurance coverage for certain plansIn any case in which the
				applicable authority determines that there is, or that there is reason to
				believe that there will be: (A) a failure to take necessary corrective actions
				under section 809(a) with respect to an association health plan described in
				subsection (a)(2); or (B) a termination of such a plan under section 809(b) or
				810(b)(8) (and, if the applicable authority is not the Secretary, certifies
				such determination to the Secretary), the Secretary shall determine the amounts
				necessary to make payments to an insurer (designated by the Secretary) to
				maintain in force excess/stop loss insurance coverage or indemnification
				insurance coverage for such plan, if the Secretary determines that there is a
				reasonable expectation that, without such payments, claims would not be
				satisfied by reason of termination of such coverage. The Secretary shall, to
				the extent provided in advance in appropriation Acts, pay such amounts so
				determined to the insurer designated by the Secretary.
											(3)Association
				health plan fund
												(A)In
				generalThere is established on the books of the Treasury a fund
				to be known as the Association Health Plan Fund. The Fund shall
				be available for making payments pursuant to paragraph (2). The Fund shall be
				credited with payments received pursuant to paragraph (1)(A), penalties
				received pursuant to paragraph (1)(B); and earnings on investments of amounts
				of the Fund under subparagraph (B).
												(B)InvestmentWhenever
				the Secretary determines that the moneys of the fund are in excess of current
				needs, the Secretary may request the investment of such amounts as the
				Secretary determines advisable by the Secretary of the Treasury in obligations
				issued or guaranteed by the United States.
												(g)Excess/Stop Loss
				InsuranceFor purposes of this section—
											(1)Aggregate
				excess/stop loss insuranceThe term aggregate excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
												(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				aggregate claims under the plan in excess of an amount or amounts specified in
				such contract;
												(B)which is
				guaranteed renewable; and
												(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
												(2)Specific
				excess/stop loss insuranceThe term specific excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
												(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan in connection with a covered individual in excess of an
				amount or amounts specified in such contract in connection with such covered
				individual;
												(B)which is
				guaranteed renewable; and
												(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
												(h)Indemnification
				InsuranceFor purposes of this section, the term
				indemnification insurance means, in connection with an association
				health plan, a contract—
											(1)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan which the plan is unable to satisfy by reason of a
				termination pursuant to section 809(b) (relating to mandatory
				termination);
											(2)which is
				guaranteed renewable and noncancellable for any reason (except as the
				applicable authority may prescribe by regulation); and
											(3)which allows for
				payment of premiums by any third party on behalf of the insured plan.
											(i)ReservesFor
				purposes of this section, the term reserves means, in connection
				with an association health plan, plan assets which meet the fiduciary standards
				under part 4 and such additional requirements regarding liquidity as the
				applicable authority may prescribe by regulation.
										(j)Solvency
				Standards Working Group
											(1)In
				generalWithin 90 days after the date of the enactment of this
				part, the applicable authority shall establish a Solvency Standards Working
				Group. In prescribing the initial regulations under this section, the
				applicable authority shall take into account the recommendations of such
				Working Group.
											(2)MembershipThe
				Working Group shall consist of not more than 15 members appointed by the
				applicable authority. The applicable authority shall include among persons
				invited to membership on the Working Group at least one of each of the
				following:
												(A)a representative
				of the National Association of Insurance Commissioners;
												(B)a representative
				of the American Academy of Actuaries;
												(C)a representative
				of the State governments, or their interests;
												(D)a representative
				of existing self-insured arrangements, or their interests;
												(E)a representative
				of associations of the type referred to in section 801(b)(1), or their
				interests; and
												(F)a representative
				of multiemployer plans that are group health plans, or their interests.
												807.Requirements
				for application and related requirements
										(a)Filing
				FeeUnder the procedure prescribed pursuant to section 802(a), an
				association health plan shall pay to the applicable authority at the time of
				filing an application for certification under this part a filing fee in the
				amount of $5,000, which shall be available in the case of the Secretary, to the
				extent provided in appropriation Acts, for the sole purpose of administering
				the certification procedures applicable with respect to association health
				plans.
										(b)Information To
				Be Included in Application for CertificationAn application for
				certification under this part meets the requirements of this section only if it
				includes, in a manner and form which shall be prescribed by the applicable
				authority by regulation, at least the following information:
											(1)Identifying
				informationThe names and addresses of—
												(A)the sponsor;
				and
												(B)the members of the
				board of trustees of the plan.
												(2)States in which
				plan intends to do businessThe States in which participants and
				beneficiaries under the plan are to be located and the number of them expected
				to be located in each such State.
											(3)Bonding
				requirementsEvidence provided by the board of trustees that the
				bonding requirements of section 412 will be met as of the date of the
				application or (if later) commencement of operations.
											(4)Plan
				documentsA copy of the documents governing the plan (including
				any bylaws and trust agreements), the summary plan description, and other
				material describing the benefits that will be provided to participants and
				beneficiaries under the plan.
											(5)Agreements with
				service providersA copy of any agreements between the plan and
				contract administrators and other service providers.
											(6)Funding
				reportIn the case of association health plans providing benefits
				options in addition to health insurance coverage, a report setting forth
				information with respect to such additional benefit options determined as of a
				date within the 120-day period ending with the date of the application,
				including the following:
												(A)ReservesA
				statement, certified by the board of trustees of the plan, and a statement of
				actuarial opinion, signed by a qualified actuary, that all applicable
				requirements of section 806 are or will be met in accordance with regulations
				which the applicable authority shall prescribe.
												(B)Adequacy of
				contribution ratesA statement of actuarial opinion, signed by a
				qualified actuary, which sets forth a description of the extent to which
				contribution rates are adequate to provide for the payment of all obligations
				and the maintenance of required reserves under the plan for the 12-month period
				beginning with such date within such 120-day period, taking into account the
				expected coverage and experience of the plan. If the contribution rates are not
				fully adequate, the statement of actuarial opinion shall indicate the extent to
				which the rates are inadequate and the changes needed to ensure
				adequacy.
												(C)Current and
				projected value of assets and liabilitiesA statement of
				actuarial opinion signed by a qualified actuary, which sets forth the current
				value of the assets and liabilities accumulated under the plan and a projection
				of the assets, liabilities, income, and expenses of the plan for the 12-month
				period referred to in subparagraph (B). The income statement shall identify
				separately the plan’s administrative expenses and claims.
												(D)Costs of
				coverage to be charged and other expensesA statement of the
				costs of coverage to be charged, including an itemization of amounts for
				administration, reserves, and other expenses associated with the operation of
				the plan.
												(E)Other
				informationAny other information as may be determined by the
				applicable authority, by regulation, as necessary to carry out the purposes of
				this part.
												(c)Filing Notice of
				Certification With StatesA certification granted under this part
				to an association health plan shall not be effective unless written notice of
				such certification is filed with the applicable State authority of each State
				in which at least 25 percent of the participants and beneficiaries under the
				plan are located. For purposes of this subsection, an individual shall be
				considered to be located in the State in which a known address of such
				individual is located or in which such individual is employed.
										(d)Notice of
				Material ChangesIn the case of any association health plan
				certified under this part, descriptions of material changes in any information
				which was required to be submitted with the application for the certification
				under this part shall be filed in such form and manner as shall be prescribed
				by the applicable authority by regulation. The applicable authority may require
				by regulation prior notice of material changes with respect to specified
				matters which might serve as the basis for suspension or revocation of the
				certification.
										(e)Reporting
				Requirements for Certain Association Health PlansAn association
				health plan certified under this part which provides benefit options in
				addition to health insurance coverage for such plan year shall meet the
				requirements of section 103 by filing an annual report under such section which
				shall include information described in subsection (b)(6) with respect to the
				plan year and, notwithstanding section 104(a)(1)(A), shall be filed with the
				applicable authority not later than 90 days after the close of the plan year
				(or on such later date as may be prescribed by the applicable authority). The
				applicable authority may require by regulation such interim reports as it
				considers appropriate.
										(f)Engagement of
				Qualified ActuaryThe board of trustees of each association
				health plan which provides benefits options in addition to health insurance
				coverage and which is applying for certification under this part or is
				certified under this part shall engage, on behalf of all participants and
				beneficiaries, a qualified actuary who shall be responsible for the preparation
				of the materials comprising information necessary to be submitted by a
				qualified actuary under this part. The qualified actuary shall utilize such
				assumptions and techniques as are necessary to enable such actuary to form an
				opinion as to whether the contents of the matters reported under this
				part—
											(1)are in the
				aggregate reasonably related to the experience of the plan and to reasonable
				expectations; and
											(2)represent such
				actuary’s best estimate of anticipated experience under the plan.
											The
				opinion by the qualified actuary shall be made with respect to, and shall be
				made a part of, the annual report.808.Notice
				requirements for voluntary terminationExcept as provided in section 809(b), an
				association health plan which is or has been certified under this part may
				terminate (upon or at any time after cessation of accruals in benefit
				liabilities) only if the board of trustees, not less than 60 days before the
				proposed termination date—
										(1)provides to the
				participants and beneficiaries a written notice of intent to terminate stating
				that such termination is intended and the proposed termination date;
										(2)develops a plan
				for winding up the affairs of the plan in connection with such termination in a
				manner which will result in timely payment of all benefits for which the plan
				is obligated; and
										(3)submits such plan
				in writing to the applicable authority.
										Actions
				required under this section shall be taken in such form and manner as may be
				prescribed by the applicable authority by regulation.809.Corrective
				actions and mandatory termination
										(a)Actions To Avoid
				Depletion of ReservesAn association health plan which is
				certified under this part and which provides benefits other than health
				insurance coverage shall continue to meet the requirements of section 806,
				irrespective of whether such certification continues in effect. The board of
				trustees of such plan shall determine quarterly whether the requirements of
				section 806 are met. In any case in which the board determines that there is
				reason to believe that there is or will be a failure to meet such requirements,
				or the applicable authority makes such a determination and so notifies the
				board, the board shall immediately notify the qualified actuary engaged by the
				plan, and such actuary shall, not later than the end of the next following
				month, make such recommendations to the board for corrective action as the
				actuary determines necessary to ensure compliance with section 806. Not later
				than 30 days after receiving from the actuary recommendations for corrective
				actions, the board shall notify the applicable authority (in such form and
				manner as the applicable authority may prescribe by regulation) of such
				recommendations of the actuary for corrective action, together with a
				description of the actions (if any) that the board has taken or plans to take
				in response to such recommendations. The board shall thereafter report to the
				applicable authority, in such form and frequency as the applicable authority
				may specify to the board, regarding corrective action taken by the board until
				the requirements of section 806 are met.
										(b)Mandatory
				TerminationIn any case in which—
											(1)the applicable
				authority has been notified under subsection (a) (or by an issuer of
				excess/stop loss insurance or indemnity insurance pursuant to section 806(a))
				of a failure of an association health plan which is or has been certified under
				this part and is described in section 806(a)(2) to meet the requirements of
				section 806 and has not been notified by the board of trustees of the plan that
				corrective action has restored compliance with such requirements; and
											(2)the applicable
				authority determines that there is a reasonable expectation that the plan will
				continue to fail to meet the requirements of section 806,
											the board
				of trustees of the plan shall, at the direction of the applicable authority,
				terminate the plan and, in the course of the termination, take such actions as
				the applicable authority may require, including satisfying any claims referred
				to in section 806(a)(2)(B)(iii) and recovering for the plan any liability under
				subsection (a)(2)(B)(iii) or (e) of section 806, as necessary to ensure that
				the affairs of the plan will be, to the maximum extent possible, wound up in a
				manner which will result in timely provision of all benefits for which the plan
				is obligated.810.Trusteeship by
				the Secretary of insolvent association health plans providing health benefits
				in addition to health insurance coverage
										(a)Appointment of
				Secretary as Trustee for Insolvent PlansWhenever the Secretary
				determines that an association health plan which is or has been certified under
				this part and which is described in section 806(a)(2) will be unable to provide
				benefits when due or is otherwise in a financially hazardous condition, as
				shall be defined by the Secretary by regulation, the Secretary shall, upon
				notice to the plan, apply to the appropriate United States district court for
				appointment of the Secretary as trustee to administer the plan for the duration
				of the insolvency. The plan may appear as a party and other interested persons
				may intervene in the proceedings at the discretion of the court. The court
				shall appoint such Secretary trustee if the court determines that the
				trusteeship is necessary to protect the interests of the participants and
				beneficiaries or providers of medical care or to avoid any unreasonable
				deterioration of the financial condition of the plan. The trusteeship of such
				Secretary shall continue until the conditions described in the first sentence
				of this subsection are remedied or the plan is terminated.
										(b)Powers as
				TrusteeThe Secretary, upon appointment as trustee under
				subsection (a), shall have the power—
											(1)to do any act
				authorized by the plan, this title, or other applicable provisions of law to be
				done by the plan administrator or any trustee of the plan;
											(2)to require the
				transfer of all (or any part) of the assets and records of the plan to the
				Secretary as trustee;
											(3)to invest any
				assets of the plan which the Secretary holds in accordance with the provisions
				of the plan, regulations prescribed by the Secretary, and applicable provisions
				of law;
											(4)to require the
				sponsor, the plan administrator, any participating employer, and any employee
				organization representing plan participants to furnish any information with
				respect to the plan which the Secretary as trustee may reasonably need in order
				to administer the plan;
											(5)to collect for the
				plan any amounts due the plan and to recover reasonable expenses of the
				trusteeship;
											(6)to commence,
				prosecute, or defend on behalf of the plan any suit or proceeding involving the
				plan;
											(7)to issue, publish,
				or file such notices, statements, and reports as may be required by the
				Secretary by regulation or required by any order of the court;
											(8)to terminate the
				plan (or provide for its termination in accordance with section 809(b)) and
				liquidate the plan assets, to restore the plan to the responsibility of the
				sponsor, or to continue the trusteeship;
											(9)to provide for the
				enrollment of plan participants and beneficiaries under appropriate coverage
				options; and
											(10)to do such other
				acts as may be necessary to comply with this title or any order of the court
				and to protect the interests of plan participants and beneficiaries and
				providers of medical care.
											(c)Notice of
				AppointmentAs soon as practicable after the Secretary’s
				appointment as trustee, the Secretary shall give notice of such appointment
				to—
											(1)the sponsor and
				plan administrator;
											(2)each
				participant;
											(3)each participating
				employer; and
											(4)if applicable,
				each employee organization which, for purposes of collective bargaining,
				represents plan participants.
											(d)Additional
				DutiesExcept to the extent inconsistent with the provisions of
				this title, or as may be otherwise ordered by the court, the Secretary, upon
				appointment as trustee under this section, shall be subject to the same duties
				as those of a trustee under section 704 of title 11, United States Code, and
				shall have the duties of a fiduciary for purposes of this title.
										(e)Other
				ProceedingsAn application by the Secretary under this subsection
				may be filed notwithstanding the pendency in the same or any other court of any
				bankruptcy, mortgage foreclosure, or equity receivership proceeding, or any
				proceeding to reorganize, conserve, or liquidate such plan or its property, or
				any proceeding to enforce a lien against property of the plan.
										(f)Jurisdiction of
				Court
											(1)In
				generalUpon the filing of an application for the appointment as
				trustee or the issuance of a decree under this section, the court to which the
				application is made shall have exclusive jurisdiction of the plan involved and
				its property wherever located with the powers, to the extent consistent with
				the purposes of this section, of a court of the United States having
				jurisdiction over cases under chapter 11 of title 11, United States Code.
				Pending an adjudication under this section such court shall stay, and upon
				appointment by it of the Secretary as trustee, such court shall continue the
				stay of, any pending mortgage foreclosure, equity receivership, or other
				proceeding to reorganize, conserve, or liquidate the plan, the sponsor, or
				property of such plan or sponsor, and any other suit against any receiver,
				conservator, or trustee of the plan, the sponsor, or property of the plan or
				sponsor. Pending such adjudication and upon the appointment by it of the
				Secretary as trustee, the court may stay any proceeding to enforce a lien
				against property of the plan or the sponsor or any other suit against the plan
				or the sponsor.
											(2)VenueAn
				action under this section may be brought in the judicial district where the
				sponsor or the plan administrator resides or does business or where any asset
				of the plan is situated. A district court in which such action is brought may
				issue process with respect to such action in any other judicial
				district.
											(g)PersonnelIn
				accordance with regulations which shall be prescribed by the Secretary, the
				Secretary shall appoint, retain, and compensate accountants, actuaries, and
				other professional service personnel as may be necessary in connection with the
				Secretary’s service as trustee under this section.
										811.State
				assessment authority
										(a)In
				GeneralNotwithstanding section 514, a State may impose by law a
				contribution tax on an association health plan described in section 806(a)(2),
				if the plan commenced operations in such State after the date of the enactment
				of this part.
										(b)Contribution
				TaxFor purposes of this section, the term contribution
				tax imposed by a State on an association health plan means any tax
				imposed by such State if—
											(1)such tax is
				computed by applying a rate to the amount of premiums or contributions, with
				respect to individuals covered under the plan who are residents of such State,
				which are received by the plan from participating employers located in such
				State or from such individuals;
											(2)the rate of such
				tax does not exceed the rate of any tax imposed by such State on premiums or
				contributions received by insurers or health maintenance organizations for
				health insurance coverage offered in such State in connection with a group
				health plan;
											(3)such tax is
				otherwise nondiscriminatory; and
											(4)the amount of any
				such tax assessed on the plan is reduced by the amount of any tax or assessment
				otherwise imposed by the State on premiums, contributions, or both received by
				insurers or health maintenance organizations for health insurance coverage,
				aggregate excess/stop loss insurance (as defined in section 806(g)(1)),
				specific excess/stop loss insurance (as defined in section 806(g)(2)), other
				insurance related to the provision of medical care under the plan, or any
				combination thereof provided by such insurers or health maintenance
				organizations in such State in connection with such plan.
											812.Definitions and
				rules of construction
										(a)DefinitionsFor
				purposes of this part—
											(1)Group health
				planThe term group health plan has the meaning
				provided in section 733(a)(1) (after applying subsection (b) of this
				section).
											(2)Medical
				careThe term medical care has the meaning provided
				in section 733(a)(2).
											(3)Health insurance
				coverageThe term health insurance coverage has the
				meaning provided in section 733(b)(1).
											(4)Health insurance
				issuerThe term health insurance issuer has the
				meaning provided in section 733(b)(2).
											(5)Applicable
				authorityThe term applicable authority means the
				Secretary, except that, in connection with any exercise of the Secretary’s
				authority regarding which the Secretary is required under section 506(d) to
				consult with a State, such term means the Secretary, in consultation with such
				State.
											(6)Health
				status-related factorThe term health status-related
				factor has the meaning provided in section 733(d)(2).
											(7)Individual
				market
												(A)In
				generalThe term individual market means the market
				for health insurance coverage offered to individuals other than in connection
				with a group health plan.
												(B)Treatment of
				very small groups
													(i)In
				generalSubject to clause (ii), such term includes coverage
				offered in connection with a group health plan that has fewer than 2
				participants as current employees or participants described in section
				732(d)(3) on the first day of the plan year.
													(ii)State
				exceptionClause (i) shall not apply in the case of health
				insurance coverage offered in a State if such State regulates the coverage
				described in such clause in the same manner and to the same extent as coverage
				in the small group market (as defined in section 2791(e)(5) of the
				Public Health Service Act) is
				regulated by such State.
													(8)Participating
				employerThe term participating employer means, in
				connection with an association health plan, any employer, if any individual who
				is an employee of such employer, a partner in such employer, or a self-employed
				individual who is such employer (or any dependent, as defined under the terms
				of the plan, of such individual) is or was covered under such plan in
				connection with the status of such individual as such an employee, partner, or
				self-employed individual in relation to the plan.
											(9)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of title XXVII of the Public Health
				Service Act for the State involved with respect to such
				issuer.
											(10)Qualified
				actuaryThe term qualified actuary means an
				individual who is a member of the American Academy of Actuaries.
											(11)Affiliated
				memberThe term affiliated member means, in
				connection with a sponsor—
												(A)a person who is
				otherwise eligible to be a member of the sponsor but who elects an affiliated
				status with the sponsor,
												(B)in the case of a
				sponsor with members which consist of associations, a person who is a member of
				any such association and elects an affiliated status with the sponsor,
				or
												(C)in the case of an
				association health plan in existence on the date of the enactment of this part,
				a person eligible to be a member of the sponsor or one of its member
				associations.
												(12)Large
				employerThe term large employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who employed an average of at least 51 employees on business days during the
				preceding calendar year and who employs at least 2 employees on the first day
				of the plan year.
											(13)Small
				employerThe term small employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who is not a large employer.
											(b)Rules of
				Construction
											(1)Employers and
				employeesFor purposes of determining whether a plan, fund, or
				program is an employee welfare benefit plan which is an association health
				plan, and for purposes of applying this title in connection with such plan,
				fund, or program so determined to be such an employee welfare benefit
				plan—
												(A)in the case of a
				partnership, the term employer (as defined in section 3(5))
				includes the partnership in relation to the partners, and the term
				employee (as defined in section 3(6)) includes any partner in
				relation to the partnership; and
												(B)in the case of a
				self-employed individual, the term employer (as defined in section
				3(5)) and the term employee (as defined in section 3(6)) shall
				include such individual.
												(2)Plans, funds,
				and programs treated as employee welfare benefit plansIn the
				case of any plan, fund, or program which was established or is maintained for
				the purpose of providing medical care (through the purchase of insurance or
				otherwise) for employees (or their dependents) covered thereunder and which
				demonstrates to the Secretary that all requirements for certification under
				this part would be met with respect to such plan, fund, or program if such
				plan, fund, or program were a group health plan, such plan, fund, or program
				shall be treated for purposes of this title as an employee welfare benefit plan
				on and after the date of such
				demonstration.
											.
						(2)Conforming
			 Amendments to Preemption Rules
							(A)Section 514(b)(6)
			 of such Act (29 U.S.C. 1144(b)(6)) is amended by adding at the end the
			 following new subparagraph:
								
									(E)The preceding subparagraphs of this
				paragraph do not apply with respect to any State law in the case of an
				association health plan which is certified under part
				8.
									.
							(B)Section 514 of
			 such Act (29 U.S.C. 1144) is amended—
								(i)in
			 subsection (b)(4), by striking Subsection (a) and inserting
			 Subsections (a) and (d);
								(ii)in
			 subsection (b)(5), by striking subsection (a) in subparagraph
			 (A) and inserting subsection (a) of this section and subsections
			 (a)(2)(B) and (b) of section 805, and by striking subsection
			 (a) in subparagraph (B) and inserting subsection (a) of this
			 section or subsection (a)(2)(B) or (b) of section 805;
								(iii)by
			 redesignating subsection (d) as subsection (e); and
								(iv)by
			 inserting after subsection (c) the following new subsection:
									
										(d)(1)Except as provided in
				subsection (b)(4), the provisions of this title shall supersede any and all
				State laws insofar as they may now or hereafter preclude, or have the effect of
				precluding, a health insurance issuer from offering health insurance coverage
				in connection with an association health plan which is certified under part
				8.
											(2)Except as provided in paragraphs (4)
				and (5) of subsection (b) of this section—
												(A)In any case in which health insurance
				coverage of any policy type is offered under an association health plan
				certified under part 8 to a participating employer operating in such State, the
				provisions of this title shall supersede any and all laws of such State insofar
				as they may preclude a health insurance issuer from offering health insurance
				coverage of the same policy type to other employers operating in the State
				which are eligible for coverage under such association health plan, whether or
				not such other employers are participating employers in such plan.
												(B)In any case in which health insurance
				coverage of any policy type is offered in a State under an association health
				plan certified under part 8 and the filing, with the applicable State authority
				(as defined in section 812(a)(9)), of the policy form in connection with such
				policy type is approved by such State authority, the provisions of this title
				shall supersede any and all laws of any other State in which health insurance
				coverage of such type is offered, insofar as they may preclude, upon the filing
				in the same form and manner of such policy form with the applicable State
				authority in such other State, the approval of the filing in such other
				State.
												(3)Nothing in subsection (b)(6)(E) or
				the preceding provisions of this subsection shall be construed, with respect to
				health insurance issuers or health insurance coverage, to supersede or impair
				the law of any State—
												(A)providing solvency standards or
				similar standards regarding the adequacy of insurer capital, surplus, reserves,
				or contributions, or
												(B)relating to prompt payment of
				claims.
												(4)For additional provisions relating to
				association health plans, see subsections (a)(2)(B) and (b) of section
				805.
											(5)For purposes of this subsection, the
				term association health plan has the meaning provided in section
				801(a), and the terms health insurance coverage,
				participating employer, and health insurance issuer
				have the meanings provided such terms in section 812,
				respectively.
											.
								(C)Section
			 514(b)(6)(A) of such Act (29 U.S.C. 1144(b)(6)(A)) is amended—
								(i)in
			 clause (i)(II), by striking and at the end;
								(ii)in
			 clause (ii), by inserting and which does not provide medical care
			 (within the meaning of section 733(a)(2)), after
			 arrangement,, and by striking title. and
			 inserting title, and; and
								(iii)by
			 adding at the end the following new clause:
									
										(iii)subject to subparagraph (E), in the
				case of any other employee welfare benefit plan which is a multiple employer
				welfare arrangement and which provides medical care (within the meaning of
				section 733(a)(2)), any law of any State which regulates insurance may
				apply.
										.
								(D)Section 514(e) of
			 such Act (as redesignated by subparagraph (B)(iii)) is amended—
								(i)by
			 striking Nothing and inserting (1) Except as provided in
			 paragraph (2), nothing; and
								(ii)by
			 adding at the end the following new paragraph:
									
										(2)Nothing in any other provision of law
				enacted on or after the date of the enactment of part 8 shall be construed to
				alter, amend, modify, invalidate, impair, or supersede any provision of this
				title, except by specific cross-reference to the affected
				section.
										.
								(3)Plan
			 SponsorSection 3(16)(B) of such Act (29 U.S.C. 102(16)(B)) is
			 amended by adding at the end the following new sentence: Such term also
			 includes a person serving as the sponsor of an association health plan under
			 part 8..
						(4)Disclosure of
			 Solvency Protections Related to Self-Insured and Fully Insured Options Under
			 Association Health PlansSection 102(b) of such Act (29 U.S.C.
			 102(b)) is amended by adding at the end the following: An association
			 health plan shall include in its summary plan description, in connection with
			 each benefit option, a description of the form of solvency or guarantee fund
			 protection secured pursuant to this Act or applicable State law, if
			 any..
						(5)Savings
			 ClauseSection 731(c) of such Act is amended by inserting
			 or part 8 after this part.
						(6)Report to the
			 Congress Regarding Certification of Self-Insured Association Health
			 PlansNot later than January 1, 2012, the Secretary of Labor
			 shall report to the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate the effect association health plans have had, if any, on reducing
			 the number of uninsured individuals.
						(7)Clerical
			 AmendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 is amended by inserting after the item relating to section 734
			 the following new items:
							
								
									Part 8—Rules Governing Association Health
				Plans
									801. Association health plans.
									802. Certification of association health
				plans.
									803. Requirements relating to sponsors and
				boards of trustees.
									804. Participation and coverage
				requirements.
									805. Other requirements relating to plan
				documents, contribution rates, and benefit options.
									806. Maintenance of reserves and
				provisions for solvency for plans providing health benefits in addition to
				health insurance coverage.
									807. Requirements for application and
				related requirements.
									808. Notice requirements for voluntary
				termination.
									809. Corrective actions and mandatory
				termination.
									810. Trusteeship by the Secretary of
				insolvent association health plans providing health benefits in addition to
				health insurance coverage.
									811. State assessment
				authority.
									812. Definitions and rules of
				construction.
								
								.
						(b)Clarification of
			 treatment of single employer arrangementsSection 3(40)(B) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(40)(B)) is amended—
						(1)in clause (i), by
			 inserting after control group, the following: except
			 that, in any case in which the benefit referred to in subparagraph (A) consists
			 of medical care (as defined in section 812(a)(2)), two or more trades or
			 businesses, whether or not incorporated, shall be deemed a single employer for
			 any plan year of such plan, or any fiscal year of such other arrangement, if
			 such trades or businesses are within the same control group during such year or
			 at any time during the preceding 1-year period,;
						(2)in clause (iii),
			 by striking (iii) the determination and inserting the
			 following:
							
								(iii)(I)in any case in which the
				benefit referred to in subparagraph (A) consists of medical care (as defined in
				section 812(a)(2)), the determination of whether a trade or business is under
				common control with another trade or business shall be
				determined under regulations of the Secretary applying principles consistent
				and coextensive with the principles applied in determining whether employees of
				two or more trades or businesses are treated as employed by a single employer
				under section 4001(b), except that, for purposes of this paragraph, an interest
				of greater than 25 percent may not be required as the minimum interest
				necessary for common control, or
									(II)in any other case, the
				determination
									;
						(3)by redesignating
			 clauses (iv) and (v) as clauses (v) and (vi), respectively; and
						(4)by inserting after
			 clause (iii) the following new clause:
							
								(iv)in any case in which the benefit
				referred to in subparagraph (A) consists of medical care (as defined in section
				812(a)(2)), in determining, after the application of clause (i), whether
				benefits are provided to employees of two or more employers, the arrangement
				shall be treated as having only one participating employer if, after the
				application of clause (i), the number of individuals who are employees and
				former employees of any one participating employer and who are covered under
				the arrangement is greater than 75 percent of the aggregate number of all
				individuals who are employees or former employees of participating employers
				and who are covered under the
				arrangement,
								.
						(c)Enforcement
			 provisions relating to association health plans
						(1)Criminal
			 Penalties for Certain Willful MisrepresentationsSection 501 of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1131) is amended—
							(A)by inserting
			 (a) after Sec. 501.; and
							(B)by adding at the
			 end the following new subsection:
								
									(b)Any person who
				willfully falsely represents, to any employee, any employee’s beneficiary, any
				employer, the Secretary, or any State, a plan or other arrangement established
				or maintained for the purpose of offering or providing any benefit described in
				section 3(1) to employees or their beneficiaries as—
										(1)being an
				association health plan which has been certified under part 8;
										(2)having been
				established or maintained under or pursuant to one or more collective
				bargaining agreements which are reached pursuant to collective bargaining
				described in section 8(d) of the National Labor Relations Act (29 U.S.C.
				158(d)) or paragraph Fourth of section 2 of the Railway Labor Act (45 U.S.C.
				152, paragraph Fourth) or which are reached pursuant to labor-management
				negotiations under similar provisions of State public employee relations laws;
				or
										(3)being a plan or
				arrangement described in section 3(40)(A)(i),
										shall,
				upon conviction, be imprisoned not more than 5 years, be fined under title 18,
				United States Code, or
				both..
							(2)Cease Activities
			 OrdersSection 502 of such Act (29 U.S.C. 1132) is amended by
			 adding at the end the following new subsection:
							
								(n)Association
				Health Plan Cease and Desist Orders
									(1)In
				generalSubject to paragraph (2), upon application by the
				Secretary showing the operation, promotion, or marketing of an association
				health plan (or similar arrangement providing benefits consisting of medical
				care (as defined in section 733(a)(2))) that—
										(A)is not certified
				under part 8, is subject under section 514(b)(6) to the insurance laws of any
				State in which the plan or arrangement offers or provides benefits, and is not
				licensed, registered, or otherwise approved under the insurance laws of such
				State; or
										(B)is an association
				health plan certified under part 8 and is not operating in accordance with the
				requirements under part 8 for such certification,
										a district
				court of the United States shall enter an order requiring that the plan or
				arrangement cease activities.(2)ExceptionParagraph
				(1) shall not apply in the case of an association health plan or other
				arrangement if the plan or arrangement shows that—
										(A)all benefits under
				it referred to in paragraph (1) consist of health insurance coverage;
				and
										(B)with respect to
				each State in which the plan or arrangement offers or provides benefits, the
				plan or arrangement is operating in accordance with applicable State laws that
				are not superseded under section 514.
										(3)Additional
				equitable reliefThe court may grant such additional equitable
				relief, including any relief available under this title, as it deems necessary
				to protect the interests of the public and of persons having claims for
				benefits against the
				plan.
									.
						(3)Responsibility
			 for Claims ProcedureSection 503 of such Act (29 U.S.C. 1133) is
			 amended by inserting (a) In general.— before In
			 accordance, and by adding at the end the following new
			 subsection:
							
								(b)Association
				Health PlansThe terms of each association health plan which is
				or has been certified under part 8 shall require the board of trustees or the
				named fiduciary (as applicable) to ensure that the requirements of this section
				are met in connection with claims filed under the
				plan.
								.
						(d)Cooperation
			 between Federal and State authoritiesSection 506 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1136) is amended by adding at the end the following
			 new subsection:
						
							(d)Consultation
				With States With Respect to Association Health Plans
								(1)Agreements with
				statesThe Secretary shall consult with the State recognized
				under paragraph (2) with respect to an association health plan regarding the
				exercise of—
									(A)the Secretary’s
				authority under sections 502 and 504 to enforce the requirements for
				certification under part 8; and
									(B)the Secretary’s
				authority to certify association health plans under part 8 in accordance with
				regulations of the Secretary applicable to certification under part 8.
									(2)Recognition of
				primary domicile stateIn carrying out paragraph (1), the
				Secretary shall ensure that only one State will be recognized, with respect to
				any particular association health plan, as the State with which consultation is
				required. In carrying out this paragraph—
									(A)in the case of a
				plan which provides health insurance coverage (as defined in section
				812(a)(3)), such State shall be the State with which filing and approval of a
				policy type offered by the plan was initially obtained, and
									(B)in any other case,
				the Secretary shall take into account the places of residence of the
				participants and beneficiaries under the plan and the State in which the trust
				is
				maintained.
									.
					(e)Effective date
			 and transitional and other rules
						(1)Effective
			 DateThe amendments made by this section shall take effect 1 year
			 after the date of the enactment of this Act. The Secretary of Labor shall first
			 issue all regulations necessary to carry out such amendments within 1 year
			 after the date of the enactment of this Act.
						(2)Treatment of
			 Certain Existing Health Benefits Programs
							(A)In
			 generalIn any case in which, as of the date of the enactment of
			 this Act, an arrangement is maintained in a State for the purpose of providing
			 benefits consisting of medical care for the employees and beneficiaries of its
			 participating employers, at least 200 participating employers make
			 contributions to such arrangement, such arrangement has been in existence for
			 at least 10 years, and such arrangement is licensed under the laws of one or
			 more States to provide such benefits to its participating employers, upon the
			 filing with the applicable authority (as defined in section 812(a)(5) of the
			 Employee Retirement Income Security Act of
			 1974 (as amended by this subtitle)) by the arrangement of an
			 application for certification of the arrangement under part 8 of subtitle B of
			 title I of such Act—
								(i)such
			 arrangement shall be deemed to be a group health plan for purposes of title I
			 of such Act;
								(ii)the
			 requirements of sections 801(a) and 803(a) of the
			 Employee Retirement Income Security Act of
			 1974 shall be deemed met with respect to such arrangement;
								(iii)the requirements
			 of section 803(b) of such Act shall be deemed met, if the arrangement is
			 operated by a board of directors which—
									(I)is elected by the
			 participating employers, with each employer having one vote; and
									(II)has complete
			 fiscal control over the arrangement and which is responsible for all operations
			 of the arrangement;
									(iv)the
			 requirements of section 804(a) of such Act shall be deemed met with respect to
			 such arrangement; and
								(v)the
			 arrangement may be certified by any applicable authority with respect to its
			 operations in any State only if it operates in such State on the date of
			 certification.
								The
			 provisions of this subparagraph shall cease to apply with respect to any such
			 arrangement at such time after the date of the enactment of this Act as the
			 applicable requirements of this subparagraph are not met with respect to such
			 arrangement.(B)DefinitionsFor
			 purposes of this paragraph, the terms group health plan,
			 medical care, and participating employer shall have
			 the meanings provided in section 812 of the Employee Retirement Income Security Act of
			 1974, except that the reference in paragraph (7) of such section to
			 an association health plan shall be deemed a reference to an
			 arrangement referred to in this paragraph.
							133.Repeal of
			 certain tax exemptions for health insurance payments
					(a)FICA definition
			 of wagesParagraphs (2) and
			 (4) of sections 3121(a)of the Internal Revenue Code of 1986 (relating to tax on
			 employers and employees) are hereby repealed.
					(b)Conforming
			 amendmentsSection 3401 of
			 the Internal Revenue Code of 1986 (relating to the collection of wages at
			 source) is amended by striking paragraph (20) and redesignating paragraphs
			 (21), (22), and (23)as paragraphs (20), (21), and (22), respectively.
					(c)Applicable
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
					CHealth Care
			 Services Commission
				IEstablishment and
			 General Duties
					141.Establishment
						(a)In
			 generalThere is hereby established a Health Care Services
			 Commission (in this subtitle referred to as the Commission) to
			 be composed of five commissioners (in this subtitle referred to as the
			 Commissioners) to be appointed by the President by and with the
			 advice and consent of the Senate. Not more than three of such commissioners
			 shall be members of the same political party, and in making appointments
			 members of different political parties shall be appointed alternately as nearly
			 as may be practicable. No commissioner shall engage in any other business,
			 vocation, or employment than that of serving as commissioner. Each commissioner
			 shall hold office for a term of five years and until his successor is appointed
			 and has qualified, except that he shall not so continue to serve beyond the
			 expiration of the next session of Congress subsequent to the expiration of said
			 fixed term of office, and except (1) any commissioner appointed to fill a
			 vacancy occurring prior to the expiration of the term for which his predecessor
			 was appointed shall be appointed for the remainder of such term, and (2) the
			 terms of office of the commissioners first taking office after the enactment of
			 this subtitle shall expire as designated by the President at the time of
			 nomination, one at the end of one year, one at the end of two years, one at the
			 end of three years, one at the end of four years, and one at the end of five
			 years, after the date of the enactment of this Act.
						(b)PurposeThe
			 purpose of the Commission is to enhance the quality, appropriateness, and
			 effectiveness of health care services, and access to such services, through the
			 establishment of a broad base of scientific research and through the promotion
			 of improvements in clinical practice and in the organization, financing, and
			 delivery of health care services.
						(c)Appointment of
			 chairmanThe President shall,
			 from among the Commissioners appointed under subsection (a), designate an
			 individual to serve as the Chairman of the Commission.
						142.General
			 authorities and duties
						(a)In
			 generalIn carrying out section 141(b), the Commissioners shall
			 conduct and support research, demonstration projects, evaluations, training,
			 guideline development, and the dissemination of information, on health care
			 services and on systems for the delivery of such services, including activities
			 with respect to—
							(1)the effectiveness,
			 efficiency, and quality of health care services;
							(2)subject to
			 subsection (b), the outcomes of health care services and procedures;
							(3)clinical practice,
			 including primary care and practice-oriented research;
							(4)health care
			 technologies, facilities, and equipment;
							(5)health care costs,
			 productivity, and market forces;
							(6)health promotion
			 and disease prevention;
							(7)health statistics
			 and epidemiology; and
							(8)medical
			 liability.
							(b)Requirements
			 with respect to rural areas and underserved populationsIn
			 carrying out subsection (a), the Commissioners shall undertake and support
			 research, demonstration projects, and evaluations with respect to—
							(1)the delivery of
			 health care services in rural areas (including frontier areas); and
							(2)the health of
			 low-income groups, minority groups, and the elderly.
							143.Dissemination
						(a)In
			 generalThe Commissioners shall—
							(1)promptly publish,
			 make available, and otherwise disseminate, in a form understandable and on as
			 broad a basis as practicable so as to maximize its use, the results of
			 research, demonstration projects, and evaluations conducted or supported under
			 this subtitle and the guidelines, standards, and review criteria developed
			 under this subtitle;
							(2)promptly make
			 available to the public data developed in such research, demonstration
			 projects, and evaluations; and
							(3)as appropriate,
			 provide technical assistance to State and local government and health agencies
			 and conduct liaison activities to such agencies to foster dissemination.
							(b)Prohibition
			 against restrictionsExcept as provided in subsection (c), the
			 Commissioners may not restrict the publication or dissemination of data from,
			 or the results of, projects conducted or supported under this subtitle.
						(c)Limitation on
			 use of certain informationNo information, if an establishment or
			 person supplying the information or described in it is identifiable, obtained
			 in the course of activities undertaken or supported under this subtitle may be
			 used for any purpose other than the purpose for which it was supplied unless
			 such establishment or person has consented (as determined under regulations of
			 the Secretary) to its use for such other purpose. Such information may not be
			 published or released in other form if the person who supplied the information
			 or who is described in it is identifiable unless such person has consented (as
			 determined under regulations of the Secretary) to its publication or release in
			 other form.
						(d)Certain
			 interagency agreementThe Commissioners and the Director of the
			 National Library of Medicine shall enter into an agreement providing for the
			 implementation of subsection (a)(1).
						IIForum
			 for Quality and Effectiveness in Health Care
					151.Establishment
			 of officeThere is established
			 within the Commission an office to be known as the Office of the Forum for
			 Quality and Effectiveness in Health Care. The office shall be headed by a
			 director (referred to in this subtitle as the Director), who
			 shall be appointed by the Commissioners.
					152.Membership
						(a)In
			 generalThe Office of the
			 Forum for Quality and Effectiveness in Health Care shall be composed of 15
			 individuals nominated by private sector health care organizations and appointed
			 by the Commission and shall include representation from at least the
			 following:
							(1)Health insurance
			 industry.
							(2)Health care
			 provider groups.
							(3)Non-profit
			 organizations.
							(4)Rural health
			 organizations.
							(b)Terms
							(1)In
			 generalExcept as provided in
			 subparagraph (B), members of the Office of the Forum for Quality and
			 Effectiveness in Health Care shall serve for a term of 5 years.
							(2)Staggered
			 rotationOf the members first
			 appointed to the Office of the Forum for Quality and Effectiveness in Health
			 Care, the Commission shall appoint 5 members to serve for a term of 2 years, 5
			 members to serve for a term of 3 years, and 5 members to serve for a term of 4
			 years.
							(c)Treatment of
			 other employmentEach member
			 of the Office of the Forum for Quality and Effectiveness in Health Care shall
			 serve the Office independently from any other position of employment.
						153.Duties
						(a)Establishment of
			 forum programThe Commissioners, acting through the Director,
			 shall establish a program to be known as the Forum for Quality and
			 Effectiveness in Health Care. For the purpose of promoting transparency in
			 price, quality, appropriateness, and effectiveness of health care, the
			 Director, using the process set forth in section 154, shall arrange for the
			 development and periodic review and updating of standards of quality,
			 performance measures, and medical review criteria through which health care
			 providers and other appropriate entities may assess or review the provision of
			 health care and assure the quality of such care.
						(b)Certain
			 requirementsGuidelines, standards, performance measures, and
			 review criteria under subsection (a) shall—
							(1)be based on the
			 best available research and professional judgment regarding the effectiveness
			 and appropriateness of health care services and procedures; and
							(2)be presented in
			 formats appropriate for use by physicians, health care practitioners,
			 providers, medical educators, and medical review organizations and in formats
			 appropriate for use by consumers of health care.
							(c)Authority for
			 contractsIn carrying out this part, the Director may enter into
			 contracts with public or nonprofit private entities.
						(d)Public
			 disclosure of recommendationsFor each fiscal year beginning with 2010,
			 the Director shall make publicly available the following:
							(1)quarterly reports
			 for public comment that include proposed recommendations for guidelines,
			 standards, performance measures, and review criteria under subsection (a) and
			 any updates to such guidelines, standards, performance measures, and review
			 criteria; and
							(2)after
			 consideration of such comments, a final report that contains final
			 recommendations for such guidelines, standards, performance measures, review
			 criteria, and updates.
							(e)Date certain for
			 initial guidelines and standardsThe Commissioners, by not later
			 than January 1, 2012, shall assure the development of an initial set of
			 guidelines, standards, performance measures, and review criteria under
			 subsection (a).
						154.Adoption and
			 enforcement of guidelines and standards
						(a)Adoption of
			 recommendations of Forum for Quality and Effectiveness in Health
			 CareFor each fiscal year,
			 the Commissioners shall adopt the recommendations made for such year in the
			 final report under subsection (d)(2) of section 153 for guidelines, standards,
			 performance measures, and review criteria described in subsection (a) of such
			 section.
						(b)Enforcement
			 authorityThe Commissioners , in consultation with the Secretary
			 of Health and Human Services, have the authority to make recommendations to the
			 Secretary to enforce compliance of health care providers with the guidelines,
			 standards, performance measures, and review criteria adopted under subsection
			 (a). Such recommendations may include the following, with respect to a health
			 care provider who is not in compliance with such guidelines, standards,
			 measures, and criteria:
							(1)Exclusion from participation in Federal
			 health care programs (as defined in section 1128B(f) of the Social Security
			 Act).
							(2)Imposition of a
			 civil money penalty on such provider.
							155.Additional
			 requirements
						(a)Program
			 agendaThe Commissioners
			 shall provide for an agenda for the development of the guidelines, standards,
			 performance measures, and review criteria described in section 153(a),
			 including with respect to the standards, performance measures, and review
			 criteria, identifying specific aspects of health care for which the standards,
			 performance measures, and review criteria are to be developed and those that
			 are to be given priority in the development of the standards, performance
			 measures, and review criteria.
						IIIGeneral
			 Provisions
					161.Certain
			 administrative authoritiesThe
			 Commissioners, in carrying out this subtitle, may accept voluntary and
			 uncompensated services.
					162.FundingFor the purpose of carrying out this
			 subtitle, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2011 through 2015.
					163.DefinitionsFor purposes of this subtitle:
						(1)The term
			 Commissioners means the Commissioners of the Health Care Services
			 Commission.
						(2)The term
			 Commission means the Health Care Services Commission.
						(3)The term
			 Director means the Director of the Office of the Forum for Quality
			 and Effectiveness in Health Care.
						(4)The term
			 Secretary means the Secretary of Health and Human Services.
						IVTerminations and
			 Transition
					171.Termination of
			 Agency for Healthcare Research and QualityAs of the date of the enactment of this Act,
			 the Agency for Healthcare Research and Quality is terminated, and title IX of
			 the Public Health Service Act is repealed.
					172.TransitionAll orders, grants, contracts, privileges,
			 and other determinations or actions of the Agency for Healthcare Research and
			 Quality that are effective as of the date before the date of the enactment of
			 this Act, shall be transferred to the Secretary and shall continue in effect
			 according to their terms unless changed pursuant to law.
					VIndependent Health
			 Record Trust
					181.Short title of
			 partThis part may be cited as
			 the Independent Health Record Trust
			 Act of 2008.
					182.PurposeIt is the purpose of this part to provide
			 for the establishment of a nationwide health information technology network
			 that—
						(1)improves health
			 care quality, reduces medical errors, increases the efficiency of care, and
			 advances the delivery of appropriate, evidence-based health care
			 services;
						(2)promotes wellness,
			 disease prevention, and the management of chronic illnesses by increasing the
			 availability and transparency of information related to the health care needs
			 of an individual;
						(3)ensures that
			 appropriate information necessary to make medical decisions is available in a
			 usable form at the time and in the location that the medical service involved
			 is provided;
						(4)produces greater
			 value for health care expenditures by reducing health care costs that result
			 from inefficiency, medical errors, inappropriate care, and incomplete
			 information;
						(5)promotes a more
			 effective marketplace, greater competition, greater systems analysis, increased
			 choice, enhanced quality, and improved outcomes in health care services;
						(6)improves the
			 coordination of information and the provision of such services through an
			 effective infrastructure for the secure and authorized exchange and use of
			 health information; and
						(7)ensures that the health information
			 privacy, security, and confidentiality of individually identifiable health
			 information is protected.
						183.DefinitionsIn this part:
						(1)AccessThe
			 term access means, with respect to an electronic health record,
			 entering information into such account as well as retrieving information from
			 such account.
						(2)AccountThe
			 term account means an electronic health record of an individual
			 contained in an independent health record trust.
						(3)Affirmative
			 consentThe term affirmative consent means, with
			 respect to an electronic health record of an individual contained in an IHRT,
			 express consent given by the individual for the use of such record in response
			 to a clear and conspicuous request for such consent or at the individual’s own
			 initiative.
						(4)Authorized EHR
			 data userThe term
			 authorized EHR data user means, with respect to an electronic
			 health record of an IHRT participant contained as part of an IHRT, any entity
			 (other than the participant) authorized (in the form of affirmative consent) by
			 the participant to access the electronic health record.
						(5)ConfidentialityThe term confidentiality
			 means, with respect to individually identifiable health information of an
			 individual, the obligation of those who receive such information to respect the
			 health information privacy of the individual.
						(6)Electronic
			 health recordThe term electronic health record
			 means a longitudinal collection of information concerning a single individual,
			 including medical records and personal health information, that is stored
			 electronically.
						(7)Health
			 information privacyThe term
			 health information privacy means, with respect to individually
			 identifiable health information of an individual, the right of such individual
			 to control the acquisition, uses, or disclosures of such information.
						(8)Health
			 planThe term health
			 plan means a group health plan (as defined in section 2208(1) of the
			 Public Health Service Act (42 U.S.C. 300bb–8(1))) as well as a plan that offers
			 health insurance coverage in the individual market.
						(9)HIPAA privacy
			 regulationsThe term HIPAA privacy regulations means
			 the regulations promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
						(10)Independent
			 health record trust; IHRTThe terms independent health
			 record trust and IHRT mean a legal arrangement under the
			 administration of an IHRT operator that meets the requirements of this part
			 with respect to electronic health records of individuals participating in the
			 trust or IHRT.
						(11)IHRT
			 operatorThe term IHRT operator means, with respect
			 to an IHRT, the organization that is responsible for the administration and
			 operation of the IHRT in accordance with this part.
						(12)IHRT
			 participantThe term IHRT participant means, with
			 respect to an IHRT, an individual who has a participation agreement in effect
			 with respect to the maintenance of the individual’s electronic health record by
			 the IHRT.
						(13)Individually
			 identifiable health informationThe term individually
			 identifiable health information has the meaning given such term in
			 section 1171(6) of the Social Security Act (42 U.S.C. 1320d(6)).
						(14)SecurityThe
			 term security means, with respect to individually identifiable
			 health information of an individual, the physical, technological, or
			 administrative safeguards or tools used to protect such information from
			 unwarranted access or disclosure.
						184.Establishment,
			 certification, and membership of independent health record trusts
						(a)EstablishmentNot
			 later than one year after the date of the enactment of this Act, the Federal
			 Trade Commission, in consultation with the National Committee on Vital and
			 Health Statistics, shall prescribe standards for the establishment,
			 certification, operation, and interoperability of IHRTs to carry out the
			 purposes described in section 182 in accordance with the provisions of this
			 part.
						(b)Certification
							(1)Certification by
			 FTCThe Federal Trade
			 Commission shall provide for the certification of IHRTs. No IHRT may be
			 certified unless the IHRT is determined to meet the standards for certification
			 established under subsection (a).
							(2)DecertificationThe
			 Federal Trade Commission shall establish a process for the revocation of
			 certification of an IHRT under this section in the case that the IHRT violates
			 the standards established under subsection (a).
							(c)Membership
							(1)In
			 generalTo be eligible to be a participant in an IHRT, an
			 individual shall—
								(A)submit to the IHRT
			 information as required by the IHRT to establish an electronic health record
			 with the IHRT; and
								(B)enter into a
			 privacy protection agreement described in section 186(b)(1) with the
			 IHRT.
								The process
			 to determine eligibility of an individual under this subsection shall allow for
			 the establishment by such individual of an electronic health record as
			 expeditiously as possible if such individual is determined so eligible.(2)No limitation on
			 membershipNothing in this subsection shall be construed to
			 permit an IHRT to restrict membership, including on the basis of health
			 condition.
							185.Duties of IHRT
			 to IHRT participants
						(a)Fiduciary duty
			 of IHRT; penalties for violations of fiduciary duty
							(1)Fiduciary
			 dutyWith respect to the
			 electronic health record of an IHRT participant maintained by an IHRT, the IHRT
			 shall have a fiduciary duty to act for the benefit and in the interests of such
			 participant and of the IHRT as a whole. Such duty shall include obtaining the
			 affirmative consent of such participant prior to the release of information in
			 such participant’s electronic health record in accordance with the requirements
			 of this part.
							(2)PenaltiesIf the IHRT knowingly or recklessly
			 breaches the fiduciary duty described in paragraph (1), the IHRT shall be
			 subject to the following penalties:
								(A)Loss of
			 certification of the IHRT.
								(B)A fine that is not
			 in excess of $50,000.
								(C)A term of
			 imprisonment for the individuals involved of not more than 5 years.
								(b)Electronic
			 health record deemed To be held in trust by IHRTWith respect to
			 an individual, an electronic health record maintained by an IHRT shall be
			 deemed to be held in trust by the IHRT for the benefit of the individual and
			 the IHRT shall have no legal or equitable interest in such electronic health
			 record.
						186.Availability
			 and use of information from records in IHRT consistent with privacy protections
			 and agreements
						(a)Protected
			 electronic health records use and access
							(1)General rights
			 regarding uses of information
								(A)In
			 generalWith respect to the electronic health record of an IHRT
			 participant maintained by an IHRT, subject to paragraph (2)(C), primary uses
			 and secondary uses (described in subparagraphs (B) and (C), respectively) of
			 information within such record (other than by such participant) shall be
			 permitted only upon the authorization of such use, prior to such use, by such
			 participant.
								(B)Primary
			 usesFor purposes of subparagraph (A) and with respect to an
			 electronic health record of an individual, a primary use is a use for purposes
			 of the individual’s self-care or care by health care professionals.
								(C)Secondary
			 usesFor purposes of
			 subparagraph (B) and with respect to an electronic health record of an
			 individual, a secondary use is any use not described in subparagraph (B) and
			 includes a use for purposes of public health research or other related
			 activities. Additional authorization is required for a secondary use extending
			 beyond the original purpose of the secondary use authorized by the IHRT
			 participant involved. Nothing in this paragraph shall be construed as requiring
			 authorization for every secondary use that is within the authorized original
			 purpose.
								(2)Rules for
			 primary use of records for health care purposesWith respect to
			 the electronic health record of an IHRT participant (or specified parts of such
			 electronic health record) maintained by an IHRT standards for access to such
			 record shall provide for the following:
								(A)Access by IHRT
			 participants to their electronic health records
									(i)OwnershipThe
			 participant maintains ownership over the entire electronic health record (and
			 all portions of such record) and shall have the right to electronically access
			 and review the contents of the entire record (and any portion of such record)
			 at any time, in accordance with this subparagraph.
									(ii)Addition of
			 personal informationThe
			 participant may add personal health information to the health record of that
			 participant, except that such participant shall not alter information that is
			 entered into the electronic health record by any authorized EHR data user. Such
			 participant shall have the right to propose an amendment to information that is
			 entered by an authorized EHR data user pursuant to standards prescribed by the
			 Federal Trade Commission for purposes of amending such information.
									(iii)Identification
			 of information entered by participantAny additions or amendments made by the
			 participant to the health record shall be identified and disclosed within such
			 record as being made by such participant.
									(B)Access by
			 entities other than IHRT participant
									(i)Authorized
			 access onlyExcept as provided under subparagraph (C) and
			 paragraph (4), access to the electronic health record (or any portion of the
			 record)—
										(I)may be made only
			 by authorized EHR data users and only to such portions of the record as
			 specified by the participant; and
										(II)may be limited by
			 the participant for purposes of entering information into such record,
			 retrieving information from such record, or both.
										(ii)Identification
			 of entity that enters informationAny information that is added
			 by an authorized EHR data user to the health record shall be identified and
			 disclosed within such record as being made by such user.
									(iii)Satisfaction
			 of HIPAA privacy regulationsIn the case of a record of a covered entity
			 (as defined for purposes of HIPAA privacy regulations), with respect to an
			 individual, if such individual is an IHRT participant with an independent
			 health record trust and such covered entity is an authorized EHR data user, the
			 requirement under the HIPAA privacy regulations for such entity to provide the
			 record to the participant shall be deemed met if such entity, without charge to
			 the IHRT or the participant—
										(I)forwards to the
			 trust an appropriately formatted electronic copy of the record (and updates to
			 such records) for inclusion in the electronic health record of the participant
			 maintained by the trust;
										(II)enters such
			 record into the electronic health record of the participant so maintained;
			 or
										(III)otherwise makes
			 such record available for electronic access by the IHRT or the individual in a
			 manner that permits such record to be included in the account of the individual
			 contained in the IHRT.
										(iv)Notification of
			 sensitive informationAny information, with respect to the
			 participant, that is sensitive information, as specified by the Federal Trade
			 Commission, shall not be forwarded or entered by an authorized EHR data user
			 into the electronic health record of the participant maintained by the trust
			 unless the user certifies that the participant has been notified of such
			 information.
									(C)Deemed
			 authorization for access for emergency health care
									(i)FindingsCongress
			 finds that—
										(I)given the size and
			 nature of visits to emergency departments in the United States, readily
			 available health information could make the difference between life and death;
			 and
										(II)because of the
			 case mix and volume of patients treated, emergency departments are well
			 positioned to provide information for public health surveillance, community
			 risk assessment, research, education, training, quality improvement, and other
			 uses.
										(ii)Use of
			 informationWith respect to the electronic health record of an
			 IHRT participant (or specified parts of such electronic health record)
			 maintained by an IHRT, the participant shall be deemed as providing
			 authorization (in the form of affirmative consent) for health care providers to
			 access, in connection with providing emergency care services to the
			 participant, a limited, authenticated information set concerning the
			 participant for emergency response purposes, unless the participant specifies
			 that such information set (or any portion of such information set) may not be
			 so accessed. Such limited information set may include information—
										(I)patient
			 identification data, as determined appropriate by the participant;
										(II)provider
			 identification that includes the use of unique provider identifiers;
										(III)payment
			 information;
										(IV)information
			 related to the individual’s vitals, allergies, and medication history;
										(V)information
			 related to existing chronic problems and active clinical conditions of the
			 participant; and
										(VI)information
			 concerning physical examinations, procedures, results, and diagnosis
			 data.
										(3)Rules for
			 secondary uses of records for research and other purposes
								(A)In
			 generalWith respect to the electronic health record of an IHRT
			 participant (or specified parts of such electronic health record) maintained by
			 an IHRT, the IHRT may sell such record (or specified parts of such record) only
			 if—
									(i)the transfer is
			 authorized by the participant pursuant to an agreement between the participant
			 and the IHRT and is in accordance with the privacy protection agreement
			 described in subsection (b)(1) entered into between such participant and such
			 IHRT;
									(ii)such agreement
			 includes parameters with respect to the disclosure of information involved and
			 a process for the authorization of the further disclosure of information in
			 such record;
									(iii)the information
			 involved is to be used for research or other activities only as provided for in
			 the agreement;
									(iv)the
			 recipient of the information provides assurances that the information will not
			 be further transferred or reused in violation of such agreement; and
									(v)the transfer
			 otherwise meets the requirements and standards prescribed by the Federal Trade
			 Commission.
									(B)Treatment of
			 public health reportingNothing in this paragraph shall be
			 construed as prohibiting or limiting the use of health care information of an
			 individual, including an individual who is an IHRT participant, for public
			 health reporting (or other research) purposes prior to the inclusion of such
			 information in an electronic health record maintained by an IHRT.
								(4)Law enforcement
			 clarificationNothing in this
			 part shall prevent an IHRT from disclosing information contained in an
			 electronic health record maintained by the IHRT when required for purposes of a
			 lawful investigation or official proceeding inquiring into a violation of, or
			 failure to comply with, any criminal or civil statute or any regulation, rule,
			 or order issued pursuant to such a statute.
							(5)Rule of
			 constructionNothing in this section shall be construed to
			 require a health care provider that does not utilize electronic methods or
			 appropriate levels of health information technology on the date of the
			 enactment of this Act to adopt such electronic methods or technology as a
			 requirement for participation or compliance under this part.
							(b)Privacy
			 protection agreement; treatment of State privacy and security laws
							(1)Privacy
			 protection agreementA privacy protection agreement described in
			 this subsection is an agreement, with respect to an electronic health record of
			 an IHRT participant to be maintained by an independent health record trust,
			 between the participant and the trust—
								(A)that is consistent
			 with the standards described in subsection (a)(2);
								(B)under which the participant specifies the
			 portions of the record that may be accessed, under what circumstances such
			 portions may be accessed, any authorizations for indicated authorized EHR data
			 users to access information contained in the record, and the purposes for which
			 the information (or portions of the information) in the record may be
			 used;
								(C)which provides a process for the
			 authorization of the transfer of information contained in the record to a third
			 party, including for the sale of such information for purposes of research, by
			 an authorized EHR data user and reuse of such information by such third party,
			 including a provision requiring that such transfer and reuse is not in
			 violation of any privacy or transfer restrictions placed by the participant on
			 the independent health record of such participant; and
								(D)under which the
			 trust provides assurances that the trust will not transfer, disclose, or
			 provide access to the record (or any portion of the record) in violation of the
			 parameters established in the agreement or to any person or entity who has not
			 agreed to use and transfer such record (or portion of such record) in
			 accordance with such agreement.
								(2)Treatment of
			 State laws
								(A)In
			 generalExcept as provided under subparagraph (B), the provisions
			 of a privacy protection agreement entered into between an IHRT and an IHRT
			 participant shall preempt any provision of State law (or any State regulation)
			 relating to the privacy and confidentiality of individually identifiable health
			 information or to the security of such health information.
								(B)Exception for
			 privileged informationThe provisions of a privacy protection
			 agreement shall not preempt any provision of State law (or any State
			 regulation) that recognizes privileged communications between physicians,
			 health care practitioners, and patients of such physicians or health care
			 practitioners, respectively.
								(C)State
			 definedFor purposes of this section, the term State
			 has the meaning given such term when used in title XI of the Social Security
			 Act, as provided under section 1101(a) of such Act (42 U.S.C. 1301(a)).
								187.Voluntary
			 nature of trust participation and information sharing
						(a)In
			 generalParticipation in an independent health record trust, or
			 authorizing access to information from such a trust, is voluntary. No employer,
			 health insurance issuer, group health plan, health care provider, or other
			 person may require, as a condition of employment, issuance of a health
			 insurance policy, coverage under a group health plan, the provision of health
			 care services, payment for such services, or otherwise, that an individual
			 participate in, or authorize access to information from, an independent health
			 record trust.
						(b)EnforcementThe
			 penalties provided for in subsection (a) of section 1177 of the Social Security
			 Act (42 U.S.C. 1320d–6) shall apply to a violation of subsection (a) in the
			 same manner as such penalties apply to a person in violation of subsection (a)
			 of such section.
						188.Financing of
			 activities
						(a)In
			 generalExcept as provided in subsection (b), an IHRT may
			 generate revenue to pay for the operations of the IHRT through—
							(1)charging IHRT
			 participants account fees for use of the trust;
							(2)charging
			 authorized EHR data users for accessing electronic health records maintained in
			 the trust;
							(3)the sale of
			 information contained in the trust (as provided for in section 186(a)(3)(A));
			 and
							(4)any other activity
			 determined appropriate by the Federal Trade Commission.
							(b)Prohibition
			 against access fees for health care providersFor purposes of providing incentives to
			 health care providers to access information maintained in an IHRT, as
			 authorized by the IHRT participants involved, the IHRT may not charge a fee for
			 services specified by the IHRT. Such services shall include the transmittal of
			 information from a health care provider to be included in an independent
			 electronic health record maintained by the IHRT (or permitting such provider to
			 input such information into the record), including the transmission of or
			 access to information described in section 186(a)(2)(C)(ii) by appropriate
			 emergency responders.
						(c)Required
			 disclosuresThe sources and amounts of revenue derived under
			 subsection (a) for the operations of an IHRT shall be fully disclosed to each
			 IHRT participant of such IHRT and to the public.
						(d)Treatment of
			 incomeFor purposes of the Internal Revenue Code of 1986, any
			 revenue described in subsection (a) shall not be included in gross income of
			 any IHRT, IHRT participant, or authorized EHR data user.
						189.Regulatory
			 oversight
						(a)In
			 generalIn carrying out this part, the Federal Trade Commission
			 shall promulgate regulations for independent health record trusts.
						(b)Establishment of
			 Interagency Steering Committee
							(1)In
			 generalThe Secretary of Health and Human Services shall
			 establish an Interagency Steering Committee in accordance with this
			 subsection.
							(2)ChairpersonThe
			 Secretary of Health and Human Services shall serve as the chairperson of the
			 Interagency Steering Committee.
							(3)MembershipThe
			 members of the Interagency Steering Committee shall consist of the Attorney
			 General, the Chairperson of the Federal Trade Commission, the Chairperson for
			 the National Committee for Vital and Health Statistics, a representative of the
			 Federal Reserve, and other Federal officials determined appropriate by the
			 Secretary of Health and Human Services.
							(4)DutiesThe
			 Interagency Steering Committee shall coordinate the implementation of this
			 part, including the implementation of policies described in subsection (d)
			 based upon the recommendations provided under such subsection, and regulations
			 promulgated under this part.
							(c)Federal advisory
			 committee
							(1)In
			 generalThe National Committee for Vital and Health Statistics
			 shall serve as an advisory committee for the IHRTs. The membership of such
			 advisory committee shall include a representative from the Federal Trade
			 Commission and the chairperson of the Interagency Steering Committee. Not less
			 than 60 percent of such membership shall consist of representatives of
			 nongovernment entities, at least one of whom shall be a representative from an
			 organization representing health care consumers.
							(2)DutiesThe
			 National Committee for Vital and Health Statistics shall issue periodic reports
			 and review policies concerning IHRTs based on each of the following
			 factors:
								(A)Privacy and
			 security policies.
								(B)Economic
			 progress.
								(C)Interoperability
			 standards.
								(d)Policies
			 recommended by Federal Trade CommissionThe Federal Trade
			 Commission, in consultation with the National Committee for Vital and Health
			 Statistics, shall recommend policies to—
							(1)provide assistance
			 to encourage the growth of independent health record trusts;
							(2)track economic
			 progress as it pertains to operators of independent health records trusts and
			 individuals receiving nontaxable income with respect to accounts;
							(3)conduct public
			 education activities regarding the creation and usage of the independent health
			 records trusts;
							(4)establish standards for the
			 interoperability of health information technology to ensure that information
			 contained in such record may be shared between the trust involved, the
			 participant, and authorized EHR data users, including for the standardized
			 collection and transmission of individual health records (or portions of such
			 records) to authorized EHR data users through a common interface and for the
			 portability of such records among independent health record trusts; and
							(5)carry out any
			 other activities determined appropriate by the Federal Trade Commission.
							(e)Regulations
			 promulgated by Federal Trade CommissionThe Federal Trade
			 Commission shall promulgate regulations based on, at a minimum, the following
			 factors:
							(1)Requiring that an
			 IHRT participant, who has an electronic health record that is maintained by an
			 IHRT, be notified of a security breech with respect to such record, and any
			 corrective action taken on behalf of the participant.
							(2)Requiring that
			 information sent to, or received from, an IHRT that has been designated as
			 high-risk should be authenticated through the use of methods such as the
			 periodic changing of passwords, the use of biometrics, the use of tokens or
			 other technology as determined appropriate by the council.
							(3)Requiring a delay
			 in releasing sensitive health care test results and other similar information
			 to patients directly in order to give physicians time to contact the
			 patient.
							(4)Recommendations
			 for entities operating IHRTs, including requiring analysis of the potential
			 risk of health transaction security breeches based on set criteria.
							(5)The conduct of
			 audits of IHRTs to ensure that they are in compliance with the requirements and
			 standards established under this part.
							(6)Disclosure to IHRT
			 participants of the means by which such trusts are financed, including revenue
			 from the sale of patient data.
							(7)Prevention of
			 certification of an entity seeking independent heath record trust certification
			 based on—
								(A)the potential for
			 conflicts between the interests of such entity and the security of the health
			 information involved; and
								(B)the involvement of
			 the entity in any activity that is contrary to the best interests of a
			 patient.
								(8)Prevention of the
			 use of revenue sources that are contrary to a patient’s interests.
							(9)Public disclosure
			 of audits in a manner similar to financial audits required for publicly traded
			 stock companies.
							(10)Requiring
			 notification to a participating entity that the information contained in such
			 record may not be representative of the complete or accurate electronic health
			 record of such account holder.
							(f)Compliance
			 reportNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Commission shall submit to the Committee
			 on Health, Education, Labor, and Pensions and the Committee on Finance of the
			 Senate and the Committee on Energy and Commerce and the Committee on Ways and
			 Means of the House of Representatives, a report on compliance by and progress
			 of independent health record trusts with this part. Such report shall describe
			 the following:
							(1)The number of
			 complaints submitted about independent health record trusts, which shall be
			 divided by complaints related to security breaches, and complaints not related
			 to security breaches, and may include other categories as the Interagency
			 Steering Committee established under subsection (b) determines
			 appropriate.
							(2)The number of
			 enforcement actions undertaken by the Commission against independent health
			 record trusts in response to complaints under paragraph (1), which shall be
			 divided by enforcement actions related to security breaches and enforcement
			 actions not related to security breaches and may include other categories as
			 the Interagency Steering Committee established under subsection (b) determines
			 appropriate.
							(3)The economic
			 progress of the individual owner or institution operator as achieved through
			 independent health record trust usage and existing barriers to such
			 usage.
							(4)The progress in
			 security auditing as provided for by the Interagency Steering Committee council
			 under subsection (b).
							(5)The other core
			 responsibilities of the Commission as described in subsection (a).
							(g)Interagency
			 memorandum of understandingThe Interagency Steering Committee
			 shall ensure, through the execution of an interagency memorandum of
			 understanding, that—
							(1)regulations,
			 rulings, and interpretations issued by Federal officials relating to the same
			 matter over which 2 or more such officials have responsibility under this part
			 are administered so as to have the same effect at all times; and
							(2)the memorandum
			 provides for the coordination of policies related to enforcing the same
			 requirements through such officials in order to have coordinated enforcement
			 strategy that avoids duplication of enforcement efforts and assigns priorities
			 in enforcement.
							IIFairness for
			 Every American Patient
			AMedicaid
			 Modernization
				201.Medicaid
			 modernization
					(a)In
			 generalEffective January 1, 2011, title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.) is amended to read as follows:
						
							XIXGrants to States
				for Medical Assistance Programs
								
									TABLE OF CONTENTS OF TITLE
									Sec. 1900. References to pre-modernized Medicaid provisions;
				  continuity for commonwealths and territories.
									Part A—Grants to States for Acute Care for Individuals with
				  Disabilities and Certain Low-Income Individuals
									Sec. 1901. Purpose; appropriation.
									Sec. 1902. Payments to States for acute care medical
				  assistance.
									Sec. 1903. Definitions of eligible individuals and acute care
				  medical assistance.
									Sec. 1904. State plan requirements for acute care medical
				  assistance.
									Sec. 1905. Definitions.
									Sec. 1906. Enrollment of individuals under group health plans
				  and other arrangements.
									Sec. 1907. Drug rebates.
									Sec. 1908. Managed care.
									Sec. 1909. Annual reports.
									Part B—Grants to States for Long-Term Care Services and
				  Supports
									Sec. 1911. Purpose.
									Sec. 1912. State plan.
									Sec. 1913. State allotments.
									Sec. 1914. Use of grants.
									Sec. 1915. Administrative provisions.
									Sec. 1916. Definition of long-term care services and
				  supports.
									Sec. 1917. Provision requirements for long-term care services
				  and supports, including option for self-directed services and
				  supports.
									Sec. 1918. Treatment of income and resources for certain
				  institutionalized spouses.
									Sec. 1919. Annual reports.
									Part C—Grants to States for Survey and Certification of Medical
				  Facilities and Other Requirements
									Sec. 1931. Authorization of appropriations.
									Sec. 1932. Application of certain requirements under
				  pre-modernized Medicaid.
									Part D—Grants to States for Program Integrity
									Sec. 1941. Authorization of appropriations.
									Sec. 1942. Application of certain requirements under
				  pre-modernized Medicaid.
									Part E—Grants to States for Administration
									Sec. 1951. Authorization of appropriations; payments to
				  states.
									Sec. 1952. Cost-sharing protections.
									Sec. 1953. Application of certain requirements under
				  pre-modernized Medicaid.
									Part F—Other Provisions
									Sec. 1961. Application of certain
				  requirements under pre-modernized Medicaid.
								
								1900.References to
				pre-modernized Medicaid provisions; continuity for commonwealths and
				territories
									(a)In
				generalIn this title, if a reference to this title or to a
				provision of this title is prefaced by the term old, such
				reference is to this title or a provision of this title as in effect on
				December 31, 2010.
									(b)RegulationsThe
				Secretary shall promulgate regulations to bring requirements imposed under an
				old provision of this title that applies under this title after December 31,
				2010, into conformity with the policies embodied in this title as in effect on
				and after January 1, 2011.
									(c)Continuity for commonwealths and
				territoriesIn the case of
				Puerto Rico, the United States Virgin Islands, Guam, the Northen Mariana
				Islands, and American Samoa, this title as in effect on and after January 1,
				2011, shall not apply to such commonwealths and territories, and old title XIX
				shall apply to a Medicaid program operated by such commonwealths or territories
				on and after that date.
									AGrants to States
				for Acute Care for Individuals with Disabilities and Certain Low-Income
				Individuals
									1901.Purpose;
				appropriation
										(a)PurposeIt
				is the purpose of this part to enable each State, as far as practicable under
				the conditions in the State, to provide acute care medical assistance to
				eligible individuals described in section 1903 whose income and resources are
				insufficient to meet the costs of necessary medical services, and (2)
				rehabilitation and other services to help such individuals attain or retain
				capability for independence or self-care.
										(b)AppropriationFor the purpose of making payments to
				States under this part, there is appropriated out of any money in the Treasury
				not otherwise appropriated, such sums as are necessary for fiscal year 2011 and
				each fiscal year thereafter.
										1902.Payments to States
				for acute care medical assistance
										(a)In
				generalFrom the amounts
				appropriated under section 1901 for a fiscal year, the Secretary shall pay to
				each State which has a plan approved under this part, for each quarter,
				beginning with the quarter commencing January 1, 2011, an amount equal to the
				Federal medical assistance percentage (as defined in section 1905(b)) of the
				total amount expended during such quarter as acute care medical assistance
				under the State plan under this part.
										(b)Administrative
				expensesEach State with a plan approved under this part shall
				receive a payment determined in accordance with part E for administrative
				expenses incurred in carrying out the plan under this part and part B (if the
				State has a plan approved under that part).
										1903.Definitions of
				eligible individuals and acute care medical assistance
										(a)Eligible
				individuals
											(1)In
				generalIn this part, the term eligible individual
				means an individual—
												(A)who is—
													(i)a
				blind or disabled individual; or
													(ii)an individual
				described in paragraph (2); and
													(B)who the State
				determines satisfies—
													(i)the income and
				resources eligibility requirements established by the State under the State
				plan under this part; and
													(ii)such other
				requirements for assistance as are imposed under this title, including
				documentation of citizenship or status as a qualified alien under title IV of
				the Personal Responsibility and Work Opportunity Reconciliation Act of
				1996.
													(2)Individuals
				describedFor purposes of paragraph (1)(A)(ii), the following
				individuals are described in this paragraph:
												(A)A child in foster
				care under the responsibility of the State.
												(B)A low-income woman
				with breast or cervical cancer described in old section 1902(aa).
												(C)Certain
				TB-infected individuals described in old section 1902(z)(1).
												(3)Grandfathered
				individualsAn individual shall be an eligible individual under
				the State plan under this part if—
												(A)the individual is
				described in paragraph (1)(A);
												(B)the individual
				satisfies the documentation requirements referred to in paragraph (1)(B)(ii);
				and
												(C)the State would
				have provided medical assistance under the State plan under old title XIX to
				the individual, but only so long as the individual continues to satisfy such
				old eligibility requirements.
												(4)Concurrent
				eligibility for part BAn eligible individual under this part may
				be eligible under part B, but only if the individual satisfies the eligibility
				requirements of part B in addition to satisfying the requirements for
				eligibility under this part.
											(5)Presumptive
				eligibility for certain breast or cervical cancer patientsOld
				section 1920B (relating to presumptive eligibility for certain breast or
				cervical cancer patients) shall apply under this part.
											(b)BenefitsSubject
				to paragraph (3), in this part, the term acute care medical
				assistance means the following:
											(1)Mandatory
				benefitsThe care and services listed in paragraphs (1) through
				(5), (17), and (21) of old section 1905(a) (but, in the case of paragraph
				(4)(A) of such section, without regard to any limitation based on age or
				services in an institution for mental diseases).
											(2)Optional
				benefitsAny care or services listed in a paragraph of old
				section 1905(a) (other than paragraph (16)).
											(3)Exceptions
												(A)Certain services
				limited to part BServices described in paragraphs (15), (22),
				(23), (24), and (26) of old section 1905(a) shall only be provided under the
				State plan under part B.
												(B)Limit on
				provision of long-term care services and supportsA care or
				service that the Secretary determines is a long-term care service and support
				(including nursing facility services described in old section 1905(a)(4)(A))
				shall not be provided to an individual under the State plan under this part for
				more than 30 days within any 12-month period.
												(C)ExclusionsSuch
				term shall not include any payments with respect to care or services for any
				individual who is an inmate of a public institution or a patient in an
				institution for mental diseases (regardless of age).
												1904.State plan
				requirements for acute care medical assistance
										(a)In
				generalIn order to receive payments under this part, a State
				shall have an approved State plan for acute care medical assistance. For
				purposes of this part, such assistance includes payments for preventive care,
				primary care, diagnosis and treatment of acute and chronic health conditions,
				emergency care, diagnosis and treatment of mental illnesses and related
				conditions, and rehabilitation and other services to help eligible individuals
				attain or retain capability for independence or self-care. A State medical
				assistance plan shall include a description, consistent with the requirements
				of this part of—
											(1)eligibility
				standards, including income and asset standards;
											(2)benefits,
				including the amount, duration, and scope of covered items and services;
											(3)strategies for
				improving access and quality of care; and
											(4)methods of service
				delivery.
											(b)Public
				availability of state planThe State shall make available to the
				public the State plan under this part and any amendments submitted by the State
				to the plan.
										(c)Amount,
				duration, and scopeThe State plan shall provide that the acute
				care medical assistance made available to any eligible individual shall not be
				less in amount, duration, or scope than the acute care medical assistance made
				available to any other eligible individual.
										(d)Application of
				certain pre-Modernized Medicaid requirements
											(1)Old state plan
				requirementsThe following provisions of old section 1902 shall
				apply to the State plans under this part:
												(A)Old section
				1902(a)(10)(C) (relating to certain eligibility and other requirements).
												(B)Old section
				1902(a)(10)(D) (relating to home health services).
												(C)Old section
				1902(a)(10)(G) (relating to nonapplication of certain supplemental security
				income eligibility criteria).
												(D)The subclauses in
				the flush matter following old section 1902(a)(10)(G) (relating to the
				provision of certain services) other than subclauses (V), (VII), (VIII), and
				(IX).
												(E)Old section
				1902(a)(17) (relating to reasonable standards for determining
				eligibility).
												(F)Old section
				1902(a)(19) (relating to eligibility safeguards).
												(G)Old section
				1902(a)(34) (relating to eligibility beginning with the third month prior to
				the month of application).
												(H)Subparagraphs (A),
				(B), and (C) of old section 1902(a)(43) (relating to early and periodic
				screening, diagnostic, and treatment services).
												(I)Old section
				1902(a)(46)(A) (relating to compliance with section 1137 requirements).
												(J)The fourth and
				sixth sentences of old section 1902(a) (relating to eligibility for certain
				individuals).
												(2)Other old title
				XIX requirements
												(A)Old section
				1902(e)(3) (relating to optional eligibility for certain disabled
				individuals).
												(B)Old section
				1902(e)(9) (relating to optional respiratory care services).
												(C)Old section
				1902(f) (relating to eligibility of certain aged, blind, or disabled
				individuals).
												(D)Old section
				1902(m) (relating to eligibility of certain aged or disabled individuals),
				other than paragraph (4).
												(E)Old section
				1902(o) (relating to disregard of certain supplemental security income
				benefits).
												(F)Old section
				1902(v) (relating to eligibility determinations of blind or disabled
				individuals).
												(e)Other
				requirementsThe State plan under this part shall—
											(1)comply with the
				requirements of the other parts of this title; and
											(2)provide that the
				State will make the contributions specified under section 340A–1(e) of the
				Public Health Service Act .
											1905.Definitions
										(a)In
				generalThe definitions specified in this section shall apply for
				purposes of this part and, to the extent applicable and consistent with the
				policy embodied in such part, parts B, C, D, E, and F.
										(b)Federal medical
				assistance percentageThe term Federal medical assistance
				percentage for any State shall be 100 percent less the State percentage;
				and the State percentage shall be that percentage which bears the same ratio to
				45 percent as the square of the per capita income of such State bears to the
				square of the per capita income of the continental United States (including
				Alaska) and Hawaii, except that the Federal medical assistance percentage shall
				in no case be less than 50 percent or more than 83 percent. The Federal medical
				assistance percentage for any State shall be determined and promulgated in
				accordance with the provisions of section 1101(a)(8)(B).
										(c)Application of
				certain pre-Modernized Medicaid provisionsThe following old
				provisions shall apply under this part:
											(1)Old section 1905
				provisionsThe following provisions of old section 1905:
												(A)Old section
				1905(d) (relating to the definition of an intermediate care facility for the
				mentally retarded).
												(B)Old section
				1905(e) (relating to the definition of physicians services).
												(C)Old section
				1905(f) (relating to the definition of nursing facility services).
												(D)Old section
				1905(g) (relating to the provision of chiropractors' services).
												(E)Old section
				1905(j) (relating to State supplementary payments).
												(F)Old section
				1905(k) (relating to supplemental security income benefits payable pursuant to
				section 211 of Public Law 93–66).
												(G)Old section
				1905(l)(1) (relating to rural health clinic services).
												(H)Old section
				1905(o) (relating to hospice care).
												(I)Old section
				1905(q) (relating to the definition of a qualified severely impaired
				individual).
												(J)Old section
				1905(r) (relating to the definition of early and periodic screening,
				diagnostic, and treatment services).
												(K)Old section
				1905(s) (relating to the definition of a qualified disabled and working
				individual).
												(L)Old section
				1905(t) (relating to the definition of primary care case management
				services).
												(M)Old section
				1905(v) (relating to the definition of an employed individual with a medically
				improved disability).
												(N)Paragraphs (1) and
				(3) of old section 1905(w) (relating to the definition of an independent foster
				care adolescent).
												(O)Old section
				1905(x) (relating to strategies, treatment, and services for individuals with
				Sickle Cell Disease).
												(2)Other old
				provisions
												(A)Old section
				1903(m) (relating to the definition of a medicaid managed care
				organization).
												1906.Enrollment of
				individuals under group health plans and other arrangementsThe following old provisions shall apply
				under this part:
										(1)Old section 1906 (relating to enrollment of
				individuals under group health plans).
										(2)Old section 1902(a)(70) (relating to State
				option to establish a non-emergency medical transportation brokerage
				program).
										(3)Paragraphs (2) and (11) of old section
				1902(e) (relating to eligibility for individuals enrolled with a group health
				plan or under a managed care arrangement during a minimum enrollment
				period).
										1907.Drug
				rebatesOld sections
				1902(a)(54) and 1927 (relating to payment for covered outpatient drugs and
				rebates) shall apply under this part.
									1908.Managed
				careThe following old
				provisions shall apply under this part:
										(1)Old section 1932 (relating to managed
				care), other than subsection (a)(2) of such section.
										(2)Old section
				1903(k) (relating to technical and actuarial assistance for States).
										1909.Annual
				reports
										(a)In
				generalEach State that
				receives payments under this part shall submit an annual report to the
				Secretary, in such form and manner as the Secretary shall specify.
										(b)Application of
				old EPSDT reporting requirementsEach annual report shall include the
				information required to be reported under old section
				1902(a)(43)(D)(iv).
										BGrants to States
				for Long-Term Care Services and Supports
									1911.Purpose
										(a)In
				generalThe purpose of this part is to increase the flexibility
				of States in operating a system of long-term care services and supports
				designed to—
											(1)provide assistance
				to needy families so that individuals with disabilities and low-income senior
				citizens may be served and supported in their own homes and communities;
											(2)emphasize the
				independence and dignity of the person served by public programs;
											(3)end the
				institutional bias that existed under the Medicaid program prior to January 1,
				2011;
											(4)provide stable and
				predictable funding for States as they rebalance their long-term care systems
				from institutions to communities;
											(5)provide
				flexibility to States to adopt new and innovative service delivery methods;
				and
											(6)promote
				independence and support activities that will enable individuals to return or
				maintain ties to the community, including through employment.
											(b)No individual
				entitlementNo individual determined eligible for long-term care
				services and supports under this part shall be entitled to a specific service
				or type of delivery of service.
										1912.State
				plan
										(a)In
				generalIn order to receive payments under this part, a State
				must have an approved State plan for long-term care services and supports. A
				State long term care services and supports plan shall include a description,
				consistent with the requirements of this part, of—
											(1)income and assets
				eligibility standards and spousal impoverishment protections consistent with
				subsection (b);
											(2)the standardized
				assessments tools used to determine eligibility for specific long-term care
				services and supports;
											(3)the
				person-centered plans used to provide such services and supports;
											(4)the proposed uses
				of funding, if applicable, to provide targeted methods to meet individual level
				of support needs including tiering (preventive, emergency, low, medium, high);
				and
											(5)the long-term care
				services and supports to be available under the plan based on individual
				assessment of need in accordance with sections 1916 and 1917.
											(b)Minimum
				eligibility standards
											(1)Populations
				coveredThe State plan shall specify the disabled and elderly
				populations who are eligible for long-term care services and supports.
											(2)Needs-based
				criteriaThe plan shall include a description of the needs-based
				criteria the State will use to assess an individual's need for specific
				services and supports available under the State plan.
											(3)Other
				eligibility requirements
												(A)Income and
				assetsA State may use different income and asset standards and
				methodologies for determining eligibility than those used for determining
				eligibility for acute care medical assistance under part A. A State may not
				make eligibility standards related to income, asset, and spousal impoverishment
				protection more restrictive than the Federal minimum requirements of December
				31, 2008.
												(B)Application of
				spousal impoverishment protectionsThe State plan shall provide
				that the State shall comply with the requirements of section 1918 (relating to
				spousal impoverishment protections).
												(C)StatewidenessThe
				State plan shall provide that, except with respect to methods used for
				determining homestead exemptions, the income and asset standards and
				methodologies shall be in effect in all political subdivisions of the
				State.
												(4)Transition
				assistanceThe State plan shall specify how the State will
				provide transition assistance for individuals who, on December 31, 2010, are
				enrolled under the State plan under old title XIX (or under a waiver of that
				plan) and receiving long-term care services or supports on that date. The State
				shall provide such assistance to individuals who are and are not likely to be
				determined eligible for long-term care services and supports under the State
				plan under this part, as in effect on January 1, 2011 (or the first day on
				which the State plan is in effect under this part).
											(c)Payment
				methodologies to providers
											(1)In
				generalThe State plan shall describe the methodologies used to
				determine payments to providers. Such methodologies—
												(A)may be varied to
				assist in transitioning from facilities-based to community-based care;
				and
												(B)shall not be
				subject to Secretarial approval.
												(2)TransparencyThe
				State plan shall provide that the State shall make publicly available—
												(A)the payment
				methodologies applicable under the plan; and
												(B)the name of any
				provider that receives $1,000,000 or more in any 12-month period and the actual
				amount paid to the provider during that period.
												(d)Coordination of
				effort with other related public and private programsThe plan
				shall include a description of the State's efforts to coordinate the delivery
				of services and supports under the plan with other related public and private
				programs that serve individuals with disabilities or aged populations that need
				or may be at risk of needing long term care.
										(e)Public
				availability of state planThe State shall make available to the
				public the State plan under this part and any amendments submitted by the State
				to the plan.
										(f)Application of
				old title XIX requirementsThe following old title XIX provisions
				shall apply to a State plan under this part:
											(1)Subsections
				(a)(50) and (q) of old section 1902 (relating to a monthly personal needs
				allowance for certain institutionalized individuals and couples).
											(2)Old section
				1902(a)(67) (relating to payment for certain services furnished to a PACE
				program eligible individual).
											(3)Paragraph (1) of
				old section 1902(r) (relating to the post-eligibility treatment of income for
				certain individuals) and paragraph (2) of such section (relating to
				methodologies for determining income and resource eligibility for individuals,
				but only with respect to individuals who are eligible under this part on or
				after January 1, 2011).
											(4)Old section
				1905(i) (relating to the definition of an institution for mental
				diseases).
											(g)Other
				requirements of other partsThe State plan under this part
				shall—
											(1)comply with the
				requirements of the other parts of this title; and
											(2)provide that the
				State will make the contributions specified under section 340A–1(e) of the
				Public Health Service Act.
											1913.State
				allotments
										(a)AppropriationFor the purpose of providing allotments to
				States under this section, there is appropriated out of any money in the
				Treasury not otherwise appropriated—
											(1)for fiscal year 2011,
				$65,274,560,000;
											(2)for fiscal year
				2012, $67,885,540,000;
											(3)for fiscal year
				2013, $70,600,964,100;
											(4)for fiscal year
				2014, $73,425,000,000;
											(5)for fiscal year
				2015, $76,362,000,000;
											(6)for fiscal year
				2016, $79,416,480,000;
											(7)for fiscal year
				2017, $82,593,140,000;
											(8)for fiscal year
				2018, $85,896,870,000; and
											(9)for fiscal year
				2019, $89,332,743,000.
											(b)Allotments to 50
				States and the District of Columbia
											(1)Fiscal year 2011
				allotmentsSubject to subsection (e), the Secretary shall allot
				to each State with a long term care plan approved under this title an amount in
				fiscal year 2011 equal to the Federal expenditures made by the State for
				long-term care as defined in section 1916 in fiscal year 2008, increased by 8
				percent.
											(2)Subsequent
				fiscal year allotmentsFor fiscal year 2012 and each subsequent
				fiscal year through fiscal year 2019, the allotment for a State under this
				section is equal to the allotment for the State determined for the preceding
				fiscal year, increased by 4 percent.
											(c)Limitation
											(1)In
				generalExcept as provided in paragraph (2), no other Federal
				funds are available under this title for expenditures incurred for long-term
				care services and supports after December 31, 2010, except as provided under a
				State plan approved under this part.
											(2)Exception
												(A)In
				generalIf a State does not have an approved State plan by
				October 1, 2010, the Secretary may make payments equal to 85 percent of the
				State’s estimated quarterly allotment until June 30, 2011.
												(B)Full
				fundingA State shall receive 100 percent of its allotment for
				fiscal year 2011 if the State has a plan approved under this part by June 30,
				2011.
												(d)Maintenance of
				effortIn order to qualify for the grant payable under this
				section, the State must demonstrate in each fiscal year that it made long-term
				care service and supports expenditures (including funding from local government
				sources) equal to the amount of not less than 95 percent of the nonfederal
				share amount spent in fiscal year 2009 under the State plan under old title XIX
				on long term care services and supports (as defined in section 1916).
				Expenditures not made under this part shall not be recognized by the Secretary
				for purposes of this requirement.
										(e)Grants reduced
				if insufficient appropriations
											(1)In
				generalIf the amount appropriated for fiscal year 2011 under
				subsection (a)(1) is less than the amount necessary to fund each State’s
				allotment for that fiscal year, the Secretary shall reduce the allotment for
				each State for that fiscal year based on the applicable percentage determined
				for the State under paragraph (2) provide a reduced percentage basis as
				follows: Each state shall receive a percentage of its allotment based on the
				ratio of non-institutional spending to total long term care spending in FY
				2009.
											(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage determined with respect to a State is as follows:
												
													
														
															If the ratio of the State's
						non-institutional spending to total long-term care spending for fiscal year
						2009 is:The applicable percentage is:
															
															50 percent or
						greater100
															
															at least 46, but less than 50
						percent99
															
															at least 40, but less than 46
						percent98
															
															at least 36, but less than
						4097
															
															at least 30, but less than
						3696
															
															less than 30 percent95.
															
														
													
												
											(f)Administrative
				expenses
											(1)In
				generalEach State with a plan approved under this part shall
				receive a payment determined in accordance with amounts appropriated for part E
				for administrative expenses incurred in carrying out the plan under this part
				and part A.
											(2)Assessment-related
				costsCosts attributable to providing an individualized
				needs-based assessment for purposes of identifying the long-term care services
				and supports to be provided under the State plan to an individual shall be
				considered a long-term care service and support and shall not be treated as an
				administrative expense.
											1914.Use of
				grants
										(a)In
				generalA State shall use funds for long-term care services and
				supports as defined in section 1916.
										(b)Self-DirectionA
				State shall offer individuals the opportunity to self-direct their long-term
				care services and supports.
										1915.Administrative
				provisions
										(a)Funding on a
				quarterly basisThe Secretary shall make payments to States in
				equal amounts of a State’s annual allotment on a quarterly basis. Each
				quarterly payment shall remain available for use by the State for twelve
				succeeding fiscal year quarters.
										(b)PublicationThe
				Secretary shall public each State’s applicable allotment.
										1916.Definition of
				long-term care services and supports
										(a)Definition
											(1)In
				generalSubject to subsection (e), in this part, the term
				long-term care services and supports means any of the services or
				supports specified in paragraphs (2) or (3) that may be provided in a nursing
				facility, an institution, a home, or other setting.
											(2)Services and
				supports describedFor purposes of paragraph (1), the services
				and supports described in this paragraph include assistive technology, adaptive
				equipment, remote monitoring equipment, case management for the aged, case
				management for individuals with disabilities, nursing home services, long-term
				rehabilitative services necessary to restore functional abilities, services
				provided in intermediate care facilities for people with disabilities,
				habilitation services (including adult day care programs), community treatment
				teams for individuals with mental illness, home health services, services
				provided in an institution for mental disease, a Program of All-Inclusive Care
				for the Elderly (PACE), personal care (including personal assistance services),
				recovery support including peer counseling, supportive employment, training
				skills necessary to assist the individual in achieving or maintaining
				independence, training of family members including foster parents in supportive
				and behavioral modification skills, ongoing and periodic training to maintain
				life skills, transitional care including room and board not to exceed 60 days
				within a 12-month period.
											(3)Inclusion of
				certain benefits under old title XIXSuch services and supports
				may include any of the following services:
												(A)Old section
				1905(a)(15) (relating to services in an intermediate care facility for the
				mentally retarded).
												(B)Services described
				in subsections (a)(16) and (h) of old section 1905, but without regard to any
				restriction on such services on the basis of age (relating to inpatient
				psychiatric hospital services).
												(C)Old section
				1905(a)(22) (relating to home and community care (to the extent allowed and as
				defined in old section 1929) for functionally disabled elderly
				individuals).
												(D)Old section
				1905(a)(23) (relating to community supported living arrangements services (to
				the extent allowed and as defined in old section 1930)).
												(E)Subject to
				subsection (e), old section 1905(a)(24) but without regard to any restriction
				on furnishing services to patients or residents of facilities or institutions
				(relating to personal care services).
												(F)Old sections
				1905(a)(26) and 1934 (relating to services furnished under a PACE program under
				old section 1934 to PACE program eligible individuals enrolled under the
				program under such old section).
												(G)Old section
				1915(c)(5) (relating to the definition of habilitation services).
												(4)LimitationLong-term
				care services and supports cannot be used for services and administrative costs
				provided through the foster care (with the exception of training of foster care
				parents), child welfare, adult protective services, juvenile justice, public
				guardianship, or correctional systems.
											(b)Rehabilitative
				careFor purposes of rehabilitation due to acute care medical
				needs, a State may claim rehabilitative services provided in an institutional
				setting, nursing home, or as part of home health expenditures as acute care
				benefits under the State plan under part A rather than under the State plan
				under this part for a cumulative period of 30 days within a 12-month period if
				such care is directly related to the onset of an acute care need. A State shall
				demonstrate the services were provided as a direct result of an acute care
				need.
										(c)Managed
				careIf a State provides long-term care services and supports
				through managed care, the State shall submit a methodology for determining the
				level of expenditures attributed to long term care for approval by the
				Secretary.
										(d)Application of
				part A definitionsA definition specified in section 1905 shall
				apply to the same term used in this part, unless the Secretary determines that
				the application of such definition would be inconsistent with the purpose of
				this part.
										(e)ExclusionNo
				payments shall be made under the State plan under this part with respect to
				long-term care supports and services provided for any individual who is an
				inmate of a public institution. Nothing in the preceding sentence shall be
				construed as precluding the provision of long-term care services and supports
				under the State plan under this part to an individual who is a patient in an
				institution for mental diseases.
										1917.Provision
				requirements for long-term care services and support, including option for
				self-directed services and supports
										(a)Requirements for
				the provision of long-term care services and supports
											(1)In
				generalSubject to the succeeding provisions of this subsection,
				a State may provide through a State plan amendment for the provision of
				long-term care services and supports for individuals eligible under the State
				plan under this part, subject to the following requirements:
												(A)Needs-based
				criteria for eligibility for, and receipt of, long-term care services and
				supportsThe State establishes needs-based criteria for
				determining an individual's eligibility under the State plan for medical
				assistance for such long-term care services and supports, and if the individual
				is eligible for such services and supports, the specific services and supports
				that will be available under the State plan to the individual.
												(B)Criteria for
				institutionalized versus non-institutionalized servicesIn
				establishing needs-based criteria, the State may establish criteria for
				determining eligibility for, and receipt of, services and supports provided in
				a facility or institution that are more stringent that the criteria established
				for eligibility and receipt of services and supports in a non-facility or
				non-institutionalized setting.
												(C)Authority to
				limit number of eligible individualsA State may limit the number
				of individuals who are eligible for such services and supports and may
				establish waiting lists for the receipt of such services and supports.
												(D)Criteria based
				on individual assessment
													(i)In
				generalThe criteria established by the State shall require an
				assessment of an individual's support needs and capabilities, and may take into
				account the inability of the individual to perform 2 or more activities of
				daily living (as defined in section 7702B(c)(2)(B) of the Internal Revenue Code
				of 1986) or the need for significant assistance to perform such activities, and
				such other risk factors as the State determines to be appropriate.
													(ii)Adjustment
				authorityThe State plan amendment provides the State with the
				option to modify the criteria established under subparagraph (A) (without
				having to obtain prior approval from the Secretary) in the event that the
				enrollment of individuals eligible for services exceeds the projected
				enrollment, but only if—
														(I)the State provides
				at least 60 days notice to the Secretary and the public of the proposed
				modification;
														(II)the State deems
				an individual receiving long-term care services and supports on the basis of
				the most recent version of the criteria in effect prior to the effective date
				of the modification to be eligible for such services and supports for a period
				of at least 12 months beginning on the date the individual first received
				medical assistance for such services and supports; and
														(III)after the
				effective date of such modification, the State, at a minimum, applies the
				criteria for determining whether an individual requires the level of care
				provided in a facility or institutionalized setting which applied under the
				State plan immediately prior to the application of the modified
				criteria.
														(E)Independent
				evaluation and assessment
													(i)Eligibility
				determinationThe State uses an independent evaluation for making
				the determinations described in subparagraph (A).
													(ii)AssessmentIn
				the case of an individual who is determined to be eligible for long-term care
				services and supports, the State uses an independent assessment, based on the
				needs of the individual to—
														(I)determine a
				necessary level of services and supports to be provided, consistent with an
				individual's physical and mental capacity;
														(II)prevent the
				provision of unnecessary or inappropriate care; and
														(III)establish an
				individualized care plan for the individual in accordance with subparagraph
				(G).
														(F)AssessmentThe
				independent assessment required under subparagraph (E)(ii) shall include the
				following:
													(i)An
				objective evaluation of an individual's inability to perform 2 or more
				activities of daily living (as defined in section 7702B(c)(2)(B) of the
				Internal Revenue Code of 1986) or the need for significant assistance to
				perform such activities.
													(ii)A
				face-to-face evaluation of the individual by an individual trained in the
				assessment and evaluation of individuals whose physical or mental conditions
				trigger a potential need for long-term care services and supports.
													(iii)Where
				appropriate, consultation with the individual's family, spouse, guardian, or
				other responsible individual.
													(iv)Consultation with
				appropriate treating and consulting health and support professionals caring for
				the individual.
													(v)An
				examination of the individual's relevant history, medical records, and care and
				support needs, guided by best practices and research on effective strategies
				that result in improved health and quality of life outcomes.
													(vi)An evaluation of
				the ability of the individual or the individual's representative to self-direct
				the purchase of, or control the receipt of, such services and supports if the
				individual so elects.
													(G)Individualized
				care plan
													(i)In
				generalIn the case of an individual who is determined to be
				eligible for long-term care services and supports, the State uses the
				independent assessment required under subparagraph (E)(ii) to establish a
				written individualized care plan for the individual.
													(ii)Plan
				requirementsThe State ensures that the individualized care plan
				for an individual—
														(I)is
				developed—
															(aa)in
				consultation with the individual, the individual's treating physician, health
				care or support professional, or other appropriate individuals, as defined by
				the State, and, where appropriate the individual's family, caregiver, or
				representative; and
															(bb)taking into
				account the extent of, and need for, any family or other supports for the
				individual;
															(II)identifies the
				long-term care services and supports to be furnished to the individual (or, if
				the individual elects to self-direct the purchase of, or control the receipt
				of, such services and supports, funded for the individual); and
														(III)is reviewed at
				least annually and as needed when there is a significant change in the
				individual's circumstances.
														(iii)State
				requirement to offer election for self-directed services and supports
														(I)Individual
				choiceThe State shall allow an individual or the individual's
				representative the opportunity to elect to receive self-directed long-term care
				services and supports in a manner which gives them the most control over such
				services and supports consistent with the individual's abilities and the
				requirements of subclauses (II) and (III).
														(II)Self-directedThe
				term self-directed means, with respect to the long-term care
				services and supports offered under the State plan amendment, such services and
				supports for the individual which are planned and purchased under the direction
				and control of such individual or the individual's authorized representative,
				including the amount, duration, scope, provider, and location of such services
				and supports, under the State plan consistent with the following
				requirements:
															(aa)AssessmentThere
				is an assessment of the needs, capabilities, and preferences of the individual
				with respect to such services and supports.
															(bb)Service
				planBased on such assessment, there is developed jointly with
				such individual or the individual's authorized representative a plan for such
				services and supports for such individual that is approved by the State and
				that satisfies the requirements of subclause (III).
															(III)Plan
				requirementsFor purposes of subclause (II)(bb), the requirements
				of this subclause are that the plan—
															(aa)specifies those
				services and supports which the individual or the individual's authorized
				representative would be responsible for directing;
															(bb)identifies the
				methods by which the individual or the individual's authorized representative
				will select, manage, and dismiss providers of such services and
				supports;
															(cc)specifies the
				role of family members and others whose participation is sought by the
				individual or the individual's authorized representative with respect to such
				services and supports;
															(dd)is
				developed through a person-centered process that is directed by the individual
				or the individual's authorized representative, builds upon the individual's
				capacity to engage in activities that promote community life and that respects
				the individual's preferences, choices, and abilities, and involves families,
				friends, and professionals as desired or required by the individual or the
				individual's authorized representative;
															(ee)includes
				appropriate risk management techniques that recognize the roles and sharing of
				responsibilities in obtaining services and supports in a self-directed manner
				and assure the appropriateness of such plan based upon the resources and
				capabilities of the individual or the individual's authorized representative;
				and
															(ff)may
				include an individualized budget which identifies the dollar value of the
				services and supports under the control and direction of the individual or the
				individual's authorized representative.
															(IV)Budget
				processWith respect to individualized budgets described in
				subclause (III)(ff), the State plan amendment—
															(aa)describes the
				method for calculating the dollar values in such budgets based on reliable
				costs and service utilization;
															(bb)defines a process
				for making adjustments in such dollar values to reflect changes in individual
				assessments and service plans; and
															(cc)provides a
				procedure to evaluate expenditures under such budgets.
															(H)Quality
				assurance; conflict of interest standards
													(i)Quality
				assuranceThe State ensures that the provision of long-term care
				services and supports meets Federal and State guidelines for quality
				assurance.
													(ii)Conflict of
				interest standardsThe State establishes standards for the
				conduct of the independent evaluation and the independent assessment to
				safeguard against conflicts of interest.
													(I)Redeterminations
				and appealsThe State allows for at least annual redeterminations
				of eligibility, and appeals in accordance with the frequency of, and manner in
				which, redeterminations and appeals of eligibility are made under the State
				plan.
												(J)Presumptive
				eligibility for assessmentThe State, at its option, elects to
				provide for a period of presumptive eligibility (not to exceed a period of 60
				days) only for those individuals that the State has reason to believe may be
				eligible for long-term care services and supports. Such presumptive eligibility
				shall be limited to medical assistance for carrying out the independent
				evaluation and assessment under subparagraph (E) to determine an individual's
				eligibility for such services and if the individual is so eligible, the
				specific long-term care services and supports that the individual will
				receive.
												(2)Definition of
				individual's representativeIn this section, the term
				individual's representative means, with respect to an individual,
				a parent, a family member, or a guardian of the individual, an advocate for the
				individual, or any other individual who is authorized to represent the
				individual.
											(b)Self-Directed
				personal assistance servicesIf a State includes personal care or
				personal assistance services in the long-term care services and supports
				available under the State plan, the State shall comply with the requirements of
				old section 1915(j) in the case of an individual who elects to self-direct the
				receipt of such care or services.
										1918.Treatment of
				income and resources for certain institutionalized spousesOld section 1924 (relating to treatment of
				income and resources for certain institutionalized spouses), other than
				paragraphs (2) and (4)(A) of subsection (a) of such section, shall apply under
				this part.
									1919.Annual
				reports
										(a)In
				generalEach State that
				receives payments under this part shall submit an annual report to the
				Secretary, in such form and manner as the Secretary shall specify.
										(b)RequirementsThe report shall include the following with
				respect to the most recent fiscal year ended:
											(1)The number of
				individuals served under the plan.
											(2)The number of
				individuals served by tier (preventive, emergency, low, medium, and high
				needs).
											(3)The number of
				individuals known to the State on waiting list for services (if any) and type
				of disability (physical, developmental, mental health) or aged.
											(4)Expenditures by
				service category.
											CGrants to States
				for Survey and Certification of Medical Facilities and Other
				Requirements
									1931.Authorization
				of appropriationsFor the
				purpose of carrying our Federal activities and providing grants to States for
				expenses necessary to carry out this part, there is authorized to be
				appropriated—
										(1)for fiscal year 2011, $300,000,000;
				and
										(2)for each succeeding fiscal year, the amount
				authorized under this section for the preceding fiscal year, increased by 5
				percent.
										1932.Application of
				certain requirements under pre-modernized MedicaidThe
				following old provisions shall apply under this part:
										(1)Old section
				1902(a)(9) (relating to health standards and applicable requirements for
				laboratory services).
										(2)Old section
				1902(a)(28) (relating to nursing facilities and nursing facility
				services).
										(3)Old sections
				1902(a)(29) and 1908 (relating to a State program for the licensing of
				administrators of nursing homes).
										(4)Old section
				1902(a)(33)(B) (relating to licensing health institutions).
										(5)Old section
				1902(d) (relating to medical or utilization review functions).
										(6)Old section
				1902(i) (relating to intermediate care facilities for the mentally
				retarded).
										(7)Old section
				1902(y) (relating to psychiatric hospitals).
										(8)Paragraphs (2) and
				(6) of old section 1903(g) (relating to the Secretarial requirement to conduct
				sample onsite surveys of private and public institutions and recertifications
				for the need for certain services).
										(9)Old section
				1903(q)(4)(B) (relating to the definition of a board and care facility).
										(10)Old section 1910
				(relating to certification and approval of rural health clinics and
				intermediate care facilities for the mentally retarded).
										(11)Old section 1911
				(relating to Indian Health Service facilities).
										(12)Old section 1913
				(relating to hospital providers of nursing facility services).
										(13)Old section 1919
				(relating to requirements for nursing facilities).
										DGrants to States
				for Program Integrity
									1941.Authorization
				of appropriations
										(a)In
				generalFor the purpose of
				carrying out Federal activities under this part and providing grants to States
				for expenses necessary to carry out this part, there is authorized to be
				appropriated—
											(1)for fiscal year 2011, $100,000,000;
				and
											(2)for each succeeding fiscal year, the amount
				authorized under this section for the preceding fiscal year, increased by 5
				percent.
											(b)Availability;
				authority for use of funds
											(1)AvailabilityAmounts
				appropriated pursuant to subsection (a) shall remain available until
				expended.
											(2)Authority for
				use of funds for transportation and travel expenses for attendees at education,
				training, or consultative activities
												(A)In
				generalThe Secretary may use amounts appropriated pursuant to
				subsection (a) to pay for transportation and the travel expenses, including per
				diem in lieu of subsistence, at rates authorized for employees of agencies
				under subchapter I of chapter 57 of title 5, United States Code, while away
				from their homes or regular places of business, of individuals described in
				subsection (b)(4) who attend education, training, or consultative activities
				conducted under the authority of that subsection.
												(B)Public
				disclosureThe Secretary shall make available on a website of the
				Centers for Medicare & Medicaid Services that is accessible to the
				public—
													(i)the total amount
				of funds expended for each conference conducted under the authority of
				subsection (b)(4); and
													(ii)the amount of
				funds expended for each such conference that were for transportation and for
				travel expenses.
													(c)Annual
				reportNot later than 180 days after the end of each fiscal year,
				the Secretary shall submit a report to Congress which identifies—
											(1)the use of funds
				appropriated pursuant to subsection (a); and
											(2)the effectiveness
				of the use of such funds.
											1942.Application of
				certain requirements under pre-modernized MedicaidThe
				following old provisions shall apply under this part:
										(1)Old subsections
				(a)(25) (other than subparagraph (E)) and (g) of section 1902 and section
				1903(o) (relating to third party liability).
										(2)Old section
				1902(a)(30)(B) (relating to hospital, intermediate care facility for the
				mentally retarded, or hospital for mental diseases admission screening and
				review requirements).
										(3)Old section
				1902(a)(32) (relating to certain payment requirements).
										(4)Old section
				1902(a)(35) (relating to disclosing entities under section 1124).
										(5)Old section
				1902(a)(37) and the fifth sentence (relating to claims payment
				procedures).
										(6)Old section
				1902(a)(44) (relating to payment for inpatient hospital services, services in
				an intermediate care facility for the mentally retarded, or inpatient mental
				hospital services).
										(7)Old sections
				1902(a)(45) and 1912 (relating to assignment of rights of payment).
										(8)Old sections
				1902(a)(49) and 1921 (relating to information and access to information
				concerning sanctions taken by State licensing authorities against health care
				practitioners and providers).
										(9)Old sections
				1902(a)(61) and 1903(q) (relating to requirements for a medicaid fraud and
				abuse control unit).
										(10)Old section
				1902(a)(64) (relating to reports from beneficiaries and others and data
				compilation requirements concerning alleged instances of waste, fraud, and
				abuse).
										(11)Old section
				1902(a)(65) (relating to provider number and surety bond requirement for
				suppliers of durable medical equipment).
										(12)Old section
				1902(a)(68) (relating to requirements for certain entities).
										(13)Old sections
				1902(a)(69) and 1936 (relating to the Medicaid Integrity Program) other than
				paragraphs (1), (2)(A), and (3) of old section 1936(e).
										(14)Old section
				1902(a)(70)(B)(iv) (relating to prohibitions on referrals and conflict of
				interest for certain brokers of non-emergency medical transportation).
										(15)Old sections
				1902(a)(71) and 1940 (relating to a required asset verification
				program).
										(16)Old section
				1902(p) (relating to exclusion of certain individuals or entities).
										(17)Old section
				1902(x) (relating to unique identifiers for physicians).
										(18)Old section
				1903(p) (relating to interstate collection of rights of support).
										(19)Old section
				1903(r)(2) (relating to requirements for mechanized claims processing and
				information retrieval systems).
										(20)Old section
				1903(u) (relating to erroneous excess payments), other than clause (v) of
				paragraph (1)(D).
										(21)Old section
				1903(v) and the seventh sentence of old section 1902(a) (relating to
				limitations on payments for services furnished to aliens), other than
				subparagraphs (A) and (B) of paragraph (4).
										(22)Old section
				1903(x) (relating to citizenship documentation).
										(23)Old section 1909
				(relating to State false claims act requirements for increased State share of
				recoveries).
										(24)Old section 1914
				(relating to withholding of Federal share of payments for certain Medicare
				providers).
										(25)Old section 1917
				(relating to liens, adjustments and recoveries, and transfers of
				assets).
										(26)Old section 1922
				(relating to correction and reduction plans for intermediate care facilities
				for the mentally retarded).
										EGrants to States
				for Administration
									1951.Authorization
				of appropriations; payments to states
										(a)In
				generalFor the purpose of
				providing grants to States for administrative expenses necessary to carry out
				parts A and B, there is authorized to be appropriated—
											(1)for fiscal year 2011, $7,000,000,000;
				and
											(2)for each succeeding fiscal year, the amount
				authorized under this subsection for the preceding fiscal year, increased by 3
				percent.
											(b)Payments to
				States
											(1)In
				generalFrom the amount
				appropriated pursuant to subsection (a) for a fiscal year, the Secretary shall
				pay each State with approved plans under parts A and B for the fiscal year an
				amount equal to the product of the amount appropriated for the fiscal year and
				the ratio of the total amount of payments made to the State under paragraphs
				(2) through (7) of section 1903(a) for fiscal year 2008 (as such section was in
				effect for that fiscal year) to the total amount of such payments made to all
				States for such fiscal year.
											(2)Pro rata
				adjustmentThe Secretary
				shall make pro rata adjustments to the amounts determined under paragraph (1)
				for a fiscal year as necessary so as to not exceed the amount appropriated
				pursuant to subsection (a) for the fiscal year.
											1952.Cost-sharing
				protections
										(a)In
				generalA State may impose
				cost-sharing for individuals provided acute care medical assistance under a
				State plan under part A or long-term care services and supports under a State
				plan under part B consistent with the following:
											(1)The State may (in
				a uniform manner) require payment of monthly premiums or other cost-sharing set
				on a sliding scale based on family income.
											(2)A premium or other
				cost-sharing requirement imposed under paragraph (1) may only apply to the
				extent that, in the case of an individual whose family income—
												(A)exceeds 150
				percent of the poverty line, the aggregate annual amount of such premium and
				other cost-sharing charges imposed under the plan does not exceed 5 percent of
				the individual's annual income; and
												(B)exceeds 250
				percent of the poverty line, the aggregate annual amount of such premium and
				other cost-sharing charges do not exceed 7.5 percent of the individual's annual
				income.
												(3)A State shall not
				require prepayment of any premium or cost-sharing imposed pursuant to paragraph
				(1) and shall not terminate eligibility of an individual under the State plan
				on the basis of failure to pay any such premium or cost-sharing until such
				failure continues for a period of at least 60 days from the date on which the
				premium or cost-sharing became past due. The State may waive payment of any
				such premium or cost-sharing in any case where the State determines that
				requiring such payment would create an undue hardship.
											(b)Application to
				institutionalized individualsA State may impose cost-sharing
				consistent with subsection (a) to individuals who are patients in, or residents
				of, a medical institution or nursing facility except that rules relating to the
				post-eligibility treatment of income (including a minium monthly personal needs
				allowance) applicable to institutionalized individuals under old title XIX
				shall apply in the same manner to individuals eligible for long-term care
				services and supports under a State plan under part B.
										(c)Poverty line definedIn this section, the term poverty
				line has the meaning given such term in section 673(2) of the Community
				Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required
				by such section.
										1953.Application of
				certain requirements under pre-modernized MedicaidThe
				following old provisions shall apply to the State plans under this
				title:
										(1)Old State plan
				requirements
											(A)Old section
				1902(a)(1) (relating to the requirement for plans to be in effect in all
				political subdivisions of the State).
											(B)Old section
				1902(a)(2) (relating to State financial participation).
											(C)Old section
				1902(a)(3) (relating to opportunity for a fair hearing).
											(D)Old section
				1902(a)(4) (relating to administration).
											(E)Old section
				1902(a)(5) (relating to designation of a single State agency).
											(F)Old section
				1902(a)(6) (relating to reporting requirements).
											(G)Old section
				1902(a)(7) (relating to restrictions on the use or disclosure of
				information).
											(H)Old section
				1902(a)(8) (relating to applications for assistance).
											(I)Old section
				1902(a)(11) (relating to cooperative agreements with other State
				agencies).
											(J)Old section
				1902(a)(12) (relating to determinations of blindness).
											(K)Old section
				1902(a)(13) (relating to determination of rates of payment for certain
				services), other than clause (iv) of subparagraph (A).
											(L)Subsections
				(a)(15) and (bb) of old section 1902(a) (relating to payment for services
				provided by rural health clinics and federally qualified health
				centers).
											(M)Old section
				1902(a)(16) (relating to furnishing services to individuals when absent from
				the State).
											(N)Old section
				1902(a)(22) (relating to certain administrative provisions).
											(O)Paragraphs (23)
				and (25)(D) of old section 1902(a) (relating to any willing provider
				requirements).
											(P)Old section
				1902(a)(24) (relating to consultative services by other agencies).
											(Q)Old section
				1902(a)(26) (relating to review of need for inpatient mental hospital services
				and written plan of care requirements).
											(R)Old section
				1902(a)(27) (relating to provider record keeping requirements).
											(S)Old section
				1902(a)(30)(A) (relating to utilization review).
											(T)Old section
				1902(a)(31) (relating to written plan of care for services and review for
				intermediate care facility for the mentally retarded services).
											(U)Old section
				1902(a)(33)(A) (relating to quality review requirements).
											(V)Old section
				1902(a)(36) (relating to public availability of facility surveys).
											(W)Old section
				1902(a)(38) (relating to the provision of information described in section
				1128(b)(9) by certain entities).
											(X)Old section
				1902(a)(39) (relating to the exclusion of certain entities).
											(Y)Old section
				1902(a)(40) (relating to requirement for uniform reporting systems).
											(Z)Old section
				1902(a)(41) (relating to notice to State medical licensing boards).
											(AA)Old section
				1902(a)(42) (relating to certain audit requirements).
											(BB)Old section
				1902(a)(48) (relating to eligibility cards).
											(CC)Old section
				1902(a)(55) (relating to the receipt and initial processing of applications,
				but only to the extent such section is consistent with the policy embodied in
				the State plans under parts A and B).
											(DD)Subsections
				(a)(56) and (s) of old section 1902 (relating to adjusted payments for certain
				inpatient hospital services).
											(EE)Old section
				1902(a)(59) (relating to maintenance of list of participating
				physicians).
											(FF)The second
				sentence of old section 1902 (relating to designation of certain State
				agencies).
											(GG)Old section
				1902(b) (relating to limitations on approval of plans).
											(HH)Old section
				1902(j) (relating to application of requirements to American Samoa and the
				Northern Mariana Islands).
											(2)Other old title
				XIX requirements
											(A)Old section
				1903(b)(4) (relating to limitations on payments to enrollment brokers).
											(B)Old section
				1903(c) (relating to furnishing of services included in a program or plan under
				part B or C of the Individuals with Disabilities Education Act).
											(C)Old section
				1903(d) (relating to payments).
											(D)Old section
				1903(e) (relating to costs with respect to certain hospital services).
											(E)Old section
				1903(i) (relating to limitations on payments).
											(F)Old section
				1903(r) (relating to requirements for mechanized claims processing and
				information retrieval systems).
											(G)Subsections (b)(5)
				and (w) of old section 1903 (relating to limitations on payments related to
				provider taxes).
											(H)Old section 1904
				(relating to operation of State plans).
											(I)Old sections
				1902(a)(60) and 1908A (relating to medical child support).
											(J)Paragraphs (32)(D)
				and (62) of old section 1902(a) and section 1928 (relating to program for
				distribution of pediatric vaccines).
											FOther
				Provisions
									1961.Application of
				certain requirements under pre-modernized MedicaidThe
				following old provisions shall apply under this part:
										(1)The third sentence
				of old section 1902 (relating to nonapplication of certain old provisions to a
				religious nonmedical health care institution).
										(2)Old section 1918
				(relating to application of provisions of title II relating to
				subpoenas).
										(3)Old section 1939
				(relating to references to laws directly affecting the Medicaid
				program.
										.
					(b)Repeal of Title
			 XXIEffective January 1, 2011, title XXI of the Social Security
			 Act (42 U.S.C. 1397aa et seq.) is repealed.
					202.Outreach
					(a)Authorization of
			 appropriationsThe following amounts are authorized to be
			 appropriated to the Secretary of Health and Human Services:
						(1)For fiscal year
			 2010, $100,000,000 for the design and implementation of a public outreach
			 campaign to inform the public about the changes to the programs under such
			 titles that take effect on January 1, 2011, as a result of the amendment made
			 by section 201.
						(2)For each of fiscal
			 years 2011and 2012, $200,000,000 to carry out such public outreach
			 campaign.
						(3)For fiscal year
			 2013, $50,000,000 to carry out such public outreach campaign.
						(b)AvailabilityFunds
			 appropriated under subsection (a) shall remain available for expenditure
			 through September 30, 2012.
					(c)Authority for
			 use of fundsThe Secretary may use funds made available under
			 paragraphs (2) and (3) of subsection (a) to award grants to, or enter into
			 contracts with, public or private entities, including States, local
			 governments, schools, churches, and community groups.
					203.Transition
			 rules; miscellaneous provisions
					(a)In
			 general
						(1)Not later than
			 June 30, 2011, a State that is one of the 50 States or the District of Columbia
			 shall inform all individuals enrolled in a State plan under title XIX or XXI of
			 the Social Security Act on such date (and any new enrollees after such date) of
			 the changes to the programs under such titles that take effect on January 1,
			 2012, as a result of the amendment made by section 201.
						(2)No State that is
			 one of the 50 States or the District of Columbia shall approve any applications
			 for medical assistance or child health assistance under a State plan under
			 title XIX or XXI (as in effect for fiscal year 2011) after December 31,
			 2011.
						(b)Submission of
			 legislative proposal for technical and conforming amendmentsNot
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall submit to Congress a legislative proposal for
			 such technical and conforming amendments as are necessary to carry out the
			 amendments made by this Act.
					BSupplemental
			 Health Care Assistance for Low-Income Families
				211.Supplemental
			 health care assistance for low-income familiesPart D of title III of the Public Health
			 Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the
			 following:
					
						XIHealth care
				assistance to low-income families
							340A–1.Financial
				assistance to low-income families
								(a)In
				generalThe Secretary shall supplement the costs of private
				health insurance for eligible low-income families through the distribution of
				supplemental debit cards to eligible families, which may be used to pay for
				costs associated with health care for the members of such eligible families and
				provide direct support to such families in accessing health care.
								(b)Eligibility
									(1)Eligible
				familiesTo be eligible for financial assistance under this
				section—
										(A)a family
				shall—
											(i)consist of 2 or
				more individuals living together who are related by marriage, birth, adoption,
				or guardianship;
											(ii)have a gross
				income that does not exceed 200 percent of the poverty line, as applicable to a
				family of the size involved; and
											(iii)include at least
				1 individual who is a dependent under the age of 19; and
											(B)no member of the
				family shall be covered by private health insurance.
										(2)Determination of
				gross incomeThe gross income of a family shall be determined by
				taking the sum of the income of each family member who is at least age 21 but
				not older than age 65, except that the income of any member of the family who
				qualifies for coverage under Medicaid Part A or B shall not be counted.
									(3)Limitation on
				individual eligibility; assistance
										(A)In
				generalNo individual who is a member of an eligible family under
				paragraph (1) is eligible to qualify separately for financial assistance under
				this section.
										(B)AliensThe
				Secretary shall ensure that financial assistance under this section is not
				provided for costs associated with health care for any member of an eligible
				family who is an alien individual who is not a lawful permanent resident of the
				United States.
										(c)Supplemental
				debit card for health care expenditures
									(1)In
				generalThe Secretary shall issue to each eligible family that
				enrolls in the program in accordance with subsection (f) a supplemental debit
				card with a dollar-amount value, in accordance with subsection (d), that may be
				used to pay for qualifying health care expenses.
									(2)Use of the debit
				card
										(A)Qualifying
				health care expensesA supplemental debit card issued under this
				section may be used by members of the eligible family to pay for—
											(i)the purchase of
				health care insurance for any member of the family;
											(ii)cost sharing
				expenses related to health care, including deductibles, copayments, and
				coinsurance, for any member of the family; and
											(iii)the direct
				purchase of health care services and supplies for any member of the
				family.
											(B)Geographic
				rangeEach supplemental debit card may be used to pay for
				qualifying health care expenses incurred anywhere in the 50 States or the
				District of Columbia.
										(C)LimitationsNo
				supplemental debit card shall be used to make a payment for any cost—
											(i)incurred prior to
				the determination of the family's eligibility for assistance under this
				section; or
											(ii)that is not a
				health-related expense.
											(3)Rollover of
				unused amountsNot more than one-quarter of the annual dollar
				amount of a supplemental debit card that is unexpended at the end of each
				12-month period may rollover—
										(A)to the family's
				supplemental debit card for expenditure during the subsequent 12-month period,
				provided that the family to which the supplemental debit card was issued in the
				previous 12-month period is eligible to receive a supplemental debit card in
				the subsequent 12-month period; or
										(B)to the family's
				health savings account (as defined in section 223(g)(2) of the Internal Revenue
				Code of 1986).
										(4)Monthly
				statementsThe Secretary shall issue a monthly statement to each
				family to which a supplemental debit card has been issued under this section,
				which shall state each payment made with the family's supplemental debit card
				during the month covered by the statement, the dollar amount of each such
				payment, and the provider to which each such payment was made.
									(d)Amount of
				financial assistance
									(1)Amounts for
				calendar year 2011Subject to paragraph (5), the amount of
				financial assistance available to each eligible family during the calendar year
				2011 shall be determined as follows:
										(A)Each family whose
				annual income does not exceed 100 percent of the poverty level, as applicable
				to a family of the size involved, shall receive $5,000.
										(B)Each family whose
				annual income exceeds 100 percent, but does not exceed 200 percent, of the
				poverty level, as applicable to a family of the size involved, shall receive an
				amount as follows:
											(i)For families whose
				annual income exceeds 100 percent but does not exceed 120 percent, of the
				poverty level, $4,000.
											(ii)For families
				whose annual income exceeds 120 percent but does not exceed 140 percent, of the
				poverty level, $3,500.
											(iii)For families
				whose annual income exceeds 140 percent but does not exceed 160 percent, of the
				poverty level, $3,000.
											(iv)For families
				whose annual income exceeds 160 percent but does not exceed 180 percent, of the
				poverty level, $2,500.
											(v)For families whose
				annual income exceeds 180 percent but does not exceed 200 percent, of the
				poverty level, $2,000.
											(2)Additional
				amountsIn addition to the amounts under paragraph (1), subject
				to paragraph (5), the following amounts shall be added to the supplemental
				debit cards of qualifying families:
										(A)For each pregnancy
				during which a pregnant woman's family is eligible for assistance under this
				section, an additional amount of $1,000 shall be added to the family's
				supplemental debit card, except that no family shall receive such additional
				$1,000 for any pregnancy for which the family received such amount in the
				previous 12-month period.
										(B)For each member of
				an eligible family who is less than 1 year old on any day within the calendar
				year in which the family is eligible for assistance, an additional amount of
				$500 shall be added to the family's supplemental debit card.
										(3)Cost of living
				adjustmentsIn the case of
				any taxable year beginning in a calendar year after 2011, each dollar amount
				contained in paragraphs (1) and (2) shall be increased in the same manner as
				the dollar amounts specified in section 25E(b)(3) of the Internal Revenue Code
				of 1986 are increased by the blended cost-of-living adjustment determined under
				subsection (k)(2) of section 25E of the Internal Revenue Code for the taxable
				year involved.
									(4)State option to
				increase amountsAt the option of each State, amounts in excess
				of the annual dollar amounts under paragraphs (1) and (2) may be provided
				through the supplemental debit card to eligible families in that State, but no
				Federal funds shall be paid to any State for any amount provided in excess of
				such annual dollar amount.
									(5)Risk
				adjustmentThe Secretary may adjust the amount of financial
				assistance available to an eligible family for a calendar year under this
				section based on age, health indicators, and other factors that represent
				distinct patterns of health care services utilization and costs.
									(e)Contributions of
				States
									(1)In
				generalAs a condition for receiving Federal funds under Part A
				or Part B of Medicaid, each State shall contribute 50 percent of the total
				amount expended under the supplemental debit card program by the participating
				families that reside within the State during the time that the family resides
				in that State. For purposes of this section, the residency of a family is
				determined by the residency the legally responsible head of the
				household.
									(2)Payments from
				States
										(A)Billing
				notification
											(i)TimingOn
				June 30th and December 31st of each year, the Secretary shall send written
				notification to each State of that State's 50 percent share of expenses, as
				described in paragraph (1), for the 6-month period ending on the last day of
				the month previous to such notification.
											(ii)ContentsEach
				such notification to a State shall clearly state—
												(I)the payment amount
				due from the State;
												(II)the name of each
				individual for whom payment was made through the supplemental debit card
				program;
												(III)the health care
				provider to whom each payment was made;
												(IV)the amount of
				each payment; and
												(V)any other
				information, as the Secretary requires.
												(B)PaymentsEach
				State shall make a payment to the Secretary, in the amount billed, not later
				than 30 days after the billing notification date, in accordance with
				subparagraph (A)(i).
										(C)PenaltiesIf
				a State fails to pay to the Secretary an amount required under subparagraph
				(B), interest shall accrue on such amount at the rate provided under old
				section 1903(d)(5) of the Social Security Act. The amount so owed and
				applicable interest shall be immediately offset against amounts otherwise
				payable to the State under this section, in accordance with the Federal Claims
				Collection Act of 1996 and applicable regulations.
										(f)Enrollment
									(1)In
				generalThe Secretary shall establish procedures and times for
				enrollment in the supplemental debit card program. Open enrollment shall be
				available not less than 4 times per calendar year.
									(2)Transition of
				individuals enrolled in Medicaid or the State Children's Health Insurance
				Program
										(A)Information from
				the StatesEach State shall—
											(i)not later than
				June 30, 2011, inform all individuals then enrolled in Medicaid or the State
				Children's Health Insurance Program (SCHIP), of the changes in effect beginning
				on January 1, 2012; and
											(ii)not later than
				October 31, 2011, redetermine the eligibility of each individual enrolled in
				Medicaid or SCHIP, other than those individuals who qualify for Medicaid or
				SCHIP as disabled, elderly, or a special population, for the supplemental debit
				card program, according to the eligibility criteria under subsection
				(b).
											(B)Automatic
				enrollmentThe Secretary shall provide for the automatic
				enrollment in the supplemental debit card program of all individuals who are
				enrolled in Medicaid or SCHIP and who have been redetermined by a State under
				subparagraph (A) to be eligible for Medicaid or SCHIP. Any individual who is
				determined by a State not to qualify for the supplemental debit card program
				may retain coverage under Medicaid or SCHIP until June 30, 2012.
										(3)Assistance with
				qualified health insurance creditEach State shall, to the extent
				practicable, provide individuals residing within the State with information
				regarding the qualified health insurance credit described in section 25E of the
				Internal Revenue Code of 1986, including information regarding eligibility for,
				and how to claim, such credit.
									(g)Administration
									(1)National
				systemThe Secretary may enter into contracts or agreements with
				a State, a consortium of States, or a private entity, including a bank,
				enrollment broker, or similar entity, to establish and maintain a unified
				national system to support the processes and transactions necessary to
				administer this section.
									(2)Automated
				systemThe Secretary shall establish an automated means, such as
				an electronic benefit transfer system, by which the benefits under this section
				shall be transferred to eligible families.
									(3)Verification of
				applicant informationThe Secretary may verify information
				provided by applicants with the appropriate Federal, State, and local agencies,
				including the Internal Revenue Service, the Social Security Administration, the
				Department of Labor, and child support enforcement agencies.
									(4)Choice
				counselingThe Secretary may enter into contracts or agreements
				with a State, a consortium of a State, or a private entity, including an
				enrollment broker or community organization or other organization, to educate
				eligible families about their options and to assist in their enrollment in the
				supplemental debit card plan.
									(5)AppealsThe
				Secretary shall establish an independent appeals process, to be administered by
				an entity separate from the entity that makes initial eligibility
				determinations, which shall be available to individuals who are denied benefits
				under the supplemental debit card program.
									(6)Resolution of
				errorsThe Secretary shall provide for a reconciliation process
				with the States to resolve any errors and adjudicate disputes due to incomplete
				or false information in a family's application or in the billing process
				described in subsection (e).
									(7)Penalties for
				false informationAny person who provides false information to
				qualify for the supplemental debit card program shall pay a penalty in the
				amount of 110 percent of the amount of assistance paid on behalf of such person
				and all members of such person's family.
									(h)Implementation
				planNot later than 6 months after the date of enactment of this
				section, the Secretary shall submit to Congress a plan for implementing this
				program.
								(i)Authorization of
				appropriations
									(1)Administration
				of the supplemental debit card programTo administer the program
				under this section, there are authorized to be appropriated—
										(A)for fiscal year
				2009, $300,000,000, for the design of a unified, national system of conducting
				the supplemental debit card program;
										(B)for fiscal year
				2010, $1,000,000,000 for start-up costs, including, contracting, hiring and
				training employees, and testing the program; and
										(C)for fiscal year
				2011 and each subsequent fiscal year, $3,000,000,000.
										(2)Authorization of
				benefits under the supplemental debit card programTo provide the
				supplemental debit card benefits described in this section, there are
				authorized to be appropriated—
										(A)for fiscal year
				2011, $24,020,000,000;
										(B)for fiscal year
				2012, $25,220,000,000;
										(C)for fiscal year
				2013, $26,480,000,000;
										(D)for fiscal year
				2014, $27,810,000,000; and
										(E)for fiscal year
				2015,
				$29,200,000,000.
										.
				IIIMedicare
			 Reform
			ANew Medicare
			 Program
				301.Benefit
			 changesTitle XVIII of the
			 Social Security Act is amended by inserting after section 1808 the following
			 new section:
					
						1810.Program for new Medicare beneficiaries beginning in
		  2021(a)Application
								(1)In
				generalNotwithstanding any
				other provision of law (including sections 226 and 226A), the provisions of
				this section shall apply to individuals (other than individuals entitled to
				benefits only because of the application of section 1881(d)) who first become
				entitled to benefits under part A, or whose coverage period under part B
				begins, on or after January 1, 2021.
								(2)No impact on
				FICA/SECA tax revenuesNothing in this section shall be construed
				as affecting revenues through the payment of hospital insurance taxes under
				sections 1401(b), 3101(b), and 3111(b) of the Internal Revenue Code of
				1986.
								(3)No impact on
				other beneficiaries
									(A)In
				generalThis section shall not apply to individuals not described
				in paragraph (1).
									(B)No impact on
				computation of medicare premiums for older Medicare
				beneficiariesPremiums under parts A, B, and D shall be computed
				for individuals not described in paragraph (1) based on the average costs that
				the Secretary estimates would have been applicable if this section did not
				apply.
									(b)Alternative
				benefits
								(1)In
				generalAn individual
				described in subsection (a)(1) is only entitled to benefits under this title in
				accordance with this section. In the case of such an individual who has
				qualified health insurance coverage, the individual is entitled under this
				section—
									(A)to an
				income-related payment under subsection (c); and
									(B)in the case of a
				low-income individual (as defined in paragraph (3) of subsection (d)), to a
				contribution to a medical savings account of the individual in the amount
				specified in such subsection.
									(2)Alternative
				premium obligationsAn
				individual described in subsection (a)(1)—
									(A)is not responsible
				for payment of any premium otherwise applicable under part B or D; but
									(B)is responsible for
				payment of the premium for qualified health insurance coverage referred to in
				paragraph (1) and may apply the income-related payment under subsection (c)
				toward such premium.
									(3)Qualified health
				insurance coverage
									(A)Publication of
				listThe Secretary of Health
				and Human Services shall publish an annual list of health insurance plans that
				meet the definition of qualified health insurance coverage, as described in
				subparagraph (B) below, at least one of such plans must address the special
				needs of Medicare’s highest-cost seniors, as determined by the
				Secretary.
									(B)Qualified health
				insurance coverage definedIn this subsection, the term
				qualified health insurance coverage means health benefits
				coverage, whether under a group health plan, health insurance coverage or
				otherwise, but does not include coverage under a health plan if substantially
				all of its coverage is coverage described in section 223(c)(1)(B) of the
				Internal Revenue Code of 1986.
									(c)Income-Related
				payment
								(1)In
				generalThe amount of the
				income-related payment under this subsection for an individual for a year is
				equal to—
									(A)the annual amount
				specified for the year in paragraph (2);
									(B)subject to
				reduction under paragraph (3) (relating to higher income individuals);
									(C)further subject to
				adjustment under paragraph (4); and
									(D)subject to
				pro-ration under paragraph (5).
									(2)Annual
				amount
									(A)In
				generalThe annual amount specified in this paragraph—
										(i)for 2011 is the
				average nominal dollar value of the Medicare benefit; and
										(ii)for any
				subsequent year is the annual amount specified in this paragraph for the
				preceding year increased by the annual inflation adjustment described in
				subparagraph (B) for such subsequent year.
										Any
				amount computed under clause (ii) that is not a multiple of $12 shall be
				rounded to the nearest multiple of $12.(B)Annual inflation
				adjustmentThe annual inflation adjustment under this
				subparagraph for a year is equal to the average of—
										(i)the annual rate of
				increase in the consumer price index for urban consumers (all items; U.S. city
				average) for the year, as projected by the Secretary in consultation with the
				Bureau of Labor Statistics before the beginning of the year; and
										(ii)the annual rate of increase in the medical
				care component of the consumer price index for all urban consumers (U.S. city
				average) for the year, as projected by the Secretary in consultation with the
				Bureau of Labor Statistics before the beginning of the year.
										(3)Reduction for
				higher-income individuals
									(A)In
				generalIn the case of an
				individual whose modified adjusted gross income exceeds the threshold amount
				specified in paragraph (2) of section 1839(i), as adjusted under paragraph (5)
				of such section, the annual amount under paragraph (2) shall be reduced by the
				adjustment percentage specified in subparagraph (B).
									(B)Adjustment
				percentageIn the case of an individual for whom the applicable
				percentage specified in section 1839(i)(3)(C)—
										(i)is
				less than 80 percent, the adjustment percentage under this subparagraph shall
				be 50 percent; or
										(ii)is equal to 80
				percent, the adjustment percentage under this subparagraph shall be 70
				percent.
										(C)Application of
				certain provisionsThe provisions of paragraphs (4) through (6)
				of section 1839(i) shall apply under this paragraph in the same manner as they
				apply for purposes of such section.
									(4)Risk, geographic
				area, and other adjustments
									(A)Risk
				adjustmentThe payment amount
				under this subsection for an individual shall be adjusted, using a methodology
				specified by the Secretary, in a manner that takes into account the relative
				risk factors (such as those described in section 1853(a)(1)(C)(i)) associated
				with such individual. Such adjustment shall be made in such a manner as not to
				change the total amount of payments made under this subsection as a result of
				such adjustment.
									(B)Partial
				geographic area adjustmentSuch payment amount for an individual
				also shall be adjusted, using a methodology specified by the Secretary, in a
				manner that takes into account the relative differences in area health care
				costs for the area in which the individual resides compared to other areas.
				Such adjustment shall be made in such a manner as not to change the total
				amount of payments made under this subsection as a result of such adjustment.
				The Secretary shall provide for a decrease over time in the adjustment made
				under this subparagraph.
									(C)Certain part A
				buy-in individualsSuch payment amount for an individual who is
				not eligible for benefits under part A pursuant to section 226 or 226A shall be
				adjusted by such proportion or amount as the Secretary determines appropriate
				to take into account premiums that would otherwise be payable under section
				1818 or 1818A for benefits under part A.
									(5)Pro-ratio for
				partial year of eligibilityIn the case of an individual whose
				entitlement under this section is for less than an entire year, the payment
				amount under this subsection shall be pro-rated to reflect the portion of the
				year included in such entitlement.
								(6)Payment on
				periodic basisThe Secretary shall provide for the payment under
				this subsection on an appropriate monthly or other periodic basis.
								(d)Contribution to
				a medical savings account (MSA) for low-Income individuals
								(1)In
				generalThe amount of the contribution under subsection (b)(1)(B)
				to a medical savings account of a low-income individual is equal—
									(A)in the case of an
				individual described in clause (i) or (ii) of paragraph (4)(A), to the full MSA
				contribution amount (as defined in paragraph (2)); or
									(B)in the case of any
				other individual, to 75 percent of the full MSA contribution amount.
									(2)Full MSA
				contribution amountFor
				purposes of this subsection, the term full MSA contribution
				amount means, for a year for an individual, an amount to be equivalent
				to the full amount of the average deductible of a high-deductible health plan
				(as defined in section 223(c)(2) of the Internal Revenue Code of 1986) as
				determined by the Secretary.
								(3)No Medicaid
				coverage for medicare-covered services
									(A)In
				generalIn the case of an individual who is eligible to be
				provided a contribution to a medical savings account under this subsection, the
				individual is not entitled to any payment under a State plan under title XIX
				with respect to any benefits relating to items and services for which coverage
				is provided under this title.
									(B)ConstructionSubparagraph
				(A) shall not affect the continued provision of medical assistance under title
				XIX for items and services, such as dental, vision, or long-term care facility
				services, for which benefits are not provided under this title regardless of
				medical necessity.
									(4)Periodic
				paymentThe Secretary shall
				provide for the contribution into medical savings accounts of amounts under
				this subsection on an appropriate monthly or other periodic basis.
								(5)Low-income
				individual defined
									(A)In
				generalFor purposes of this
				section, the term low-income individual means an individual
				described in subsection (a)(1)—
										(i)who meets the
				requirement of section 1936(c)(6)(A)(ii) (relating to a full-benefit dual
				eligible individual);
										(ii)whose income (as
				determined under section 1612 for purposes of the supplemental security income
				program, except as provided in subparagraph (B)) does not exceed 100 percent of
				the official income poverty line (referred to in section 1905(p)(1)) applicable
				to a family of the size involved; or
										(iii)whose income (as
				so determined) exceeds 100 percent, but does not exceed 150 percent, of such
				official income poverty line applicable to a family of the size
				involved.
										(B)Application of
				special rule regarding application of Social Security
				increasesThe provisions of subparagraph (D) of section
				1905(p)(2) shall apply to determinations of income under subparagraph (A) in
				the same manner they apply under such section.
									(C)Determination
				processThe Secretary shall specify a process for the
				determination of whether individuals are low-income
				individuals.
									.
				302.Increase in
			 Medicare eligibility ageSection 226 of the Social Security Act (42
			 U.S.C. 426) is amended by adding at the end the following new
			 subsection:
					
						(k)Increasing
				medicare qualifying age
							(1)In
				generalNotwithstanding any
				other provision of law, any reference in this section or title XVIII (or title
				XIX insofar as it refers to title XVIII) to age 65 shall be
				deemed a reference to the medicare qualifying age specified in paragraph
				(2).
							(2)Medicare
				qualifying age specifiedThe medicare qualifying age specified in
				this paragraph is determined as follows:
								(A)In the case of an
				individual who attains 65 years of age before January 1, 2021, the medicare
				qualifying age is 65 years of age.
								(B)In the case of an
				individual who attains 65 years of age in a year after 2018 and before 2027,
				the medicare qualifying age is the medicare qualifying age specified in this
				paragraph for the previous year increased by 2 months.
								(C)In the case of an individual who attains 65
				years of age—
									(i)in the 2-year period beginning on January
				1, 2027, the medicare qualifying age is 67 years and 1 month; or
									(ii)in a subsequent
				2-year period beginning before 2087, the medicare qualifying age is the
				medicare qualifying age specified in this paragraph for the previous 2-year
				period (or, in the case of the first 2-year period, specified for 2026)
				increased by 1 month.
									(D)In the case of an
				individual who attains 65 years of age on or after January 1, 2086, the
				medicare qualifying age is the medicare qualifying age specified in this
				paragraph is 69 years and 6
				months.
								.
				303.Unified
			 Medicare Trust Fund
					(a)In
			 generalThe Federal Hospital Insurance Trust Fund (established
			 under section 1817 of the Social Security Act) and the Federal Supplementary
			 Medical Insurance Trust Fund (established under section 1841 of such Act) are
			 hereby consolidated into a unified Medicare trust fund. Such trust fund shall
			 have separate accounts for parts A, B, and D of such title and shall be
			 administered by the same board of trustees that administers the current Trust
			 Funds.
					(b)ConstructionNothing
			 in this section shall be construed as affecting the actual transfer of funds or
			 computations of amounts of premiums under any part of the Medicare
			 program.
					(c)SolvencyThe
			 Medicare trustee shall establish a measure of program solvency for the Medicare
			 program of total outlays as a measure of gross domestic product.
					BChanges in Current
			 Medicare Program
				311.Income-related
			 reduction in part D premium subsidy
					(a)Income-Related
			 reduction in part D premium subsidy
						(1)In
			 generalSection 1860D–13(a) of the Social Security Act (42 U.S.C.
			 1395w–113(a)) is amended by adding at the end the following new
			 paragraph:
							
								(7)Reduction in
				premium subsidy based on income
									(A)In
				generalIn the case of an individual whose modified adjusted
				gross income exceeds the threshold amount applicable under paragraph (2) of
				section 1839(i) (including application of paragraph (5) of such section) for
				the calendar year, the monthly amount of the premium subsidy applicable to the
				premium under this section for a month after December 2010 shall be reduced
				(and the monthly beneficiary premium shall be increased) by the monthly
				adjustment amount specified in subparagraph (B).
									(B)Monthly
				adjustment amountThe monthly adjustment amount specified in this
				subparagraph for an individual for a month in a year is equal to the product
				of—
										(i)the quotient
				obtained by dividing—
											(I)the applicable
				percentage determined under paragraph (3)(C) of section 1839(i) (including
				application of paragraph (5) of such section) for the individual for the
				calendar year reduced by 25.5 percent; by
											(II)25.5 percent;
				and
											(ii)the base
				beneficiary premium (as computed under paragraph (2)).
										(C)Modified
				adjusted gross incomeFor purposes of this paragraph, the term
				modified adjusted gross income has the meaning given such term in
				subparagraph (A) of section 1839(i)(4), determined for the taxable year
				applicable under subparagraphs (B) and (C) of such section.
									(D)Determination by
				commissioner of Social SecurityThe Commissioner of Social
				Security shall make any determination necessary to carry out the income-related
				reduction in premium subsidy under this paragraph.
									(E)Procedures to
				assure correct income-related reduction in premium subsidy
										(i)Disclosure of
				base beneficiary premiumNot later than September 15 of each year
				beginning with 2011, the Secretary shall disclose to the Commissioner of Social
				Security the amount of the base beneficiary premium (as computed under
				paragraph (2)) for the purpose of carrying out the income-related reduction in
				premium subsidy under this paragraph with respect to the following year.
										(ii)Additional
				disclosureNot later than October 15 of each year beginning with
				2010, the Secretary shall disclose to the Commissioner of Social Security the
				following information for the purpose of carrying out the income-related
				reduction in premium subsidy under this paragraph with respect to the following
				year:
											(I)The modified
				adjusted gross income threshold applicable under paragraph (2) of section
				1839(i) (including application of paragraph (5) of such section).
											(II)The applicable
				percentage determined under paragraph (3)(C) of section 1839(i) (including
				application of paragraph (5) of such section).
											(III)The monthly
				adjustment amount specified in subparagraph (B).
											(IV)Any other
				information the Commissioner of Social Security determines necessary to carry
				out the income-related reduction in premium subsidy under this
				paragraph.
											(F)Rule of
				constructionThe formula used to determine the monthly adjustment
				amount specified under subparagraph (B) shall only be used for the purpose of
				determining such monthly adjustment amount under such
				subparagraph.
									.
						(2)Collection of
			 monthly adjustment amountSection 1860D–13(c) of the Social
			 Security Act (42 U.S.C. 1395w–113(c)) is amended—
							(A)in paragraph (1),
			 by striking (2) and (3) and inserting (2), (3), and
			 (4); and
							(B)by adding at the
			 end the following new paragraph:
								
									(4)Collection of
				monthly adjustment amount
										(A)In
				generalNotwithstanding any other provision of this subsection or
				section 1854(d)(2), subject to subparagraph (B), the amount of the
				income-related reduction in premium subsidy for an individual for a month (as
				determined under subsection (a)(7)) shall be paid through withholding from
				benefit payments in the manner provided under section 1840.
										(B)AgreementsIn
				the case where the monthly benefit payments of an individual that are withheld
				under subparagraph (A) are insufficient to pay the amount described in such
				subparagraph, the Commissioner of Social Security shall enter into agreements
				with the Secretary, the Director of the Office of Personnel Management, and the
				Railroad Retirement Board as necessary in order to allow other agencies to
				collect the amount described in subparagraph (A) that was not withheld under
				such
				subparagraph.
										.
							(b)Conforming
			 amendments
						(1)MedicarePart
			 D of title XVIII of the Social Security Act (42 U.S.C. 1395w–101 et seq.) is
			 amended—
							(A)in section
			 1860D–13(a)(1)—
								(i)by
			 redesignating subparagraph (F) as subparagraph (G);
								(ii)in
			 subparagraph (G), as redesignated by clause (i), by striking (D) and
			 (E) and inserting (D), (E), and (F); and
								(iii)by
			 inserting after subparagraph (E) the following new subparagraph:
									
										(F)Increase based
				on incomeThe monthly beneficiary premium shall be increased
				pursuant to paragraph (7).
										;
				and
								(B)in section
			 1860D–15(a)(1)(B), by striking paragraph (1)(B) and inserting
			 paragraphs (1)(B) and (1)(F).
							(2)Internal Revenue
			 CodeSection 6103(l)(20) of the Internal Revenue Code of 1986
			 (relating to disclosure of return information to carry out Medicare part B
			 premium subsidy adjustment) is amended—
							(A)in the heading, by
			 striking part B premium
			 subsidy adjustment and inserting
			 parts B and D premium
			 subsidy adjustments;
							(B)in subparagraph
			 (A)—
								(i)in
			 the matter preceding clause (i), by inserting or 1860D–13(a)(7)
			 after 1839(i); and
								(ii)in
			 clause (vii), by inserting after subsection (i) of such section
			 the following: or under section 1860D–13(a)(7) of such Act;
			 and
								(C)in subparagraph
			 (B)—
								(i)by
			 inserting or such section 1860D–13(a)(7) before the period at
			 the end;
								(ii)as
			 amended by clause (i), by inserting or for the purpose of resolving tax
			 payer appeals with respect to any such premium adjustment before the
			 period at the end; and
								(iii)by
			 adding at the end the following new sentence: Officers, employees, and
			 contractors of the Social Security Administration may disclose such return
			 information to officers, employees, and contractors of the Department of Health
			 and Human Services, the Office of Personnel Management, the Railroad Retirement
			 Board, the Department of Justice, and the courts of the United States to the
			 extent necessary to carry out the purposes described in the preceding
			 sentence.; and
								(D)by adding at the
			 end the following new subparagraph:
								
									(C)Timing of
				disclosureReturn information shall be disclosed to officers,
				employees, and contractors of the Social Security Administration under
				subparagraph (A) not later than the date that is 90 days prior to the date on
				which the taxpayer first becomes entitled to benefits under part A of title
				XVIII of the Social Security Act or eligible to enroll for benefits under part
				B of such
				title.
									.
							312.Reduction in
			 hospital marketbasket increasesNotwithstanding any other provision of
			 law:
					(1)Outpatient
			 hospital servicesFor 2010 and each succeeding year, the OPD fee
			 schedule increase factor otherwise computed under section 1833(t)(3)(C)(iv) of
			 the Social Security Act (42 U.S.C. 1395l(t)(3)(C)(iv)) shall be reduced by .4
			 percentage points.
					(2)Inpatient
			 hospital servicesFor fiscal year 2010 and each succeeding fiscal
			 year, the applicable percentage increase otherwise computed under clauses (i)
			 and (ii) of section 1886(b)(3)(B) of such Act (42 U.S.C. 1395ww(b)(3)(B)) shall
			 be reduced by .4 percentage points.
					313.Elimination of
			 indexing of income thresholds for part B income-related premiums
					(a)In
			 generalSection 1839(i) of
			 the Social Security Act (42 U.S.C. 1395r(i)) is amended by striking paragraph
			 (5).
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to premiums
			 for years beginning with 2010.
					314.Reinstatement of the
			 Medicare trigger
					(a)Reinstatement of
			 the Medicare trigger
						(1)Determinations
			 of excess general revenue Medicare funding
							(A)In
			 generalThe Board of Trustees
			 of each medicare trust fund shall include in the annual reports submitted under
			 subsection (b)(2) of sections 1817 and 1841 of the Social Security Act (42
			 U.S.C. 1395i and 1395t)—
								(i)the information described in paragraph (2);
			 and
								(ii)a
			 determination as to whether there is projected to be excess general revenue
			 medicare funding (as defined in paragraph (3)) for the fiscal year in which the
			 report is submitted or for the previous fiscal year.
								(B)Medicare funding
			 warningFor purposes of
			 section 1105(h) of title 31, United States Code, and this subsection, an
			 affirmative determination under subparagraph (A)(i) in 2 consecutive annual
			 reports shall be treated as a medicare funding warning in the year in which the
			 second such report is made.
							(2)InformationThe information described in this
			 subsection for an annual report in a year is as follows:
							(A)Projections of
			 growth of general revenue spendingA statement of the general revenue medicare
			 funding as a percentage of the total medicare outlays for each of the
			 following:
								(i)The
			 previous fiscal year.
								(ii)Previous fiscal
			 years and as of 10, 50, and 75 years after such year.
								(B)Comparison with
			 other growth trendsA comparison of the trend of such percentages
			 with the annual growth rate in the following:
								(i)The gross domestic product.
								(ii)Private health
			 costs.
								(iii)National health
			 expenditures.
								(iv)Other appropriate
			 measures.
								(C)Part d
			 spendingExpenditures,
			 including trends in expenditures, under part D of title XVIII of the Social
			 Security Act, as added by section 101 of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173).
							(D)Combined
			 medicare trust fund analysisA financial analysis of the combined
			 medicare trust funds if general revenue medicare funding were limited to the
			 percentage specified in paragraph (3)(A)(ii) of total medicare outlays.
							(3)DefinitionsFor purposes of this section:
							(A)Excess general
			 revenue medicare fundingThe term excess general revenue
			 medicare funding means, with respect to a fiscal year, that—
								(i)general revenue
			 medicare funding (as defined in subparagraph (B)), expressed as a percentage of
			 total medicare outlays (as defined in subparagraph (D)) for the fiscal year;
			 exceeds
								(ii)45
			 percent.
								(B)General revenue
			 medicare fundingThe term general revenue medicare
			 funding means for a year—
								(i)the
			 total medicare outlays (as defined in subparagraph (D)) for the year;
			 minus
								(ii)the
			 dedicated medicare financing sources (as defined in subparagraph (C)) for the
			 year.
								(C)Dedicated
			 medicare financing sourcesThe term dedicated medicare
			 financing sources means the following:
								(i)Hospital
			 insurance taxAmounts appropriated to the Hospital Insurance
			 Trust Fund under the third sentence of section 1817(a) of the Social Security
			 Act (42 U.S.C. 1395i(a)) and amounts transferred to such Trust Fund under
			 section 7(c)(2) of the Railroad Retirement Act of 1974 (45 U.S.C.
			 231f(c)(2)).
								(ii)Taxation of
			 certain oasdi benefitsAmounts appropriated to the Hospital
			 Insurance Trust Fund under section 121(e)(1)(B) of the Social Security
			 Amendments of 1983 (Public Law 98–21), as inserted by section 13215(c) of the
			 Omnibus Budget Reconciliation Act of 1993 (Public Law 103–66).
								(iii)State
			 transfersThe State share of amounts paid to the Federal
			 Government by a State under section 1843 of the Social Security Act (42 U.S.C.
			 1395v) or pursuant to section 1935(c) of such Act.
								(iv)PremiumsThe following premiums:
									(I)Part
			 aPremiums paid by
			 non-Federal sources under sections 1818 and section 1818A (42 U.S.C. 1395i–2
			 and 1395i–2a) of such Act.
									(II)Part
			 bPremiums paid by non-Federal sources under section 1839 of such
			 Act (42 U.S.C. 1395r), including any adjustments in premiums under such
			 section.
									(III)Part
			 dMonthly beneficiary
			 premiums paid under part D of title XVIII of such Act, as added by section 101
			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (Public Law 108–173), and MA monthly prescription drug beneficiary premiums
			 paid under part C of such title insofar as they are attributable to basic
			 prescription drug coverage.
									(IV)DescriptionPremiums under subclauses (II) and (III)
			 shall be determined without regard to any reduction in such premiums
			 attributable to a beneficiary rebate under section 1854(b)(1)(C) of such title,
			 as amended by section 222(b)(1) of the Medicare Prescription Drug, Improvement,
			 and Modernization Act of 2003 (Public Law 108–173), and premiums under clause
			 (iii) are deemed to include any amounts paid under section 1860D–13(b) of such
			 title, as added by section 101 of the Medicare Prescription Drug, Improvement,
			 and Modernization Act of 2003 (Public Law 108–173).
									(v)GiftsAmounts received by the medicare trust
			 funds under section 201(i) of the Social Security Act (42 U.S.C.
			 401(i)).
								(D)Total Medicare
			 outlaysThe term total
			 medicare outlays means total outlays from the medicare trust funds and
			 shall—
								(i)include payments made to plans under part C
			 of title XVIII of the Social Security Act that are attributable to any rebates
			 under section 1854(b)(1)(C) of such Act (42 U.S.C. 1395w–24(b)(1)(C)), as
			 amended by section 222(b)(1) of the Medicare Prescription Drug, Improvement,
			 and Modernization Act of 2003 (Public Law 108–173);
								(ii)include administrative expenditures made in
			 carrying out title XVIII of the Social Security Act and Federal outlays under
			 section 1935(b) of such Act, as added by section 103(a)(2) of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173); and
								(iii)offset outlays
			 by the amount of fraud and abuse collections insofar as they are applied or
			 deposited into a medicare trust fund.
								(E)Medicare trust
			 fundThe term medicare
			 trust fund means—
								(i)the
			 Federal Hospital Insurance Trust Fund established under section 1817 of the
			 Social Security Act (42 U.S.C. 1395i); and
								(ii)the
			 Federal Supplementary Medical Insurance Trust Fund established under section
			 1841 of such Act (42 U.S.C. 1395t), including the Medicare Prescription Drug
			 Account under such Trust Fund.
								(4)Conforming
			 amendments
							(A)Federal hospital
			 insurance trust fundThe last
			 sentence of section 1817(b)(2) (42 U.S.C. 1395i(b)(2)) is amended to read as
			 follows: Each report provided under paragraph (2) beginning with the
			 report in 2010 shall include the information specified in section 314 of the
			 Roadmap for America’s Future Act of 2010..
							(B)Federal
			 supplementary medical insurance trust fundThe last sentence of section 1841(b)(2) (42
			 U.S.C. 1395t(b)(2)) is amended to read as follows: Each report provided
			 under paragraph (2) beginning with the report in 2010 shall include the
			 information specified in section 314 of the Roadmap for America’s Future Act of
			 2010..
							(5)Notice of
			 Medicare Funding WarningWhenever any report described in subsection
			 (a) contains a determination that for the previous fiscal year reporting period
			 there will be excess general revenue medicare funding, Congress and the
			 President should address the matter under existing rules and procedures.
						(b)Presidential
			 Submission of Legislation
						(1)In
			 generalSection 1105(h) of
			 title 31, United States Code, is amended to read as follows:
							
								(h)(1)If there is a medicare funding warning
				under section 314 of the Roadmap for America’s Future Act of 2010 made in a
				year, the President shall submit to Congress, within the 15-day period
				beginning on the date of the budget submission to Congress under subsection (a)
				for the succeeding year, proposed legislation to respond to such
				warning.
									(2)Paragraph (1) does not apply if, during the
				year in which the warning is made, legislation is enacted which eliminates
				excess general revenue medicare funding (as defined in section 314 of the
				Roadmap for America’s Future Act of 2010) for the previous fiscal year, as
				certified by the Board of Trustees of each medicare trust fund (as defined in
				section 314 of such Act) not later than 30 days after the date of the enactment
				of such
				legislation.
									.
						(2)Sense of
			 CongressIt is the sense of
			 Congress that legislation submitted pursuant to section 1105(h) of title 31,
			 United States Code, in a year should be designed to reduce payments by 1
			 percent for services furnished in Medicare’s fee-for-service sector for the
			 fiscal year that begins in such year.
						(c)Procedures in
			 the House of Representatives
						(1)Introduction and
			 referral of President's legislative proposal
							(A)IntroductionIn the case of a legislative proposal
			 submitted by the President pursuant to section 1105(h) of title 31, United
			 States Code, within the 15-day period specified in paragraph (1) of such
			 section, the majority leader of the House of Representatives (or his designee)
			 and the minority leader of the House of Representatives (or his designee) shall
			 introduce such proposal (by request), the title of which is as follows:
			 A bill to respond to a medicare funding warning.. Such bill
			 shall be introduced within 3 legislative days after Congress receives such
			 proposal.
							(B)ReferralAny legislation introduced pursuant to
			 paragraph (1) shall be referred to the appropriate committees of the House of
			 Representatives.
							(2)Direction to the
			 appropriate House Committees
							(A)In
			 generalIn the House, in any year during which the President is
			 required to submit proposed legislation to Congress under section 1105(h) of
			 title 31, United States Code, the appropriate committees shall report medicare
			 funding legislation by not later than June 30 of such year.
							(B)Medicare funding
			 legislationFor purposes of
			 this section, the term medicare funding legislation
			 means—
								(i)legislation
			 introduced pursuant to subsection (c)(1), but only if the legislative proposal
			 upon which the legislation is based was submitted within the 15-day period
			 referred to in such subsection; or
								(ii)any
			 bill the title of which is as follows: A bill to respond to a medicare
			 funding warning..
								(C)CertificationWith respect to any medicare funding
			 legislation or any amendment to such legislation to respond to a medicare
			 funding warning, the chairman of the Committee on the Budget of the House shall
			 certify—
								(i)whether or not
			 such legislation eliminates excess general revenue medicare funding (as defined
			 in subsection (a)(3)) for the previous fiscal year; and
								(ii)with respect to such an amendment, whether
			 the legislation, as amended, would reduce payments by 1 percent for services
			 furnished in Medicare’s fee-for-service sector for the fiscal year that begins
			 in such year.
								(3)Fallback
			 procedure for floor consideration if the House fails to vote on final passage
			 by July 30
							(A)After July 30 of any year during which the
			 President is required to submit proposed legislation to Congress under section
			 1105(h) of title 31, United States Code, unless the House of Representatives
			 has voted on final passage of any medicare funding legislation for which there
			 is an affirmative certification under paragraph (2)(C)(i), then, after the
			 expiration of not less than 30 calendar days (and concurrently 5 legislative
			 days), it is in order to move to discharge any committee to which medicare
			 funding legislation which has such a certification and which has been referred
			 to such committee for 30 calendar days from further consideration of the
			 legislation.
							(B)A motion to
			 discharge may be made only by an individual favoring the legislation, may be
			 made only if supported by one-fifth of the total membership of the House (a
			 quorum being present), and is highly privileged in the House. Debate thereon
			 shall be limited to not more than one hour, the time to be divided in the House
			 equally between those favoring and those opposing the motion. An amendment to
			 the motion is not in order, and it is not in order to move to reconsider the
			 vote by which the motion is agreed to or disagreed to.
							(C)Only one motion to
			 discharge a particular committee may be adopted under this subsection in any
			 session of a Congress.
							(D)Notwithstanding
			 subparagraph (A), it shall not be in order to move to discharge a committee
			 from further consideration of medicare funding legislation pursuant to this
			 subsection during a session of a Congress if, during the previous session of
			 the Congress, the House passed medicare funding legislation for which there is
			 an affirmative certification under paragraph (2)(C)(i).
							(4)Floor
			 Consideration in the House of Discharged Legislation
							(A)In the House, not later than 3 legislative
			 days after any committee has been discharged from further consideration of
			 legislation under paragraph (3), the Speaker shall resolve the House into the
			 Committee of the Whole for consideration of the legislation.
							(B)The first reading
			 of the legislation shall be dispensed with. All points of order against
			 consideration of the legislation are waived. General debate shall be confined
			 to the legislation and shall not exceed five hours, which shall be divided
			 equally between those favoring and those opposing the legislation. After
			 general debate the legislation shall be considered for amendment under the
			 five-minute rule. During consideration of the legislation, no amendments shall
			 be in order in the House or in the Committee of the Whole except those for
			 which there has been an affirmative certification under paragraph (2)(C)(ii).
			 All points of order against consideration of any such amendment in the
			 Committee of the Whole are waived. The legislation, together with any
			 amendments which shall be in order, shall be considered as read. During the
			 consideration of the bill for amendment, the Chairman of the Committee of the
			 Whole may accord priority in recognition on the basis of whether the Member
			 offering an amendment has caused it to be printed in the portion of the
			 Congressional Record designated for that purpose in clause 8 of Rule XVIII of
			 the Rules of the House of Representatives. Debate on any amendment shall not
			 exceed one hour, which shall be divided equally between those favoring and
			 those opposing the amendment, and no pro forma amendments shall be offered
			 during the debate. The total time for debate on all amendments shall not exceed
			 10 hours. At the conclusion of consideration of the legislation for amendment,
			 the Committee shall rise and report the legislation to the House with such
			 amendments as may have been adopted. The previous question shall be considered
			 as ordered on the legislation and amendments thereto to final passage without
			 intervening motion except one motion to recommit with or without instructions.
			 If the Committee of the Whole rises and reports that it has come to no
			 resolution on the bill, then on the next legislative day the House shall,
			 immediately after the third daily order of business under clause 1 of Rule XIV
			 of the Rules of the House of Representatives, resolve into the Committee of the
			 Whole for further consideration of the bill.
							(C)All appeals from
			 the decisions of the Chair relating to the application of the Rules of the
			 House of Representatives to the procedure relating to any such legislation
			 shall be decided without debate.
							(D)Except to the
			 extent specifically provided in the preceding provisions of this subsection,
			 consideration of any such legislation and amendments thereto (or any conference
			 report thereon) shall be governed by the Rules of the House of Representatives
			 applicable to other bills and resolutions, amendments, and conference reports
			 in similar circumstances.
							(5)Legislative day
			 definedAs used in this
			 section, the term legislative day means a day on which the House
			 of Representatives is in session.
						(6)Restriction on
			 WaiverIn the House, the provisions of this section may be waived
			 only by a rule or order proposing only to waive such provisions.
						(7)Rulemaking
			 powerThe provisions of this section are enacted by the
			 Congress—
							(A)as an exercise of the rulemaking power of
			 the House of Representatives and, as such, shall be considered as part of the
			 rules of that House and shall supersede other rules only to the extent that
			 they are inconsistent therewith; and
							(B)with full
			 recognition of the constitutional right of that House to change the rules (so
			 far as they relate to the procedures of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
							(d)Procedures in
			 the Senate
						(1)Introduction and
			 referral of President's legislative proposal
							(A)IntroductionIn the case of a legislative proposal
			 submitted by the President pursuant to section 1105(h) of title 31, United
			 States Code, within the 15-day period specified in paragraph (1) of such
			 section, the majority leader and minority leader of the Senate (or their
			 designees) shall introduce such proposal (by request), the title of which is as
			 follows: A bill to respond to a medicare funding warning.. Such
			 bill shall be introduced within 3 days of session after Congress receives such
			 proposal.
							(B)ReferralAny
			 legislation introduced pursuant to paragraph (1) shall be referred to the
			 Committee on Finance.
							(2)Medicare funding
			 legislationFor purposes of
			 this section, the term medicare funding legislation
			 means—
							(A)legislation
			 introduced pursuant to subsection (d)(1), but only if the legislative proposal
			 upon which the legislation is based was submitted within the 15-day period
			 referred to in such subsection; or
							(B)any bill the title
			 of which is as follows: A bill to respond to a medicare funding
			 warning..
							(3)Qualification
			 for special procedures
							(A)In
			 generalThe special procedures set forth in paragraphs (4) and
			 (5) shall apply to medicare funding legislation, as described in paragraph (2),
			 only if the legislation—
								(i)is
			 medicare funding legislation that is passed by the House of Representatives;
			 or
								(ii)contains matter
			 within the jurisdiction of the Committee on Finance in the Senate.
								(B)Failure to
			 qualify for special proceduresIf the medicare funding
			 legislation does not satisfy subparagraph (A), then the legislation shall be
			 considered under the ordinary procedures of the Standing Rules of the
			 Senate.
							(4)Discharge
							(A)In
			 generalIf the Committee on
			 Finance has not reported medicare funding legislation described in subparagraph
			 (3)(A) by June 30 of a year in which the President is required to submit
			 medicare funding legislation to Congress under section 1105(h) of title 31,
			 United States Code, then any Senator may move to discharge the Committee of any
			 single medicare funding legislation measure. Only one such motion shall be in
			 order in any session of Congress.
							(B)Debate
			 limitsDebate in the Senate on any such motion to discharge, and
			 all appeals in connection therewith, shall be limited to not more than 2 hours.
			 The time shall be equally divided between, and controlled by, the maker of the
			 motion and the majority leader, or their designees, except that in the event
			 the majority leader is in favor of such motion, the time in opposition thereto
			 shall be controlled by the minority leader or the minority leader's designee. A
			 point of order under this subsection may be made at any time. It is not in
			 order to move to proceed to another measure or matter while such motion (or the
			 motion to reconsider such motion) is pending.
							(C)AmendmentsNo
			 amendment to the motion to discharge shall be in order.
							(D)Exception if
			 certified legislation enactedNotwithstanding subparagraph (A), it shall
			 not be in order to discharge the Committee from further consideration of
			 medicare funding legislation pursuant to this subsection during a session of a
			 Congress if the chairman of the Committee on the Budget of the Senate certifies
			 that medicare funding legislation has been enacted that reduce payments by 1
			 percent for services furnished in Medicare’s fee-for-service sector for the
			 next fiscal year.
							(5)ConsiderationAfter the date on which the Committee on
			 Finance has reported medicare funding legislation described in paragraph
			 (3)(A), or has been discharged (under paragraph (4)) from further consideration
			 of, such legislation, it is in order (even though a previous motion to the same
			 effect has been disagreed to) for any Member of the Senate to move to proceed
			 to the consideration of such legislation.
						(6)Rules of the
			 SenateThis section is
			 enacted by the Senate—
							(A)as an exercise of the rulemaking power of
			 the Senate and as such it is deemed a part of the rules of the Senate, but
			 applicable only with respect to the procedure to be followed in the Senate in
			 the case of a bill described in this paragraph, and it supersedes other rules
			 only to the extent that it is inconsistent with such rules; and
							(B)with full
			 recognition of the constitutional right of the Senate to change the rules (so
			 far as relating to the procedure of the Senate) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of the
			 Senate.
							315.Eliminating
			 inefficiencies and increasing choice in Medicare Advantage
					(a)Reimbursement
			 benchmarksIn implementing
			 section 1853 of the Social Security Act (42 U.S.C. 1395w–23)—
						(1)in calculating the
			 benchmark amounts under subsection (k), the Secretary shall use the average
			 amount of local plan bids; and
						(2)in addition to the
			 amounts under subsection (k), the Secretary may provide bonus payments to local
			 plans that implement care coordination programs, as defined by the
			 Secretary.
						CMedical Liability
			 Reform
				1Enacting Real
			 Medical Liability Reform
					321.Encouraging
			 speedy resolution of claims
						(a)Timing of
			 lawsuitThe time for the
			 commencement of a health care lawsuit shall be 3 years after the date of
			 manifestation of injury or 1 year after the claimant discovers, or through the
			 use of reasonable diligence should have discovered, the injury, whichever
			 occurs first. In no event shall the time for commencement of a health care
			 lawsuit exceed 3 years after the date of manifestation of injury unless tolled
			 for any of the following:
							(1)Upon proof of fraud.
							(2)Intentional concealment.
							(3)The presence of a foreign body, which has
			 no therapeutic or diagnostic purpose or effect, in the person of the injured
			 person.
							(b)Actions by
			 minorsActions by a minor
			 shall be commenced within 3 years from the date of the alleged manifestation of
			 injury except that actions by a minor under the full age of 6 years shall be
			 commenced within 3 years of manifestation of injury or prior to the minor's 8th
			 birthday, whichever provides a longer period. Such time limitation shall be
			 tolled for minors for any period during which a parent or guardian and a health
			 care provider or health care organization have committed fraud or collusion in
			 the failure to bring an action on behalf of the injured minor.
						322.Compensating patient
			 injury
						(a)Unlimited amount
			 of damages for actual economic losses in health care lawsuitsIn any health care lawsuit, nothing in this
			 part shall limit a claimant's recovery of the full amount of the available
			 economic damages, notwithstanding the limitation in subsection (b).
						(b)Additional
			 noneconomic damagesIn any
			 health care lawsuit, the amount of noneconomic damages, if available, may be as
			 much as $250,000, regardless of the number of parties against whom the action
			 is brought or the number of separate claims or actions brought with respect to
			 the same injury.
						(c)No discount of
			 award for noneconomic damagesFor purposes of applying the limitation in
			 subsection (b), future noneconomic damages shall not be discounted to present
			 value. The jury shall not be informed about the maximum award for noneconomic
			 damages. An award for noneconomic damages in excess of $250,000 shall be
			 reduced either before the entry of judgment, or by amendment of the judgment
			 after entry of judgment, and such reduction shall be made before accounting for
			 any other reduction in damages required by law. If separate awards are rendered
			 for past and future noneconomic damages and the combined awards exceed
			 $250,000, the future noneconomic damages shall be reduced first.
						(d)Fair share
			 ruleIn any health care
			 lawsuit, each party shall be liable for that party's several share of any
			 damages only and not for the share of any other person. Each party shall be
			 liable only for the amount of damages allocated to such party in direct
			 proportion to such party's percentage of responsibility. Whenever a judgment of
			 liability is rendered as to any party, a separate judgment shall be rendered
			 against each such party for the amount allocated to such party. For purposes of
			 this section, the trier of fact shall determine the proportion of
			 responsibility of each party for the claimant's harm.
						323.Maximizing patient
			 recovery
						(a)Court
			 supervision of share of damages actually paid to claimantsIn any health care lawsuit, the court shall
			 supervise the arrangements for payment of damages to protect against conflicts
			 of interest that may have the effect of reducing the amount of damages awarded
			 that are actually paid to claimants. In particular, in any health care lawsuit
			 in which the attorney for a party claims a financial stake in the outcome by
			 virtue of a contingent fee, the court shall have the power to restrict the
			 payment of a claimant's damage recovery to such attorney, and to redirect such
			 damages to the claimant based upon the interests of justice and principles of
			 equity. In no event shall the total of all contingent fees for representing all
			 claimants in a health care lawsuit exceed the following limits:
							(1)40 percent of the first $50,000 recovered
			 by the claimant(s).
							(2)331/3 percent of the
			 next $50,000 recovered by the claimant(s).
							(3)25 percent of the next $500,000 recovered
			 by the claimant(s).
							(4)15 percent of any amount by which the
			 recovery by the claimant(s) is in excess of $600,000.
							(b)ApplicabilityThe limitations in this section shall apply
			 whether the recovery is by judgment, settlement, mediation, arbitration, or any
			 other form of alternative dispute resolution. In a health care lawsuit
			 involving a minor or incompetent person, a court retains the authority to
			 authorize or approve a fee that is less than the maximum permitted under this
			 section. The requirement for court supervision in the first two sentences of
			 subsection (a) applies only in civil actions.
						324.Additional health
			 benefitsIn any health care
			 lawsuit involving injury or wrongful death, any party may introduce evidence of
			 collateral source benefits. If a party elects to introduce such evidence, any
			 opposing party may introduce evidence of any amount paid or contributed or
			 reasonably likely to be paid or contributed in the future by or on behalf of
			 the opposing party to secure the right to such collateral source benefits. No
			 provider of collateral source benefits shall recover any amount against the
			 claimant or receive any lien or credit against the claimant's recovery or be
			 equitably or legally subrogated to the right of the claimant in a health care
			 lawsuit involving injury or wrongful death. This section shall apply to any
			 health care lawsuit that is settled as well as a health care lawsuit that is
			 resolved by a fact finder. This section shall not apply to section 1862(b) (42
			 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C. 1396a(a)(25)) of the Social
			 Security Act.
					325.Punitive
			 damages
						(a)In
			 generalPunitive damages may,
			 if otherwise permitted by applicable State or Federal law, be awarded against
			 any person in a health care lawsuit only if it is proven by clear and
			 convincing evidence that such person acted with malicious intent to injure the
			 claimant, or that such person deliberately failed to avoid unnecessary injury
			 that such person knew the claimant was substantially certain to suffer. In any
			 health care lawsuit where no judgment for compensatory damages is rendered
			 against such person, no punitive damages may be awarded with respect to the
			 claim in such lawsuit. No demand for punitive damages shall be included in a
			 health care lawsuit as initially filed. A court may allow a claimant to file an
			 amended pleading for punitive damages only upon a motion by the claimant and
			 after a finding by the court, upon review of supporting and opposing affidavits
			 or after a hearing, after weighing the evidence, that the claimant has
			 established by a substantial probability that the claimant will prevail on the
			 claim for punitive damages. At the request of any party in a health care
			 lawsuit, the trier of fact shall consider in a separate proceeding—
							(1)whether punitive damages are to be awarded
			 and the amount of such award; and
							(2)the amount of punitive damages following a
			 determination of punitive liability.
							(b)Separate
			 proceedingIf a separate
			 proceeding is requested, evidence relevant only to the claim for punitive
			 damages, as determined by applicable State law, shall be inadmissible in any
			 proceeding to determine whether compensatory damages are to be awarded.
						(c)Determining
			 amount of punitive damages
							(1)Factors
			 consideredIn determining the
			 amount of punitive damages, if awarded, in a health care lawsuit, the trier of
			 fact shall consider only the following—
								(A)the severity of the harm caused by the
			 conduct of such party;
								(B)the duration of
			 the conduct or any concealment of it by such party;
								(C)the profitability
			 of the conduct to such party;
								(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
								(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
								(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
								(2)Maximum
			 awardThe amount of punitive
			 damages, if awarded, in a health care lawsuit may be as much as $250,000 or as
			 much as two times the amount of economic damages awarded, whichever is greater.
			 The jury shall not be informed of this limitation.
							326.Authorization of
			 payment of future damages to claimants in health care lawsuits
						(a)In
			 generalIn any health care
			 lawsuit, if an award of future damages, without reduction to present value,
			 equaling or exceeding $50,000 is made against a party with sufficient insurance
			 or other assets to fund a periodic payment of such a judgment, the court shall,
			 at the request of any party, enter a judgment ordering that the future damages
			 be paid by periodic payments. In any health care lawsuit, the court may be
			 guided by the Uniform Periodic Payment of Judgments Act promulgated by the
			 National Conference of Commissioners on Uniform State Laws.
						(b)ApplicabilityThis section applies to all actions which
			 have not been first set for trial or retrial before the effective date of this
			 part.
						327.DefinitionsIn this part:
						(1)Alternative
			 dispute resolution; ADRThe
			 term alternative dispute resolution system or ADR
			 means a system that provides for the resolution of health care lawsuits in a
			 manner other than through a civil action brought in a State or Federal
			 court.
						(2)ClaimantThe term claimant means any
			 person who brings a health care lawsuit, including a person who asserts or
			 claims a right to legal or equitable contribution, indemnity, or subrogation,
			 arising out of a health care liability claim or action, and any person on whose
			 behalf such a claim is asserted or such an action is brought, whether deceased,
			 incompetent, or a minor.
						(3)Collateral
			 source benefitsThe term
			 collateral source benefits means any amount paid or reasonably
			 likely to be paid in the future to or on behalf of the claimant, or any
			 service, product, or other benefit provided or reasonably likely to be provided
			 in the future to or on behalf of the claimant, as a result of the injury or
			 wrongful death, pursuant to—
							(A)any State or
			 Federal health, sickness, income-disability, accident, or workers' compensation
			 law;
							(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
							(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; and
							(D)any other publicly
			 or privately funded program.
							(4)Compensatory
			 damagesThe term
			 compensatory damages means objectively verifiable monetary losses
			 incurred as a result of the provision of, use of, or payment for (or failure to
			 provide, use, or pay for) health care services or medical products, such as
			 past and future medical expenses, loss of past and future earnings, cost of
			 obtaining domestic services, loss of employment, and loss of business or
			 employment opportunities, damages for physical and emotional pain, suffering,
			 inconvenience, physical impairment, mental anguish, disfigurement, loss of
			 enjoyment of life, loss of society and companionship, loss of consortium (other
			 than loss of domestic service), hedonic damages, injury to reputation, and all
			 other nonpecuniary losses of any kind or nature. The term compensatory
			 damages includes economic damages and noneconomic damages, as such
			 terms are defined in this section.
						(5)Contingent
			 feeThe term contingent
			 fee includes all compensation to any person or persons which is payable
			 only if a recovery is effected on behalf of one or more claimants.
						(6)Economic
			 damagesThe term
			 economic damages means objectively verifiable monetary losses
			 incurred as a result of the provision of, use of, or payment for (or failure to
			 provide, use, or pay for) health care services or medical products, such as
			 past and future medical expenses, loss of past and future earnings, cost of
			 obtaining domestic services, loss of employment, and loss of business or
			 employment opportunities.
						(7)Health care
			 lawsuitThe term health
			 care lawsuit means any health care liability claim concerning the
			 provision of health care goods or services or any medical product affecting
			 interstate commerce, or any health care liability action concerning the
			 provision of health care goods or services or any medical product affecting
			 interstate commerce, brought in a State or Federal court or pursuant to an
			 alternative dispute resolution system, against a health care provider, a health
			 care organization, or the manufacturer, distributor, supplier, marketer,
			 promoter, or seller of a medical product, regardless of the theory of liability
			 on which the claim is based, or the number of claimants, plaintiffs,
			 defendants, or other parties, or the number of claims or causes of action, in
			 which the claimant alleges a health care liability claim. Such term does not
			 include a claim or action which is based on criminal liability; which seeks
			 civil fines or penalties paid to Federal, State, or local government; or which
			 is grounded in antitrust.
						(8)Health care
			 liability actionThe term
			 health care liability action means a civil action brought in a
			 State or Federal court or pursuant to an alternative dispute resolution system,
			 against a health care provider, a health care organization, or the
			 manufacturer, distributor, supplier, marketer, promoter, or seller of a medical
			 product, regardless of the theory of liability on which the claim is based, or
			 the number of plaintiffs, defendants, or other parties, or the number of causes
			 of action, in which the claimant alleges a health care liability claim.
						(9)Health care
			 liability claimThe term
			 health care liability claim means a demand by any person, whether
			 or not pursuant to ADR, against a health care provider, health care
			 organization, or the manufacturer, distributor, supplier, marketer, promoter,
			 or seller of a medical product, including, but not limited to, third-party
			 claims, cross-claims, counter-claims, or contribution claims, which are based
			 upon the provision of, use of, or payment for (or the failure to provide, use,
			 or pay for) health care services or medical products, regardless of the theory
			 of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action.
						(10)Health care
			 organizationThe term
			 health care organization means any person or entity which is
			 obligated to provide or pay for health benefits under any health plan,
			 including any person or entity acting under a contract or arrangement with a
			 health care organization to provide or administer any health benefit.
						(11)Health care
			 providerThe term
			 health care provider means any person or entity required by State
			 or Federal laws or regulations to be licensed, registered, or certified to
			 provide health care services, and being either so licensed, registered, or
			 certified, or exempted from such requirement by other statute or
			 regulation.
						(12)Health care
			 goods or servicesThe term
			 health care goods or services means any goods or services provided
			 by a health care organization, provider, or by any individual working under the
			 supervision of a health care provider, that relates to the diagnosis,
			 prevention, or treatment of any human disease or impairment, or the assessment
			 or care of the health of human beings.
						(13)Malicious
			 intent to injureThe term
			 malicious intent to injure means intentionally causing or
			 attempting to cause physical injury other than providing health care goods or
			 services.
						(14)Medical
			 productThe term
			 medical product means a drug, device, or biological product
			 intended for humans, and the terms drug, device, and
			 biological product have the meanings given such terms in sections
			 201(g)(1) and 201(h) of the Federal Food, Drug and Cosmetic Act (21 U.S.C.
			 321(g)(1) and (h)) and section 351(a) of the Public Health Service Act (42
			 U.S.C. 262(a)), respectively, including any component or raw material used
			 therein, but excluding health care services.
						(15)Noneconomic
			 damagesThe term
			 noneconomic damages means damages for physical and emotional pain,
			 suffering, inconvenience, physical impairment, mental anguish, disfigurement,
			 loss of enjoyment of life, loss of society and companionship, loss of
			 consortium (other than loss of domestic service), hedonic damages, injury to
			 reputation, and all other nonpecuniary losses of any kind or nature.
						(16)Punitive
			 damagesThe term
			 punitive damages means damages awarded, for the purpose of
			 punishment or deterrence, and not solely for compensatory purposes, against a
			 health care provider, health care organization, or a manufacturer, distributor,
			 or supplier of a medical product. Punitive damages are neither economic nor
			 noneconomic damages.
						(17)RecoveryThe term recovery means the
			 net sum recovered after deducting any disbursements or costs incurred in
			 connection with prosecution or settlement of the claim, including all costs
			 paid or advanced by any person. Costs of health care incurred by the plaintiff
			 and the attorneys' office overhead costs or charges for legal services are not
			 deductible disbursements or costs for such purpose.
						(18)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the
			 Trust Territory of the Pacific Islands, and any other territory or possession
			 of the United States, or any political subdivision thereof.
						328.Effect on other
			 laws
						(a)Vaccine
			 injury
							(1)In
			 generalTo the extent that
			 title XXI of the Public Health Service Act establishes a Federal rule of law
			 applicable to a civil action brought for a vaccine-related injury or
			 death—
								(A)this part does not affect the application
			 of the rule of law to such an action; and
								(B)any rule of law prescribed by this part in
			 conflict with a rule of law of such title XXI shall not apply to such
			 action.
								(2)ApplicationIf there is an aspect of a civil action
			 brought for a vaccine-related injury or death to which a Federal rule of law
			 under title XXI of the Public Health Service Act does not apply, then this part
			 or otherwise applicable law (as determined under this part) will apply to such
			 aspect of such action.
							(b)Other Federal
			 lawExcept as provided in
			 this section, nothing in this part shall be deemed to affect any defense
			 available to a defendant in a health care lawsuit or action under any other
			 provision of Federal law.
						329.State flexibility
			 and protection of States’ rights
						(a)Health care
			 lawsuitsThe provisions
			 governing health care lawsuits set forth in this part preempt, subject to
			 subsections (b) and (c), State law to the extent that State law prevents the
			 application of any provisions of law established by or under this part. The
			 provisions governing health care lawsuits set forth in this part supersede
			 chapter 171 of title 28, United States Code, to the extent that such
			 chapter—
							(1)provides for a greater amount of damages or
			 contingent fees, a longer period in which a health care lawsuit may be
			 commenced, or a reduced applicability or scope of periodic payment of future
			 damages, than provided in this part; or
							(2)prohibits the introduction of evidence
			 regarding collateral source benefits, or mandates or permits subrogation or a
			 lien on collateral source benefits.
							(b)Protection of
			 States’ rights and other laws
							(1)In
			 generalAny issue that is not governed by any provision of law
			 established by or under this part (including State standards of negligence)
			 shall be governed by otherwise applicable State or Federal law.
							(2)PreemptionThis part shall not preempt or supersede
			 any State or Federal law that imposes greater procedural or substantive
			 protections for health care providers and health care organizations from
			 liability, loss, or damages than those provided by this part or create a cause
			 of action.
							(c)State
			 flexibilityNo provision of
			 this part shall be construed to preempt—
							(1)any State law (whether effective before,
			 on, or after the date of the enactment of this Act) that specifies a particular
			 monetary amount of compensatory or punitive damages (or the total amount of
			 damages) that may be awarded in a health care lawsuit, regardless of whether
			 such monetary amount is greater or lesser than is provided for under this part,
			 notwithstanding section 323(a); or
							(2)any defense available to a party in a
			 health care lawsuit under any other provision of State or Federal law.
							330.Applicability;
			 effective dateThis part shall
			 apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
					2Ending
			 Lawsuit Abuse
					331.State grants to create health court
			 solutionsPart P of title III
			 of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding
			 at the end the following:
						
							399R.State grants to create health court
				solutions
								(a)In generalThe Secretary may award grants to States
				for the development, implementation, and evaluation of alternatives to current
				tort litigation that comply with this section, for the resolution of disputes
				concerning injuries allegedly caused by health care providers or health care
				organizations.
								(b)Conditions for demonstration
				grants
									(1)ApplicationTo be eligible to receive a grant under
				this section, a State shall submit to the Secretary an application at such
				time, in such manner, and containing such information as may be required by the
				Secretary. A grant shall be awarded under this section on such terms and
				conditions as the Secretary determines appropriate.
									(2)State
				requirementsTo be eligible to receive a grant under this
				section, a State shall—
										(A)develop and
				implement an alternative to current tort litigation for resolving disputes over
				injuries allegedly caused by health care providers or health care organizations
				based on one or more of the models described in subsection (d); and
										(B)implement policies
				that provide for a reduction in health care errors through the collection and
				analysis by organizations that engage in voluntary efforts to improve patient
				safety and the quality of health care delivery, of patient safety data related
				to disputes resolved under the alternatives under subparagraph (A).
										(3)Demonstration of
				effectivenessTo be eligible to receive a grant under subsection
				(a), a State shall demonstrate how the proposed alternative to be implemented
				under paragraph (2)(A) will—
										(A)make the medical
				liability system of the State more reliable through the prompt and fair
				resolution of disputes;
										(B)encourage the
				early disclosure of health care errors;
										(C)enhance patient
				safety; and
										(D)maintain access to
				medical liability insurance.
										(4)Sources of
				compensationTo be eligible to receive a grant under subsection
				(a), a State shall identify the sources from, and methods by which,
				compensation would be paid for medical liability claims resolved under the
				proposed alternative to current tort litigation implemented under paragraph
				(2)(A). Funding methods shall, to the extent practicable, provide financial
				incentives for activities that improve patient safety.
									(5)Scope
										(A)In
				generalTo be eligible to receive a grant under subsection (a), a
				State shall utilize the proposed alternative identified under paragraph (2)(A)
				for the resolution of all types of disputes concerning injuries allegedly
				caused by health care providers or health care organizations.
										(B)Current state
				efforts to establish alternative to tort litigation
											(i)In
				generalNothing in this section shall be construed to limit the
				efforts that any State has made prior to the date of enactment of this section
				to establish any alternative to tort litigation.
											(ii)Alternative for
				practice areas or injuriesIn the case of a State that has
				established an alternative to tort litigation for a certain area of health care
				practice or a category of injuries, the alternative selected as provided for in
				this section shall supplement not replace or invalidate such established
				alternative unless the State intends otherwise.
											(6)Notification of
				patientsTo be eligible to receive a grant under subsection (a),
				the State shall demonstrate how patients will be notified when they are
				receiving health care services that fall within the scope of the alternative
				selected under this section by the State to current tort litigation.
									(c)Representation by counselA State that receives a grant under this
				section may not preclude any party to a dispute that falls within the
				jurisdiction of the alternative to current tort litigation that is implemented
				under the grant from obtaining legal representation at any point during the
				consideration of the claim under such alternative.
								(d)Models
									(1)In
				generalThe models in this section are the following:
									(2)Expert panel review and early offer
				guidelines
										(A)In generalA State may use amounts received under a
				grant under this section to develop and implement an expert panel and early
				offer review system that meets the requirements of this paragraph.
										(B)Establishment of
				panelUnder the system under
				this paragraph, the State shall establish an expert panel to review any
				disputes concerning injuries allegedly caused by health care providers or
				health care organizations according to the guidelines described in this
				paragraph.
										(C)Composition
											(i)In generalAn expert panel under this paragraph shall
				be composed of 3 medical experts (either physicians or health care
				professionals) and 3 attorneys to be appointed by the head of the State agency
				responsible for health.
											(ii)Licensure and expertiseEach physician or health care professional
				appointed to an expert panel under clause (i) shall—
												(I)be appropriately credentialed or licensed
				in the State in which the dispute takes place to deliver health care services;
				and
												(II)typically treat the condition, make the
				diagnosis, or provide the type of treatment that is under review.
												(iii)Independence
												(I)In generalSubject to subclause (II), each individual
				appointed to an expert panel under this paragraph shall—
													(aa)not have a material familial, financial, or
				professional relationship with a party involved in the dispute reviewed by the
				panel; and
													(bb)not otherwise have a conflict of interest
				with such a party.
													(II)ExceptionNothing in subclause (I) shall be construed
				to prohibit an individual who has staff privileges at an institution where the
				treatment involved in the dispute was provided from serving as a member of an
				expert panel merely on the basis of such affiliation, if the affiliation is
				disclosed to the parties and neither party objects.
												(iv)Practicing health care professional in same
				field
												(I)In generalIn a dispute before an expert panel that
				involves treatment, or the provision of items or services—
													(aa)by a physician, the medical experts on the
				expert panel shall be practicing physicians (allopathic or osteopathic) of the
				same or similar specialty as a physician who typically treats the condition,
				makes the diagnosis, or provides the type of treatment under review; or
													(bb)by a health care professional other than a
				physician, at least two medical experts on the expert panel shall be practicing
				physicians (allopathic or osteopathic) of the same or similar specialty as the
				health care professional who typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review, and, if determined
				appropriate by the State agency, the third medical expert shall be a practicing
				health care professional (other than such a physician) of such a same or
				similar specialty.
													(II)Practicing definedIn this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days a week.
												(v)Pediatric expertiseIn the case of dispute relating to a child,
				at least 1 medical expert on the expert panel shall have expertise described in
				clause (iv)(I) in pediatrics.
											(D)DeterminationAfter a review, an expert panel shall make
				a determination as to the liability of the parties involved and compensation
				based on a schedule of compensation that is developed by the panel. Such a
				schedule shall at least include—
											(i)payment for the
				net economic loss incurred by the patient, on a periodic basis, reduced by any
				payments received by the patient under—
												(I)any health or
				accident insurance;
												(II)any wage or
				salary continuation plan; or
												(III)any disability
				income insurance;
												(ii)payment for the
				non-economic damages incurred by the patient, if appropriate for the injury,
				based on a defined payment schedule developed by the State, in consultation
				with relevant experts and with the Secretary;
											(iii)reasonable
				attorney’s fees; and
											(iv)regular updates
				of the schedule under clause (ii) as necessary.
											(E)AcceptanceIf the parties to a dispute who come before
				an expert panel under this paragraph accept the determination of the expert
				panel concerning liability and compensation, such compensation shall be paid to
				the claimant and the claimant shall agree to forgo any further action against
				the health care providers or health care organizations involved.
										(F)Failure to acceptIf any party decides not to accept the
				expert panel’s determination under this paragraph, the State may choose whether
				to allow the panel to review the determination de novo, with deference, or to
				provide an opportunity for parties to reject the determination of the
				panel.
										(G)Review by State
				court after exhaustion of administrative remedies
											(i)Right to
				fileIf the State elects not to permit the expert panel under
				this paragraph to conduct its own reviews of determinations, or if the State
				elects to permit such reviews but a party is not satisfied with the final
				decision of the panel after such a review, the party shall have the right to
				file a claim relating to the injury involved in a State court of competent
				jurisdiction.
											(ii)Forfeit of
				awardsAny party filing an action in a State court under clause
				(i) shall forfeit any compensation award made under subparagraph (C).
											(iii)AdmissibilityThe
				determinations of the expert panel pursuant to a review under subparagraph (C)
				shall be admissible into evidence in any State court proceeding under this
				subparagraph.
											(3)Administrative health care
				tribunals
										(A)In generalA State may use amounts received under a
				grant under this section to develop and implement an administrative health care
				tribunal system under which the parties involved shall have the right to
				request a hearing to review any dispute concerning injuries allegedly caused by
				health care providers or health care organizations before an administrative
				health care tribunal established by the State involved.
										(B)RequirementsIn establishing an administrative health
				care tribunal under this paragraph, a State shall—
											(i)ensure that such tribunals are presided
				over by special judges with health care expertise who meet applicable State
				standards for judges and who agree to preside over such court
				voluntarily;
											(ii)provide authority to such judges to make
				binding rulings, rendered in written decisions, on standards of care,
				causation, compensation, and related issues with reliance on independent expert
				witnesses commissioned by the tribunal;
											(iii)establish a legal standard for the tribunal
				that shall be the same as the standard that would apply in the State court of
				competent jurisdiction which would otherwise handle the claim; and
											(iv)provide for an appeals process to allow for
				review of decisions by State courts.
											(C)DeterminationAfter
				a tribunal conducts a review under this paragraph, the tribunal shall make a
				determination as to the liability of the parties involved and the amount of
				compensation that should be paid based on a schedule of compensation developed
				by the tribunal. Such a schedule shall at a minimum include—
											(i)payment for the
				net economic loss incurred by the patient, on a periodic basis, reduced by any
				payments received by the patient under—
												(I)any health or
				accident insurance;
												(II)any wage or
				salary continuation plan; or
												(III)any disability
				income insurance;
												(ii)payment for the
				non-economic damages incurred by the patient, if appropriate for the injury,
				based on a defined payment schedule developed by the State in consultation with
				relevant experts and with the Secretary;
											(iii)reasonable
				attorney’s fees; and
											(iv)regular updates
				of the schedule under clause (ii) as necessary.
											(D)Review by State
				court after exhaustion of administrative remedies
											(i)Right to
				fileNothing in this paragraph shall be construed to prohibit any
				individual who is not satisfied with the determinations of a tribunal under
				this paragraph, from filing a claim for the injury involved in a State court of
				competent jurisdiction.
											(ii)Forfeit of
				awardAny party filing an action in a State court under clause
				(i) shall forfeit any compensation award made under subparagraph (C).
											(iii)AdmissibilityThe
				determinations of the tribunal under subparagraph (C) shall be admissible into
				evidence in any State court proceeding under this subparagraph.
											(4)Expert Panel
				Review and Administrative Health Care Tribunal Combination Model
										(A)In
				generalA State may use amounts received under a grant under this
				section to develop and implement an expert panel review and administrative
				health care tribunal combination system to review any dispute concerning
				injuries allegedly caused by health care providers or health care
				organizations. Under such system, a dispute concerning injuries allegedly
				caused by health care providers or health care organizations shall proceed
				through the procedures described in this subparagraph prior to the submission
				of such dispute to a State court.
										(B)General
				procedure
											(i)Establishment of
				expert panelPrior to submitting any dispute described in
				subparagraph (A) to an administrative health care tribunal under the system
				established under this paragraph, the State shall establish an expert panel (in
				accordance with subparagraph (C)) to review the allegations involved in such
				dispute.
											(ii)Referral to
				tribunalIf either party to a dispute described in clause (i)
				fails to accept the determination of the expert panel, the dispute shall then
				be referred to an administrative health care tribunal (in accordance with
				subparagraph (D).
											(C)Expert review
				panel
											(i)In
				generalThe provisions of paragraph (2) shall apply with respect
				to the establishment and operation of an expert review panel under this
				subparagraph, except that the subparagraphs (F) and (G) of such paragraph shall
				not apply.
											(ii)Failure to
				accept determination of panelIf any party to a dispute before an
				expert panel under this subparagraph refuses to accept the panel's
				determination, the dispute shall be referred to an administrative health care
				tribunal under subparagraph (D).
											(D)Administrative
				health care tribunals
											(i)In
				generalUpon the failure of any party to accept the determination
				of an expert panel under subparagraph (C), the parties shall request a hearing
				concerning the liability or compensation involved by an administrative health
				care tribunal established by the State involved under this subparagraph.
											(ii)RequirementsThe
				provisions of paragraph (3) shall apply with respect to the establishment and
				operation of an administrative health care tribunal under this
				subparagraph.
											(iii)Forfeit of
				awardsAny party proceeding to the second step-administrative
				health care tribunal-under this model shall forfeit any compensation awarded by
				the expert panel.
											(iv)AdmissibilityThe
				determinations of the expert panel under subparagraph (C) shall be admissible
				into evidence in any administrative health care tribunal proceeding under this
				subparagraph.
											(E)Right to
				fileNothing in this paragraph shall be construed to prohibit any
				individual who is not satisfied with the determination of the tribunal (after
				having proceeded through both the expert panel under subparagraph (C) and the
				tribunal under subparagraph (D)) from filing a claim for the injury involved in
				a State court of competent jurisdiction.
										(F)AdmissibilityThe
				determinations of both the expert panel and the tribunal under this paragraph
				shall be admissible into evidence in any State court proceeding under this
				paragraph.
										(G)Forfeit of
				awardsAny party filing an action in State court under
				subparagraph (E) shall forfeit any compensation award made by both the expert
				panel and the administrative health care tribunal under this paragraph.
										(e)DefinitionsIn this section:
									(1)Current tort
				litigationThe term current tort litigation means
				the tort litigation system existing in the State on the date on which the State
				submits an application under subsection (b)(1), for the resolution of disputes
				concerning injuries allegedly caused by health care providers or health care
				organizations.
									(2)Health care
				organizationThe term health care organization means
				any individual or entity that is obligated to provide, pay for, or administer
				health benefits under any health plan.
									(3)Net economic
				lossThe term net economic loss means—
										(A)reasonable
				expenses incurred for products, services and accommodations needed for health
				care, training and other remedial treatment and care of an injured
				individual;
										(B)reasonable and
				appropriate expenses for rehabilitation treatment and occupational
				training;
										(C)100 percent of the
				loss of income from work that an injured individual would have performed if not
				injured, reduced by any income from substitute work actually performed;
				and
										(D)reasonable
				expenses incurred in obtaining ordinary and necessary services to replace
				services an injured individual would have performed for the benefit of the
				individual or the family of such individual if the individual had not been
				injured.
										(4)Non-economic
				damagesThe term non-economic damages means losses
				for physical and emotional pain, suffering, inconvenience, physical impairment,
				mental anguish, disfigurement, loss of enjoyment of life, loss of society and
				companionship, loss of consortium (other than loss of domestic service), injury
				to reputation, and all other non-pecuniary losses of any kind or nature, to the
				extent permitted under State law.
									(f)Funding
									(1)One-time increase in Medicaid
				paymentIn the case of a
				State awarded a grant to carry out this section, the total amount of the
				Federal payment determined for the State under section 1913 of the Social
				Security Act (as amended by section 401) for fiscal year 2011 (in addition to
				the any increase applicable for that fiscal year under section 203(b) but
				determined without regard to any such increase) shall be increased by an amount
				equal to 1 percent of the total amount of payments made to the State for fiscal
				year 2010 under section 1903(a) of the Social Security Act (42 U.S.C. 1396b(a))
				for purposes of carrying out a grant awarded under this section. Amounts paid
				to a State pursuant to this subsection shall remain available until
				expended.
									(2)Authorization of
				appropriationsThere are
				authorized to be appropriated for any fiscal year such sums as may be necessary
				for purposes of making payments to States pursuant to paragraph
				(1).
									.
					IVSocial Security
			 reform
			401.Short
			 titleThis title may be cited
			 as the Social Security Personal
			 Savings Guarantee and Prosperity Act of 2010.
			402.Establishment
			 of Personal Social Security Savings Program
				(a)In
			 generalTitle II of the Social Security Act is amended—
					(1)by inserting
			 before section 201 the following:
						
							AInsurance
				benefits
							;
						and(2)by adding at the
			 end the following new part:
						
							BPersonal Social
				Security Savings Program
								251.DefinitionsFor purposes of this part—
									(1)Participating
				individualThe term participating individual has the
				meaning provided in section 253(a).
									(2)BoardThe
				term Board means the Personal Social Security Savings Board
				established under section 260.
									(3)Executive
				DirectorThe term Executive Director means the
				Executive Director appointed under section 261.
									(4)Personal social
				security savings accountThe term personal social security
				savings account means an account established under section
				254(a).
									(5)Personal social
				security savings annuityThe term personal social security
				savings annuity means an annuity approved by the Board under section
				258(b)(3).
									(6)Savings
				FundThe term Savings Fund means the Social Security
				Personal Savings Fund established under section 252.
									(7)Tier I
				Investment FundThe term Tier I Investment Fund
				means the trust fund created under section 255.
									(8)Tier II
				Investment FundThe term Tier II Investment Fund
				means the trust fund created under section 256.
									(9)Tier III
				Investment OptionThe term Tier III Investment
				Option means an investment option which is—
										(A)offered by an
				eligible entity certified by the Board under section 257(b); and
										(B)approved by the
				Board under section 257(c).
										252.Social Security
				Personal Savings Fund
									(a)Establishment of
				Savings Fund
										(1)EstablishmentThere is established in the Treasury of the
				United States a trust fund to be known as the Social Security Personal
				Savings Fund.
										(2)Amounts in
				FundThe Savings Fund shall
				consist of—
											(A)all amounts
				transferred to or deposited into the Savings Fund under subsection (b),
				increased by the total net earnings from investments of sums in the Savings
				Fund attributable to such transferred or deposited amounts, and reduced by the
				total net losses from investments of such sums, and
											(B)the reserves held
				in the Annuity Reserves Account established under section 258(b)(3), increased
				by the total net earnings from investments of such reserves, and reduced by the
				total net losses from investments of such reserves.
											(3)TrusteesThe
				Board shall serve as trustees of the Savings Fund.
										(4)Budget
				authority; appropriationThis
				part constitutes budget authority in advance of appropriations Acts and
				represents the obligation of the Board to provide for the payment of amounts
				provided under this part. The amounts held in the Savings Fund are appropriated
				and shall remain available without fiscal year limitation.
										(b)Deposits into
				Fund
										(1)In
				generalDuring each calendar
				year, the Secretary of the Treasury shall deposit into the Savings Fund, from
				amounts held in the Federal Old-Age and Survivors Insurance Trust Fund, a total
				amount equal, in the aggregate, to 100 percent of the redirected Social
				Security contribution for such calendar year of each individual who is a
				participating individual for such calendar year.
										(2)Transfers based
				on estimates
											(A)In
				generalThe amounts deposited
				pursuant to paragraph (1) shall be transferred in at least weekly payments from
				the Federal Old-Age and Survivors Insurance Trust Fund to the Savings
				Fund.
											(B)Determination of
				amountsThe amounts
				transferred under subparagraph (A) shall be determined on the basis of
				estimates, made by the Commissioner of Social Security and certified to the
				Secretary of the Treasury, of the wages paid to, and self-employment income
				derived by, participating individuals. Proper adjustments shall be made in
				amounts subsequently transferred to the extent prior estimates were in excess
				of or were less than actual amounts transferred.
											(3)Redirected
				Social Security contributionsFor purposes of paragraph
				(1)—
											(A)In
				generalThe term
				redirected social security contributions means, with respect to an
				individual for a calendar year, the sum of—
												(i)the product
				derived by multiplying—
													(I)the sum of the total wages paid to, and
				self-employment income derived by, such individual during such calendar year,
				to the extent such total wages and self-employment income do not exceed the
				base amount for such calendar year; by
													(II)the applicable
				base percentage for the calendar year; and
													(ii)the product
				derived by multiplying—
													(I)the sum of the total wages paid to, and
				self-employment income derived by, such individual during such calendar year,
				to the extent such total wages and self-employment income exceed the base
				amount (taking into account the limits imposed by the contribution and benefit
				base under section 230); by
													(II)the applicable
				supplemental percentage for the calendar year.
													(B)Base
				amountFor purposes of subparagraph (A)—
												(i)Initial base
				amountThe base amount for calendar year 2012 is $10,000.
												(ii)Adjustments to
				base amountThe base amount
				for any calendar year after 2011 is the product derived by multiplying $10,000
				by a fraction—
													(I)the numerator of which is the national
				average wage index (as defined in section 209(k)) for the first of the 2
				preceding calendar years; and
													(II)the denominator of which is the national
				average wage index (as so defined) for 2010.
													(C)Applicable base
				percentageFor purposes of subparagraph (A), the applicable base
				percentage for a calendar year is—
												(i)for calendar years
				after 2011 and before 2022, 2 percent;
												(ii)for calendar
				years after 2021 and before 2032, 4 percent;
												(iii)for calendar
				years after 2031 and before 2042, 6 percent; and
												(iv)for calendar
				years after 2041, 8 percent.
												(D)Applicable
				supplemental percentageFor purposes of subparagraph (A), the
				applicable supplemental percentage for a calendar year is—
												(i)for calendar years
				after 2011 and before 2022, 1 percent;
												(ii)for calendar
				years after 2021 and before 2032, 2 percent;
												(iii)for calendar
				years after 2031 and before 2042, 3 percent; and
												(iv)for calendar
				years after 2041, 4 percent.
												(c)AvailabilityThe sums in the Savings Fund are
				appropriated and shall remain available without fiscal year limitation—
										(1)to invest funds in the Tier I Investment
				Fund of the Savings Fund and the Tier II Investment Fund of the Savings Fund
				under sections 255 and 256, respectively;
										(2)to transfer into Tier III Investment
				Options under section 257;
										(3)to make distributions in accordance with
				section 258; and
										(4)to pay the administrative expenses of the
				Board in accordance with subsection (e).
										(d)Limitations on
				use of funds
										(1)In
				generalSums in the Savings
				Fund credited to a participating individual’s personal social security savings
				account may not be used for, or diverted to, purposes other than for the
				exclusive benefit of the participating individual or the participating
				individual’s beneficiaries under this part.
										(2)AssignmentsSums in the Savings Fund may not be
				assigned or alienated and are not subject to execution, levy, attachment,
				garnishment, or other legal process.
										(e)Payment of
				administrative expensesAdministrative expenses incurred to carry
				out this part shall be paid out of net earnings in the Savings Fund in
				conjunction with the allocation of investment earnings and losses under section
				254(c).
									(f)LimitationThe sums in the Savings Fund shall not be
				appropriated for any purpose other than the purposes specified in this part and
				may not be used for any other purpose.
									253.Participation in
				Program
									(a)Participating
				individualFor purposes of this part, the term
				participating individual means any individual—
										(1)(A)who receives wages in
				any calendar year after December 31, 2011, on which there is imposed a tax
				under section 3101(a) of the Internal Revenue Code of 1986, or
											(B)who derives self-employment income for
				a taxable year beginning after December 31, 2011, on which there is imposed a
				tax under section 1401(a) of the Internal Revenue Code of 1986,
											(2)who is born on or
				after January 1, 1956, and
										(3)who has filed an
				election to be treated as a participating individual under subsection (b) and
				has not subsequently filed an election to renounce such individual’s status as
				a participating individual under subsection (c).
										(b)Election of
				participation
										(1)In
				generalAn individual who has
				not become entitled to old-age insurance benefits under section 202(a) may
				elect, subject to paragraph (2) and in such form and manner as shall be
				prescribed in regulations of the Board, to be treated as a participating
				individual for purposes of this part. Such regulations shall provide for
				regular, periodic opportunities for the filing of such an election. The Board
				shall provide for immediate notification to the Commissioner of Social
				Security, the Secretary of the Treasury, and the Executive Director of such
				election.
										(2)Deadline for
				electionAn election under paragraph (1) may be made by an
				individual not later than the later of—
											(A)the date on which
				such individual attains age 25, or
											(B)December 31,
				2012.
											(3)Effectiveness of
				electionAn election under
				this subsection shall be effective with respect to wages earned, and
				self-employment income derived, on the earliest date on which the Board
				determines is practicable to make such election effective following the date of
				the filing of the election.
										(c)Revocation of
				election
										(1)In
				generalAn individual may, in
				such form and manner as shall be prescribed in regulations of the Board, revoke
				an election made by such individual under subsection (b) within 1 year after
				the date of a qualifying event described in paragraph (2). Upon completion of
				the procedures provided for under paragraph (3), any such individual who has
				made such an election shall not be treated as a participating individual under
				this part, effective as if such individual had never been a participating
				individual. The Board shall provide for immediate notification of such election
				to the Commissioner of Social Security, the Secretary of the Treasury, and the
				Executive Director.
										(2)Qualifying
				eventsFor purposes of paragraph (1), the term qualifying
				event means, in connection with an individual, any of the following
				events:
											(A)The death of the
				individual’s spouse.
											(B)The entry into
				marriage by the individual.
											(C)The divorce or
				legal separation of the individual from the individual’s spouse.
											(D)A dependent child
				of the individual ceasing to be a dependent child of the individual under
				section 202(d)(3).
											(3)ProcedureThe
				Board shall prescribe by regulation procedures governing the termination of an
				individual's status as participating individual pursuant to a
				revocation under this subsection. Such procedures shall include—
											(A)prompt closing of
				the individual’s personal social security savings account established under
				section 254, and
											(B)prompt transfer to
				the Federal Old-Age and Survivors Insurance Trust Fund as general receipts of
				any amount held in the Tier II Investment Fund of the Savings Fund or under a
				Tier III Investment Option pursuant to section 256 or 257 and credited to such
				individual’s personal social security savings account.
											254.Personal Social
				Security savings accounts
									(a)Establishment of
				publicly administered system of personal security savings
				accountsAs soon as
				practicable after the later of January 1, 2011, or the date on which an
				individual becomes a participating individual under this part, the Executive
				Director shall establish a personal social security savings account for such
				individual. Such account shall be the means by which amounts held in the Tier I
				Investment Fund and the Tier II Investment Fund of the Savings Fund under
				sections 255 and 256 and amounts held under Tier III Investment Options under
				section 257 are credited to such individual, under procedures which shall be
				established by the Board by regulation. Each account of a participating
				individual shall be identified to such participating individual by means of the
				participating individual’s Social Security account number.
									(b)Account
				balanceThe balance in a
				participating individual’s account at any time is the sum of—
										(1)the balance in the
				Tier I Investment Fund of the Savings Fund credited to such participating
				individual prior to transfer of the credited amount to the Tier II Investment
				Fund of the Savings Fund; plus
										(2)the excess
				of—
											(A)all deposits in the Tier II Investment Fund
				of the Savings Fund credited to such participating individual’s personal social
				security savings account, subject to such increases and reductions as may
				result from allocations made to and reductions made in the account pursuant to
				subsection (c)(1); over
											(B)amounts paid out of the Tier II Investment
				Fund in connection with amounts credited to such participating individual’s
				personal social security savings account; plus
											(3)the excess
				of—
											(A)the deposits in the Tier III Investment
				Options credited to such participating individual’s personal social security
				savings account, subject to such increases and reductions as may result from
				amounts credited to, and reductions made in, the account pursuant to subsection
				(c)(2); over
											(B)amounts paid out of the Tier III Investment
				Options of such participating individual.
											The
				calculation made under paragraph (3) shall be made separately for each Tier III
				Investment Option of the participating individual. The Board shall also hold
				for the participating individual any benefit credit certificate assigned to the
				participating individual’s personal social security savings account under
				section 255.(c)Allocation of
				earnings and lossesPursuant
				to regulations which shall be prescribed by the Board, the Executive Director
				shall allocate to each personal social security savings account an amount equal
				to the net earnings and net losses from each investment of sums—
										(1)in the Tier I Investment Fund and the Tier
				II Investment Fund which are attributable to sums credited to such account
				reduced by an appropriate share of the administrative expenses paid out of the
				net earnings, as determined by the Executive Director; and
										(2)in the Tier III Investment Options which
				are attributable to sums credited to such account reduced by the administrative
				expenses paid out of the net earnings.
										255.Tier I
				Investment Fund
									(a)Establishment of
				Tier I Investment Fund
										(1)In
				generalThe Savings Fund shall include a separate fund to be
				known as the Tier I Investment Fund.
										(2)Amounts in
				fundThe Tier I Investment Fund consists of all amounts derived
				from payments into the Fund under section 252(b) and remaining after investment
				of such amounts under subsection (b), including additional amounts derived as
				income from such investments.
										(3)Use of
				fundsThe amounts held in the Fund are appropriated and shall
				remain available without fiscal year limitation—
											(A)to be held for
				investment on behalf of participating individuals under subsection (b),
											(B)to pay the
				administrative expenses related to the Fund, and
											(C)to make transfers
				from the Fund under subsection (c)(2).
											(b)Investment of
				Fund balanceFor purposes of investment of the Tier I Investment
				Fund, the Board shall contract with appropriate professional asset managers,
				recordkeepers, and custodians selected for investment of amounts held in the
				Fund, so as to provide for investment of the balance of the Fund, in a manner
				providing broad diversification in accordance with regulations of the Board,
				in—
										(1)insurance
				contracts,
										(2)certificates of
				deposit, or
										(3)other instruments
				or obligations selected by such asset managers,
										which
				return the amount invested and pay interest, at a specified rate or rates, on
				that amount during a specified period of time.(c)Separate
				crediting to personal social security savings accounts and transfers to the
				Tier II Investment Fund or to Tier III Investment Options
										(1)Crediting to
				accounts
											(A)In
				generalSubject to this paragraph, the Board shall provide for
				prompt, separate crediting, as soon as practicable, of the amounts deposited in
				the Tier I Investment Fund to the personal social security savings account of
				each participating individual with respect to the redirected social security
				contributions (as defined in section 252(b)(3)) of such participating
				individual. The Board shall include in such crediting, with respect to each
				such individual, any increases or decreases in such amounts so as to reflect
				the net returns and losses from investment of the balance of the Fund prior to
				such crediting. For purposes of determining such increases and decreases for
				each calendar year, the amounts deposited into the Fund in connection with such
				individual during such calendar year shall be deemed to have been deposited on
				June 30 of such year.
											(B)Treatment of
				married participating individualsIf the participating individual
				is married as of the end of the calendar year in which the amounts to be
				credited were deposited in the Tier I Investment Fund and the spouse is also a
				participating individual, the personal social security savings account of the
				participating individual and the personal social security savings account of
				his or her spouse shall each be credited with 50 percent of such
				amounts.
											(2)Transfers from
				the Tier I Investment FundIn
				accordance with elections filed with the Board by a participating individual,
				any amount credited to the personal social security savings account of such
				participating individual under paragraph (1) shall be promptly transferred to
				the Tier II Investment Fund of the Savings Fund for investment in accordance
				with section 256 and, to the extent available under section 257, to Tier III
				Investment Options in accordance with section 257.
										(d)Treatment of
				amounts held in Tier I Investment FundSubject to this
				part—
										(1)until amounts
				deposited into the Tier I Investment Fund during any calendar year are credited
				to personal social security savings accounts, such amounts shall be treated as
				the unallocated property of all participating individuals with respect to whom
				amounts were deposited in the Fund during such year, jointly held in trust for
				such participating individuals in the Savings Fund, and
										(2)amounts deposited
				into the Fund which are credited to the personal social security savings
				account of a participating individual shall be treated as property of the
				participating individual, held in trust for such participating individual in
				the Savings Fund.
										256.Tier II
				Investment Fund
									(a)Establishment of
				Tier II Investment Fund
										(1)In
				generalThe Savings Fund shall include a separate fund to be
				known as the Tier II Investment Fund.
										(2)Amounts in
				FundThe Tier II Investment Fund consists of all amounts derived
				from payments into the Fund under section 255(c)(2) and remaining after
				investment of such amounts under subsection (b), including additional amounts
				derived as income from such investments.
										(3)Use of
				fundsThe amounts held in the Fund are appropriated and shall
				remain available without fiscal year limitation—
											(A)to be held for
				investment under subsection (b),
											(B)to pay the
				administrative expenses related to the Fund, and
											(C)to make transfers
				to Tier III Investment Options under section 257 or to make payments under
				section 258.
											(b)Payments into
				Tier II Investment Fund
										(1)In
				generalUpon the crediting under section 252 to the personal
				social security savings account of a participating individual of any amount
				held in the Tier I Investment Fund for any calendar year, the Board shall
				transfer from the Tier I Investment Fund into the Tier II Investment Fund any
				amount so credited to such participating individual’s account which is not
				transferred to a Tier III Investment Option pursuant to an election under
				section 257(a).
										(2)Ongoing separate
				creditingSubject to this paragraph, the Board shall provide for
				ongoing separate crediting to each participating individual’s personal social
				security savings account of the amounts deposited in the Tier II Investment
				Fund with respect to such participating individual, together with any increases
				or decreases therein so as to reflect the net returns and losses from
				investment thereof while held in the Fund.
										(c)Investment
				accounts
										(1)In
				generalFor purposes of investment of the Tier II Investment
				Fund, the Board shall divide the Fund into 6 investment accounts. The Board
				shall contract with appropriate investment managers, recordkeepers, and
				custodians selected for investment of amounts held in each investment account.
				Such accounts shall consist of—
											(A)a Lifecycle
				Investment Account,
											(B)a Government
				Securities Investment Account,
											(C)a Fixed Income
				Investment Account,
											(D)a Common Stock
				Index Investment Account,
											(E)a Small
				Capitalization Stock Index Investment Account, and
											(F)an International
				Stock Index Investment Account.
											(2)Election of
				investment options
											(A)Default
				investment accountExcept as provided in an election in effect
				under subparagraph (B), amounts held in the Tier II Investment Fund shall be
				credited to the Lifecycle Investment Account.
											(B)Election of
				transfers between investment accountsIn any case in which a
				participating individual who has an amount in such individual’s personal social
				security savings account credited to any of the investment accounts in the Tier
				II Investment Fund files with the Secretary of the Treasury a written election
				under this subparagraph, not more frequently than annually and in accordance
				with regulations of the Board, the Secretary of the Treasury shall transfer the
				full amount so credited in such investment account from such investment account
				to any one of the other investment accounts in the Tier II Investment Fund
				(whichever is designated in such election).
											(d)Lifecyle
				Investment Account
										(1)In
				generalThe investment manager, recordkeeper, and custodian
				selected for investment of amounts held in the Lifecyle Investment Account
				shall invest such amounts under regulations which shall be prescribed by the
				Board in a mix of equities and fixed income instruments so as to ensure, to the
				maximum extent practicable, that, of the total balance in the Fund credited to
				such account and available for investment (after allowing for administrative
				expenses), the percentage invested in fixed income instruments by individuals
				in designated cohorts, ranging in age up to those of at least retirement age,
				will increase in a linear progression from 0 percent to 100 percent as the
				cohort approaches retirement age.
										(2)Investment in
				equitiesIn accordance with regulations which shall be prescribed
				by the Board, the Board shall establish standards which must be met by equities
				selected for investment in the Lifecycle Investment Account. In conformity with
				such standards, the Board shall select, for purposes of such investment,
				indices which are comprised of equities the aggregate market value of which is,
				in each case, a reasonably broad representation of companies whose shares are
				traded on the equity markets. Amounts invested in equities under an investment
				option shall be held in a portfolio designed to replicate the performance of
				one or more of such indices.
										(3)Investment in
				fixed income instrumentsIn accordance with regulations which
				shall be prescribed by the Board, the Board shall establish standards which
				must be met by fixed income instruments selected for investment in the
				Lifecycle Investment Account. Such standards shall take into account the
				competing considerations of risk and return. Amounts invested in fixed income
				instruments in an investment option shall be held in a portfolio which shall
				consist of a diverse range of fixed income instruments, taking into full
				account the opposing considerations of risk and maximization of return.
										(e)Government
				Securities Investment Account
										(1)In
				generalAmounts in the Government Securities Investment Account
				shall be invested in securities of the United States Government as provided in
				this subsection
										(2)Issuance of
				special obligationsThe Secretary of the Treasury is authorized
				to issue special interest-bearing obligations of the United States for purchase
				by the Tier II Investment Fund for purposes of investment of amounts in the
				Government Securities Investment Account. Such obligations shall have
				maturities fixed with due regard to the needs of the Fund as determined by the
				Board, and shall bear interest at a rate equal to the average market yield
				(computed by the Secretary of the treasury on the basis of market quotations as
				of the end of the calendar month next preceding the date of issue of such
				obligations) on all marketable interest-bearing obligations of the United
				States then forming a part of the public debt which are not due or callable
				earlier than 4 years after the end of such calendar month. Any average market
				yield computed under this paragraph which is not a multiple of one-eighth of 1
				percent shall be rounded to the nearest multiple of one-eighth of 1
				percent.
										(f)Fixed Income
				Investment AccountAmounts in the Fixed Income Investment Account
				shall be invested in instruments or obligations which return the amount
				invested and pay interest, at a specified rate or rates, on that amount during
				a specified period of time, consisting of instruments or obligations in one or
				more of the following categories:
										(1)insurance
				contracts;
										(2)certificates of
				deposit; or
										(3)other instruments
				or obligations selected by qualified professional asset managers.
										(g)Common Stock
				Index Investment Account
										(1)Portfolio
				designAmounts held in the Common Stock Investment Account shall
				be invested in a portfolio of common stock designed to replicate the
				performance of the index selected under paragraph (2). The portfolio shall be
				designed such that, to the extent practicable, the percentage of the balance in
				the Common Stock Index Investment Account that is invested in each stock is the
				same as the percentage determined by dividing the aggregate market value of all
				shares of that stock by the aggregate market value of all shares of all stocks
				included in such index.
										(2)Selection of
				indexThe Board shall select, for purposes of investment of
				amounts held in the Common Stock Investment Account, an index which is a
				commonly recognized index comprised of common stock the aggregate market value
				of which is a reasonably complete representation of the United States equity
				markets.
										(h)Small
				Capitalization Stock Index Investment Account
										(1)Portfolio
				designAmounts held in the Small Capitalization Stock Index
				Investment Account shall be invested in a portfolio of common stock designed to
				replicate the performance of the index selected under paragraph (2). The
				portfolio shall be designed such that, to the extent practicable, the
				percentage of the balance in the Small Capitalization Stock Index Investment
				Account that is invested in each stock is the same as the percentage determined
				by dividing the aggregate market value of all shares of that stock by the
				aggregate market value of all shares of all stocks included in such
				index.
										(2)Selection of
				indexThe Board shall select, for purposes of investment of
				amounts held in the Small Capitalization Stock Index Investment Account, an
				index which is a commonly recognized index comprised of common stock the
				aggregate market value of which represents the United States equity markets
				excluding the common stocks included in the Common Stock Index Investment
				Account.
										(i)International
				Stock Index Investment Account
										(1)Portfolio
				designAmounts held in the International Stock Index Investment
				Account shall be invested in a portfolio of stock designed to replicate the
				performance of the index selected under paragraph (2). The portfolio shall be
				designed such that, to the extent practicable, the percentage of the balance in
				the International Stock Index Investment Account that is invested in each stock
				is the same as the percentage determined by dividing the aggregate market value
				of all shares of that stock by the aggregate market value of all shares of all
				stocks included in such index.
										(2)Selection of
				indexThe Board shall select, for purposes of investment of
				amounts held in the International Stock Index Investment Account, an index
				which is a commonly recognized index comprised of common stock the aggregate
				market value of which is a reasonably complete representation of the
				international equity markets excluding the United States equity markets.
										(j)Additional
				investment optionsThe Board may from time to time, as determined
				by regulation as appropriate to further the purposes of this section,
				shall—
										(1)establish
				investment accounts in the Tier II Investment Fund meeting the requirements of
				this section in addition to those established by this section, and
										(2)terminate
				investment accounts in the Tier II Investment Fund established pursuant to
				paragraph (1).
										(k)Disclosure of
				administrative costsThe Board shall provide to each
				participating individual an annual disclosure of the rate of administrative
				costs chargeable with respect to investment in each investment account in the
				Tier II Investment Fund. Such disclosure shall be written in a manner
				calculated to be understood by the average participating individual.
									(l)Treatment of
				amounts held in Tier II Investment FundSubject to this part,
				amounts deposited into, and held and accounted for in, the Tier II Investment
				Fund with respect to any participating individual shall continue to be treated
				as property of such participating individual, held in trust for such
				participating individual in the Fund.
									257.Tier III
				Investment Options
									(a)Election of Tier
				III Investment Options
										(1)In
				generalA participating
				individual may elect to direct transfers from amounts in the Savings Fund
				credited to the personal social security savings account of such individual
				into 1 or more Tier III Investment Options in accordance with paragraph
				(2).
										(2)Commencement of
				Tier III investment options upon attainment of election thresholdIn any case in which, as of the end of any
				calendar year, the total balance in the Savings Fund credited to a
				participating individual’s personal social security savings account exceeds for
				the first time the election threshold, the Board shall, by regulation, provide
				for an opportunity for such participating individual to make, at any time
				thereafter, such individual’s first election of one or more of the Tier III
				Investment Options for investment of an amount in the Savings Fund credited to
				such account. Such election may be in lieu of or in addition to investment in
				the options available with respect to the Tier II Investment Fund of the
				Savings Fund.
										(3)Allocation of
				fundsIn the case of an
				election under paragraph (1), funds credited to the personal social security
				savings account of the participating individual and elected for transfer to one
				or more Tier III Investment Options shall be transferred to the Tier III
				Investment Options so elected for such calendar year, in percentages specified
				in the election by the participating individual for each applicable
				portfolio.
										(4)Election
				threshold
											(A)In
				generalSubject to
				subparagraph (B), for purposes of this subsection the term election
				threshold means an amount equal to $25,000.
											(B)AdjustmentsThe Board shall adjust annually (effective
				for annual reporting months occurring after December 2011) the dollar amount
				set forth in subparagraph (A) under procedures providing for adjustments in the
				same manner and to the same extent as adjustments are provided for under the
				procedures used to adjust benefit amounts under section 215(i)(2)(A), except
				that any amount so adjusted that is not a multiple of $1.00 shall be rounded to
				the nearest multiple of $1.00.
											(5)Subsequent
				investment of amounts held in Tier III Investment OptionsAny
				amounts held in one or more Tier III Investment Options may be—
											(A)transferred at any
				time to one or more other Tier III Investment Options, subject to applicable
				regulations of the Board and the terms governing the affected Tier III
				Investment Options, and
											(B)transferred, not
				more frequently than annually, to the Tier II Investment Fund, for deposit in
				the applicable investment account then selected by the participating individual
				under section 256.
											(b)Certification of
				eligible entities
										(1)In
				generalThe Board shall
				certify eligible entities to offer Tier III Investment Options under this
				part.
										(2)ApplicationAny eligible entity that desires to be
				certified by the Board to offer a Tier III Investment Option shall submit an
				application to the Board at such time, in such manner, and containing such
				information as the Board may require.
										(3)Requirements for
				approvalThe Board shall not
				certify an eligible entity unless such eligible entity agrees to the following
				requirements:
											(A)Separate
				accountingEach eligible
				entity shall, with respect to each Tier III Investment Option offered by such
				eligible entity to participating individuals—
												(i)establish separate
				accounts for the contributions of each participating individual, and any
				earnings properly allocable to the contributions, and
												(ii)maintain separate
				recordkeeping with respect to each account.
												(B)Treatment of
				amounts held in FundAmounts
				deposited into, and held and accounted for in, a Tier III Investment Option
				with respect to any participating individual shall be treated as property of
				such participating individual, held in trust for such participating
				individual.
											(C)Trust
				requirementsAmounts held and
				accounted for with respect to a participating individual shall be held in a
				trust created or organized in the United States for the exclusive benefit of
				such individual or his beneficiaries.
											(D)Exemption from
				third party claimsEach Tier
				III Investment Option shall be exempt from any and all third party claims
				against the eligible entity.
											(E)Disclosure of
				administrative costsEach eligible entity offering a Tier III
				Investment Option under this section shall provide to each participating
				individual an annual disclosure of the rate of administrative costs chargeable
				with respect to investment in such Option. Such disclosure shall be written in
				a manner calculated to be understood by the average participating individual.
				The Board shall provide for coordination of disclosures with respect to Tier
				III Investment Options under this subparagraph so as to assist participating
				individuals in comparing alternative Options based on administrative
				costs.
											(F)Reporting to the
				Executive Director and the BoardEach eligible entity shall provide reports
				to the Executive Director and the Board at such time, in such manner, and
				containing such information as the Board may require.
											(4)Eligible entity
				definedFor purposes of this
				section, the term eligible entity means any investment company (as
				defined in section 3 of the Investment Company Act of 1940) or other person
				that the Board determines appropriate to offer Tier III Investment Options
				under this part.
										(c)Approval of Tier
				III Investment Options
										(1)In
				generalNo funds may be
				transferred into a Tier III Investment Option unless the Board has approved an
				application submitted under paragraph (2) with respect to the option.
										(2)ApplicationWith respect to each Tier III Investment
				Option that an eligible entity certified under subsection (b)(1) seeks to
				offer, such entity shall submit an application to the Board at such time, in
				such manner, and containing such information as the Board may require.
										(3)Qualifications
				for approvalThe Board may not approve an application submitted
				under paragraph (2) in connection with a Tier III Investment Option unless the
				following requirements are met:
											(A)Option must be
				offered by certified eligible entityThe Tier III Investment Option is offered
				by an eligible entity certified under subsection (b).
											(B)Option must meet
				quality factors
												(i)In
				generalThe Tier III Investment Option meets qualifications which
				shall be prescribed by the Board relating to the quality factors described in
				clause (ii).
												(ii)Quality
				factorsThe quality factors
				described in this clause are—
													(I)the safety and soundness of the Tier III
				Investment Option's proposed investment policy;
													(II)the experience and record of performance of
				the proposed investment option, if any;
													(III)the experience and record of performance of
				the entity issuing or offering such option; and
													(IV)such other factors as the Board may
				determine appropriate.
													(d)Considerations
				for certification and approvalIn determining whether to certify an
				eligible entity under subsection (b) or to approve a Tier III Investment Option
				under subsection (c), the Board shall—
										(1)act in the best interests of the
				participating individuals;
										(2)base its determination solely on
				considerations of balancing safety and soundness of the Tier III Investment
				Option with the maximization of returns of such option; and
										(3)not base any determination related to the
				entity or option on political or other extraneous considerations.
										(e)Sponsorship of
				Tier III Investment Options by Membership and Labor Organizations
										(1)In
				generalA membership or labor
				organization (as defined by the Board) may sponsor Tier III Investment Options
				under contracts with eligible entities certified under subsection (b) who shall
				administer the investment option if such investment option is approved by the
				Board under subsection (c).
										(2)Limitation to
				membershipA membership or
				labor organization (as so defined) may limit to the members of such
				organization participation in a Tier III Investment Option sponsored by such
				organization.
										(f)Distributions in
				case of deathUpon the death of a participating individual, the
				amount of any assets held under a Tier III Investment Option credited to the
				personal social security savings account of such individual shall be
				distributed in accordance with section 258(e).
									258.Personal social
				security savings annuity and other distributions
									(a)Date of initial
				distributionExcept as
				provided in subsection (e), distributions may be made to a participating
				individual from amounts credited to the personal social security savings
				account of such individual only on or after the earliest of—
										(1)the date the participating individual
				attains retirement age (as defined in section 216(l)(1)) or, if elected by the
				individual, early retirement age (as defined in section 216(l)(2)); or
										(2)the date on which the amount credited to
				the participating individual's personal social security savings account is
				sufficient to purchase a personal social security savings annuity with a
				monthly benefit that is at least equal to the minimum annuity payment amount
				(as defined in subsection (b)(4)(C)(iii)).
										(b)Personal social
				security savings annuities
										(1)Notice of
				available annuitiesNot later
				than the date determined under subsection (a), the Board shall notify each
				participating individual of—
											(A)the most recent listing of personal social
				security savings annuities offered by the Annuity Issuance Authority under
				paragraph (2); and
											(B)the entitlement of the participating
				individual to purchase such an annuity.
											(2)Annuity Issuance
				AuthorityThere is established in the office of the Board an
				agency which shall be known as the Annuity Issuance Authority.
				The Authority shall provide, in accordance with regulations of the Board, for
				the issuance of personal social security savings annuities for purchase from
				the Authority under this section and to otherwise administer the issuance of
				such annuities in accordance with such regulations.
										(3)Annuity Reserves
				AccountThere is established in the Savings Fund an Annuity
				Reserves Account. The Account shall consist of all amounts received by the
				Authority from the purchase of personal social security savings annuities under
				this section (plus such amounts as may be transferred to the Account under
				paragraph (5)(B)), increased by the total net earnings from investments of such
				reserves under subparagraph (A) of paragraph (5) and reduced by the total net
				losses from investments of such reserves under such subparagraph.
										(4)Purchase of
				annuities
											(A)Selection of
				annuityOn a date elected by
				the participating individual, but no earlier than the date determined under
				subsection (a), a participating individual may purchase a personal social
				security savings annuity selected from among the annuities offered by the
				Authority under paragraph (2).
											(B)Transfer of
				assetsUpon the selection of
				an annuity by a participating individual under subparagraph (A), the Board
				shall provide for the transfer of assets, credited to the personal social
				security savings account of the participating individual and held in the Tier
				II Investment Fund or under 1 or more Tier III Investment Options (or any
				combination thereof), in a total amount sufficient to purchase the annuity
				selected by the participating individual from annuities offered by the
				Authority.
											(C)Minimum annuity
				payment amount
												(i)In
				generalSubject to
				subparagraph (D), if, at the time a personal social security savings annuity is
				purchased under subparagraph (A), the assets credited to the personal social
				security savings account of the participating individual are sufficient to
				purchase a personal social security savings annuity offered by the Authority
				under paragraph (2) with a monthly annuity payment that is at least equal to
				the minimum annuity payment amount, the amount of the monthly annuity payment
				provided by such annuity may not be less then the minimum annuity payment
				amount.
												(ii)ConstructionNothing in this subparagraph shall be
				construed to prohibit a participating individual from using personal social
				security savings account assets to purchase a personal social security savings
				annuity offered by the Authority under paragraph (2) which provides for a
				monthly payment in excess of the minimum amount required under clause
				(i).
												(iii)Minimum
				annuity payment amount definedFor purposes of this part, the term
				minimum annuity payment amount means, as of any date, an amount
				equal to the monthly equivalent of 150 percent of the poverty line for an
				individual (as in effect on such date), determined under the poverty guidelines
				of the Department of Health and Human Services issued under sections 652 and
				673(2) of the Omnibus Budget Reconciliation Act of 1981.
												(D)Purchase of
				annuities in the event of insufficient assetsIf a participating individual desires, or
				is required under subsection (f), to purchase a personal social security
				savings annuity under subsection (b) on or after the date determined under
				subsection (a)(1) and the assets of the personal social security savings
				account of such individual are insufficient to purchase a personal social
				security savings annuity that provides for a monthly payment that is at least
				equal to the minimum annuity payment amount (as defined in paragraph
				(4)(C)(iii)), the participating individual shall purchase a personal social
				security savings annuity with a monthly payment equal to the maximum amount
				that the participating individual's personal social security savings account
				can fund, as determined in accordance with regulations which shall be
				prescribed by the Authority, and that otherwise meets the requirements of this
				subsection (including the cost-of-living protection requirement of subsection
				(c)(1)(C)), and the Authority shall provide for appropriate certification to
				the Secretary of the Treasury with respect to the participating individual’s
				eligibility for guarantee payments under section 259.
											(5)Maintenance of
				reserves for payment of annuities
											(A)Investment of
				reservesFor purposes of investment of reserves held in the
				Annuity Reserves Account, the Authority shall contract with appropriate
				investment managers, recordkeepers, and custodians selected by the Authority
				for investment of such reserves. Such reserves shall be invested under
				regulations which shall be prescribed by the Authority so as to ensure, to the
				maximum extent practicable, that, of the total balance of the reserves (after
				payment of administrative expenses to such managers, recordkeepers, and
				custodians)—
												(i)65
				percent is invested in equities in the same manner and under the same standards
				as are provided in section 256(c)(4), and
												(ii)35 percent is
				invested in fixed income instruments in the same manner and under the same
				standards as are provided in section 256(c)(5).
												(B)Provision for
				full payment of annuitiesPayment of personal social security
				savings annuities in accordance with the terms of such annuities shall be made,
				irrespective of the sufficiency of reserves in the Annuity Reserves Fund
				attributable to funds obtained from the purchase of such annuities. In the
				event of any impending insufficiency in the Annuity Reserves Account for the
				next fiscal year, the Authority shall certify to the Secretary of the Treasury
				the amount of such insufficiency, and the Secretary of the Treasury shall
				transfer from the Federal Old-Age and Survivors Insurance Trust Fund to the
				Annuity Reserves Account the amount of the insufficiency, as so certified, in
				such installments, made prior to or during such fiscal year, as are necessary
				to eliminate in advance such insufficiency.
											(c)Personal social
				security savings annuity
										(1)In
				generalFor purposes of this part, the term personal social
				security savings annuity means an annuity that meets the following
				requirements:
											(A)The annuity starting date (as defined in
				section 72(c)(4) of the Internal Revenue Code of 1986) commences on the first
				day of the month beginning after the date of the purchase of the
				annuity.
											(B)The terms of the annuity provide—
												(i)for a monthly
				payment to the participating individual during the life of the participating
				individual equal to at least the minimum annuity payment amount (as defined in
				subsection (b)(4)(C)(iii)), or
												(ii)in the case of an
				annuity purchased under subparagraph (D) of subsection (b)(4), the maximum
				monthly payment determined under regulations prescribed under such
				subparagraph.
												(C)The terms of the annuity include procedures
				providing for adjustments in the amount of the monthly payments in the same
				manner and to the same extent as adjustments are provided for under the
				procedures used to adjust benefit amounts under section 215(i)(2)(A). Nothing
				in this subparagraph shall be construed to preclude the terms governing such an
				annuity from providing for adjustments in the amount of monthly payments
				resulting in a payment for any month greater than the payment for that month
				that would result from adjustments required under the preceding sentence
				(b)(4)(D).
											(D)The terms of the annuity include such other
				terms and conditions as the Board requires for the protection of the
				annuitant.
											(2)Exemption from
				third party claimsEach
				personal social security savings annuity shall be exempt from any and all third
				party claims against the issuer.
										(d)Right To use
				excess personal social security savings account assetsTo the extent assets credited to a
				participating individual's personal social security savings account remain
				after the purchase of an annuity under subsection (b), the remaining assets
				shall be payable to the participating individual at such time, in such manner,
				and in such amounts as the participating individual may specify, subject to
				subsection (f).
									(e)Distributions in
				case of deathIf the
				participating individual dies before all amounts which are held in the Tier I
				Investment Fund or the Tier II Investment Fund of the Savings Fund or held
				under a Tier III Investment Option and which are credited to the personal
				social security savings account of the individual are otherwise distributed in
				accordance with this section, such amounts shall be distributed, under
				regulations which shall be prescribed by the Board—
										(1)in any case in which one or more
				beneficiaries have been designated in advance, to such beneficiaries in
				accordance with such designation as provided in such regulations, and
										(2)in the case of any
				amount not distributed as described in paragraph (1), to such individual's
				estate.
										(f)Date of final
				distributionAll amounts credited to the personal social security
				savings account of an individual shall be distributed, by means of the purchase
				of annuities or otherwise in a manner consistent with the requirements of this
				section, not later than 5 years after the date the individual attains
				retirement age (as defined in section 216(l)). The Board shall provide by
				regulation for means of distribution necessary to ensure compliance with the
				requirements of this subsection.
									259.Guarantee of
				account savings
									(a)In
				generalIf, as of immediately
				before the month for which the first monthly payment under a participating
				individual's personal social security savings annuity is paid, the amount
				credited to such individual’s personal social security savings account is less
				that the sum of all deposits made to the account under section 252(b), adjusted
				as provided in subsection (b), the Annuity Issuance Authority shall so certify
				to the Secretary of the Treasury and, upon receipt of such certification, such
				Secretary shall transfer to such individual’s Tier I Investment Fund, from
				amounts in the Federal Old-Age and Survivors Insurance Trust Fund, an amount
				equal to the excess of such sum of such deposits, as so adjusted, over such
				amount credited to such account.
									(b)Adjustments
										(1)In
				generalFor purposes of subsection (a), deposits described in
				subsection (a) which are made in any calendar year shall be deemed to be equal
				to the product of—
											(A)the deposits made
				in such year (as determined without regard to this subsection); and
											(B)the quotient
				obtained by dividing—
												(i)the Consumer Price
				Index for the calendar quarter beginning on July 1 and ending on September 30
				preceding the year in which the month referred to in subsection (a) occurs;
				by
												(ii)the Consumer Price Index for the calendar
				quarter beginning on July 1 and ending on September 30 preceding the calendar
				year in which such deposits were made.
												(2)Consumer Price
				IndexFor purposes of
				paragraph (1), the Consumer Price Index for a calendar quarter shall be the
				arithmetical mean of the Consumer Price Index for Urban Wage Earners and
				Clerical Workers (CPI–W) for the 3 months in such quarter.
										260.Personal Social
				Security Savings Board
									(a)EstablishmentThere
				is established in the executive branch of the Government a Personal Social
				Security Savings Board.
									(b)CompositionThe
				Board shall be composed of—
										(1)3 members
				appointed by the President, of whom 1 shall be designated by the President as
				Chairman; and
										(2)2 members
				appointed by the President, of whom—
											(A)1 shall be
				appointed by the President after taking into consideration the recommendation
				made by the Speaker of the House of Representatives in consultation with the
				minority leader of the House of Representatives; and
											(B)1 shall be
				appointed by the President after taking into consideration the recommendation
				made by the majority leader of the Senate in consultation with the minority
				leader of the Senate.
											(c)Advice and
				consentAppointments under subsection (b) shall be made by and
				with the advice and consent of the Senate.
									(d)Membership
				requirementsMembers of the Board shall have substantial
				experience, training, and expertise in the management of financial investments
				and pension benefit plans.
									(e)Length of
				appointments
										(1)TermsA
				member of the Board shall be appointed for a term of 4 years, except that of
				the members first appointed under subsection (b)—
											(A)the Chairman shall
				be appointed for a term of 4 years;
											(B)the members
				appointed under subsection (b)(2) shall be appointed for terms of 3 years;
				and
											(C)the remaining
				members shall be appointed for terms of 2 years.
											(2)Vacancies
											(A)In
				generalA vacancy on the Board shall be filled in the manner in
				which the original appointment was made and shall be subject to any conditions
				that applied with respect to the original appointment.
											(B)Completion of
				termAn individual chosen to fill a vacancy shall be appointed
				for the unexpired term of the member replaced.
											(3)ExpirationThe
				term of any member shall not expire before the date on which the member's
				successor takes office.
										(f)DutiesThe
				Board shall—
										(1)administer the
				program established under this part;
										(2)establish policies
				for the investment and management of the Savings Fund, including the Tier I
				Investment Fund and the Tier II Investment Fund, and amounts held under Tier
				III Investment Options, including policies applicable to the asset managers,
				recordkeepers, and custodians with responsibility for managing the investment
				of amounts credited to personal social security investment accounts, and for
				the management and operation of personal social security savings annuities,
				which shall provide for—
											(A)prudent
				investments suitable for accumulating funds for payment of retirement
				income;
											(B)sound management
				practices; and
											(C)low administrative
				costs;
											(3)review the
				performance of investments made for the Tier I Investment Fund and the Tier II
				Investment Fund;
										(4)review the
				performance of investments made under Tier III Investment Options;
										(5)review the
				management and operation of personal social security savings annuities;
										(6)review and approve
				the budget of the Board; and
										(7)comply with the
				fiduciary requirements of part 4 of subtitle B of title I of the Employee
				Retirement Income Security Act of 1974 (relating to fiduciary responsibility)
				in connection with any exercise of discretion in connection with the assets of
				the Savings Fund.
										(g)Administrative
				provisions
										(1)In
				generalThe Board may—
											(A)adopt, alter, and
				use a seal;
											(B)except as provided
				in paragraph (4), direct the Executive Director to take such action as the
				Board considers appropriate to carry out the provisions of this part and the
				policies of the Board in accordance with delegations under this part;
											(C)upon the
				concurring votes of 4 members, remove the Executive Director from office for
				good cause shown;
											(D)provide to the
				Executive Director such resources as are necessary to carry out the duties of
				the Executive Director; and
											(E)take such other
				actions as may be necessary to carry out the functions of the Board.
											(2)MeetingsThe
				Board shall meet—
											(A)not less than once
				during each month; and
											(B)at additional
				times at the call of the Chairman.
											(3)Exercise of
				powers
											(A)In
				generalExcept as provided in paragraph (1)(C), the Board shall
				perform the functions and exercise the powers of the Board on a majority vote
				of a quorum of the Board. Three members of the Board shall constitute a quorum
				for the transaction of business.
											(B)VacanciesA
				vacancy on the Board shall not impair the authority of a quorum of the Board to
				perform the functions and exercise the powers of the Board.
											(4)Limitations on
				investmentsThe Board may not direct any person to invest or to
				cause to be invested any sums in the Tier II Investment Fund or any personal
				social security investment account in a specific asset or to dispose of or
				cause to be disposed of any specific asset of such Fund or any such
				account.
										(h)Compensation
										(1)In
				generalEach member of the Board who is not an officer or
				employee of the Federal Government shall be compensated at the daily rate of
				basic pay for level IV of the Executive Schedule for each day during which such
				member is engaged in performing a function of the Board.
										(2)ExpensesA
				member of the Board shall be paid travel, per diem, and other necessary
				expenses under subchapter I of chapter 57 of title 5, United States Code, while
				traveling away from such member's home or regular place of business in the
				performance of the duties of the Board.
										(3)Source of
				fundsPayments authorized under this subsection shall be paid
				from the Tier I Investment Fund or the Tier II Investment Fund, as determined
				appropriate by the Board.
										(i)Discharge of
				responsibilitiesThe members of the Board shall discharge their
				responsibilities solely in the interest of the participating individuals and
				their beneficiaries under this part.
									(j)Annual
				independent auditThe Board shall annually engage an independent
				qualified public accountant to audit the activities of the Board.
									(k)Submission of
				budget to CongressThe Board shall prepare and submit to the
				President, and, at the same time, to the appropriate committees of Congress, an
				annual budget of the expenses and other items relating to the Board which shall
				be included as a separate item in the budget required to be transmitted to
				Congress under section 1105 of title 31, United States Code.
									(l)Submission of
				legislative recommendationsThe Board may submit to the
				President, and, at the same time, shall submit to each House of Congress, any
				legislative recommendations of the Board relating to any of its functions under
				this part or any other provision of law.
									261.Executive
				Director
									(a)Appointment of
				Executive DirectorThe Board shall appoint, without regard to the
				provisions of law governing appointments in the competitive service, an
				Executive Director by action agreed to by a majority of the members of the
				Board.
									(b)DutiesThe
				Executive Director shall, as determined appropriate by the Board—
										(1)carry out the
				policies established by the Board;
										(2)invest and manage
				the Tier I Investment Fund and the Tier II Investment Fund in accordance with
				the investment policies and other policies established by the Board;
										(3)administer the
				provisions of this part relating to the Tier I Investment Fund and the Tier II
				Investment Fund; and
										(4)prescribe such
				regulations (other than regulations relating to fiduciary responsibilities) as
				may be necessary for the administration of this part relating to the Tier I
				Investment Fund and the Tier II Investment Fund.
										(c)Administrative
				authorityThe Executive Director may, within the scope of the
				duties of the Executive Director as determined by the Board—
										(1)appoint such
				personnel as may be necessary to carry out the provisions of this part relating
				to the Tier I Investment Fund and the Tier II Investment Fund;
										(2)subject to
				approval by the Board, procure the services of experts and consultants under
				section 3109 of title 5, United States Code;
										(3)secure directly
				from an Executive agency, the United States Postal Service, or the Postal Rate
				Commission any information necessary to carry out the provisions of this part
				and the policies of the Board relating to the Tier I Investment Fund and the
				Tier II Investment Fund;
										(4)make such payments
				out of sums in the Tier I Investment Fund and the Tier II Investment Fund as
				the Executive Director determines, in accordance with regulations of the Board,
				are necessary to carry out the provisions of this part and the policies of the
				Board;
										(5)pay the
				compensation, per diem, and travel expenses of individuals appointed under
				paragraphs (1), (2), and (6) from the Tier I Investment Fund or the Tier II
				Investment Fund, in accordance with regulations of the Board;
										(6)accept and use the
				services of individuals employed intermittently in the Government service and
				reimburse such individuals for travel expenses, authorized by section 5703 of
				title 5, United States Code, including per diem as authorized by section 5702
				of such title;
										(7)except as
				otherwise expressly prohibited by law or the policies of the Board, delegate
				any of the Executive Director's functions to such employees under the Board as
				the Executive Director may designate and authorize such successive
				redelegations of such functions to such employees under the Board as the
				Executive Director may consider to be necessary or appropriate; and
										(8)take such other
				actions as are appropriate to carry out the functions of the Executive
				Director.
										.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to wages paid after December 31, 2011, for pay periods ending after such date
			 and self-employment income for taxable years beginning after such date.
				403.Monthly
			 insurance benefits for participating individualsSection 202 of the Social Security Act (42
			 U.S.C. 402) is amended by adding at the end the following new
			 subsection:
				
					(z)Benefits for participants under part B(1)Notwithstanding the
				preceding provisions of this section—
							(A)a participating individual under the
				Personal Social Security Savings Program under part B shall not be entitled to
				old-age insurance benefits under subsection (a); and
							(B)except as provided in paragraph (2),
				no individual shall be entitled to benefits under this section on the basis of
				the wages and self-employment income of such a participating individual.
							(2)In the case of any such participating
				individual who dies before such individual purchases a personal social security
				savings annuity under section 258, paragraph (1)(B) shall not apply with
				respect to child’s insurance benefits under subsection (d), widow’s insurance
				benefits under subsection (e), widower’s insurance benefits under subsection
				(f), mother’s and father’s insurance benefits under subsection (g), and
				parent’s insurance benefits under subsection
				(h).
						.
			404.Tax treatment
			 of accounts
				(a)In
			 general
					(1)In
			 generalSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by adding at the end the
			 following new part:
						
							IXPersonal Social
				Security Savings Program
								
									Sec. 530A. Personal social security
				  savings program.
								
								530A.Personal
				social security savings program
									(a)General
				RuleThe Social Security
				Personal Savings Fund and each Tier III Investment Option are exempt from
				taxation under this subtitle. Notwithstanding the preceding sentence, sums in a
				personal social security savings account which are attributable to a Tier III
				Option shall be subject to the taxes imposed by section 511 (relating to
				imposition of tax on unrelated business income of charitable, etc.
				organizations).
									(b)Distributions
										(1)In
				generalAny qualified
				distribution from—
											(A)amounts credited
				to a personal social security savings account from the Social Security Personal
				Savings Fund or attributable to a Tier III Investment Option, or
											(B)a personal social
				security savings annuity,
											shall not
				be included in the gross income of the distributee.(2)Qualified
				distributionFor purposes of
				paragraph (1), the term qualified distribution means a
				distribution which meets the requirements of section 258 of the Social Security
				Act and which is not a guaranty payment (as defined by section 259 of such
				Act).
										(c)DefinitionsFor
				purposes of this section—
										(1)Personal social
				security savings accountThe term personal social security
				savings account means an account established under section 254(a) of the
				Social Security Act.
										(2)Personal social
				security savings annuityThe term personal social security
				savings annuity means an annuity approved by the Personal Social
				Security Savings Board under section 258(b)(3) of the Social Security
				Act.
										(3)Social Security
				Personal Savings FundThe
				term Social Security Personal Savings Fund means the Savings Fund
				established under section 252 of the Social Security Act.
										(4)Tier III
				Investment OptionThe term
				Tier III Investment Option has the meaning given such term by
				section 251(9) of the Social Security Act.
										(d)Estate tax
				treatmentNo amount shall be
				includible in the gross estate of any individual for purposes of chapter 11 by
				reason of an interest in the Tier I Investment Fund or the Tier II Investment
				Fund of the Savings Fund or held under a Tier III Investment Option and which
				is credited to the personal social security savings account of the
				individual.
									.
					(2)Conforming
			 amendmentSection 86(d)(1)(A) of such Code is amended by
			 inserting part A of after under.
					(3)Clerical
			 amendmentThe table of parts for subchapter F of chapter 1 of
			 such Code is amended by adding after the item relating to part VIII the
			 following new item:
						
							
								Part IX. Personal Social Security Savings
				Program.
							
							.
					(b)Guaranty
			 paymentsParagraph (1) of
			 section 86(d) of the Internal Revenue Act of 1986, as amended by subsection
			 (a)(2), is amended by striking or at the end of subparagraph
			 (A), by striking the period and inserting , or at the end of
			 subparagraph (B), and by adding at the end the following new
			 subparagraph:
					
						(C)a guaranty payment under section 259(a),
				and a payment of an additional amount under section 259(c), of the Social
				Security
				Act.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				405.Self-Liquidating
			 Social Security Transition FundPart B of title II of the Social Security
			 Act (as added by section 101 of this Act) is amended by adding at the end the
			 following new section:
				
					262.Self-Liquidating
				Social Security Transition Fund
						(a)EstablishmentThere is hereby created on the books of the
				Treasury of the United States a trust fund to be known as the Self-Liquidating
				Social Security Transition Fund (in this section referred to as the
				Transition Fund).
						(b)Board of
				Trustees
							(1)EstablishmentWith respect to the Transition Fund, there
				is hereby created a body to be known as the Board of Trustees of the Transition
				Fund (in this section referred to as the Board of Trustees)
				composed of the Commissioner of Social Security, the Secretary of the Treasury,
				and the members of the Personal Social Security Savings Board.
							(2)DutiesThe
				Board of Trustees shall—
								(A)provide for the
				issuance of obligations by the Transition Fund pursuant to subsection
				(c),
								(B)provide for the
				receipt and management of amounts paid into the Transition Fund pursuant to
				subsection (d),
								(C)use all funds paid into the Transition Fund
				to redeem obligations issued under subsection (c) as soon as
				practicable,
								(D)report to Congress not later than the first
				day of April of each year on the operation and status of the Transition Fund
				during the preceding fiscal year and on its expected operation and status
				during the current fiscal year and the next 2 fiscal years, and
								(E)review the general policies followed in
				managing the Transition Fund, and recommend changes in such policies, including
				necessary changes in the provisions of law which govern the way in which the
				Transition Fund is to be managed.
								(3)MeetingsThe Board of Trustees shall meet not less
				frequently than once each calendar year.
							(c)Issuance of
				Transition Fund bonds
							(1)Issuance
								(A)In
				generalThe purposes for
				which obligations of the United States may be issued under chapter 31 of title
				31, United States Code, are hereby extended to authorize the issuance at par of
				public-debt obligations by the Transition Fund.
								(B)Required
				issuanceBeginning on January
				1, 2012, whenever any obligation held in the Federal Old-Age and Survivors
				Insurance Trust Fund or the Federal Disability Insurance Trust Fund is repaid
				from the general fund of the Treasury to either of such Trust Funds, the
				Transition Fund shall issue an obligation under this subsection in an amount
				equal to the amount of interest and principal so repaid.
								(C)Transfer of
				proceeds to general fund of the TreasuryProceeds from the issuance of any
				obligation issued under this section shall be transferred to the general fund
				of the Treasury.
								(D)AccountingThe debt owed on any obligation issued
				under this section shall be considered to be debt of the Transition Fund and
				shall be accounted for in such manner.
								(2)Maturities and
				interest rateSuch
				obligations issued by the Transition Fund for purchase by the public shall have
				maturities fixed with due regard for the needs of the Transition Fund and shall
				bear interest at a rate equal to the average market yield (computed by the
				Secretary of the Treasury on the basis of market quotations as of the end of
				the calendar month next preceding the date of such issue) on all marketable
				interest-bearing obligations of the United States then forming a part of the
				public debt which are not due or callable until after the expiration of 4 years
				from the end of such calendar month, except that where such average market
				yield is not a multiple of one-eighth of 1 per centum, the rate of interest on
				such obligations shall be the multiple of one-eighth of 1 per centum nearest
				such market yield.
							(3)Repayment of
				obligationsObligations
				issued under this subsection may be redeemed only by funds in the Transition
				Fund.
							(d)Deposit of OASDI
				Trust Fund surplus
							(1)In
				generalIn advance of the
				initial repayment from the general fund of the Treasury described in subsection
				(c)(1)(B), the Chief Actuary of the Social Security Administration shall
				certify to the Secretary of the Treasury the date of such repayment. There are
				appropriated to the Transition Fund for the fiscal year during which such date
				occurs, and for each fiscal year thereafter, out of any moneys in the Federal
				Old-Age and Survivors Insurance Trust Fund, amounts equivalent to the OASDI
				trust fund surplus (as defined in paragraph (2)) for the preceding fiscal
				year.
							(2)Transfers based
				on estimatesThe amounts
				appropriated by paragraph (1) shall be transferred from time to time from the
				Federal Old-Age and Survivors Insurance Trust Fund to the Transition Fund, such
				amounts to be determined on the basis of estimates by the Commissioner of
				Social Security. Proper adjustments shall be made in amounts subsequently
				transferred to the extent prior estimates were in excess of or were less than
				such surplus.
							(3)OASDI Trust Fund
				surplus definedIn this
				section, the term OASDI trust fund surplus for a fiscal year means
				the dollar amount by which the Federal Old-Age and Survivors Insurance Trust
				Fund could be reduced as of the end of such fiscal year so as to result in an
				OASDI trust fund ratio (as defined in section 201(p)(4)) for such fiscal year
				equal to 125 percent.
							(4)Rule of
				constructionThis section shall not be construed to require
				redemption of obligations of the Trust Fund for the purpose of making transfers
				to the Transition Fund under this section or for any other purpose other than
				to provide for payment of benefits under part A of title II of the Social
				Security Act.
							(e)Redemption of
				obligations upon deposit of fundsObligations issued under subsection (c) may
				be redeemed only by funds in the Transition Fund. The Board of Trustees shall
				provide for the redemption of such obligations as soon as possible with funds
				deposited into the Transition Fund pursuant to subsection (d).
						(f)SunsetOn the first date as of which all of the
				obligations issued under subsection (c) have been redeemed, any balance
				remaining in the Transition Fund as of such date shall be deposited in the
				Federal Old-Age and Survivors Insurance Trust Fund, the terms of the Board of
				Trustees shall end, the Transition Fund shall cease to exist, and this section
				shall be
				repealed.
						.
			406.Budgetary
			 treatment of social security
				(a)In
			 generalSection 710 of the Social Security Act (42 U.S.C. 911) is
			 amended to read as follows:
					
						710.Budgetary treatment of social securityNotwithstanding any other provision of law
				and except as provided in subsection (b), the receipts and disbursements shall
				be treated in the same manner as section 13301 of the Budget Enforcement Act of
				1990.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to fiscal years beginning on or after October 1, 2011.
				407.Accounting for the
			 Old-Age, Survivors, and Disability Insurance Program and the Personal Social
			 Security Savings ProgramTitle
			 VII of the Social Security Act is amended by inserting after section 705 (42
			 U.S.C. 906) the following new section:
				
					706.Accounting for the Old-Age, Survivors, and Disability
		  Insurance Program and the Personal Social Security Savings
		  Program(a)Social Security Lockbox
		  BudgetAt the time of the transmittal to the
				Congress by the President of the budget of the United States Government, the
				President shall transmit to each House of the Congress a separate report (to be
				known as the Social Security Lockbox Budget) detailing the
				performance during the preceding fiscal year of each of the accounts
				established under subsection (b). Such report shall set forth, as determined as
				of the end of the year—
							(1)the amount of the
				balance of each account,
							(2)the amount of the
				total charges and the amount of the total credits to each account for the year,
				and
							(3)the amount of the
				total for the year of each category of charges and credits itemized in
				subsection (b).
							(b)Establishment of
		  accountsFor purposes of
				accounting for certain receipts and disbursement of the Treasury of the United
				States in connection with the Old-Age, Survivors, and Disability Insurance
				Program under part A of title II of the Social Security Act and the Personal
				Security Savings Program under part B of such title, the Secretary of the
				Treasury shall establish and maintain a Social Security Part A Account, a
				Social Security Part B Account, and a Self-Liquidating Social Security
				Transition Fund Account.
						(c)Credits and charges to the Social
		  Security Part A Account(1)For each fiscal year,
				the Social Security Part A Account shall be credited with the sum of—
								(A)all receipts during the year by the
				Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
				Insurance Trust Fund under section 201 (including amounts received as interest
				on notes and obligations purchased by the Trust Funds under section 201(d) of
				such Act, and excluding amounts received in redemption of such notes and
				obligations and amounts received by either such Trust Fund as transfers from
				the other such Trust Fund), and
								(B)all receipts during the year by the Federal
				Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
				Trust Fund under section 121(e) of the Social Security Amendments of 1983
				(relating to appropriation of amounts equivalent to taxes on social security
				benefits) (42 U.S.C. 401 note).
								(2)For each fiscal year, the Social
				Security Part A Account shall be charged with the sum of—
								(A)all benefits paid during the year from
				the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
				Disability Insurance Trust Fund under part A of title II of the Social Security
				Act,
								(B)all redirected social security
				contributions transferred during the year to the Social Security Personal
				Savings Fund under section 252(b),
								(C)all other expenditures during the year
				from the Trust Funds under part A of title II (excluding amounts expended as
				transfers by either such Trust Fund to the other such Trust Fund and amounts
				paid for the purchase of notes and obligations under section 201(d)),
				and
								(D)all transfers from the Federal Old-Age
				and Survivors Insurance Trust Fund to the Self-Liquidating Social Security
				Transition Fund under section 262(d).
								(d)Charges and credits to the Social
		  Security Part B Account(1)For each fiscal year,
				the Social Security Part B Account shall be credited with—
								(A)all redirected social security
				contributions transferred during the year to the Personal Social Security
				Savings Fund under section 252(b) of the Social Security Act, and
								(B)any net increase in the Tier I
				Investment Fund attributable to investment for the fiscal year, any net
				increase in the Tier II Investment Fund attributable to investment for the
				fiscal year, and the total amount of any net increases in Tier III Investment
				Options attributable to investment for the fiscal year.
								(2)For each fiscal year, the Social
				Security Part B Account shall be charged with—
								(A)all administrative costs incurred for
				the fiscal year with respect to the Tier I Investment Fund, the Tier II
				Investment Fund, and the Tier III Investment Options,
								(B)any net decrease in the Tier I
				Investment Fund attributable to investment for the fiscal year, any net
				decrease in the Tier II Investment Fund attributable to investment for the
				fiscal year, and the total amount of any net decreases in Tier III Investment
				Options attributable to investment for the fiscal year, and
								(C)annuity payments made during the year
				under section 258 from the Annuity Reserve Account in the Savings Fund.
								(e)Charges and credits to the
		  Self-Liquidating Social Security Transition Fund Account(1)For each fiscal year, the Self-Liquidating
				Social Security Transition Account shall be credited with—
								(A)all transfers to the Transition Fund from
				the Federal Old-Age and Survivors Insurance Trust Fund under section 262(b),
				and
								(B)all amounts expended during the fiscal
				year from the Trust Funds in the redemption under section 262(e) of obligations
				issued by the Transition fund under section 262(c).
								(2)For each fiscal year, the
				Self-Liquidating Social Security Transition Fund Account shall be charged with
				the total amount of obligations issued during the fiscal year by the Transition
				Fund under section
				262(c)
							.
			408.Progressive
			 indexing of benefits for old-age, wife’s, and husband’s insurance
			 benefits
				(a)In
			 generalSection 215(a) of the Social Security Act (42 U.S.C.
			 415(a)) is amended—
					(1)by striking
			 The in paragraph (1)(A) and inserting In the case of any
			 benefit other than an applicable benefit to which paragraph (2) applies,
			 the, and
					(2)by redesignating
			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively, and by
			 inserting after paragraph (1) the following new paragraph:
						
							(2)(A)In the case of an
				applicable benefit with respect to any individual who initially becomes
				eligible for old-age insurance benefits or who dies (before becoming eligible
				for such benefits) in calendar year 2018 or later, the primary insurance amount
				of the individual shall be equal to the sum of—
									(i)90 percent of the individual's average
				indexed monthly earning (determined under subsection (b)) to the extent that
				such earnings do not exceed the amount established for purposes of paragraph
				(1)(A)(i) by paragraph (1)(B);
									(ii)32 percent of the individual's
				average indexed monthly earnings to the extent that such earnings exceed the
				amount established for purposes of paragraph (1)(A)(i) by paragraph (1)(B) but
				do not exceed the amount established for purposes of this clause by
				subparagraph (B);
									(iii)32 percent (reduced as provided in
				subparagraph (C)) of the individual's average indexed monthly earnings to the
				extent that such earnings exceed the amount established for purposes of clause
				(ii) but do not exceed the amount established for purposes of paragraph
				(1)(A)(ii) by paragraph (1)(B); and
									(iv)15 percent (reduced as provided in
				subparagraph (C)) of the individual's average indexed monthly earnings to the
				extent that such earnings exceed the amount established for purposes of
				paragraph (1)(A)(ii) by paragraph (1)(B).
									(B)(i)For purposes of
				subparagraph (A)(ii), the amount established under this subparagraph for
				calendar year 2016 shall be the level of average indexed monthly earnings
				determined by the Chief Actuary of the Social Security Administration under
				clause (ii) as being at the 30th percentile for the period of calendar years
				2007 through 2009.
									(ii)For purposes of clause (i), the
				average indexed monthly earnings for the period of calendar years 2007 through
				2009 shall be determined by—
										(I)determining the average indexed
				monthly earnings for each individual who initially became eligible for old-age
				insurance benefits or who died (before becoming eligible for such benefits)
				during such period, except that in determining such average indexed monthly
				earnings under subsection (b), subsection (b)(3)(A)(ii)(I) shall be applied by
				substituting calendar year 2004 for the second calendar year described in such
				subsection; and
										(II)multiplying the amount determined for
				each individual under subclause (I) by the quotient obtained by dividing the
				national average wage index (as defined in section 209(k)(1)) for the calendar
				year 2016 by such index for the calendar year 2004.
										(iii)For purposes of subparagraph
				(A)(ii), the amount established under this subparagraph for any calendar year
				after 2018 shall be equal to the product of the amount in effect under clause
				(i) with respect to calendar year 2018 and the quotient obtained by
				dividing—
										(I)the national average wage index (as
				defined in section 209(k)(1)) for the second calendar year preceding the
				calendar year for which the determination is being made, by
										(II)the national average wage index (as
				so defined) for 2016.
										(iv)The amount established under this
				subparagraph for any calendar year shall be rounded to the nearest $1, except
				that any amount so established which is a multiple of $0.50 but not of $1 shall
				be rounded to the next higher $1.
									(C)(i)Except as provided in
				clause (ii), in the case of any calendar year after 2017, each of the
				percentages to which this subparagraph applies by reason of clauses (iii) or
				(iv) of subparagraph (A) shall be a percentage equal to such percentage
				multiplied by the quotient obtained by dividing—
										(I)the difference of the maximum
				CPI-indexed benefit amount for such year over the amount determined under this
				paragraph for an individual whose average indexed monthly earnings are equal to
				the amount established for purposes of subparagraph (A)(ii) for such year,
				by
										(II)the difference of the maximum
				wage-indexed benefit amount for such year over the amount determined under this
				paragraph for an individual whose average indexed monthly earnings are equal to
				the amount established for purposes of subparagraph (A)(ii) for such
				year.
										(ii)(I)In the case of any
				calendar year which is a positive balance year, clause (i) shall not apply and
				each of the percentages to which this subparagraph applies by reason of clause
				(iii) or (iv) of subparagraph (B) shall be a percentage equal to the percentage
				determined under this subparagraph for the preceding year (determined after the
				application of this subparagraph).
										(II)In the case of any calendar year
				after a positive balance year which is not a positive balance year, this
				subparagraph shall be applied by substituting the second calendar year
				preceding the most recent positive balance year for 2015
				each place it appears in clause (iv).
										(iii)For purposes of clause (i), the
				maximum wage-indexed benefit amount for any calendar year shall be equal to the
				amount determined under this paragraph (determined without regard to any
				reduction under this subparagraph) for an individual with wages paid in and
				self-employment income credited to each computation base year in an amount
				equal to the contribution and benefit base for each calendar year.
									(iv)For purposes of clause (i), the
				maximum CPI-indexed benefit amount for any calendar year shall be an amount
				equal to the amount determined under clause (iii) for such year multiplied by a
				fraction—
										(I)the numerator of which is the ratio
				(rounded to the nearest one-thousandth of 1 percent) of the Consumer Price
				Index for the second preceding year to such index for 2015; and
										(II)the denominator of which is the ratio
				(rounded to the nearest one-thousandth of 1 percent) of the national wage index
				(as defined in section 209(k)(1)) for the second year preceding such year to
				such index for 2015.
										(v)(I)For purposes of this subparagraph, a
				positive balance year is a calendar year following any calendar year after 2082
				for which the Chief Actuary of the Social Security Administration certifies to
				the Secretary of the Treasury and the Congress that the combined balance ratio
				of the Federal Old-Age and Survivors Trust Fund and the Federal Disability
				Insurance Trust Fund is not less than 100 percent for such year.
										(II)For purposes of subclause (I), the combined
				balance ratio of the Federal Old-Age and Survivors Trust Fund and the Federal
				Disability Insurance Trust Fund for any calendar year is the ratio of the
				combined balance of such Trust Funds as of the last day of such calendar year
				(reduced by any transfer made pursuant to section 201(o) in such calendar year)
				to the amount estimated by the Commissioner of Social Security under section
				201(l)(3)(B)(iii)(II) to be paid from such Trust Funds during the calendar year
				following such calendar year for all purposes authorized by section 201
				(determined as if such following calendar year were a positive balance
				year).
										(D)For purposes of this paragraph, rules
				similar to the rules of subparagraphs (C) and (D) of paragraph (1) shall
				apply.
								(E)For purposes of this paragraph, the
				term applicable benefit means any benefit under section 202 other
				than—
									(i)a child's insurance benefit under
				section 202(d) with respect to a child of an individual who has died;
									(ii)a widow's insurance benefit under
				section 202(e) with respect to a widow who has not attained age 60 and is under
				a disability (as defined in section 223(d)) which began before the end of the
				period specified in section 202(e)(4);
									(iii)a widower's insurance benefit under
				section 202(f) with respect to a widower who has not attained age 60 and is
				under a disability (as defined in section 223(d)) which began before the end of
				the period specified in section 202(f)(4); and
									(iv)a mother's and father's insurance
				benefit under section
				202(g).
									.
					(b)Treatment of
			 disabled beneficiariesSection 215(a) of such Act (as amended by
			 subsection (a)) is amended further by adding at the end the following new
			 paragraph:
					
						(9)(A)Notwithstanding the
				preceding provisions of this subsection, in the case of an individual who has
				or has had a period of disability and who initially becomes eligible for
				old-age insurance benefits or who dies (before becoming eligible for such
				benefits) in any calendar year in or after 2018, the primary insurance amount
				of such individual shall be the sum of—
								(i)the amount determined under
				subparagraph (B); and
								(ii)the product derived by
				multiplying—
									(I)the excess of the amount determined
				under subparagraph (C) over the amount determined under subparagraph (B),
				by
									(II)the adjustment factor for such
				individual determined under subparagraph (D).
									(B)The amount determined under this
				subparagraph is the amount of such individual's primary insurance amount as
				determined under this section without regard to this paragraph.
							(C)The amount determined under this
				subparagraph is the amount of such individual's primary insurance amount as
				determined under this section as in effect with respect to individuals becoming
				eligible for old-age or disability insurance benefits under section 202(a) on
				the date of the enactment of the Social
				Security Personal Savings Guarantee and Prosperity Act of
				2010.
							(D)The adjustment factor determined
				under this subparagraph for any individual is the ratio (not greater than 1)
				of—
								(i)the total number of months during
				which such individual is under a disability (as defined in section 223(d))
				during the period beginning on the date the individual attains age 22 and
				ending on the first day of such individual's first month of eligibility for
				old-age insurance benefits under section 202(a) (or, if earlier, the month of
				such individual's death), to
								(ii)the number of months during the
				period beginning on the date the individual attains age 22 and ending on the
				first day of such individual's first month of eligibility for old-age insurance
				benefits under section 202(a) (or, if earlier, the month of such individual's
				death).
								.
				(c)Conforming
			 amendments
					(1)Subsections
			 (e)(2)(B)(i)(I) and (f)(2)(B)(i)(I) of section 202 of the Social Security Act
			 are each amended by inserting or section 215(a)(2)(B)(iii) after
			 section 215(a)(1)(B)(i) and (ii).
					(2)Section 203(a)(10)
			 of such Act is amended—
						(A)in subparagraph
			 (A)(i), by striking 215(a)(2)(B)(i) and inserting
			 215(a)(3)(B)(i);
						(B)in subparagraph
			 (A)(ii), by striking 215(a)(2)(C) and inserting
			 215(a)(3)(C); and
						(C)in subparagraph
			 (B)(ii), by striking 215(a)(2) and inserting
			 215(a)(3).
						(3)Section 209(k)(1) of such Act is amended by
			 inserting 215(a)(2)(B), 215(a)(2)(C), after
			 215(a)(1)(D),.
					(4)Section 215(a) of
			 such Act is amended—
						(A)in paragraph
			 (4)(A), as redesignated by paragraph (2), by striking paragraph
			 (4) and inserting paragraph (5);
						(B)in paragraph
			 (4)(B), as redesignated by paragraph (2), by striking paragraph
			 (2)(A) and inserting paragraph (3)(A);
						(C)in paragraph (5),
			 as redesignated by paragraph (2), by striking paragraph (3)(A)
			 and inserting paragraph (4)(A);
						(D)in paragraph
			 (6)(A), as redesignated by paragraph (2), by striking paragraph
			 (4)(B) and inserting paragraph (5)(B); and
						(E)in paragraph
			 (8)(B)(ii)(I), as redesignated by paragraph (2), by striking paragraph
			 (3)(B) and inserting paragraph (4)(B).
						(5)Section 215(d)(3)
			 of such Act is amended—
						(A)by striking
			 paragraph (4)(B)(ii) and inserting paragraph
			 (5)(B)(ii); and
						(B)by striking
			 subsection (a)(7)(C) and inserting subsection
			 (a)(8)(C).
						(6)Subsection 215(f)
			 of such Act is amended—
						(A)in paragraph
			 (2)(B), by striking subsection (a)(4)(B) and inserting
			 subsection (a)(5)(B);
						(B)in paragraph (7),
			 by striking subsection (a)(4)(B) and inserting subsection
			 (a)(5)(B), and by striking subsection (a)(6) and
			 inserting subsection (a)(7);
						(C)in paragraph
			 (9)(A)—
							(i)by
			 striking subsection (a)(7)(A) and inserting subsection
			 (a)(8)(A); and
							(ii)by
			 striking subsection (a)(7)(C) and inserting subsection
			 (a)(8)(C); and
							(D)in paragraph
			 (9)(B), by striking subsection (a)(7) each place it appears and
			 inserting subsection (a)(8).
						409.Adjustments to
			 schedule for increases in normal retirement age
				(a)Completion of
			 phase-In of normal retirement age to age 67 by 2021
					(1)In
			 generalSection 216(l) of the Social Security Act (42 U.S.C.
			 416(l)) is amended—
						(A)in paragraph
			 (1)(C), by striking 2017 and inserting
			 2016;
						(B)in paragraph
			 (1)(D), by striking 2016 and inserting 2015, and
			 by striking 2022 and inserting 2021;
						(C)in paragraph (1)(E), by striking
			 2021 and inserting 2020; and
						(D)in paragraph
			 (3)(B), by striking 2017 and inserting 2016, by
			 striking 2021 and inserting 2020, and by striking
			 2017 and inserting 2016.
						(2)Maintenance of
			 current law for individuals born prior to January 1, 1956Section
			 216(l)(3) of such Act (as amended by paragraph (1)(D)) is amended—
						(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
						(B)by inserting
			 (A) after (3); and
						(C)by adding at the end the following new
			 subparagraph:
							
								(B)Notwithstanding the preceding
				provisions of this subsection—
									(i)with respect to an individual who
				attains early retirement age after December 31, 2015, and before January 1,
				2017, the age increase factor under subparagraph (A)(ii) shall not be applied;
				and
									(ii)with respect to an individual who attains
				early retirement age after December 31, 2016, and before January 1, 2018, the
				age increase factor under subparagraph (A)(ii) shall be 2
				months.
									.
						(b)Adjustments to
			 normal retirement age after 2021Section 216(l) of such Act (as
			 amended by subsection (a)) is amended—
					(1)in paragraph
			 (1)(E), by inserting and before January 1, 2022, after
			 2020, and by striking age. and inserting
			 age; and ;
					(2)in paragraph (1), by adding after
			 subparagraph (E) the following new subparagraph:
						
							(F)with respect to an individual who
				attains early retirement age after December 31, 2121, 67 years of age plus the
				number of months in the age increase factor (as determined under paragraph (3))
				for the calendar year in which such individual attains early retirement
				age.
							;
				and
					(3)in paragraph (3),
			 by adding at the end the following new subparagraph:
						
							(C)The Commissioner of Social Security shall
				determine (using reasonable actuarial assumptions) and publish on or before
				November 1 of each calendar year after 2020 the number of months (rounded, if
				not a multiple of one month, to the next lower multiple of one month) by which
				the life expectancy as of October 1 of such calendar year of an individual
				attaining early retirement age on such October 1 exceeds the life expectancy as
				of October 1, 2020, of an individual attaining early retirement age on October
				1, 2020. With respect to an individual who attains early retirement age in the
				calendar year following any calendar year in which a determination is made
				under this subparagraph, the age increase factor shall be the number of months
				determined under this subparagraph as of October 1 of such calendar year in
				which such determination is
				made.
							.
					VSimplified Income
			 Tax
			501.Short
			 titleThis title may be cited
			 as the Taxpayer Choice
			 Act.
			502.Repeal of
			 alternative minimum tax for noncorporate taxpayers
				(a)In
			 generalSection 55(a) of the Internal Revenue Code of 1986
			 (relating to alternative minimum tax imposed) is amended by adding at the end
			 the following new flush sentence:
					
						In the
				case of a taxpayer other than a corporation, no tax shall be imposed by this
				section for any taxable year beginning after December 31, 2010, and the
				tentative minimum tax of any taxpayer other than a corporation for any such
				taxable year shall be zero for purposes of this
				title..
				(b)Conforming
			 amendments
					(1)Section 26(c) of
			 such Code is amended by striking the term tentative minimum
			 tax means the amount determined under section 55(b)(1) and
			 inserting the tentative minimum tax is zero..
					(2)Section 911(f)(2)
			 of such Code is amended to read as follows:
						
							(2)the tentative
				minimum tax under section 55 for the taxable year shall be
				zero.
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
				503.Simplified income
			 tax system
				(a)In
			 generalPart I of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to tax on individuals) is amended by
			 redesignating section 5 as section 6 and by inserting after section 4 the
			 following new section:
					
						5.Simplified income
				tax system
							(a)Election
								(1)In
				generalA taxpayer other than a corporation may elect in
				accordance with this subsection to be subject to the tax imposed by this
				section in lieu of the tax imposed by section 1 for a taxable year and all
				subsequent taxable years.
								(2)Effect of
				electionFor purposes of this title, if an election is in effect
				under paragraph (1) for any taxable year, the tax imposed by this section shall
				be treated as the tax imposed by section 1 for the taxable year and, except as
				provided by sections 31 and 36, no amount shall be allowed as a credit against
				such tax for the taxable year.
								(3)Election
									(A)In
				general
										(i)In
				generalExcept as provided in clause (ii) of this subparagraph
				and clauses (ii) and (iii) of subparagraph (B), the election under paragraph
				(1) may only be made with respect to any taxable year beginning before January
				1, 2021, on a timely filed return for the first taxable year for which the
				election applies.
										(ii)New
				taxpayersIn the case of an
				individual with no tax liability under this title before January 1, 2021, the
				election under paragraph (1) may only be made for the first taxable year
				beginning after December 31, 2020, for which such individual has tax liability
				under this title.
										(B)Effect of
				election
										(i)In
				generalExcept as provided in clauses (ii) and (iii), the
				election under paragraph (1), once made, shall be irrevocable.
										(ii)One-time
				revocation of electionA
				taxpayer may revoke an election under paragraph (1) for a taxable year and all
				subsequent taxable years. The preceding sentence shall not apply if the
				taxpayer has made a revocation under such sentence for any prior taxable
				year.
										(iii)Filing status
				changes due to major life eventsIn the case of any major life
				event described in clause (iv), a taxpayer may make an election under paragraph
				(1) or revoke such an election under clause (ii). Any such election or
				revocation shall apply for the taxable year for which made and all subsequent
				taxable years until the taxpayer makes an election under the preceding sentence
				for any subsequent (and all succeeding) taxable year.
										(iv)Major life
				eventFor purposes of clause (iii), a major life event described
				in this clause is marriage, divorce, and death.
										(b)Tax
				imposed
								(1)Married
				individuals and surviving spousesIn the case of a taxpayer for whom an
				election under subsection (a) is in effect and who is a married individual (as
				defined in section 7703) who makes a single return jointly with his spouse
				under section 6013 or a surviving spouse (as defined in section 2(a)), there is
				hereby imposed on the alternative taxable income of such individual a tax
				determined in accordance with the following table:
									
										
											
												If taxable
						income is:The tax
						is:
												
											
											
												Not over
						$100,00010% of alternative taxable
						income.
												
												Over $100,000$10,000, plus 25% of the excess over $100,000.
												
											
										
									
								(2)Unmarried
				individuals (other than surviving spouses)In the case of a taxpayer for whom an
				election under subsection (a) is in effect and who is not described in
				paragraph (1), there is hereby imposed on the alternative taxable income of
				such individual a tax determined in accordance with the following table:
									
										
											
												If taxable
						income is:The tax
						is:
												
											
											
												Not over
						$50,00010% of alternative taxable
						income.
												
												Over $50,000$5,000, plus 25% of the excess over $50,000.
												
											
										
									
								(c)Alternative
				taxable incomeFor purposes of this section—
								(1)In
				generalThe term alternative taxable income
				means—
									(A)gross
				income,
									(B)the amount
				excluded from income under section 139C for capital gains, dividends, and
				interest, minus
									(C)the sum of—
										(i)the personal
				exemption,
										(ii)the dependent allowance, plus
										(iii)the alternative
				standard deduction.
										(2)Personal
				exemptionThe personal
				exemption is—
									(A)200 percent of the
				dollar amount in effect under subparagraph (B) in the case of—
										(i)a
				joint return, or
										(ii)a
				surviving spouse (as defined in section 2(a)), and
										(B)$3,500 in the case
				of an individual—
										(i)who is not married
				and is not a surviving spouse, or
										(ii)who is a married
				individual filing a separate return.
										(3)Dependent
				allowanceThe dependent
				allowance is $3,500 for each dependent (as defined in section 152).
								(4)Alternative
				standard deductionThe alternative standard deduction
				means—
									(A)$25,000 in the
				case of—
										(i)a
				joint return, or
										(ii)a
				surviving spouse (as defined in section 2(a)), and
										(B)$12,500 in the
				case of an individual—
										(i)who is not married
				and is not a surviving spouse, or
										(ii)who is a married
				individual filing a separate return.
										(d)Inflation
				adjustments
								(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2011, each of the dollar amounts for the rate brackets in subsection
				(b) and each of the dollar amounts in subsection (d)(2)(B), (d)(3), and (d)(4)
				shall be increased by an amount equal to—
									(A)such dollar
				amount, multiplied by
									(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, by substituting calendar year 2010 for
				calendar year 1992 in subparagraph (B) thereof.
									(2)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $100, such amount
				shall be rounded to the nearest multiple of
				$100.
								.
				(b)Conforming
			 amendmentThe table of sections for part I of subchapter A of
			 chapter 1 of such Code is amended by striking the item relating to section 5
			 and inserting after the item relating to section 4 the following:
					
						
							Sec. 5. Simplified income tax
				system.
							Sec. 6. Cross references relating to tax
				on
				individuals.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				504.Exclusion for
			 capital gains, dividends, and interest
				(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139C the following new
			 section:
					
						139D.Capital gains,
				dividends, and interest
							(a)ExclusionGross income does not include amounts
				received by an individual as net capital gains, qualified dividends, and
				interest.
							(b)Qualified
				dividendsFor purposes of
				this section—
								(1)In
				generalThe term
				qualified dividends means dividends received during the taxable
				year from—
									(A)domestic
				corporations, and
									(B)qualified foreign
				corporations.
									(2)Qualified
				foreign corporations
									(A)In
				generalExcept as otherwise provided in this paragraph, the term
				qualified foreign corporation means any foreign corporation
				if—
										(i)such corporation
				is incorporated in a possession of the United States, or
										(ii)such corporation
				is eligible for benefits of a comprehensive income tax treaty with the United
				States which the Secretary determines is satisfactory for purposes of this
				paragraph and which includes an exchange of information program.
										(B)Dividends on
				stock readily tradable on United States securities marketA
				foreign corporation not otherwise treated as a qualified foreign corporation
				under subparagraph (A) shall be so treated with respect to any dividend paid by
				such corporation if the stock with respect to which such dividend is paid is
				readily tradable on an established securities market in the United
				States.
									(C)Exclusion of
				dividends of certain foreign corporationsSuch term shall not
				include any foreign corporation which for the taxable year of the corporation
				in which the dividend was paid, or the preceding taxable year, is a passive
				foreign investment company (as defined in section 1297).
									(3)Special
				ruleIf a taxpayer to whom
				this section applies receives, with respect to any share of stock, qualified
				dividend income from 1 or more dividends which are extraordinary dividends
				(within the meaning of section 1059(c)), any loss on the sale or exchange of
				such share shall, to the extent of such dividends, be treated as long-term
				capital loss.
								(c)InterestFor
				purposes of this section, the term interest means—
								(1)interest on
				deposits with a bank (as defined in section 581),
								(2)amounts (whether
				or not designated as interest) paid, in respect to deposits, investment
				certificates, or withdrawable or repurchasable shares, by—
									(A)a mutual savings
				bank, cooperative bank, domestic building and loan association, industrial loan
				association or bank, or credit union, or
									(B)any other savings
				or thrift institution, which is chartered and supervised under Federal or State
				law,
									the
				deposits or accounts in which are insured under Federal or State law or which
				are protected and guaranteed under State law,(3)interest
				on—
									(A)evidences of
				indebtedness (including bonds, debentures, notes, and certificates) issued by a
				domestic corporation in registered form, and
									(B)to the extent
				provided in regulations prescribed by the Secretary, other evidences of
				indebtedness issued by a domestic corporation of a type offered by corporations
				to the public,
									(4)interest on
				obligations of the United States, a State, or a political subdivision of a
				State (not excluded from gross income of the taxpayer under any other provision
				of law), and
								(5)interest
				attributable to participation shares in a trust established and maintained by a
				corporation established pursuant to Federal law.
								(d)Certain
				nonresident aliens ineligible for exclusionIn the case of a
				nonresident alien individual, subsection (a) shall apply only—
								(1)in determining the
				tax imposed for the taxable year pursuant to section 871(b)(1) and only in
				respect to dividends and interest which are effectively connected with the
				conduct of a trade or business within the United States, or
								(2)in determining the
				tax imposed for the taxable year pursuant to section
				877(b).
								.
				(b)Conforming
			 amendmentSection 1 of such Code is amended by striking
			 subsection (h).
				(c)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139C the following new
			 item:
					
						
							Sec. 139D. Capital gains, dividends, and
				interest.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				505.Repeal of estate and
			 gift taxes
				(a)In
			 generalSubtitle B of the
			 Internal Revenue Code of 1986 is hereby repealed.
				(b)Effective
			 dateThe repeal made by subsection (a) shall apply to the estates
			 of decedents dying, and gifts made, and generation-skipping transfers after
			 December 31, 2010.
				VIBUSINESS
			 CONSUMPTION TAX
			601.Short
			 titleThis title may be cited
			 as the Competitive American Business
			 Tax.
			602.Repeal of corporate
			 income tax; new tax paid by corporations and other businesses
				(a)In
			 GeneralChapter 2 of the Internal Revenue Code is renumbered
			 chapter 3 and the following new chapter is inserted after chapter 1:
					
						2COMPETITIVE
				AMERICAN BUSINESS TAX
							
								Subchapter A. Imposition of
				  tax
								Subchapter B. Basic rules for
				  business consumption tax
								Subchapter C. Capital contributions,
				  mergers, acquisitions, and distributions
								Subchapter D. Accounting method
				  rules
								Subchapter E. Land and rental
				  property
								Subchapter F. Insurance and financial
				  products
								Subchapter G. Tax-exempt
				  organizations
								Subchapter H.
				  Cooperatives
								Subchapter I. Sourcing
				  rules
								Subchapter J. Business conducted in a
				  possession
								Subchapter K. Import tax
								Subchapter L. Transition
				  rules
								Subchapter M. Rules for
				  administration, consolidated returns
								Subchapter N. Definitions and rules
				  of application
							
							AImposition of
				Tax
								
									Sec. 201. Tax imposed.
								
								201.Tax
				imposed
									(a)Taxable Business
				ActivityA business consumption tax is imposed on the sale of
				goods and services in the United States by a business entity.
									(b)Business
				Consumption Tax ImposedBusiness consumption tax is
				8.5 percent of the gross profits of the business entity for the taxable
				year.
									(c)Import
				TaxFor rules relating to the import tax imposed by this chapter,
				see subchapter K (sections 281 through 283).
									BBasic Rules for
				Business Consumption Tax
								
									Sec. 202. Gross profits.
									Sec. 203. Taxable receipts.
									Sec. 204. Deductible
				  amounts.
									Sec. 205. Cost of business
				  purchases.
									Sec. 206. Business entity and business
				  activity.
									Sec. 207. Loss carryover
				  deduction.
								
								202.Gross
				profitsGross
				profits means for a taxable year of a business entity the amount by
				which—
									(1)the taxable
				receipts of the business entity for the taxable year exceed,
									(2)the deductible
				amounts for the business entity for the taxable year.
									203.Taxable
				receipts
									(a)In
				GeneralTaxable receipts means all receipts from the
				sale of property, use of property, and performance of services in the United
				States.
									(b)Games of
				ChanceAmounts received for playing games of chance by business
				entities engaging in the activity of providing such games shall be treated as
				receipts from the sale of property or services.
									(c)In-Kind
				ReceiptsThe taxable receipts attributable to the receipt of
				property, use of property or services in whole or partial exchange for
				property, use of property or services equal the fair market value of the
				services or property received.
									(d)TaxesTaxable
				receipts do not include any excise tax, sales tax, custom duty, or other
				separately stated levy imposed by a Federal, State, or local government
				received by a business entity in connection with the sale of property or
				services or the use of property.
									(e)Financial
				Receipts
										(1)In
				generalTaxable receipts do not include financial
				receipts.
										(2)Financial
				receiptsFinancial receipts include—
											(A)interest,
											(B)dividends and
				other distributions by a business entity,
											(C)proceeds from the
				sale of stock, other ownership interests in business entities, or other
				financial instruments,
											(D)proceeds from life
				insurance policies,
											(E)proceeds from
				annuities,
											(F)proceeds from
				currency hedging or exchanges, and
											(G)proceeds from
				other financial transactions.
											(3)Financial
				instrumentFinancial instrument means any—
											(A)share of stock in
				a corporation,
											(B)equity ownership
				in any widely held or publicly traded partnership, trust, or other business
				entity,
											(C)note, bond,
				debenture, or other evidence of indebtedness,
											(D)interest rate,
				currency, or equity notional principal contract,
											(E)evidence or
				interest in, or a derivative financial instrument in, any financial instrument
				described in subparagraph (A), (B), (C), or (D), or any currency, including any
				option, forward contract, short position, and any similar financial instrument
				in such a financial instrument or currency, and
											(F)a position
				which—
												(i)is
				not a financial instrument described in subparagraph (A), (B), (C), (D) or
				(E),
												(ii)is a hedge with
				respect to such a financial instrument, and
												(iii)is clearly
				identified in the dealer’s records as being described in this subparagraph
				before the close of the day on which it was acquired or entered into.
												(f)Cross
				References
										(1)Exports, sales
				in the united statesSee subchapter I for the exclusion from
				gross receipts for export sales and for rules on sales of property and services
				in the United States.
										(2)LandSee
				subchapter E for rules relating to certain sales of land.
										204.Deductible
				amountsDeductible
				amounts for a business entity in a taxable year include—
									(1)the cost of
				business purchases in the taxable year (as determined under section
				205),
									(2)the cost of
				employer-provided health insurance for which the employee, members of his
				family, or persons designated by him or members of his family are the
				beneficiaries,
									(3)such entity’s loss
				carryover deduction (as determined under section 207), and
									(4)the transition
				basis deduction (as determined under section 290).
									205.Cost of
				business purchases
									(a)Business
				Purchases
										(1)In
				generalBusiness purchases means the acquisition
				of—
											(A)property,
											(B)the use of
				property, or
											(C)services
											in the
				United States for use in a business activity.(2)ExamplesBusiness
				purchases include (without limitation) the—
											(A)purchase or rental
				of real property,
											(B)purchase or rental
				of capital equipment,
											(C)purchase of
				supplies and inventory,
											(D)purchase of
				services from independent contractors, and
											(E)imports for use in
				a business activity.
											(3)ExclusionsBusiness
				purchases do not include—
											(A)payments for use
				of money or capital, such as interest or dividends (except to the extent that a
				portion so paid is a fee for financial intermediation services),
											(B)premiums for life
				insurance,
											(C)the acquisition of
				savings assets or other financial instruments (as defined in section
				203(e)(3)).
											(D)property acquired
				outside the United States (but such property shall be taken into account as an
				import if imported),
											(E)services performed
				outside the United States (unless treated as imported into the United
				States),
											(F)compensation
				expenses for an individual (other than amounts paid to an individual in his
				capacity as a business entity), or
											(G)taxes (except as
				provided in subsection (b)(2) relating to product taxes).
											(4)Compensation
				expensesCompensation expenses means—
											(A)wages, salaries or
				other cash payable for services,
											(B)any taxes imposed
				on the recipient that are withheld by the business entity,
											(C)the cost of
				property purchased to provide employees with compensation (other than property
				incidental to the provision of fringe benefits that are excluded from income
				under the individual tax),
											(D)the cost of fringe
				benefits which are includible in an employee’s, partner’s, or proprietor’s
				income under the business consumption tax (or are excluded solely because they
				constitute employee savings), including (without limitation)—
												(i)contributions to
				retirement and severance benefit plans,
												(ii)premiums for the
				cost of life, accident, disability and other insurance policies for which the
				employee, members of his family, or persons designated by him or members of his
				family are the beneficiaries,
												(iii)rental of
				parking spaces or parking fees (unless the parking space is used for a vehicle
				that is regularly used in a business activity);
												(iv)employer paid
				educational benefits;
												(v)employer paid
				housing (other than housing provided for the convenience of the employer);
				and
												(vi)employer paid
				meals (other than meals provided for the convenience of the employer).
												(b)Cost of Business
				Purchases
										(1)In
				generalThe cost of a business purchase is the
				amount paid or to be paid for the business purchase.
										(2)Taxes
											(A)In
				generalThe cost of business purchases includes any
				product taxes paid with respect to the property or services purchased.
											(B)Product
				taxProduct tax means any excise tax, sales or use
				tax, custom duty, or other separately stated levy imposed by a Federal, State,
				or local government on the production, severance or consumption of property or
				on the provision of services, whether or not separately stated, and including
				any such taxes that are technically imposed on the seller of property or
				services.
											(C)Taxes not
				product taxesProduct taxes do not include—
												(i)the import
				tax,
												(ii)state and local
				property taxes,
												(iii)franchise or
				income taxes,
												(iv)payroll taxes and
				self-employment taxes, or
												(v)the business
				consumption tax.
												(3)ImportsIn
				the case of an import by a business entity, the cost of the import is the
				import price for purposes of the import tax. The import tax is not part of the
				cost of the import.
										(c)Property and
				Services Acquired for PropertyIf a business entity receives
				property or services from a business entity in whole or partial exchange for
				property or services, the property or services acquired shall be treated as if
				they were purchased for an amount equal to the fair market value of the
				services or property received. For purposes of this section, property includes
				stock and other equity interests in business other than stock or an equity
				interest in the business entity acquiring the property or services. See section
				210(b) for rules on property or services received in exchange for an equity
				interest in the recipient.
									(d)Gambling
				PaymentsIn the case of a business involving gambling, lotteries,
				or other games of chance, business purchases include amounts paid to
				winners.
									(e)Savings
				AssetsSavings assets means stocks, bonds,
				securities, certificates of deposits, investments in partnerships and limited
				liability companies, shares of mutual funds, life insurance policies,
				annuities, and other similar savings or investment assets.
									(f)Cross
				References
										(1)LandFor
				special rules relating to the acquisition of land, see subchapter E.
										(2)Rental real
				estateFor special rules relating to the rental of real estate
				previously occupied by an owner of the real estate, see section 232.
										(3)Outside the
				united statesFor special rules relating to services performed
				outside the United States but used inside the United States and international
				services, see subchapter I.
										206.Business entity
				and business activity
									(a)Business
				EntityFor purposes of the business consumption tax,
				business entity means any corporation, unincorporated association,
				partnership, limited liability company, proprietorship, independent contractor,
				individual, or any other person engaging in business activity in the United
				States. An individual shall be considered a business entity only with respect
				to the individual’s business activities.
									(b)Business
				ActivityBusiness activity means the sale of
				property or services, the leasing of property, the development of property or
				services for subsequent sale or use in producing property or services for
				subsequent sale. Business activity does not include casual or
				occasional sales of property used by an individual (other than in a business
				activity), such as the sale by an individual of a vehicle used by the
				individual.
									(c)Exception for
				Certain Employees
										(1)In
				generalBusiness activity does not include—
											(A)the performance of
				services by an employee for an employer that is a business entity with respect
				to the activity in which the employee is engaged, or
											(B)the performance of
				regular domestic household services (including babysitting, housecleaning, and
				lawn cutting) by an employee of an employer that is an individual or
				family.
											(2)Employee
				definedFor purposes of this subsection, employee
				includes an individual partner who provides services to a partnership or an
				individual member who provides services to a limited liability company, or a
				proprietor with respect to compensation for services from his
				proprietorship.
										207.Loss carryover
				deduction
									(a)DeductionThe
				loss carryover deduction for a taxable year is the lesser
				of—
										(1)the business
				entity’s gross profits for the taxable year (determined without the loss
				carryover deduction), or
										(2)the amount of the
				loss carryover to the taxable year.
										(b)Loss
				Carryover
										(1)General
				ruleA loss for any taxable year shall be a loss carryover to
				each of the 15 taxable years following the taxable year of the loss.
										(2)Loss carryovers
				to a taxable yearThe loss carryover to a taxable year is the sum
				of the loss carryovers from all prior taxable years beginning on or after
				January 1, 2011, that can be carried over to the taxable year.
										(3)Reduction of
				loss carryovers as a result of the deductionA business entity’s
				loss carryovers shall be reduced each year by the amount of the loss carryover
				deduction for the year. Loss carryovers shall be reduced in the order that they
				arose.
										(c)Loss for Taxable
				YearA business entity’s loss (if any) for the taxable year
				equals the excess (if any) of—
										(1)the sum of—
											(A)the cost of
				business purchases for the taxable year, and
											(B)the transition
				basis adjustment for the taxable year, over
											(2)taxable receipts
				for the taxable year.
										(d)Special
				Rules
										(1)Consolidated
				returnsIn the case of a consolidated return, the loss for a
				taxable year shall be determined on a consolidated group basis. In the case of
				a deconsolidation, the loss carryovers from the consolidated group shall be
				allocated in accordance with rules to be prescribed by the Secretary.
										(2)Loss carryovers
				of acquired business entity
											(A)In
				generalIf a business entity acquires another business entity in
				a transaction that is considered the acquisition of a business entity and the
				two entities file a consolidated return or if two business entities merge, the
				loss carryovers will survive and can be applied against the taxable receipts
				attributable to the business activities carried on (or in the case of a merger
				formerly carried on) by either entity.
											(B)Asset
				acquisitionIf a business entity acquires all or substantially
				all of the assets of another entity in a transaction that is considered an
				asset acquisition rather than the acquisition of a business entity, the
				acquirer will be treated as if it acquired the loss carryovers of the selling
				entity. For purposes of this rule, the assets of a business entity include
				ownership interests in other business entities.
											(C)Substantially
				allFor purposes of this paragraph substantially all
				means more than 80 percent of the fair market value of a business entity’s net
				assets. Under rules prescribed by the Secretary, the parties to a transaction
				may elect to treat acquisitions in excess of 70 percent of the fair market
				value of a business entity’s net assets as acquisitions of substantially
				all of a business entity’s net assets.
											CCapital
				Contributions, Mergers, Acquisitions, and Distributions
								
									Sec. 210. Contributions to a business
				  entity.
									Sec. 211. Distributions of
				  property.
									Sec. 212. Asset
				  acquisitions.
									Sec. 213. Mergers and stock
				  acquisitions.
									Sec. 214. Spin-offs, split-off,
				  etc.
									Sec. 215. Allocation of certain tax
				  attributes.
								
								210.Contributions
				to a business entity
									(a)By Business
				Entity
										(1)CashIf
				a business entity contributes cash to a business entity of which it is or
				becomes a partial or full owner, the amount contributed is not a deductible
				amount to the contributor or a taxable receipt to the recipient.
										(2)Property or
				servicesIf a business entity contributes property or services to
				a business entity of which it is or becomes a partial or full owner, the
				transaction will not result in taxable receipts to the contributor or a
				deduction for a business purchase for the recipient and will not constitute a
				sale resulting in taxable receipts to the contributor.
										(b)By
				Individual
										(1)CashIf
				an individual contributes cash to a business entity, the cash received is not a
				taxable receipt.
										(2)New
				propertyIf an individual contributes to a business entity
				property that the individual purchased for the business entity but which was
				not used by any person after its purchase, the property shall be considered
				purchased by such business entity from the person from which the individual
				purchased the property.
										(3)Personal use
				property
											(A)In
				generalIf an individual contributes personal use property to a
				business entity in which the individual has an ownership interest or for which
				the individual receives an ownership interest, the business entity shall not be
				permitted to deduct the value of the property received as a business expense.
				The business entity will have a tax basis in the contributed property equal to
				the contributor’s basis.
											(B)Personal use
				propertyPersonal use property means any property
				used by an individual at any time other than in a business activity.
											(4)ServicesIf
				an individual contributes services to a business entity in which the individual
				has an ownership interest or receives an ownership interest, the business
				entity shall not be permitted to deduct the value of the services received (or
				the value of the equity interest provided to the services provider).
										211.Distributions
				of property
									(a)Distributions
				Other Than to Controlling BusinessIf a business entity
				distributes all or a portion of its assets to its owners (other than a
				controlling business entity), the business entity will be treated as if it sold
				the assets to its owners at fair market value. The fair market value will be
				determined by the distributing corporation and those determinations, unless
				unreasonable, will be binding on the recipients.
									(b)Distributions to
				a Controlling BusinessIf a business entity distributes all or a
				portion of its assets to a controlling business, the controlling business will
				assume the distributing entity’s tax attributes with respect to the assets and
				neither entity will have taxable receipts or a deduction as a result of the
				transaction.
									(c)Distribution of
				Personal Use PropertyIf personal use property is distributed to
				the individual who contributed the personal use property to a business entity,
				the fair market value of the property for purposes of paragraph (a) shall equal
				the basis of the property plus any enhancement in value of the property
				attributable to business purchases with respect to the property.
									(d)Controlling
				Business EntityA business entity is a controlling business
				entity with respect to another business entity if it owns directly or
				indirectly more than 50 percent of the profits or capital interest in the other
				business entity.
									(e)Application of
				This SectionThis section
				applies to both liquidating and nonliquidating distributions. Property shall be
				treated as distributed if the property is used for a nonbusiness purpose or
				used as non rental property (as defined in section 232) for more than an
				insubstantial period of time during a taxable year. See section 232 for rules
				relating to certain rental property.
									212.Asset
				acquisitions
									(a)In
				GeneralIf a business entity transfers some or all of its assets,
				the consideration received for such assets shall be allocated among the assets
				transferred in the same manner as was required by section 1060 of the Internal
				Revenue Code of 1986. If the transferee and transferor agree in writing on the
				allocation of any consideration, or as to the fair market value of any of the
				assets, such agreement shall be binding on both the transferor and transferee
				unless the Secretary determines that such allocation (or fair market value) is
				not appropriate.
									(b)Tax
				ConsequencesThe tax consequences of an asset acquisition shall
				be determined in accordance with the rules of this chapter and shall be
				dependent upon allocations made under subsection (a). In general, consideration
				allocable to savings assets, such as stock in another business entity, would
				not be included in taxable receipts of the transferor and would not be a
				business purchase of the purchaser, but consideration allocable to the sale of
				tangible property and intangible property (other than savings assets) will
				constitute taxable receipts of the seller and a business purchase of the
				purchaser.
									(c)Election To
				Treat Asset Acquisition as a Stock AcquisitionIn the case of the
				sale of substantially all of the assets of a business entity or substantially
				all of the assets of a line of business or a separately standing business of a
				business entity, the transferee and transferor can jointly elect to treat the
				acquisition as if it were an acquisition of the stock of a business entity
				holding the assets so transferred. In such case, the rules of section 213 shall
				apply.
									(d)Authority To
				Require Allocation Agreement and Notice to the SecretaryIf the
				Secretary determines that certain types of asset acquisitions have significant
				possibilities of tax avoidance, the Secretary may require—
										(1)parties to such
				types of acquisitions to enter into agreements allocating consideration,
										(2)parties to
				acquisitions involving certain kinds of assets to enter into agreements
				allocating part of the consideration to those assets, or
										(3)parties to certain
				acquisitions to report information to the Secretary.
										(e)Asset
				Acquisition Rules Do Not Apply if Consideration Includes Equity in
				Purchaser
										(1)In
				generalIf a business entity
				issues its own equity or equity in a subsidiary or other controlled entity as
				part of the consideration for the transfer of assets to it, the transaction
				shall be treated as a business purchase and not as an asset acquisition, and
				the taxpayer shall not be entitled to a loss carryover for any unused deduction
				attributable to the equity portion of such transfer.
										(2)EquityFor
				purposes of this subsection, equity means—
											(A)stock, in the case
				of a corporation,
											(B)partnership or
				similar interest, in the case of a partnership or limited liability company,
				and
											(C)an ownership
				interest or interest in profits in the case of any other business
				entity.
											213.Mergers and
				stock acquisitions
									(a)MergersA
				merger of one business entity into another or two businesses entities into a
				third business entity or any other similar transaction shall have no direct
				consequences under the business consumption tax. The surviving entity shall
				assume the tax attributes of the merged corporations, including any loss
				carryovers and credit carryovers.
									(b)Stock
				AcquisitionThe acquisition of all or substantially all of the
				ownership interest in one business entity either for cash or in exchange for
				ownership in the acquiring entity or an entity controlled by the acquired
				entity shall have no direct consequences under the business consumption
				tax.
									214.Spin-offs,
				split-offs, etcA spin-off,
				split-off or split-up of a business entity shall have no direct tax
				consequences under the business consumption tax.
								215.Allocation of
				certain tax attributesThe
				Secretary shall prescribe rules for allocation of loss carryovers in cases of
				substantial shifts of assets from one business entity to another business
				entity. Under such rules, a portion of a business entity’s carryovers may be
				deemed transferred when assets are transferred.
								DAccounting Method
				Rules
								
									Sec. 220. General accounting
				  rules.
									Sec. 221. Use of the cash method of
				  accounting.
									Sec. 222. Taxable year.
									Sec. 223. Long-term
				  contracts.
									Sec. 224. Post-sale price adjustments
				  and refunds.
									Sec. 225. Bad debts.
									Sec. 226. Transition rules.
								
								220.General
				accounting rules
									(a)In
				GeneralExcept as provided in section 221, a business entity
				shall use an accrual method of accounting for purposes of determining the
				timing of recognition of taxable receipts and deduction of business purchases.
				All business purchases shall be deducted when incurred (in the case of a
				business entity using the accrual method of accounting) or when paid (in case
				of a business entity using the cash method of accounting) without regard to
				whether the business purchases are for or relate to—
										(1)inventory,
										(2)assets with a
				useful life of more than one year, or
										(3)property that will
				be used to produce other property.
										(b)Economic
				PerformanceFor purposes of determining whether an amount has
				been incurred, the all events test shall not be treated as met any earlier than
				when economic performance with respect to such item occurs.
									(c)Consistent
				Accounting MethodsExcept as otherwise expressly provided in this
				chapter, a business entity shall secure the consent of the Secretary before
				changing the method of accounting by which it determines gross profits. This
				provision shall not apply to changes required by the adoption of the business
				consumption tax.
									221.Use of the cash
				method of accounting
									(a)In
				GeneralA business entity that was permitted to use and used the
				cash method of accounting under the Internal Revenue Code of 1986 shall be
				permitted to continue to use the cash method of accounting.
									(b)New Business
				EntitiesA new business entity shall be permitted to use the cash
				method of accounting if permitted to under regulations prescribed by the
				Secretary.
									(c)Change or
				Expansion of BusinessSubsection (a) shall cease to apply to a
				business entity that changes or expands its business such that under
				regulations prescribed by the Secretary it is no longer eligible to use the
				cash method of accounting.
									(d)Regulations
										(1)Use of cash
				methodThe Secretary shall prescribe regulations defining which
				business entities may use the cash method of accounting. In general, those
				regulations shall be consistent with the rules under sections 447 and 448 of
				the Internal Revenue Code of 1986. The regulations shall not require a business
				entity described in subsection (a) to convert to the accrual method prior to
				January 1, 2012.
										(2)Change in
				accounting methodThe Secretary shall prescribe regulations to
				prevent double counting of taxable receipts and deductible expenses in the case
				of a change in accounting method.
										222.Taxable
				year
									(a)Computation of
				Gross ProfitsGross profits shall be computed on the basis of a
				business entity’s taxable year.
									(b)Taxable
				YearTaxable year means—
										(1)the taxpayer’s
				annual accounting period, if it is a calendar year or a fiscal year;
										(2)the calendar year,
				if subsection (g) applies; or
										(3)the period for
				which the return is made if the return is made for a period of less than 12
				months.
										(c)Annual
				Accounting PeriodAnnual accounting period means the
				annual period on the basis of which the business entity regularly keeps its
				books.
									(d)Calendar
				YearCalendar year means a period of 12 months
				ending on December 31.
									(e)Fiscal
				YearFiscal year means a period of 12 months ending
				on the last day of any month other than December. In the case of any business
				entity that has made the election provided by subsection (f), the term means
				the annual period (varying from 52 to 53 weeks) so elected.
									(f)Election of
				52–53 Week Year
										(1)General
				ruleA business entity which, in keeping its books, regularly
				computes its income or profits on a basis of an annual period which varies from
				52 to 53 weeks and ends always on the same day of the week and ends
				always—
											(A)on whatever date
				such same day of the week last occurs in a calendar month, or
											(B)on whatever date
				such same day of the week falls which is nearest to the last day of a calendar
				month, may elect to compute its gross profits on the basis of such annual
				period.
											(2)RegulationsThe
				Secretary shall prescribe such regulations as he deems necessary for the
				application of this subsection, including regulations relating to the
				application of effective dates to taxpayers using a 52–53 week year.
										(g)Calendar Year
				Required
										(1)No accounting
				periodA business entity’s taxable year shall be the calendar
				year if the business entity does not have an annual accounting period or has an
				annual accounting period that does not qualify as a fiscal year.
										(2)New business
				entityThe taxable year of a business entity that begins business
				activity after December 31, 2010, shall be the calendar year (or a 52–53 week
				fiscal year ending in December) unless the business entity can demonstrate a
				business reason for selecting an accounting period other than the calendar
				year.
										(h)Transition Rule
				for Business Entities With a Fiscal Year
										(1)In
				generalA business entity with a taxable year that is not the
				calendar year shall have a short taxable year ending on December 31, 2010, and
				a subsequent taxable year beginning on January 1, 2011, and ending on the day
				immediately preceding the beginning of the business entity’s next fiscal
				year.
										(2)Business
				entities with 52–53 week year ending in December
											(A)In
				generalIf a business entity has a 52–53 week taxable year (under
				the Internal Revenue Code of 1986) that ends in December 2010, it may elect to
				begin its first taxable year for the business consumption tax on the first day
				immediately following the last day of such taxable year.
											(B)No
				electionIf a business entity that has a 52–53 week taxable year
				that ends in December 2010, does not make the election under subparagraph (A)
				or is prohibited from making such election by subparagraph (C), the business
				entity’s taxable year under the Internal Revenue Code of 1986 that would end in
				December 2010 shall end on December 31, 2010.
											(C)Anti-abuse
				ruleSubparagraph (A) shall not apply to any taxpayer that enters
				into business transactions in 2010 following the scheduled end of its fiscal
				year with business entities that are not subject to the business consumption
				tax at the time of such transactions if such transactions deviate from the
				normal course of business in order to achieve some tax benefit.
											223.Long-Term
				contracts
									(a)In
				GeneralIn the case of a long-term contract—
										(1)Contractor
				expensesThe contractor shall be entitled to deduct its business
				purchases when paid or incurred.
										(2)Contractor
				receiptsThe contractor shall recognize taxable receipts—
											(A)in the case of a
				project in which the acquirer has no ownership interest in the project until
				delivery—
												(i)upon delivery of
				the project, in the case of an accrual basis contractor, or
												(ii)upon the later of
				delivery of the project or the receipt of payment, in the case of cash-basis
				contractor.
												(B)in the case of a
				project in which the acquirer obtains an ownership interest as the project is
				constructed—
												(i)when the
				contractor has the right to payments, in the case of an accrual basis
				contractor, or
												(ii)upon the later of
				when the contractor receives the cash or has the right to payments, in the case
				of a cash basis contractor.
												(3)Acquirer
				expensesThe acquirer that is a business entity shall be entitled
				to deduct its costs of the business purchase—
											(A)in the case of a
				cash-basis acquirer, at such time as a cash basis contractor would be required
				to treat the amounts paid as taxable receipts, or
											(B)in the case of an
				accrual-basis acquirer, at such time as an accrual basis contractor would be
				required to treat the amounts paid or due as taxable receipts.
											(b)Right to
				Payments
										(1)In
				generalA contractor shall be treated as having a right to
				payments with respect to a project at any time to the extent that the
				contractor would not be required to return payments received (or would be
				entitled to collect payments not yet received) if the project were terminated
				at such time by the contractor.
										(2)Contractual
				provisionsIf a long-term contract includes a procedure for
				paying the contractor as work is completed (for example, by reason of a draw
				down from a trust account), the contractual provisions shall generally govern
				when a contractor has a right to payment.
										(3)Percentage
				completion method of accountingIf a long-term contract does not
				include a mechanism for paying the contractor as work is completed, the
				percentage-of-completion method of accounting shall be used to determine the
				timing of taxable receipts of the contractor and business purchases of the
				acquirer.
										(c)Long-Term
				Contract
										(1)In
				generalLong-term contract means—
											(A)any contract that
				covers service or production through parts of two different calendar years if
				the contract includes a formal deposit and draw-down mechanism, and
											(B)any contract for
				the manufacture, building, installation, or construction of property if such
				contract is not completed within the taxable year of the contractor in which
				such contract is entered into.
											(2)ExceptionA
				contract for the manufacture of property shall not be treated as a long-term
				contract unless such contract involves the manufacture of—
											(A)any unique item of
				a type which is not normally included in the finished goods inventory of the
				taxpayer, or
											(B)any item which
				normally requires more than 12 calendar months to complete.
											(d)ConsistencyThe
				Secretary may require business entities to file statements containing such
				information with respect to long-term contracts as the Secretary may prescribe
				to ensure consistency in reporting.
									(e)Foreign
				ContractsThis section shall not be construed to permit a
				deduction for a business purchase for the cost of property produced outside the
				United States pursuant to a long-term contract at any time prior to the import
				of such property into the United States.
									224.Post-Sale price
				adjustments and refunds
									(a)Receipt of Price
				AdjustmentIn the case of a post-sale price adjustment
				attributable to a business purchase which was taken into account in computing
				gross profits for a prior taxable year, the amount of such adjustment shall be
				treated as a reduction or increase, as the case may be, in the cost of business
				purchases for the taxable year in which the adjustment is made or
				incurred.
									(b)Issuance of
				Price AdjustmentIn the case of a post-sale price adjustment
				attributable to a sale the receipts from which were taken into account in
				determining taxable receipts for a prior taxable year, the amount of such
				adjustment shall be treated as a reduction or increase, as the case may be, in
				taxable receipts for the taxable year in which the adjustment is made or
				incurred.
									(c)Post-Sale Price
				AdjustmentPost-sale price adjustment means a
				refund, rebate, or other price allowance attributable to a sale of property or
				services or an upward adjustment in price that was not previously taken into
				account under the business entity’s method of accounting.
									225.Bad
				debts
									(a)SellerIf
				an amount owed to an accrual basis business entity for property or services
				sold—
										(1)was taken into
				account as a taxable receipt in a prior taxable year, and
										(2)becomes wholly or
				partially uncollectible during the taxable year, then the seller shall treat
				the amount as a reduction in taxable receipts for the taxable year in which it
				becomes wholly or partially uncollectible.
										(b)Notice
				RequirementNo reduction shall be allowed under subsection (a)
				unless the seller notifies the purchaser of the amount which the seller has
				treated as wholly or partially uncollectible.
									(c)Subsequent
				CollectionIf an amount which was treated as uncollectible under
				subsection (a) is subsequently collected, it shall be treated as a taxable
				receipt when collected.
									(d)PurchaserIf
				a purchaser receives notice under subsection (b) from a seller and the
				purchaser has treated the amount labeled uncollectible as a business purchase
				in a prior taxable year, then the purchaser shall treat such amount as a
				reduction in the cost of business purchases in the taxable year to which the
				notice relates. If the purchaser subsequently repays such amount, the repayment
				shall constitute the cost of a business purchase.
									226.Transition
				rules
									(a)No Double
				DeductionsA business entity shall not be entitled to treat as a
				cost of business purchase any amount that the business entity
				deducted in computing taxable income under the income tax in effect prior the
				effective date of the business consumption tax.
									(b)No Double
				InclusionA business entity shall not be required to include in
				taxable receipts any receipt that the business entity took into account in
				computing taxable income under the income tax in effect prior to the effect
				date of the business consumption tax.
									(c)No Loss of
				DeductionAn expense which—
										(1)a business entity
				would have been able to deduct as a cost of a business purchase in an
				accounting period before the effective date of the business consumption tax if
				the business consumption tax had been in effect in such period, and
										(2)the business
				entity would have been able to deduct as an expense in computing taxable income
				in a period after the business consumption tax is effective if the income tax
				had continued in effect,
										shall be
				treated as a cost of a business purchase incurred or paid at the time that it
				would have been paid or incurred under the income tax if the income tax had
				continued in effect. This subsection shall not apply to any amount which is to
				be taken into account under subchapter L (relating to transition rules), any
				amounts which would have been deducted under the income tax through loss
				carryover deductions, or any deductions deferred by the uniform capitalization
				rules under section 263A of the Internal Revenue Code of 1986.(d)All Taxable
				Receipts TaxedA receipt which—
										(1)a business entity
				would have been required to treat as a taxable receipt in an accounting period
				before the effective date of the business consumption tax if the business
				consumption tax had been in effect in such period, and
										(2)the business
				entity would have been required to include in gross income in a period after
				the business consumption tax is effective if the income tax had continued in
				effect,
										shall be
				treated as a taxable receipt at the time that it would have been included in
				income if the income tax had continued in effect.ELand and Rental
				Property
								
									Sec. 230. No deduction for land
				  purchased for nonbusiness use.
									Sec. 231. Taxable receipts for land held
				  for nonbusiness use.
									Sec. 232. Certain rental
				  property.
								
								230.No deduction
				for land purchased for nonbusiness use
									(a)In
				GeneralThe acquisition of unimproved land shall not constitute a
				business purchase if the unimproved land is not acquired to be used in a
				business activity or if the land is acquired for—
										(1)speculation,
										(2)development
				(including subdivision), or
										(3)temporary leasing
				or other use not commensurate with the value of the land,
										(4)indefinite future
				use in a business activity, or
										(5)use in
				compensating employees.
										(b)Future Use in
				Business ActivityUnimproved land will not be considered held for
				indefinite future use in a business activity if promptly upon
				acquisition, the purchaser or the lessee begins construction of improvements on
				the land (other than improvements, such as paving or sewage lines, intended for
				indefinite future development) that will be used in a business activity. Such
				improvement must be commensurate with the value of the land.
									(c)Unimproved
				LandUnimproved land means—
										(1)land with no
				buildings on it,
										(2)land with
				improvements if the value of the improvements is relatively small in comparison
				to the value of the land and it is anticipated that the improvements will be
				demolished and not used,
										(3)land in excess of
				the amount reasonably needed for the buildings located on it.
										(d)Conversion to
				Business UseIf the acquisition of land is not treated as a
				business purchase by reason of subsection (a) and the land is subsequently used
				in a manner for which it could have been treated as a business purchase, the
				cost of the land will be treated as a business purchase when the improvements
				on the land are placed in service (or in the case of construction for sale,
				substantially completed and advertised for sale).
									231.Taxable
				receipts from sale of land held for nonbusiness use
									(a)Tax
				BasisA business entity shall have a tax basis in land equal to
				the cost of the land if such cost is not deductible by reason of section 230(a)
				and the land has not been converted to business use for purposes of section
				230(d).
									(b)Taxable Receipts
				of a Land SaleThe taxable receipts from the sale of land (or
				portion thereof) in which a business entity has a tax basis by reason of
				subsection (a) shall be the amount by which the proceeds exceed the basis of
				such land (or portion thereof).
									232.Certain rental
				property
									(a)In
				GeneralExcept as provided in subsection (b), the activity of
				rental of real estate is a business activity to which the business consumption
				tax applies.
									(b)Not Rental
				PropertySubsection (a) shall
				not apply—
										(1)to property used
				on more than 14 days during the taxable year for nonbusiness purposes,
				or
										(2)to property rented
				for no more than 14 days during the taxable year and the total rental received
				with respect to such property does not exceed $10,000.
										(c)Rental Property
				Becomes Nonrental PropertyIf property which is considered rental
				property for purposes of subsection (a) in one taxable year ceases to be rental
				property (by reason of subsection (b)) in the following taxable year, the
				property (and any associated debt) shall be treated as distributed by the
				business entity to its owners. Section 211(a) shall apply to such
				distribution.
									FInsurance and
				Financial Products
								
									Sec. 241. General rules.
								
								241.General
				rules
									(a)Taxable
				ReceiptsTaxable receipts do not include financial receipts (as
				defined in section 203(e)(2)).
									(b)Business
				PurchasesBusiness purchases do not include the cost of financial
				instruments (as defined in section 203(e)(3)) or payments for use of money or
				capital.
									GTax-exempt
				Organizations
								
									Sec. 251. Exemption for governmental
				  entities.
									Sec. 252. Taxable activity of
				  governmental entities.
									Sec. 253. Tax-exempt
				  organizations.
									Sec. 254. Special rules for (c)(3)
				  organizations.
									Sec. 255. Tax on unrelated business
				  activity.
									Sec. 256. Unrelated business
				  activity.
								
								251.Exemption for
				governmental entities
									(a)StatesExcept
				as provided in section 252, a state, political subdivision thereof and the
				District of Columbia shall be exempt from taxation under this chapter on any
				gross profits derived from the exercise of any essential governmental
				function.
									(b)PossessionsThe
				government of any possession of the United States shall be exempt from taxation
				under this chapter on any gross profits earned by the possession.
									252.Taxable
				activity of governmental entities
									(a)Certain
				Activities TaxableA governmental entity shall be considered a
				business and subject to tax on any business activity of a type frequently
				provided by business entities subject to tax under this chapter.
									(b)Certain
				Activities Treated as Essential Government FunctionsSubsection
				(a) shall not apply to the following activities, which shall be treated as
				essential government functions:
										(1)Provision of mass
				transportation services.
										(2)Provision of
				public utility services.
										253.Tax-exempt
				organizations
									(a)Exemption From
				TaxationAn organization described in subsection (c) or (d) shall
				be exempt from taxation under this chapter.
									(b)Tax on Unrelated
				Business ActivityAn organization exempt from taxation under
				subsection (a) shall be subject to tax to the extent provided in sections 255
				and 256, but shall be considered a tax-exempt organization for purposes of any
				law that refers to tax-exempt organizations.
									(c)List of Exempt
				OrganizationsThe following organizations are referred to in
				subsection (a):
										(1)Instrumentality
				of the united statesAny corporation organized under Act of
				Congress which is an instrumentality of the United States but only if such
				corporation—
											(A)is exempt from
				Federal income taxes—
												(i)under such Act as
				amended and supplemented before July 18, 1984, or
												(ii)under this title
				without regard to any provision of law which is not contained in this title and
				which is not contained in a revenue Act, or
												(B)is described in
				subsection (h).
											(2)Title holding
				companiesCorporations organized for the exclusive purpose of
				holding title to property, collecting income therefrom, and turning over the
				entire amount thereof, less expenses, to an organization which itself is exempt
				under this section. Rules similar to the rules of subparagraph (G) of paragraph
				(25) shall apply for purposes of this paragraph.
										(3)Charitable,
				educational and religious organizationsCorporations, and any
				community chest, fund, or foundation, organized and operated exclusively for
				religious, charitable, scientific, testing for public safety, literary, or
				educational purposes, or to foster national or international amateur sports
				competition (but only if no part of its activities involve the provision of
				athletic facilities or equipment), or for the prevention of cruelty to children
				or animals, no part of the net earnings of which inures to the benefit of any
				private shareholder or individual, no substantial part of the activities of
				which is carrying on propaganda, or otherwise attempting, to influence
				legislation (except as otherwise provided in subsection (g)), and which does
				not participate in, or intervene in (including the publishing or distributing
				of statements), any political campaign on behalf of (or in opposition to) any
				candidate for public office.
										(4)Social welfare
				organizations, etc
											(A)Civic leagues or
				organizations not organized for profit but operated exclusively for the
				promotion of social welfare, or local associations of employees, the membership
				of which is limited to the employees of a designated person or persons in a
				particular municipality, and the net earnings of which are devoted exclusively
				to charitable, educational, or recreational purposes.
											(B)Subparagraph (A)
				shall not apply to an entity unless no part of the net earnings of such entity
				inures to the benefit of any private shareholder or individual.
											(5)Labor and
				agricultural organizationsLabor, agricultural, or horticultural
				organizations.
										(6)Trade
				associationsBusiness leagues, chambers of commerce, real-estate
				boards, boards of trade, or professional football leagues (whether or not
				administering a pension fund for football players) not organized for profit and
				no part of the net earnings of which inures to the benefit of any private
				shareholder or individual.
										(7)Social
				clubsClubs organized for pleasure, recreation, and other
				nonprofitable purposes, substantially all of the activities of which are for
				such purposes and no part of the net earnings of which inures to the benefit of
				any private shareholder.
										(8)Certain
				fraternal societiesFraternal beneficiary societies, orders, or
				associations—
											(A)operating under
				the lodge system or for the exclusive benefit of the members of a fraternity
				itself operating under the lodge system, and
											(B)providing for the
				payment of life, sick, accident, or other benefits to the members of such
				society, order, or association or their dependents.
											(9)VEBAsVoluntary
				employees’ beneficiary associations providing for the payment of life, sick,
				accident, or other benefits to the members of such association or their
				dependents or designated beneficiaries, if no part of the net earnings of such
				association inures (other than through such payments) to the benefit of any
				private shareholder or individual.
										(10)Other fraternal
				organizationsDomestic fraternal societies, orders, or
				associations, operating under the lodge system—
											(A)the net earnings
				of which are devoted exclusively to religious, charitable, scientific,
				literary, educational, and fraternal purposes, and
											(B)which do not
				provide for the payment of life, sick, accident, or other benefits.
											(11)Local teachers’
				retirement fundsTeachers’ retirement fund associations of a
				purely local character, if—
											(A)no part of their
				net earnings inures (other than through payment of retirement benefits) to the
				benefit of any private shareholder or individual, and
											(B)the income
				consists solely of amounts received from public taxation, amounts received from
				assessments on the teaching salaries of members, and income in respect of
				investments.
											(12)Certain
				cooperatives
											(A)Benevolent life
				insurance associations of a purely local character, mutual ditch or irrigation
				companies, mutual or cooperative telephone companies, or like organizations;
				but only if 85 percent or more of the income consists of amounts collected from
				members for the sole purpose of meeting losses and expenses.
											(B)In the case of a
				mutual or cooperative telephone company, subparagraph (A) shall be applied
				without taking into account any income received or accrued—
												(i)from a nonmember
				telephone company for the performance of communication services which involve
				members of the mutual or cooperative telephone company,
												(ii)from qualified
				pole rentals,
												(iii)from the sale of
				display listings in a directory furnished to the members of the mutual or
				cooperative telephone company, or
												(iv)from the
				prepayment of a loan under section 306A, 306B, or 311 of the Rural
				Electrification Act of 1936 (as in effect on January 1, 1987).
												(C)In the case of a
				mutual or cooperative electric company, subparagraph (A) shall be applied
				without taking into account any income received or accrued—
												(i)from qualified
				pole rentals, or
												(ii)from the
				prepayment of a loan under section 306A, 306B, or 311 of the Rural
				Electrification Act of 1936 (as in effect on January 1, 1987).
												(D)For purposes of
				this paragraph, the term qualified pole rental means any rental of
				a pole (or other structure used to support wires) if such pole (or other
				structure)—
												(i)is
				used by the telephone or electric company to support one or more wires which
				are used by such company in providing telephone or electric services to its
				members, and
												(ii)is used pursuant
				to the rental to support one or more wires (in addition to the wires described
				in clause (i)) for use in connection with the transmission by wire of
				electricity or of telephone or other communications.
												For
				purposes of the preceding sentence, the term rental includes any
				sale of the right to use the pole (or other structure).(13)Nonprofit
				cemeteriesCemetery companies owned and operated exclusively for
				the benefit of their members or which are not operated for profit; and any
				corporation chartered solely for the purpose of the disposal of bodies by
				burial or cremation which is not permitted by its charter to engage in any
				business not necessarily incident to that purpose and no part of the net
				earnings of which inures to the benefit of any private shareholder or
				individual.
										(14)Grandfathered
				mutual financial institutions
											(A)Credit unions
				without capital stock organized and operated for mutual purposes and without
				profit.
											(B)Certain
				corporations or associations organized before September 1, 1957, and described
				in subparagraphs (B) or (C) of section 501(c)(14) of the Internal Revenue Code
				of 1986.
											(15)Grandfathered
				small insurance companiesInsurance companies described in
				section 501(c)(15) of the Internal Revenue Code of 1986.
										(16)Crop financing
				associationsCorporations organized by an association subject to
				part IV of this subchapter or members thereof, for the purpose of financing the
				ordinary crop operations of such members or other producers, and operated in
				conjunction with such association. Exemption shall not be denied any such
				corporation because it has capital stock, if the dividend rate of such stock is
				fixed at not to exceed the legal rate of interest in the State of incorporation
				or 8 percent per annum, whichever is greater, on the value of the consideration
				for which the stock was issued, and if substantially all such stock (other than
				nonvoting preferred stock, the owners of which are not entitled or permitted to
				participate, directly or indirectly, in the profits of the corporation, on
				dissolution or otherwise, beyond the fixed dividends) is owned by such
				association, or members thereof; nor shall exemption be denied any such
				corporation because there is accumulated and maintained by it a reserve
				required by State law or a reasonable reserve for any necessary purpose.
										(17)Supplemental
				employment benefit trust
											(A)A trust or trusts
				forming part of a plan providing for the payment of supplemental unemployment
				compensation benefits, if—
												(i)under the plan, it
				is impossible, at any time prior to the satisfaction of all liabilities, with
				respect to employees under the plan, for any part of the corpus or income to be
				(within the taxable year or thereafter) used for, or diverted to, any purpose
				other than the providing of supplemental unemployment compensation
				benefits,
												(ii)such benefits are
				payable to employees under a classification which is set forth in the plan and
				which is found by the Secretary not to be discriminatory in favor of employees
				who are highly compensated employees (within the meaning of section 414(q)),
				and
												(iii)such benefits do
				not discriminate in favor of employees who are highly compensated employees
				(within the meaning of section 414(q). A plan shall not be considered
				discriminatory within the meaning of this clause merely because the benefits
				received under the plan bear a uniform relationship to the total compensation,
				or the basic or regular rate of compensation, of the employees covered by the
				plan.
												(B)Rules similar to
				those contained in subparagraphs (B) through (E) of section 501(c)(7) of the
				Internal Revenue Code of 1986 shall apply to subparagraph (A).
											(18)Grandfathered
				trustsA trust or trusts created before June 25, 1959, and
				described in section 501(c)(18) of the Internal Revenue Code of 1986.
										(19)Certain
				veterans’ organizationsA post or organization of past or present
				members of the Armed Forces of the United States, or an auxiliary unit or
				society of, or a trust or foundation for, any such post or organization—
											(A)organized in the
				United States or any of its possessions,
											(B)at least 75
				percent of the members of which are past or present members of the Armed Forces
				of the United States and substantially all of the other members of which are
				individuals who are cadets or are spouses, widows, or widowers of past or
				present members of the Armed Forces of the United States or of cadets,
				and
											(C)no part of the net
				earnings of which inures to the benefit of any private shareholder or
				individual.
											(20)Legal service
				plan trustsAn organization or trust created or organized in the
				United States, the exclusive function of which is to form part of a qualified
				group legal services plan or plans.
										(21)Black lung act
				trustsA trust or trusts established in writing, created or
				organized in the United States, and contributed to by any person (except an
				insurance company) if—
											(A)the purpose of
				such trust or trusts is exclusively—
												(i)to
				satisfy, in whole or in part, the liability of such person for, or with respect
				to, claims for compensation for disability or death due to pneumoconiosis under
				Black Lung Acts,
												(ii)to pay premiums
				for insurance exclusively covering such liability,
												(iii)to pay
				administrative and other incidental expenses of such trust in connection with
				the operation of the trust and the processing of claims against such person
				under Black Lung Acts, and
												(iv)to pay accident
				or health benefits for retired miners and their spouses and dependents
				(including administrative and other incidental expenses of such trust in
				connection therewith) or premiums for insurance exclusively covering such
				benefits; and
												(B)such trusts meets
				requirements similar to those contained in section 501(c)(21) of the Internal
				Revenue Code of 1986.
											(22)Multiemployer
				erisa trustA trust created or organized in the United States and
				established in writing by the plan sponsors of multiemployer plans if—
											(A)the purpose of
				such trust is exclusively—
												(i)to
				pay any amount described in section 4223(c) or (h) of the
				Employee Retirement Income Security Act of
				1974, and
												(ii)to pay reasonable
				and necessary administrative expenses in connection with the establishment and
				operation of the trust and the processing of claims against the trust,
												(B)no part of the
				assets of the trust may be used for, or diverted to, any purpose other
				than—
												(i)the purposes
				described in subparagraph (A), or
												(ii)prudent
				investment in securities, obligations, or time or demand deposits,
												(C)such trust meets
				the requirements of paragraphs (2), (3), and (4) of section 4223(b), 4223(h),
				or, if applicable, section 4223(c) of the Employee Retirement Income Security Act of
				1974, and
											(D)the trust
				instrument provides that, on dissolution of the trust, assets of the trust may
				not be paid other than to plans which have participated in the plan or, in the
				case of a trust established under section 4223(h) of such Act, to plans with
				respect to which employers have participated in the fund.
											(23)Grandfathered
				veterans’ insurance organizationAny association organized before
				1880 more than 75 percent of the members of which are present or past members
				of the Armed Forces and a principal purpose of which is to provide insurance
				and other benefits to veterans or their dependents.
										(24)ERISA
				trustA trust described in section 4049 of the
				Employee Retirement Income Security Act of
				1974 (as in effect on the date of the enactment of the
				Single-Employer Pension Plan Amendments Act of 1986).
										(25)Real title
				holding corporation or trust
											(A)Any corporation or
				trust which—
												(i)has no more than
				35 shareholders or beneficiaries,
												(ii)has only 1 class
				of stock or beneficial interest, and
												(iii)is organized for
				the exclusive purposes of—
													(I)acquiring real
				property and holding title to, and collecting income from, such property,
				and
													(II)remitting the
				entire amount of income from such property (less expenses) to 1 or more
				organizations described in subparagraph (C) which are shareholders of such
				corporation or beneficiaries of such trust.
													For
				purposes of clause (iii), the term real property shall not include
				any interest as a tenant in common (or similar interest) and shall not include
				any indirect interest.(B)A corporation or
				trust shall be described in subparagraph (A) without regard to whether the
				corporation or trust is organized by 1 or more organizations described in
				subparagraph (C).
											(C)An organization is
				described in this subparagraph if such organization is—
												(i)a
				qualified pension, profit sharing, or stock bonus plan that meets the
				requirements of section 401(a),
												(ii)a
				governmental plan (within the meaning of section 414(d)),
												(iii)the United
				States, any State or political subdivision thereof, or any agency or
				instrumentality of any of the foregoing, or
												(iv)any organization
				described in paragraph (3).
												(D)A corporation or
				trust shall in no event be treated as described in subparagraph (A) unless such
				corporation or trust permits its shareholders or beneficiaries—
												(i)to
				dismiss the corporation’s or trust’s investment adviser, following reasonable
				notice, upon a vote of the shareholders or beneficiaries holding a majority of
				interest in the corporation or trust, and
												(ii)to terminate
				their interest in the corporation or trust by either, or both, of the following
				alternatives, as determined by the corporation or trust:
													(I)by selling or
				exchanging their stock in the corporation or interest in the trust (subject to
				any Federal or State securities law) to any organization described in
				subparagraph (C) so long as the sale or exchange does not increase the number
				of shareholders or beneficiaries in such corporation or trust above 35,
				or
													(II)by having their
				stock or interest redeemed by the corporation or trust after the shareholder or
				beneficiary has provided 90 days notice to such corporation or trust.
													(E)(i)For purposes of this
				paragraph—
													(I)a corporation which is a qualified
				subsidiary shall not be treated as a separate corporation, and
													(II)all assets, liabilities, and items of
				income, deduction, and credit of a qualified subsidiary shall be treated as
				assets, liabilities, and such items (as the case may be) of the corporation or
				trust described in subparagraph (A).
													(ii)For purposes of this subparagraph,
				the term qualified subsidiary means any corporation if, at all
				times during the period such corporation was in existence, 100 percent of the
				stock of such corporation is held by the corporation or trust described in
				subparagraph (A).
												(iii)For purposes of this subtitle, if
				any corporation which was a qualified subsidiary ceases to meet the
				requirements of clause (ii), such corporation shall be treated as a new
				corporation acquiring all of its assets (and assuming all of its liabilities)
				immediately before such cessation from the corporation or trust described in
				subparagraph (A) in exchange for its stock.
												(F)For purposes of
				subparagraph (A), the term real property includes any personal
				property which is leased under, or in connection with, a lease of real
				property, but only if the rent attributable to such personal property for the
				taxable year does not exceed 15 percent of the total rent for the taxable year
				attributable to both the real and personal property leased under, or in
				connection with, such lease.
											(G)(i)An organization shall
				not be treated as failing to be described in this paragraph merely by reason of
				the receipt of any otherwise disqualifying income which is incidentally derived
				from the holding of real property.
												(ii)Clause (i) shall not apply if the
				amount of gross income described in such clause exceeds 10 percent of the
				organization’s gross income for the taxable year unless the organization
				establishes to the satisfaction of the Secretary that the receipt of gross
				income described in clause (i) in excess of such limitation was inadvertent and
				reasonable steps are being taken to correct the circumstances giving rise to
				such income.
												(26)State
				established medical care insurerAny membership organization
				if—
											(A)such organization
				is established by a State exclusively to provide coverage for medical care on a
				not-for-profit basis to individuals described in subparagraph (B)
				through—
												(i)insurance issued
				by the organization, or
												(ii)a
				health maintenance organization under an arrangement with the
				organization,
												(B)the only
				individuals receiving such coverage through the organization are
				individuals—
												(i)who are residents
				of such State, and
												(ii)who, by reason of
				the existence or history of a medical condition—
													(I)are unable to
				acquire medical care coverage for such condition through insurance or from a
				health maintenance organization, or
													(II)are able to
				acquire such coverage only at a rate which is substantially in excess of the
				rate for such coverage through the membership organization,
													(C)the composition of
				the membership in such organization is specified by such State, and
											(D)no part of the net
				earnings of the organization inures to the benefit of any private shareholder
				or individual. A spouse and any qualifying child) of an individual described in
				subparagraph (B) (without regard to this sentence) shall be treated as
				described in subparagraph (B).
											(27)Grandfathered
				workers compensation organizationAny membership organization
				established before June 1, 1996, by a State exclusively to reimburse its
				members for losses arising under workmen’s compensation acts, and described in
				section 501(c)(27) of the Internal Revenue Code of 1986.
										(d)Religious and
				Apostolic OrganizationsThe following organizations are referred
				to in subsection (a): Religious or apostolic associations or corporations, if
				such associations or corporations have a common treasury or community treasury,
				even if such associations or corporations engage in business for the common
				benefit of the members, but only if such activity is treated as unrelated
				business activity.
									(e)Cooperative
				Hospital Service OrganizationsFor purposes of this chapter, an
				organization shall be treated as an organization organized and operated
				exclusively for charitable purposes, if—
										(1)such organization
				is organized and operated solely—
											(A)to perform, on a
				centralized basis, one or more of the following services which, if performed on
				its own behalf by a hospital which is an organization described in subsection
				(c)(3) and exempt from taxation under subsection (a), would constitute
				activities in exercising or performing the purpose or function constituting the
				basis for its exemption: data processing, purchasing (including the purchasing
				of insurance on a group basis), warehousing, billing and collection, food,
				clinical, industrial engineering, laboratory, printing, communications, record
				center, and personnel (including selection, testing, training, and education of
				personnel) services; and
											(B)to perform such
				services solely for two or more hospitals each of which is—
												(i)an
				organization described in subsection (c)(3) which is exempt from taxation under
				subsection (a),
												(ii)a
				constituent part of an organization described in subsection (c)(3) which is
				exempt from taxation under subsection (a) and which, if organized and operated
				as a separate entity, would constitute an organization described in subsection
				(c)(3), or
												(iii)owned and
				operated by the United States, a State, the District of Columbia, or a
				possession of the United States, or a political subdivision or an agency or
				instrumentality of any of the foregoing;
												(2)such organization
				is organized and operated on a cooperative basis and allocates or pays, within
				8½ months after the close of its taxable year, all net
				earnings to patrons on the basis of services performed for them; and
										(3)if such
				organization has capital stock, all of such stock outstanding is owned by its
				patrons.
										For
				purposes of this title, any organization which, by reason of the preceding
				sentence, is an organization described in subsection (c)(3) and exempt from
				taxation under subsection (a), shall be treated as a hospital and as an
				organization the principal purpose or functions of which are the providing of
				medical or hospital care or medical education or medical research, if the
				organization is a hospital, or if the organization is a medical research
				organization directly engaged in the continuous active conduct of medical
				research in conjunction with a hospital.(f)Cooperative
				Service Organizations of Operating Educational OrganizationsFor
				purposes of this chapter—
										(1)If an organization
				is—
											(A)organized and
				operated solely to hold, commingle, and collectively invest and reinvest
				(including arranging for and supervising the performance by independent
				contractors of investment services related thereto) in stocks and securities,
				the moneys contributed thereto by each of the members of such organization, and
				to collect income therefrom and turn over the entire amount thereof, less
				expenses, to such members,
											(B)organized and
				controlled by one or more such members, and
											(C)comprised solely
				of members that are organizations described in paragraph (2) or (3)—
												(i)which are exempt
				from taxation under subsection (a), or
												(ii)the gross profits
				of which are excluded from taxation under section 251(a),
												then
				such organization shall be treated as an organization organized and operated
				exclusively for charitable purposes.(2)An organization is described in this
				paragraph if the organization is an educational organization which normally
				maintains a regular faculty and curriculum and normally has a regularly
				enrolled body of pupils or students in attendance at the place where its
				educational activities are regularly carried on.
										(3)An organization is described in this
				paragraph if the organization is an organization which normally receives a
				substantial part of its support (exclusive of income received in the exercise
				or performance by such organization of its charitable, educational, or other
				purpose or function constituting the basis for its exemption under section
				253(a)) from the United States or any State or political subdivision thereof or
				from direct or indirect contributions from the general public, and which is
				organized and operated exclusively to receive, hold, invest, and administer
				property and to make expenditures to or for the benefit of a college or
				university which is an organization referred to in clause (ii) of this
				subparagraph and which is an agency or instrumentality of a State or political
				subdivision thereof, or which is owned or operated by a State or political
				subdivision thereof or by an agency or instrumentality of one or more States or
				political subdivisions.
										(g)Expenditures by
				Public Charities to Influence Legislation
										(1)General
				ruleIn the case of an organization to which this subsection
				applies, exemption from taxation under subsection (a) shall be denied because a
				substantial part of the activities of such organization consists of carrying on
				propaganda, or otherwise attempting, to influence legislation, but only if such
				organization normally—
											(A)makes lobbying
				expenditures in excess of the lobbying ceiling amount for such organization for
				each taxable year, or
											(B)makes grass roots
				expenditures in excess of the grass roots ceiling amount for such organization
				for each taxable year.
											(2)DefinitionsFor
				purposes of this subsection—
											(A)Lobbying
				expendituresLobbying expenditures means
				expenditures for the purpose of influencing legislation (as defined in section
				4911(d)).
											(B)Lobbying ceiling
				amountThe lobbying ceiling amount for any organization for any
				taxable year is 150 percent of the lobbying nontaxable amount for such
				organization for such taxable year, determined under section 4911.
											(C)Grass roots
				expendituresGrass roots expenditures means
				expenditures for the purpose of influencing legislation (as defined in section
				4911(d) without regard to paragraph (1)(B) thereof).
											(D)Grass roots
				ceiling amountThe grass roots ceiling amount for any
				organization for any taxable year is 150 percent of the grass roots nontaxable
				amount for such organization for such taxable year, determined under section
				4911.
											(3)Organizations to
				which this subsection appliesThis subsection shall apply to any
				organization which has elected (in such manner and at such time as the
				Secretary may prescribe) to have the provisions of this subsection apply to
				such organization and which, for the taxable year which includes the date the
				election is made, is described in subsection (c)(3) and is not described in
				paragraph (4) and is not a private foundation.
										(4)Disqualified
				organizationsThis subsection does not apply to—
											(A)a church,
											(B)an integrated
				auxiliary of a church or of a convention or association of churches, or
											(C)a member of an
				affiliated group of organizations (within the meaning of section 4911(f)(2)) if
				one or more members of such group is described in subparagraph (A) or
				(B).
											(5)Years for which
				election is effectiveAn election by an organization under this
				subsection shall be effective for all taxable years of such organization
				which—
											(A)end after the date
				the election is made, and
											(B)begin before the
				date the election is revoked by such organization (under regulations prescribed
				by the Secretary).
											(6)No effect on
				certain organizationsWith respect to any organization for a
				taxable year for which—
											(A)such organization
				is described in paragraph (5), or
											(B)an election under
				this subsection is not in effect for such organization, nothing in this
				subsection or in section 4911 shall be construed to affect the interpretation
				of the phrase, no substantial part of the activities of which is
				carrying on propaganda, or otherwise attempting, to influence
				legislation, under subsection (c)(3).
											(h)Government
				Corporations Exempt Under Subsection
				(c)(1)For purposes of
				subsection (c)(1), the following organizations are described in this
				subsection:
										(1)The Central
				Liquidity Facility established under title III of the
				Federal Credit Union Act (12 U.S.C.
				1795 et seq.).
										(2)The Resolution
				Trust Corporation established under section 21A of the
				Federal Home Loan Bank Act.
										(3)The Resolution
				Funding Corporation established under section 21B of the
				Federal Home Loan Bank Act.
										(i)Certain
				Educational OrganizationsAn organization shall not be eligible
				for exemption as an educational organization under subsection (c)(3) if a
				substantial amount of its activities and funds are devoted to—
										(1)conducting
				seminars and other similar programs,
										(2)conducting
				research to educate Congress or the general public about public policy
				issues,
										(3)producing books
				and pamphlets, or
										(4)a combination of
				the foregoing.
										254.Special rules
				for (c)(3) organizations
									(a)New
				Organizations Must Notify SecretaryExcept as provided in
				subsection (c), an organization shall not be treated as an organization
				described in section 253(c)(3)—
										(1)unless that it has
				given notice to the Secretary, in such manner as the Secretary may prescribe,
				that it is applying for recognition of such status, or
										(2)for any period
				before giving of such notice, if such notice is given after the time prescribed
				by the Secretary by regulations for giving notice under this subsection.
										(b)Presumption That
				Organizations Are Private FoundationsExcept as provided in
				subsection (c), any organization described in section 253(c)(3) and which does
				not notify the Secretary, at such time and in such manner as the Secretary may
				by regulations prescribe, that it is not a private foundation shall be presumed
				to be a private foundation.
									(c)ExceptionsSubsections
				(a) and (b) shall not apply to—
										(1)organizations
				organized before October 10, 1969;
										(2)organizations
				which obtained recognition of tax-exempt status under section 501(c)(3) of the
				Internal Revenue Code of 1986 (in the case of subsection (a) only);
										(3)organizations
				which were determined not to be private foundations under the Internal Revenue
				Code of 1986;
										(4)churches, their
				integrated auxiliaries, and conventions and associations of churches;
										(5)any organization
				that is not a private foundation and the gross receipts of which in each
				taxable year are not more than $25,000, or
										(6)such other classes
				of organizations which the Secretary may exempt.
										255.Tax on
				unrelated business activity
									(a)In
				GeneralEach organization described in subsection (b) shall be
				subject to the Competitive American Business
				Tax for businesses under section 201 on its gross profits from
				its unrelated business activity.
									(b)Organizations
				Subject to TaxThis section shall apply to—
										(1)organizations
				exempt from the business consumption tax under section 253(a), other than
				instrumentalities of the United States described in section 253(c)(1).
										(2)colleges and
				universities which are instrumentalities of any government and corporations
				owned by one or more such colleges or universities.
										256.Unrelated
				business activity
									(a)In
				GeneralUnrelated business activity means any trade
				or business the conduct of which is not substantially related (aside from the
				need of such organization for income or funds or the use it makes of the
				profits derived) to the exercise or performance by such organization of its
				charitable, educational, or other purpose or function constituting the basis
				for its exemption under section 253, except that such term does not include any
				trade or business—
										(1)in which
				substantially all the work in carrying on such trade or business is performed
				for the organization without compensation; or
										(2)which is carried
				on, in the case of an organization described in section 253(c)(3) or in the
				case of a college or university described in section 255(b), by the
				organization primarily for the convenience of its members, students, patients,
				officers, or employees, which is the selling by the organization of items of
				work-related clothes and equipment and items normally sold through vending
				machines, through food dispensing facilities, or by snack bars, for the
				convenience of its members at their usual places of employment; or
										(3)which is the
				selling of merchandise, substantially all of which has been received by the
				organization as gifts or contributions.
										(b)Advertising,
				etc., ActivitiesFor purposes of this section, trade or
				business includes any activity which is carried on for the production of
				income from the sale of goods or the performance of services. For purposes of
				the preceding sentence, an activity does not lose identity as a trade or
				business merely because it is carried on within a larger aggregate of similar
				activities or within a larger complex of other endeavors which may, or may not,
				be related to the exempt purposes of the organization. Where an activity
				carried on for profit constitutes an unrelated trade or business, no part of
				such trade or business shall be excluded from such classification merely
				because it does not result in profit.
									(c)Trade or
				Business
										(1)Certain business
				activitiesAn activity shall not be considered a trade or
				business solely because the activity is a business activity (such as
				certain passive rental activity) that would be subject to the business
				consumption tax if conducted by a business entity other than a tax-exempt
				organization.
										(2)RegulationsThe
				Secretary shall prescribe regulations defining a trade or
				business. Such regulations shall be consistent with the provisions under
				sections 511 through 513 of the Internal Revenue Code of 1986, except to the
				extent such provisions are inconsistent with other principles of the business
				consumption tax. The regulations shall include exclusions from the definition
				of trade or business similar to those contained in section 513
				of the Internal Revenue Code for—
											(A)certain bingo
				games,
											(B)certain hospital
				services, and
											(C)certain public
				entertainment activity at fairs and expositions by an organization which
				regularly conducts, as one of its substantial exempt purposes, an agricultural
				or educational fair or exhibition.
											(3)Trade
				showsThe conduct of trade shows and conventions shall not be
				excluded from the definition of trade or business.
										HCooperatives
								
									Sec. 260. Patronage dividends of
				  cooperatives.
								
								260.Patronage
				dividends of cooperatives
									(a)Patronage
				Dividends Paid by Supply CooperativesA qualified patronage
				dividend paid by a supply cooperative to a patron shall be treated as if it is
				a refund of a portion of the amounts paid by the patron for goods, services, or
				use of capital. In general, if the supply cooperative included the amount
				received from the patron in taxable receipts, the dividend shall reduce taxable
				receipts in the year incurred. If the recipient of the dividend is a business
				entity which deducted the cost of business purchases to which the dividend
				related, the recipient will reduce its cost of business purchases by the amount
				of the dividend in the year the dividend is paid or incurred.
									(b)Patronage
				Dividends Paid by Marketing CooperativesA qualified patronage
				dividend paid to a patron by a marketing cooperative shall be treated as an
				upward price adjustment in the amount received by the patron for its goods
				marketed by the cooperative. In general, the cooperative will increase its cost
				of business purchases by the amount of the qualified patronage dividend and the
				recipient will increase its taxable receipts by the amount of the qualified
				patronage dividend.
									(c)Dividend
				TreatmentOnly the portion of a patronage dividend that is not a
				qualified patronage dividend shall be treated as a dividend under this chapter
				and chapter 2.
									(d)Definitions
										(1)Qualified
				patronage dividendA qualified patronage dividend is
				that part of a patronage dividend that is attributable to the patron’s
				allocable share of patronage earnings of a marketing cooperative or a supply
				cooperative.
										(2)Supply
				cooperativeA supply cooperative is a cooperative
				that sells goods or service to patrons and provided patronage dividends with
				respect to the quantity of purchases of the patrons.
										(3)Marketing
				cooperativeA marketing cooperative is a cooperative
				that sells goods produced by its members and provides patronage dividends to
				the members based on the quantities of goods sold or provided for sale.
										(e)Special
				Rules
										(1)Notices of
				allocation and per-unit retain certificatesExcept as provided in
				paragraph (2), a notice of allocation, per-unit retain certificate, or other
				similar document shall not be treated as a patronage dividend until it is
				redeemed in cash or property.
										(2)Opportunity to
				receive cashIf a patron is given an opportunity to receive a
				patronage dividend in cash, but instead chooses to accept a per-unit retain
				certificate or a qualified notice of allocation, the patron will be treated as
				receiving cash and simultaneously contributing to the capital of the
				cooperative.
										(3)Application
				limited to qualified cooperativesUnder rules to be prescribed by
				the Secretary, this section shall apply only to cooperatives to which one of
				the following provisions of the Internal Revenue Code of 1986 would have
				applied:
											(A)Section 501(c)(12)
				(relating to cooperative telephone companies and similar organizations).
											(B)Section 501(c)(14)
				(relating to certain cooperative banks).
											(C)Section 521
				(relating to farm cooperatives).
											(D)Section 1381
				(relating to cooperatives generally).
											(4)RegulationsThe
				Secretary shall prescribe regulations for the application of this section. The
				regulations shall generally be consistent with subchapter T of chapter 1 of the
				Internal Revenue Code of 1986 except to the extent that such rules are
				inconsistent with provisions of this chapter.
										ISourcing
				Rules
								
									Sec. 265. Exports of property or
				  services.
									Sec. 266. Imports of property or
				  services.
									Sec. 267. Import or export of
				  services.
									Sec. 268. International transportation
				  services.
									Sec. 269. International
				  communications.
									Sec. 270. Insurance.
									Sec. 271. Banking services.
								
								265.Exports of
				property or services
									(a)General
				RuleTaxable receipts do not include amounts received by the
				exporter thereof for property or services exported from the United States for
				use or consumption outside the United States.
									(b)Export Through
				Nonbusiness EntityFor purposes of subsection (a), if property or
				services are sold to a governmental entity or a tax-exempt organization for
				export and are exported other than in an activity of such entity which is
				subject to the business consumption tax, then the seller of such property or
				services is deemed to be the exporter thereof.
									(c)Export of
				ServicesSee section 267 for rules for determining whether
				services are exported or imported.
									266.Imports of
				property or services
									(a)In
				GeneralThe import of property or services for consumption in the
				United States shall constitute a business purchase if such property or service
				is to be used in a business activity in the United States. Property being held
				for sale or retail by a business entity that is in the business of selling
				goods shall be considered held for use in a business
				activity.
									(b)Amount of
				Business Purchase
										(1)In
				generalThe cost of business purchases with respect to the import
				of property or services for use or consumption in the United States is the
				customs value, price or other amount used for purposes of determining the
				import tax under section 281 or section 282.
										(2)Import
				taxThe cost of business purchases does not include any import
				tax paid. No deduction shall be allowed with respect to property or service
				imported by a business entity unless the import tax is paid with respect to
				such import.
										267.Import or
				export of services
									(a)In
				GeneralExcept as otherwise provided in this subchapter, services
				shall not be treated as imported or exported from the location in which they
				are performed.
									(b)Import of
				ServicesA business entity shall be treated as importing a
				service if—
										(1)the entire benefit
				of the service will be realized in the United States, and
										(2)the benefit will
				be realized in connection with the United States business activities of the
				business entity.
										(c)Export of
				ServicesA business will be treated as exporting a service
				if—
										(1)the entire benefit
				of the service will be realized outside of the United States, and
										(2)the benefit will
				be realized solely in connection with the activities of the purchaser occurring
				outside the United States.
										(d)Services
				Acquired From Service Provider That Provides Services In and Outside the United
				States
										(1)In
				generalIf a business entity acquires services from a service
				provider that provides services both in and outside the United States and the
				service provider shows on the invoice where the services are provided—
											(A)the business
				entity shall treat the services as provided where stated on the invoice,
				and
											(B)the service
				provider shall treat as taxable receipts any services listed as provided in the
				United States.
											(2)No
				invoiceIf a business entity acquires services from a service
				provider that provides services both in and outside the United States and the
				service provider does not show on an invoice where such services are
				provided—
											(A)the business
				entity shall treat the services as if provided in the location to which payment
				is sent, and
											(B)the service
				provider shall treat as taxable receipts any payments received in the United
				States.
											(e)Special Rules
				PrevailSee sections 268 and 269 for special rule relating to
				transportation and communication services.
									268.International
				transportation services
									(a)Transportation
				of Property
										(1)Taxable
				receipts
											(A)ExportsTaxable
				receipts do not include receipts from the transportation of property exported
				from the United States.
											(B)ImportsTaxable
				receipts include receipts from transportation of property imported into the
				United States only if such costs are not taken into account in determining the
				import tax.
											(C)PresumptionsThe
				Secretary shall prescribe regulations describing situations in which a
				transporter of property must presume that no import tax has been paid on the
				cost of its services.
											(2)Business
				purchases
											(A)ExportsBusiness
				purchases do not include amounts paid or incurred for the cost of
				transportation of property exported from the United States.
											(B)ImportsAmounts
				paid or incurred for transportation of goods imported into the United States,
				shall constitute a cost of business purchase only to the extent that they are
				taken into account in determining the customs value for purposes of section
				281(a) (relating to the import tax).
											(b)Transportation
				of Passengers
										(1)Taxable
				receiptsTaxable receipts—
											(A)include receipts
				from the transportation of passengers from the United States to a destination
				outside the United States, but
											(B)do not include
				receipts from the transportation of passengers from outside the United States
				to a destination in the United States.
											(2)Business
				purchasesBusiness purchases—
											(A)include amounts
				paid or incurred in a business activity for the transportation of passengers
				from the United States to a destination outside the United States, but
											(B)do not include
				amounts paid or incurred for transportation of passengers from outside the
				United States to a destination in the United States.
											(3)Simplifying
				rulesThe Secretary may provide rules that simplify this
				subsection, including rules under which—
											(A)half of receipts
				attributable to transportation to or from the United States are treated as
				taxable receipts,
											(B)half of the cost
				for business trips to and from the United States are treated as business
				purchases, and
											(C)all transportation
				expenses of a business entity that has no regular business outside the United
				States are treated as business purchases.
											269.International
				communications
									(a)In
				GeneralFor purposes of section 266, communications services
				shall be treated as provided at the point of origin of the communications and
				shall not be treated as imported or exported.
									(b)Communications
				ServicesCommunications services include—
										(1)internet
				services,
										(2)telephone and electronic email
				communications services,
										(3)courier services
				(except in the case of transportation of property that is imported or
				exported),
										(4)satellite
				transmission services,
										(5)telegraph
				services,
										(6)facsimile
				transmission services, and
										(7)other similar
				services.
										270.Insurance
									(a)In
				GeneralInsurance services will be treated as provided at the
				location of the insurance company providing the services. Except as the
				Secretary may prescribe by regulations, insurance companies will be treated as
				providing services at the location to which insurance payments are made.
									(b)Insured Risks in
				the United StatesIf insurance services are provided outside the
				United States and the insured risk is located in the United States—
										(1)the insurance
				service shall be treated as imported,
										(2)the insurance
				premiums shall be subject to the import tax, and
										(3)payments of
				insurance benefits shall not be treated as imported.
										(c)Insured Risk
				Outside the United StatesIf insurance services are provided
				inside the United States and the insured risk is located outside the United
				States—
										(1)insurance services
				shall be treated as exported,
										(2)payments of
				insurance benefits shall be treated as payments for services outside the United
				States, and shall not be deducted as business purchases.
										(d)Insurance
				ServicesInsurance services means the provision of insurance and
				services related to insurance other than insurance that is treated as a savings
				asset.
									271.Banking
				servicesThe Secretary shall
				prescribe regulations on the location of banking services and the extent to
				which such services are to be treated as imported or exported.
								JBusiness Conducted
				in a Possession
								
									Sec. 276. Treatment of
				  possessions.
								
								276.Treatment of
				possessions
									(a)In
				GeneralFor purposes of the business consumption tax imposed by
				this chapter, the U.S. possessions shall not be treated as part of the United
				States.
									(b)PossessionFor
				purposes of this subchapter, U.S. possession or
				possession means a possession of the United States and includes
				the Commonwealth of Puerto Rico and the Virgin Islands.
									KImport
				Tax
								
									Sec. 281. Imposition of tax on property.
									Sec. 282. Imposition of tax on import of services.
									Sec. 283. General rules for the import tax.
								
								281.Imposition of
				tax on property
									(a)General
				RuleThere is hereby imposed a tax equal to 8.5 percent of the
				customs value of all property entered into the United States for consumption,
				use or warehousing.
									(b)Liability for
				TaxThe tax imposed on the import of property by subsection (a)
				shall be paid by the person entering the property into the United States for
				consumption, use or warehousing. Such tax shall be due and payable at the time
				of import.
									(c)Imports of
				Previously Exported PropertyIn the case of any article that is
				classified under a heading or subheading of subchapter I or II of chapter 98 of
				the Tariff Schedules of the United States, the tax under this section shall be
				imposed only on that portion of the customs value of such article that is
				dutiable under such heading or subheading.
									(d)Imports for
				Personal ConsumptionThe import tax imposed by this section shall
				not apply to any article entered into the United States duty free under
				subchapters I through VII of chapter 98 of the Tariff Schedules of the United
				States.
									(e)Exception for
				Certain Commodities and ProductsThe import tax imposed by this
				section shall not apply to petroleum, petroleum products or such commodities or
				products as the President shall by Executive Order determine to be in short
				supply and vital to national security.
									282.Imposition of
				tax on import of services
									(a)General
				RuleThere is hereby imposed a tax equal to 8.5 percent of the
				cost of all services treated as imported into the United States during the
				taxable year of the service recipient.
									(b)Liability for
				the TaxThe tax on the import of services imposed by subsection
				(a) shall be paid by the person who receives the imported services. The tax
				shall be payable as if it were an addition to the business consumption tax
				imposed by section 201.
									(c)Imported
				ServicesFor purposes of this section, services shall be treated
				as imported if they are treated as imported under section 267 (general rules on
				import or export of services) or section 270 (related to insurance).
									(d)Special Rule for
				InsuranceThe seller of insurance that is treated as imported
				under section 270 shall be liable for the collection of the tax imposed by
				subsection (a) on the insurance and for paying such tax to the Secretary. The
				first sentence of subsection (b) (relating to the person liable for the tax)
				shall apply to insurance only to the extent that the seller of the insurance
				services does not collect such tax.
									283.General rules
				for the import taxImport tax means the tax
				imposed by section 281 on the import of property and the tax imposed by section
				282 on the import of services.
								LTransition
				Rules
								
									Sec. 290. Amortization of transition
				  basis.
								
								290.Amortization of
				transition basis
									(a)Transition Basis
				DeductionThe transition basis deduction for a
				taxable year is the sum of the amortization allowance determined under this
				section for the taxable year.
									(b)Treatment of
				interest flowsInterest flows between non-financial businesses
				shall be treated as under current law, phased out over 5 years.
									(c)Amortization
				rulesThe amortization allowance to all property placed in
				service before the effective date of this section shall be the lesser
				of—
										(1)the amortization
				period under current law remaining on such date, or
										(2)a 5-year ratable
				period beginning on such date.
										MRules for
				Administration, Consolidated Returns
								
									Sec. 301. Returns, due dates,
				  etc.
									Sec. 302. Consolidated
				  returns.
								
								301.Returns, due
				dates, etc
									(a)In
				GeneralUntil subtitle F is amended to reflect the adoption of
				this chapter, the rules of subtitle F relating to C corporations shall apply to
				business entities with respect to—
										(1)returns and
				records;
										(2)time and place for
				paying tax;
										(3)assessment of
				taxes;
										(4)collections and
				liens;
										(5)abatements,
				credits, and refunds;
										(6)interest on
				underpayments and overpayments;
										(7)additions to tax
				and penalties;
										(8)closing agreements
				and compromises;
										(9)crimes;
										(10)judicial
				proceedings;
										(11)discovery of
				liability and enforcement; and
										(12)estimated
				taxes.
										(b)Individuals
				Engaging in Business ActivitiesUnder rules prescribed by the
				Secretary, individuals engaging in business activities on their own or with
				their spouses shall be permitted to file their business consumption tax returns
				with their individual tax returns and shall be subject to estimated tax rules
				for individual income tax returns. Such rules shall include rules to prevent
				the avoidance or abuse of this chapter and chapter 1.
									302.Consolidated
				returns
									(a)In
				GeneralBusiness entities may file consolidated returns of
				business consumption tax if they would have been permitted to file consolidated
				returns under section 1501 of the Internal Revenue Code and such section were
				applied by treating each business entity as a corporation and its owners or
				partners as shareholders.
									(b)Financial
				InstitutionsFinancial intermediation businesses may be included
				in consolidated returns.
									(c)Intercompany
				TransactionsIn computing the gross profits of a consolidated
				group, intercompany transactions can be taken into account, or at the election
				of the filer, be disregarded (except in the case of transactions with financial
				intermediation businesses).
									NDefinitions and
				Rules of Application
								
									Sec. 310. Definitions.
									Sec. 311. Rules of
				  application.
								
								310.DefinitionsWhen used in this chapter, where not
				otherwise distinctly expressed or manifestly incompatible with the intent
				thereof—
									(1)Internal Revenue
				Code of 1986Internal Revenue Code of 1986 means
				the Internal Revenue Code of 1986 as in effect immediately before the enactment
				of the Competitive American Business
				Tax.
									(2)United
				statesUnited States means the States and the
				District of Columbia.
									311.Rules of
				application
									(a)DefinitionsAny
				definition included in this chapter shall apply for all purposes of this
				chapter unless—
										(1)such definition is
				limited to the purposes of a particular chapter, section, or subsection,
				or
										(2)the definition
				clearly would not be applicable in a particular context.
										(b)Interpretations
				Consistent With Internal Revenue Code of 1986Terms not defined
				in this chapter or elsewhere in this title, but defined in the Internal Revenue
				Code of 1986, shall be interpreted in a manner consistent with the Internal
				Revenue Code of 1986, except to the extent such interpretation would be
				inconsistent with the principles and purposes of this
				chapter.
									.
				(b)The amendments
			 made by this section shall be effective on January 1, 2011, except to the
			 extent otherwise specifically provided in the text of such amendments.
				603.Repeal of
			 chapter 6Chapter 6 of the Code (relating to
			 consolidated returns) is repealed as of January 1, 2011.
			VIIJob
			 Training Results Act of 2010
			701.Short
			 titleThis title may be cited
			 as the Job Training Results Act of 2010.
			702.PurposeThe purpose of this title is to ensure
			 accountability and job training results in Federal job training
			 programs.
			703.Improvement of
			 job training programs; performance metrics for WIA job training
			 programsTitle V of the
			 Workforce Investment Act of 1998 (20 U.S.C. 9271 et seq.) is amended—
				(1)by redesignating
			 section 507 as section 510; and
				(2)by inserting after
			 section 506, the following:
					
						507.Improvement of
				Job Training Programs
							(a)General
				Rules
								(1)Grant
				competitionIn order to encourage competition under the grant
				programs for providers of job training programs authorized under this Act, any
				grants under such grant programs shall be awarded on a competitive
				basis.
								(2)PriorityIn awarding grants under this Act, the
				Secretary shall give priority to applicants that leverage private
				resources.
								(3)Grant
				Renewal
									(A)Threshold
				determinationThe Secretary
				shall not renew a grant for a provider of a training program under this Act
				that fails to demonstrate, in accordance with the performance measures
				described section 508(b), that at least 50 percent of the participants of such
				program were employed for at least 1 year in an occupation related to the
				training provided under the program.
									(B)PriorityIn renewing grants for providers who meet
				the requirement described in subparagraph (A), the Secretary shall give
				priority to those providers that have the greatest percentage of participants
				who—
										(i)were employment
				for at least 1 year in an occupation related to the training provided under the
				program; and
										(ii)as a result of
				the training provided under the program—
											(I)have the highest
				income levels; and
											(II)the lowest
				percentage of participants receiving Federal assistance.
											(b)ExceptionsSubsection
				(a) shall not apply to State allotments made under sections 127 and 132.
							(c)Enrollment
				Prohibition and Requirement
								(1)ProhibitionA
				provider of a job training program under this Act may not in any way limit
				recruitment for, or enrollment in, such program to individuals who are more
				likely to be successful in obtaining employment or earning a higher income
				after the completion of the program, as compared to other individuals.
								(2)RequirementAn
				individual who participates in, or receives any service under, a training
				program shall be considered to be enrolled as a participant in the
				program.
								(d)DefinitionsFor
				purposes of this section and section 508:
								(1)Federal
				assistance
									(A)In
				generalThe term Federal assistance includes—
										(i)supplemental
				nutrition assistance authorized under the Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.);
										(ii)the case where a participant’s adjusted
				gross income (or, if greater, earned income) for the most recently ended
				taxable year exceeds the amount of adjusted gross income, or earned income, as
				the case may be, which would cause the credit allowable to the participant for
				such taxable year under paragraph (1) of section 32(a) of the Internal Revenue
				Code of 1986 to be reduced by reason of paragraph (2) of such section;
										(iii)supplemental security income benefits under
				title XVI of the Social Security Act (42 U.S.C. 1382 et seq.);
										(iv)assistance under the State medicaid program
				under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and
										(v)benefits under the temporary assistance for
				needy families program funded under part A of title IV of the Social Security
				Act (42 U.S.C. 601 et seq.).
										(B)Defined
				termsThe terms adjusted gross income, earned
				income, and phaseout amount shall have the respective
				meanings given such terms by section 32 of the Internal Revenue Code of
				1986.
									(2)Job training
				programThe term job training program includes the
				following programs:
									(A)Programs for
				migrant youth authorized under section 127.
									(B)Native American
				Programs authorized under section 166.
									(C)Migrant and
				seasonal farm workers programs authorized under section 167.
									(D)Youth Opportunity
				Grant authorized under section 169.
									(E)Grants to States
				for Incarcerated Youth Offenders authorized under section 171.
									(F)Programs for the reintegration of
				ex-offenders authorized under section 171.
									(G)Responsible Reintegration of Youth
				Offenders program authorized under section 171.
									(H)Program of
				Competitive Grants for Worker Training and Placement in High Growth and
				Emerging Industry Sectors authorized under section 171.
									(I)Energy Efficiency
				and Renewable Worker Training Programs authorized under section 171(e).
									(J)Youthbuild Program
				authorized under section 173A.
									(K)Veterans’
				Workforce Investment Program authorized under section 168.
									(L)The program of
				workforce investment activities for youth authorized under chapter 4 of
				subtitle B of title I.
									(M)The program of
				workforce investment activities for adults authorized under chapter 5 of
				subtitle B of title I.
									(N)The program of
				workforce investment activities for dislocated workers under chapter 5 of
				subtitle B of title I.
									(O)Job Corps program
				authorized under subtitle C of title I.
									(P)The Adult
				Education and Family Literacy Act authorized under title II.
									(3)ParticipantThe
				term participant means an individual who participated in, or
				received a service under, a job training program that is funded under this
				Act.
								(4)ProviderThe
				term provider—
									(A)has the meaning
				given the term eligible provider in section 101(12);
									(B)has the meaning
				given the term service provider in section 142(10); and
									(C)means any other
				agency, entity, or provider that is responsible for administering, or carrying
				out, a job training program under this Act.
									508.Performance
				measures for job training programs
							(a)In
				generalNotwithstanding any
				other provision of law, each provider of a job training program under this Act
				shall, annually—
								(1)use the
				performance measures described in subsection (b) to assess the effectiveness of
				such job training program; and
								(2)submit the results
				of such assessment to the Secretary.
								(b)Performance
				MeasuresIn carrying out the
				assessment described in subsection (a), a provider of a job training program
				shall include the following performance measures in the assessment:
								(1)The type of job
				training each participant received under the program and the program costs
				(such as tuition and fees) for each participant.
								(2)The employment
				status of each participant—
									(A)1 year after the
				participant completes the program;
									(B)3 years after the
				participant completes the program; and
									(C)5 years after the
				participant completes the program.
									(3)The percentage and
				number of participants who obtained employment after the completion of the
				program in an occupation related to the training provided under the
				program.
								(4)The income level
				of each participant—
									(A)2 years prior to
				participating in the program; and
									(B)every year, up to
				5 years, after participation in the program.
									(5)The percentage and
				number of participants receiving Federal assistance—
									(A)prior to
				participating in the program; and
									(B)every year, up to
				5 years, after participation in the program.
									(c)Rule of
				constructionNothing in this section shall be construed to
				prohibit a provider of a job training program from assessing the program by
				using (in addition to the performance measures described in subsection (b)) a
				performance measure—
								(1)not described in
				subsection (b); or
								(2)that was being
				used by the provider on the day before the date of the enactment of this
				section.
								(d)Audits
								(1)In
				generalThe Inspector General of the Department of Labor and the
				Comptroller General of the United States shall conduct periodic audits to
				ensure that providers of job training programs are—
									(A)accurately
				assessing the programs, including the outcomes of all participants of such
				programs, using the performance measures required under this section;
				and
									(B)in compliance with
				section 507(c).
									(2)Requirements
									(A)In
				generalIn carrying out any
				audit under this section (other than any initial audit survey or any audit
				investigating possible criminal or fraudulent conduct), either directly or
				through grant or contract, the Inspector General of the Department of Labor and
				the Comptroller General of the United States shall furnish to the providers of
				job training programs, or other entity to be audited, advance notification of
				the overall objectives and purposes of the audit, and any extensive
				recordkeeping or data requirements to be met, not later than 14 days (or as
				soon as practicable), prior to the commencement of the audit.
									(B)Notification
				requirementIf the scope, objectives, or purposes of the audit
				change substantially during the course of the audit, the entity being audited
				shall be notified of the change as soon as practicable.
									(C)Additional
				requirementThe reports on the results of such audits shall cite
				the law, regulation, policy, or other criteria applicable to any finding
				contained in the reports.
									(D)Rule of
				constructionNothing contained in this title shall be construed
				so as to be inconsistent with the Inspector General Act of 1978 (5 U.S.C. App.)
				or government auditing standards issued by the Comptroller General of the
				United
				States.
									.
				704.Other job
			 training programs
				(a)In
			 generalThe appropriate
			 Secretaries shall—
					(1)require that the
			 providers of job training programs, as such term is defined by such
			 Secretaries, under the programs described in subsection (b), conduct an annual
			 assessment of the programs in accordance with section 508(b) of the Workforce
			 Investment Act of 1998; and
					(2)award grants under
			 the programs described in subsection (b) on a competitive basis.
					(b)Job Training
			 ProgramsSubsection (a) shall apply to the following
			 programs:
					(1)The Disabled
			 Veterans Outreach Program authorized under section 4103A of title 38, United
			 States Code.
					(2)The Local
			 Veterans’ Employment Representative Program authorized under section 4104 of
			 title 38, United States Code.
					(3)The Homeless
			 Veterans’ Reintegration Program authorized under section 2021 of title 38,
			 United States Code.
					(4)Vocational
			 Rehabilitation for Disabled Veterans authorized under chapter 31 of title 38,
			 United States Code.
					(5)The National Guard
			 Challenge Program authorized under section 509 of title 32, United States
			 Code.
					(6)The Older American Community Service
			 Program authorized under title V of the Older Americans Act of 1965 (42 U.S.C.
			 3056 et seq.).
					(7)The Native
			 American Vocational and Technical Education Program authorized under section
			 116 of the Carl D. Perkins Career and Technical Education Act of 2006 (29
			 U.S.C. 741).
					(8)Tribally
			 Controlled Post-secondary Vocational and Technical Institutions programs
			 authorized under section 117 of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2327).
					(9)The Native Hawaiian Vocational Education
			 Program authorized under section 116 of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (29 U.S.C. 741).
					(10)Career and Technical Assistance to the
			 States authorized under section title I of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2321 et seq.).
					(11)Tech Prep Education Program authorized
			 under title II of the Carl D. Perkins Career and Technical Education Act of
			 2006 (29 U.S.C. 2371 et seq.).
					(12)Migrant and Seasonal Farmworkers Program
			 authorized under section 304 of the Rehabilitation Act of 1973 (29 U.S.C.
			 774).
					(13)Projects with
			 industry authorized under section 611 of the Rehabilitation Act of 1973 (29
			 U.S.C. 795).
					(14)Vocational
			 Rehabilitation Services authorized under title I of the Rehabilitation Act of
			 1973 (29 U.S.C. 720 et seq.).
					(15)American Indian
			 Vocational Rehabilitation Services authorized under part C of title I of the
			 Rehabilitation Act of 1973 (29 U.S.C. 741 et seq.).
					(16)Coordination of
			 Migrant Education Activities authorized under section 1308 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6398).
					(17)Programs authorized under the Community
			 Services Block Grant Act (42 U.S.C. 9901 et seq.).
					(18)The Tribal Work
			 Grants program authorized under section 412(a)(2) of Social Security Act (42
			 U.S.C. 612(a)(2)).
					(19)Job training grants authorized under
			 section 414(c) of the American Competitiveness and Workforce Improvement Act of
			 1998 (29 U.S.C. 2916a).
					(20)Indian Employment, Job Placement
			 Assistance, and Vocational Training programs authorized under the Indian
			 Self-Determination Act (25 U.S.C. 450 et seq.).
					(21)Programs
			 authorized under part A of title IV of the Social Security Act (42 U.S.C. 601
			 et seq.).
					(22)Refugee
			 assistance programs authorized under chapter 2 of title IV of the Immigration
			 and Nationality Act (8 U.S.C. 1521 et seq.).
					(23)Targeted assistance programs for refugees
			 and entrants authorized under chapter 2 of title IV of the Immigration and
			 Nationality Act (8 U.S.C. 1521 et seq.).
					(24)Programs authorized under section 16(h) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)).
					(25)The Federal
			 Prisoner Reentry Initiative authorized under section 231(i) of Second Chance
			 Act of 2007 (42 U.S.C. 17541(i)).
					(26)Employment
			 services authorized under the Wagner-Peyser Act of 1933 (29 U.S.C. 49 et
			 seq.).
					(27)Training programs
			 under section 236 of part II of subchapter B of chapter 2 of title II of the
			 Trade Adjustment Assistance Act of 1974 (19 U.S.C. 2296).
					(c)DefinitionThe
			 term appropriate Secretary means the head of the Federal agency
			 who exercises administrative authority over a program described in subsection
			 (b).
				705.TransparencySection 136(d)(3)(A) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2871) is amended to read as follows:
				
					(A)shall make available to the general public
				the information contained in such reports and the results of an assessment
				using the performance measures described in section 508(b) with respect to the
				workforce investment activities authorized under this subtitle—
						(i)through
				publication; and
						(ii)by posting such
				information and results on the Internet website of the Department of Labor in a
				format and language understandable by the general
				public.
						.
			706.Evaluations
				(a)EvaluationsSection 172 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2917) is amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)by
			 inserting impact after continuing; and
							(ii)by
			 inserting impact after Such; and
							(B)in paragraph
			 (1)—
							(i)by
			 striking the general effectiveness and inserting outcomes
			 measuring of the effectiveness;
							(ii)in
			 subparagraph (A), by striking and after the semicolon;
							(iii)in
			 subparagraph (B)—
								(I)by striking
			 to the extent feasible,; and
								(II)by inserting
			 and after the semicolon; and
								(iv)by
			 adding at the end the following:
								
									(C)increase the incomes and hourly wages of
				participants in comparison to similarly situated individuals who did not
				participate in such programs and
				activities.
									;
							(2)in subsection (b),
			 by inserting impact after conduct;
					(3)in subsection
			 (c)—
						(A)by striking
			 Evaluations and inserting Impact
			 evaluations;
						(B)by inserting
			 intervention and after , including the use
			 of’
						(C)by inserting
			 The Secretary for each impact evaluation shall fulfill all the
			 notification and reporting requirements under subsections (d), (e), and
			 (f). after assignment methodologies.; and
						(D)by striking
			 by the end of fiscal year 2005 and inserting not later
			 than 3 years after the date of the enactment of the Job Training Results Act of
			 2010;
						(4)by redesignating
			 subsections (c) through (f), as subsections (d) through (g), respectively;
			 and
					(5)by inserting after
			 subsection (c), the following:
						
							(a)Notification of
				Impact Evaluation Progress
								(1)Reports to
				CongressNot later than 1
				year after the date of the enactment of the Job Training Results Act of 2010,
				and annually thereafter, the Secretary shall transmit to the Committee on
				Education and the Labor, and the Committee on the Budget, of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions,
				and the Committee on Budget, of the Senate a report on the progress the
				Secretary is making in evaluating the programs and activities carried out under
				this section.
								(2)Availability to
				General PublicNot later than
				1 year after the date of the enactment of the Job Training Results Act of 2010,
				and annually thereafter not later than 30 days after the transmission of an
				annual report under paragraph (1), the Secretary shall make available the
				reports to the general public on the Internet website of the Department of
				Labor.
								;
				
					(6)by amending
			 subsection (e) (as so redesignated), by inserting impact after
			 carrying out an;
					(7)by amending
			 subsection (f) (as so redesignated)—
						(A)by striking
			 Workforce and inserting , Labor and the Committee on the
			 Budget,;
						(B)by striking
			 Committee on Labor and Human Resources and inserting
			 Committee on Health, Education, Labor, and Pensions, and the Committee
			 on Budget,;
						(C)by striking
			 30 days and inserting 60 days; and
						(D)by inserting the
			 following: All reports transmitted under this subsection shall be made
			 available to the general public on the Internet website of the Department of
			 Labor.; and
						(8)by adding at the
			 end the following:
						
							(h)GAO
				reportNot later than 3 years
				after the date of the enactment of the Job Training Results Act of 2010, and
				every 3 years thereafter, the Comptroller General of the United States shall
				conduct a study and submit a report to Congress that evaluates—
								(1)the effectiveness
				of the impact evaluations conducted under this section; and
								(2)the impact of such evaluations on the
				assessments conducted under section 508(b) with respect to the programs and
				activities carried out under this title.
								(i)DefinitionsIn this section:
								(1)Impact
				evaluationThe term impact evaluation means an
				evaluative study that evaluates, in accordance with subsection (a), the
				outcomes of programs and activities carried out under this title, including the
				impact on social conditions such programs and activities are intended to
				improve.
								(2)Scientific
				random assignment methodologiesThe term scientific random
				assignment methodologies means research designs conducted in program
				settings in which intervention and control groups are—
									(A)formed by random
				assignment; and
									(B)compared on the
				basis of outcome measures for the purpose of determining the impact of the
				programs and activities carried out under this title on participants.
									(3)Control
				GroupThe term control group means a group of
				individuals—
									(A)who did not participate in the programs and
				activities carried out under this title; and
									(B)whose outcome
				measures are compared to the outcome measures of individuals in an intervention
				group.
									(4)Intervention
				GroupThe term intervention group means a group of
				individuals—
									(A)who participated
				in the programs and activities carried out under this title; and
									(B)whose outcome
				measures are compared to the outcome measures of individuals in a control
				group.
									.
					707.Encouraging
			 innovation
				(a)State Block
			 GrantSection 192 (29 U.S.C. 2942) is amended to read as
			 follows:
					
						192.Job Training
				Improvement Plan
							(a)State Block
				Grant
								(1)In
				generalNot earlier than 1 year of the date of the enactment of
				the Job Training Results Act of 2010, a State may submit to the
				Secretary, and the Secretary (in cooperation with the appropriate Secretaries)
				may approve a Job Training Improvement Plan (in this section referred to as a
				Plan) submitted by a State pursuant to subsection (d) under
				which the State is authorized to—
									(A)integrate any of
				the funds that the State is eligible to receive under the job training programs
				described in subsection (g) to improve job training results in the State;
				and
									(B)waive, in
				accordance with the Plan and except as otherwise indicated in this subsection,
				any of the statutory and regulatory requirements—
										(i)applicable under
				this title to local areas; and
										(ii)applicable under
				the programs described in subsection (g), the funds of which will be integrated
				under a Plan submitted under this section.
										(2)EligibilityIn
				order for a State’s Plan to be approved under this section, the providers of
				training programs in the State shall have carried out at least 1 assessment
				pursuant to section 508 with respect to such programs.
								(b)Periods
								(1)In
				generalThe Secretary (in cooperation with other appropriate
				Secretaries) may—
									(A)approve a State’s
				Plan under this section for a period of not more than 3 years; and
									(B)renew a State’s
				Plan under this section for additional 3-year periods if the State demonstrates
				a significant improvement in job training results at the end of the preceding
				3-year period.
									(c)DefinitionsFor
				purposes of this section:
								(1)Job Training
				Results
									(A)In
				generalThe term job training results means an
				improvement in the assessment carried out pursuant to section 508 with respect
				to the job training programs conducted in a State, as compared to the
				assessment of such programs carried out in the most recent preceding fiscal
				year.
									(B)ImprovementsAn
				improvement in an assessment described in subparagraph (A) shall
				include—
										(i)an
				increase in the percentage of participants—
											(I)who were employed
				for at least 1 year in an occupation related to the training provided under the
				program;
											(II)who are employed
				at higher income levels; and
											(ii)a
				decrease in the percentage of participants who are receiving Federal
				assistance
										(2)Appropriate
				SecretaryThe term appropriate Secretary means the
				head of the Federal agency who exercises administrative authority over a
				program described in subsection (g).
								(d)Contents of
				planTo have a Plan approved under this subsection, a State,
				after consultation with State and local workforce investment boards, shall
				submit a Plan to the Secretary at such time, in such manner, and containing
				such information as the Secretary may require, including—
								(1)identification of
				the funds the State is eligible to receive under the job training programs
				described in subsection (g) that will be integrated;
								(2)a description of
				how the Plan, including how the integration of funds under the Plan will result
				in a significant improvement in job training results in the State;
								(3)a description of
				how the State will maintain accurate records of the performance measures for
				the assessments required pursuant to section 508;
								(4)assurances that in
				carrying out the Plan—
									(A)the State will
				serve populations consistent with the populations served by the funds which are
				being integrated, and will provide such populations universal access to work
				ready services as described in section 134(d)(2) of this Act;
									(B)of the funds
				expended under the plan each fiscal year, not more than 10 percent of such
				funds will be expended on the costs of administration (as defined by the
				Secretary); and
									(C)the State will
				comply with requirements under this title and the programs to be integrated
				relating to wage and labor standards (including nondisplacement provisions),
				grievance procedures and judicial review, and nondiscrimination;
									(5)identification of
				private resources that will be used to assist in improving job training
				results; and
								(6)a description of
				the job training awareness campaign that the State will carry out as part of
				such Plan.
								(e)Integration of
				job training programs authorized
								(1)Authorization
				for integrationIn carrying out this subsection, the Secretary,
				in cooperation with the appropriate Secretaries, shall, upon the approval of
				the Plan submitted under subsection (d), authorize a State to integrate, as
				described in paragraph (2) the portion of the funds the State is eligible to
				receive under the programs described in subsection (g) to assist in
				implementing such Plan.
								(2)IntegrationThe authorization shall give the State the
				authority to integrate, in accordance with the State’s Plan, funds the
				State—
									(A)is eligible to
				receive under the programs described in subsection (g); and
									(B)has identified
				under the Plan as funds to be integrated.
									(f)Effect on
				Program requirementsThe
				State may use the integrated funds used to carry out any of the activities
				authorized under any of the programs described in subsection (g), but shall not
				be required to carry out any requirements of the statutes authorizing the
				programs, except as otherwise specified in this section.
							(g)Job Training
				ProgramsFunds that shall be made available for integration under
				an approved Plan are funds provided under the following programs:
								(1)Programs for
				migrant youth authorized under section 127.
								(2)Native American
				Programs authorized under section 166.
								(3)Migrant and
				seasonal farm workers programs authorized under section 167.
								(4)Youth Opportunity
				Grant authorized under section 169.
								(5)Grants to States
				for Incarcerated Youth Offenders authorized under section 171.
								(6)Programs for the reintegration of
				ex-offenders authorized under section 171.
								(7)Responsible Reintegration of Youth
				Offenders program authorized under section 171.
								(8)Program of
				Competitive Grants for Worker Training and Placement in High Growth and
				Emerging Industry Sectors authorized under section 171.
								(9)Energy Efficiency
				and Renewable Worker Training Programs authorized under section 171(e).
								(10)Youthbuild
				Program authorized under section 173A.
								(11)Veterans’
				Workforce Investment Program authorized under section 168.
								(12)The program of
				workforce investment activities for youth authorized under chapter 4 of
				subtitle B of title I.
								(13)The program of
				workforce investment activities for adults authorized under chapter 5 of
				subtitle B of title I.
								(14)The program of
				workforce investment activities for dislocated workers under chapter 5 of
				subtitle B of title I.
								(15)The Adult
				Education and Family Literacy Act authorized under title II.
								(16)The Disabled
				Veterans Outreach Program authorized under section 4103A of title 38, United
				States Code.
								(17)The Local
				Veterans’ Employment Representative Program authorized under section 4104 of
				title 38, United States Code.
								(18)The Homeless
				Veterans’ Reintegration Program authorized under section 2021 of title 38,
				United States Code.
								(19)Vocational
				Rehabilitation for Disabled Veterans authorized under chapter 31 of title 38,
				United States Code.
								(20)The National
				Guard Challenge Program authorized under section 509 of title 32, United States
				Code.
								(21)The Older American Community Service
				Program authorized under title V of the Older Americans Act of 1965 (42 U.S.C.
				3056 et seq.).
								(22)The Native
				American Vocational and Technical Education Program authorized under section
				116 of the Carl D. Perkins Career and Technical Education Act of 2006 (29
				U.S.C. 741).
								(23)Tribally
				Controlled Post-secondary Vocational and Technical Institutions programs
				authorized under section 117 of the Carl D. Perkins Career and Technical
				Education Act of 2006 (20 U.S.C. 2327).
								(24)The Native Hawaiian Vocational Education
				Program authorized under section 116 of the Carl D. Perkins Career and
				Technical Education Act of 2006 (29 U.S.C. 741).
								(25)Career and Technical Assistance to the
				States authorized under section title I of the Carl D. Perkins Career and
				Technical Education Act of 2006 (20 U.S.C. 2321 et seq.).
								(26)Tech Prep Education Program authorized
				under title II of the Carl D. Perkins Career and Technical Education Act of
				2006 (29 U.S.C. 2371 et seq.).
								(27)Migrant and Seasonal Farmworkers Program
				authorized under section 304 of the Rehabilitation Act of 1973 (29 U.S.C.
				774).
								(28)Projects with
				industry authorized under section 611 of the Rehabilitation Act of 1973 (29
				U.S.C. 795).
								(29)Vocational
				Rehabilitation Services authorized under title I of the Rehabilitation Act of
				1973 (29 U.S.C. 720 et seq.).
								(30)American Indian
				Vocational Rehabilitation Services authorized under part C of title I of the
				Rehabilitation Act of 1973 (29 U.S.C. 741 et seq.).
								(31)Coordination of
				Migrant Education Activities authorized under section 1308 of the Elementary
				and Secondary Education Act of 1965 (20 U.S.C. 6398).
								(32)Programs authorized under the Community
				Services Block Grant Act (42 U.S.C. 9901 et seq.).
								(33)The Tribal Work
				Grants program authorized under section 412(a)(2) of Social Security Act (42
				U.S.C. 612(a)(2)).
								(34)Job training grants authorized under
				section 414(c) of the American Competitiveness and Workforce Improvement Act of
				1998 (29 U.S.C. 2916a).
								(35)Indian Employment, Job Placement
				Assistance, and Vocational Training programs authorized under the Indian
				Self-Determination Act (25 U.S.C. 450 et seq.).
								(36)Programs
				authorized under part A of title IV of the Social Security Act (42 U.S.C. 601
				et seq.).
								(37)Refugee
				assistance programs authorized under chapter 2 of title IV of the Immigration
				and Nationality Act (8 U.S.C. 1521 et seq.).
								(38)Targeted assistance programs for refugees
				and entrants authorized under chapter 2 of title IV of the Immigration and
				Nationality Act (8 U.S.C. 1521 et seq.).
								(39)Programs authorized under section 16(h) of
				the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)).
								(40)The Federal
				Prisoner Reentry Initiative authorized under section 231(i) of Second Chance
				Act of 2007 (42 U.S.C. 17541(i)).
								(41)Employment
				services authorized under the Wagner-Peyser Act of 1933 (29 U.S.C. 49 et
				seq.).
								(42)Training programs
				under section 236 of part II of subchapter B of chapter 2 of title II of the
				Trade Adjustment Assistance Act of 1974 (19 U.S.C. 2296).
								(h)Performance
				measures and reporting
								(1)Performance
				measuresEach State with an approved Plan under this section
				shall carry out an assessment pursuant to section 508 of all the job training
				programs conducted in such State that receive funding under the Plan for each
				fiscal year the Plan is approved under this section.
								(2)ReportingEach
				State with an approved Plan under this section shall ensure that records are
				maintained and reports are submitted, in such form and containing such
				information, as the Secretary may require regarding the performance of job
				training programs funded pursuant to this section.
								(i)Technical
				assistance and evaluation
								(1)Technical
				assistanceThe Secretary shall provide such staff training,
				technical assistance, and other activities as the Secretary deems appropriate
				to support the implementation of this section.
								(2)EvaluationThe
				Secretary may require that States with an approved Plan under this section
				participate in an evaluation of job training programs funded pursuant to this
				subsection, including an evaluation using the techniques described in section
				172(c).
								(j)Plan
				review
								(1)In
				generalUpon receipt of a Plan from the Governor, the Secretary
				shall consult with the appropriate Secretaries in reviewing and approving such
				plan. Such plan shall be approved if it meets the requirements described in
				subsection (d).
								(2)Plan
				Approval
									(A)90-day
				periodSubject to
				subparagraph (B), a Plan that is submitted to the Secretary under this section
				shall be considered to be approved by the Secretary at the end of the 90-day
				period beginning on the day the Secretary receives the Plan, unless the
				Secretary denies the Plan during the 90-day period.
									(B)30-day
				extensionsIf the Secretary is in good faith negotiations with a
				State with respect to the State’s Plan—
										(i)at
				the end of the 90-day period described in subparagraph (A), the Secretary may
				have an additional 30 days to determine whether to approve the Plan; or
										(ii)at the end of the
				30 days described in clause (i), the Secretary may have an additional 30 days
				to determine whether to approve the Plan.
										(3)Plan
				DenialIn the case where the
				Secretary denies a Plan submitted by a State under this section, the Secretary
				shall—
									(A)provide a written
				explanation to the State for the denial of the Plan; and
									(B)make such written
				explanation accessible to the general public.
									(k)Federal
				responsibilities
								(1)Interagency
				memorandum of understandingWithin 90 days following the date of
				enactment of this section, the Secretary and the appropriate Secretaries shall
				enter into an interdepartmental memorandum of agreement providing for the
				implementation of the Plans with respect to the integration of funds
				administered by each Secretary.
								(2)Interagency
				funds transfers authorizedThe Secretary and the appropriate
				Secretaries responsible for the programs that are included in a Plan approved
				are authorized to take such action as may be necessary to provide for
				intra-agency or interagency transfers of funds otherwise available to a State
				in order to further the purposes of this
				section.
								.
				708.Making WIA
			 Training Vouchers more accessible and flexible
				(a)Use of Funds for
			 Employment and Training Activities
					(1)Work ready
			 servicesSection 134(d)(2) (29 U.S.C. 2864(c)(2)) is
			 amended—
						(A)in the heading, by
			 striking core
			 services and inserting work ready
			 services;
						(B)by striking
			 core services and inserting work ready
			 services;
						(C)by striking
			 paragraph (1)(A) and inserting paragraph
			 (1)(A)(i);
						(D)by striking
			 who are adults or dislocated workers;
						(E)in subparagraph
			 (A), by inserting and assistance in obtaining eligibility determinations
			 under the other one-stop partner programs through such activities as assisting
			 in the submission of applications, the provision of information on the results
			 of such applications, the provision of intake services and information, and,
			 where appropriate and consistent with the authorizing statute of the one-stop
			 partner program, determinations of eligibility after
			 subtitle;
						(F)by amending
			 subparagraph (D) to read as follows:
							
								(D)labor exchange
				services, including—
									(i)job search and
				placement assistance, and where appropriate career counseling;
									(ii)appropriate
				recruitment services for employers, including small employers, in the local
				area, which may include services described in this subsection, including
				information and referral to specialized business services not traditionally
				offered through the one-stop delivery system; and
									(iii)reemployment
				services provided to unemployment claimants, including claimants identified as
				in need of such services under the worker profiling system established under
				section 303(j) of the Social Security Act (42 U.S.C.
				503(j));
									;
						(G)in subparagraph
			 (I), by inserting and the administration of the work test for the
			 unemployment compensation system after compensation;
			 and
						(H)by striking
			 subparagraph (H) and inserting the following:
							
								(H)provision of
				accurate information, in formats that are usable and understandable to all
				one-stop center customers, relating to the availability of supportive services
				or assistance, including child care, child support, medical or child health
				assistance under title XIX or XXI of the Social Security Act (42 U.S.C. 1396 et
				seq. and 1397aa et seq.), benefits under the Food Stamp Act of 1977 (7 U.S.C.
				2011 et seq.), the earned income tax credit under section 32 of the Internal
				Revenue Code of 1986, and assistance under a State program funded under part A
				of title IV of the Social Security Act (42 U.S.C. 601 et seq.) and other
				supportive services and transportation provided through funds made available
				under such part, available in the local area, and referral to such services or
				assistance as appropriate;
								;
				and
						(I)by amending
			 subparagraph (J) to read as follows:
							
								(J)assistance in
				establishing eligibility for programs of financial aid assistance for training
				and education programs that are not funded under this Act and are available in
				the local area; and
								;
				and
						(J)by redesignating
			 subparagraph (K) as subparagraph (M); and
						(K)by inserting the
			 following new subparagraphs after subparagraph (J)):
							
								(K)the provision of
				information from official publications of the Internal Revenue Service,
				regarding Federal tax credits available to individuals relating to education,
				job training and employment, including the Hope Scholarship Credit and the
				Lifetime Learning Credit (26 U.S.C. 25A), and the Earned Income Tax Credit (26
				U.S.C. 32);
								(L)services relating
				to the Work Opportunity Tax Credit (26 U.S.C. 51);
								(M)comprehensive and
				specialized assessments of the skill levels and service needs of adults and
				dislocated workers, which may include—
									(i)diagnostic testing
				and use of other assessment tools; and
									(ii)in-depth
				interviewing and evaluation to identify employment barriers and appropriate
				employment goals;
									(N)development of an
				individual employment plan, to identify the employment goals, appropriate
				achievement objectives, and appropriate combination of services for the
				participation to achieve the employment goals;
								(O)group
				counseling;
								(P)individual
				counseling and career planning;
								(Q)case
				management;
								(R)short-term
				prevocational services, including development of learning skills,
				communications skills, interviewing skills, punctuality, personal maintenance
				skills, and professional conduct, to prepare individuals for unsubsidized
				employment or training;
								(S)internships and
				work experience;
								(T)literacy
				activities relating to basic work readiness, information and communication
				technology literacy activities, and financial literacy activities, if such
				activities are not available to participants in the local area under programs
				administered under the Adult Education and Family Literacy Act (20 U.S.C. 2901
				et seq.); and
								(U)out-of-area job
				search assistance and relocation
				assistance.
								.
						(L)Delivery of
			 servicesSection 134(c)(3) (29 U.S.C. 2864(c)(3)) is amended to
			 read as follows:
							
								(3)Delivery of
				servicesThe work ready services described in paragraph (M)
				through (U) shall be provided through the one-stop delivery system and may be
				provided through contracts with public, private for-profit, and private
				nonprofit service providers, approved by the local
				board.
								.
						(M)Training
			 servicesSection 134(c)(4) is amended—
							(i)by
			 amending subparagraph (A) to read as follows:
								
									(A)In
				generalFunds allocated to a local area under section 133(b)
				shall be used to provide training services to adults who—
										(i)after an
				interview, evaluation, or assessment, and case management, have been determined
				by a one-stop operator or one-stop partner, as appropriate, to—
											(I)be in need of
				training services to obtain or retain suitable employment; and
											(II)have the skills
				and qualifications to successfully participate in the selected program of
				training services;
											(ii)select programs
				of training services that are directly linked to the employment opportunities
				in the local area involved or in another area in which the adults receiving
				such services are willing to commute or relocate;
										(iii)who meet the
				requirements of subparagraph (B); and
										(iv)who are
				determined eligible in accordance with the priority system in effect under
				subparagraph
				(E).
										;
							(ii)in
			 subparagraph (B)(i), by striking Except and inserting
			 Notwithstanding section 479B of the Higher Education Act of 1965 (20 U.S.C.
			 1087uu) and except;
							(iii)by
			 amending subparagraph (D) to read as follows:
								
									(D)Training
				servicesTraining services authorized under this paragraph may
				include—
										(i)occupational
				skills training;
										(ii)on-the-job
				training;
										(iii)skill upgrading
				and retraining;
										(iv)entrepreneurial
				training;
										(v)education
				activities leading to a high school diploma or its equivalent, including a
				General Educational Development credential, in combination with, concurrently
				or subsequently, occupational skills training;
										(vi)adult education
				and literacy activities provided in conjunction with other training authorized
				under this subparagraph;
										(vii)workplace
				training combined with related instruction; and
										(viii)occupational
				skills training that incorporates English language
				acquisition.
										;
							(iv)by
			 amending subparagraph (E) to read as follows:
								
									(E)Priority
										(i)In
				generalA priority shall be given to dislocated workers or
				workers who are in danger of being dislocated for the provision of intensive
				and training services under this subsection.
										(ii)DeterminationsThe
				Governor and the appropriate local board shall direct the one-stop operators in
				the local area with regard to making determinations with respect to the
				priority of service under this
				subparagraph.
										;
							(v)in
			 subparagraph (F), by striking clause (iii) and inserting the following:
								
									(iii)Enhanced
				individual training accountsAn individual who seeks training
				services and who is eligible pursuant to subparagraph (A), may, in consultation
				with a case manager, select an eligible provider of training services from the
				list or identifying information for providers described in clause (ii)(I). Upon
				such selection, the one-stop operator involved shall, to the extent
				practicable, refer such individual to the eligible provider of training
				services, and arrange for payment for such services through a enhanced
				individual training account.
									(iv)CoordinationEach
				local board may, through one-stop centers, coordinate enhanced individual
				training accounts with other Federal, State, local, or private job training
				programs or sources to assist the individual in obtaining training
				services.
									(v)enhanced
				individual training accountsEach local board may, through
				one-stop centers, assist individuals receiving enhanced individual training
				accounts through the establishment of such accounts that include, in addition
				to the funds provided under this paragraph, funds from other programs and
				sources that will assist the individual in obtaining training
				services.
									;
				and
							(vi)in
			 subparagraph (G)—
								(I)in the
			 subparagraph heading, by striking individual training accounts and inserting
			 enhanced individual
			 training accounts;
								(II)in clause (i) by
			 striking individual training accounts and inserting
			 enhanced individual training accounts;
								(III)in clause
			 (ii)—
									(aa)by
			 striking an individual training account and inserting a
			 enhanced individual training account;
									(bb)in
			 subclause (II), by striking individual training accounts and
			 inserting enhanced individual training accounts;
									(cc)in
			 subclause (II) by striking or after the semicolon;
									(dd)in
			 subclause (III) by striking the period and inserting ; or;
			 and
									(ee)by
			 adding at the end of the following:
										
											(IV)The local board
				determines that it would be most appropriate to award a contract to an
				institution of higher education in order to facilitate the training of multiple
				individuals in high-demand occupations, if such contract does not limit
				customer
				choice.
											.
									(IV)in clause
			 (iv)—
									(aa)by
			 redesignating subclause (IV) as subclause (V) and inserting after subclause
			 (III) the following:
										
											(IV)Individuals with
				disabilities.
											.
									(2)Permissible
			 activitiesSection 134(c) is amended by amending paragraph (1) to
			 read as follows:
						
							(1)Discretionary
				one-stop delivery activities
								(A)In
				generalFunds allocated to a local area under section 133(b) may
				be used to provide, through the one-stop delivery system—
									(i)customized
				screening and referral of qualified participants in training services to
				employers;
									(ii)customized
				employment-related services to employers on a fee-for-service basis;
									(iii)customer support
				to navigate among multiple services and activities for special participant
				populations that face multiple barriers to employment, including individuals
				with disabilities;
									(iv)employment and
				training assistance provided in coordination with child support enforcement
				activities of the State agency carrying out subtitle D of title IV of the
				Social Security Act (42 U.S.C. 651 et
				seq.);
									(v)activities to
				improve services to local employers, including small employers in the local
				area, and increase linkages between the local workforce investment system and
				employers;
									(vi)activities to
				facilitate remote access to services provided through a one-stop delivery
				system, including facilitating access through the use of technology; and
									(vii)activities to
				carry out business services and strategies that meet the workforce investment
				needs of local area employers, as determined by the local board, consistent
				with the local plan under section 118, which services—
										(I)may be provided
				through effective business intermediaries working in conjunction with the local
				board, and may also be provided on a fee-for-service basis or through the
				leveraging of economic development and other resources as determined
				appropriate by the local board; and
										(II)may
				include—
											(aa)identifying and
				disseminating to business, educators, and job seekers, information related to
				the workforce, economic and community development needs, and opportunities of
				the local economy;
											(bb)development and
				delivery of innovative workforce investment services and strategies for area
				businesses, which may include sectoral, industry cluster, regional skills
				alliances, career ladder, skills upgrading, skill standard development and
				certification, apprenticeship, and other effective initiatives for meeting the
				workforce investment needs of area employers and workers;
											(cc)participation in
				seminars and classes offered in partnership with relevant organizations
				focusing on the workforce-related needs of area employers and job
				seekers;
											(dd)training
				consulting, needs analysis, and brokering services for area businesses,
				including the organization and aggregation of training (which may be paid for
				with funds other than those provided under this title), for individual
				employers and coalitions of employers with similar interests, products, or
				workforce needs;
											(ee)assistance to
				area employers in the aversion of layoffs and in managing reductions in force
				in coordination with rapid response activities;
											(ff)the
				marketing of business services offered under this title, to appropriate area
				employers, including small and mid-sized employers;
											(gg)information
				referral on concerns affecting local employers; and
											(hh)other business
				services and strategies designed to better engage employers in workforce
				investment activities and to make the workforce investment system more relevant
				to the workforce investment needs of area businesses, as determined by the
				local board to be consistent with the objectives of this
				title.
											.
					709.Life long
			 learning awareness campaigns
				(a)Federal
			 Communications Commission
					(1)In
			 generalThe Federal Communications Commission shall require that
			 each licensed broadcaster keep a record of the number and duration of public
			 service announcements voluntarily broadcast with respect to the job training
			 opportunities and services described in section 509 of the Workforce Investment
			 Act of 1998.
					(2)DeadlineNot
			 later than 90 days after the date of the enactment of this Act, the Federal
			 Communications Commission shall take all actions necessary to adopt a
			 regulation to implement paragraph (1).
					(3)RequirementThe
			 Federal Communications Commission shall consider the voluntary broadcast of any
			 public service announcement described in paragraph (1) as—
						(A)fulfilling part of
			 a broadcaster’s obligation to serve the public interest; and
						(B)demonstrating such
			 service for the purposes of license renewal.
						(b)Job training
			 providersTitle V of the
			 Workforce Investment Act of 1998 (20 U.S.C. 9271 et seq.) is further amended by
			 adding at the end the following:
					
						509.Public service
				announcements
							(a)In
				generalEach provider of a
				job training program shall make periodic public service announcements to inform
				the general public about job training opportunities and services,
				including—
								(1)the availability
				of job training opportunities under the program;
								(2)Federal Pell Grants available under title
				IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.);
								(3)the Job Corps
				centers;
								(4)the one-stop
				delivery systems; and
								(5)community
				colleges.
								(b)RegulationsThe
				Secretary shall promulgate regulations to assist providers of job training
				programs in carrying out the requirements described in subsection (a). In
				promulgating such regulations, the Secretary shall consider whether the
				requirements may be satisfied by—
								(1)posting the
				required information on an Internet Web site;
								(2)publishing the
				required information in a newspaper; or
								(3)making an
				announcement containing the required information on the television or
				radio.
								(c)DefinitionThe
				term job training program has the meaning given such term in
				section
				507(d).
							.
				710.GAO
			 reports
				(a)Identifying
			 DuplicationNot later than 1
			 year after the date of the enactment of this Act, the Comptroller General of
			 the United States shall conduct a study and submit a report to Congress on job
			 training programs that—
					(1)identifies
			 duplications among such programs; and
					(2)if applicable,
			 recommends the consolidation of such programs.
					(b)Effectiveness of
			 programsNot later than 2 years after the date of the enactment
			 of this Act, and every 2 years thereafter, the Comptroller General of the
			 United States shall conduct a study and submit a report to Congress that
			 evaluates the effectiveness of job training programs based on the assessments
			 of such programs carried out under section 508(b) of the Workforce Investment
			 Act of 1998 (as amended by this Act).
				(c)DefinitionFor purposes of this section, the term
			 job training program has the meaning given such term in 507(d) of
			 the Workforce Investment Act of 1998 (as amended by this Act).
				VIIISPENDING LIMITS
			 AND DEFICIT CONTROL
			800.Short
			 titleThis title may be cited
			 as the Spending Enforcement and Control Act of 2010.
			ASpending Limits
			 and Deficit Control
				801.Discretionary
			 spending limits
					(a) Discretionary
			 Spending LimitsSection 251 of the Balanced Budget and Emergency
			 Deficit Control of Act of 1985 is amended to read as follows:
						
							(a) Discretionary
				Spending LimitsThe fiscal years for the discretionary spending
				limits shall be as follows:
								(1)Fiscal year 2011:
				$1,203,000,000,000 in outlays.
								(2)Fiscal year 2012:
				$1,144,000,000,000 in outlays.
								(3)Fiscal year 2013:
				$1,143,000,000,000 in outlays.
								(4)Fiscal year 2014:
				$1,143,000,000,000 in outlays.
								(5)Fiscal year 2015:
				$1,149,000,000,000 in outlays.
								(6)Fiscal year 2016:
				$1,165,000,000,000 in outlays.
								(7)Fiscal year 2017:
				$1,176,000,000,000 in outlays.
								(8)Fiscal year 2018:
				$1,184,000,000,000 in outlays.
								(9)Fiscal year 2019:
				$1,202,000,000,000 in outlays.
								(b)Spending
				Reduction OrderA spending reduction ordered shall be implemented
				using the procedures set forth in section
				256.
							. 
					(b)Conforming
			 AmendmentThe item relating to section 251 in the table of
			 contents set forth in 250(c) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
						
							
								Sec. 251. Discretionary spending
				limits.
							
							.
					802.Total spending
			 limits
					(a)Total Spending
			 LimitsAfter section 252 of
			 the Balanced Budget and Emergency Deficit Control Act of 1985, add the
			 following new section:
						
							252A.Total spending
				limits
								(a)Projections
									(1)OMB
				reportOMB shall prepare a report comparing projected total
				spending under section 257 and the total spending limits in subsection (d), and
				include such report in the budget as submitted by the President annually under
				section 1105(a) of title 31, United States Code.
									(2)CBO
				reportCBO shall prepare a report comparing projected total
				spending under section 257 and the total spending limits in subsection (d) and
				include such report in the CBO annual baseline and reestimate of the
				President’s budget.
									(3)Inclusion in
				spending reduction ordersReports prepared pursuant to this
				subsection shall be included in the spending reduction report.
									(b)Spending
				Reduction OrderA spending reduction order shall be implemented
				using the procedures set forth in section 256.
								(c)Fiscal Years of
				the Total Spending PeriodThe
				fiscal years within the total spending period shall be as follows:
									(1)Fiscal year 2011: 22.8 percent.
									(2)Fiscal year 2012: 21.6 percent.
									(3)Fiscal year 2013: 21.8 percent.
									(4)Fiscal year 2014: 21.9 percent.
									(5)Fiscal year 2015: 21.7 percent.
									(6)Fiscal year 2016: 22.0 percent.
									(7)Fiscal year 2017:
				21.7 percent.
									(8)Fiscal year 2018:
				21.6 percent.
									(9)Fiscal year 2019:
				22.3 percent.
									(10)Fiscal year 2020:
				22.3 percent.
									(11)Fiscal year 2021:
				22.4 percent.
									(12)Fiscal year 2022:
				22.6 percent.
									(13)Fiscal year 2023:
				22.8 percent.
									(14)Fiscal year 2024:
				22.9 percent.
									(15)Fiscal year 2025:
				22.9 percent.
									(16)Fiscal year 2026:
				23.2 percent.
									(17)Fiscal year 2027:
				23.5 percent.
									(18)Fiscal year 2028:
				23.6 percent.
									(19)Fiscal year 2029:
				23.7 percent.
									(20)Fiscal year 2030:
				23.8 percent.
									(21)Fiscal year 2031:
				23.9 percent.
									(22)Fiscal year 2032:
				24.0 percent.
									(23)Fiscal year 2033:
				24.1 percent.
									(24)Fiscal year 2034: 24.1 percent.
									(25)Fiscal year 2035: 24.1 percent.
									(26)Fiscal year 2036: 24.1 percent.
									(27)Fiscal year 2037:
				24.1 percent.
									(28)Fiscal year 2038:
				23.9 percent.
									(29)Fiscal year 2039:
				23.7 percent.
									(30)Fiscal year 2040:
				23.5 percent.
									(31)Fiscal year 2041:
				23.5 percent.
									(32)Fiscal year 2042:
				23.4 percent.
									(33)Fiscal year 2043:
				23.1 percent.
									(34)Fiscal year 2044:
				23.0 percent.
									(35)Fiscal year 2045:
				22.7 percent.
									(36)Fiscal year 2046:
				22.4 percent.
									(37)Fiscal year 2047:
				22.2 percent.
									(38)Fiscal year 2048:
				21.9 percent.
									(39)Fiscal year 2049:
				21.7 percent.
									(40)Fiscal year 2050:
				21.6 percent.
									(41)Fiscal year 2051:
				21.4 percent.
									(42)Fiscal year 2052:
				21.2 percent.
									(43)Fiscal year 2053:
				20.9 percent.
									(44)Fiscal year 2054:
				20.9 percent.
									(45)Fiscal year 2055:
				20.6 percent.
									(46)Fiscal year 2056:
				20.3 percent.
									(47)Fiscal year 2057:
				20.1 percent.
									(48)Fiscal year 2058:
				20.0 percent.
									(49)Fiscal year 2059:
				19.7 percent.
									(50)Fiscal year 2060:
				19.6 percent.
									(51)Fiscal year 2061:
				19.4 percent.
									(52)Fiscal year 2062:
				19.2 percent.
									(53)Fiscal year 2063:
				18.9 percent.
									(54)Fiscal year 2064:
				18.8 percent.
									(55)Fiscal year 2065:
				18.4 percent.
									(56)Fiscal year 2066:
				18.2 percent.
									(57)Fiscal year 2067:
				18.1 percent.
									(58)Fiscal year 2068:
				17.6 percent.
									(59)Fiscal year 2069:
				17.5 percent.
									(60)Fiscal year 2070:
				17.1 percent.
									(61)Fiscal year 2071:
				16.8 percent.
									(62)Fiscal year 2072:
				16.6 percent.
									(63)Fiscal year 2073:
				16.2 percent.
									(64)Fiscal year 2074:
				16.0 percent.
									(65)Fiscal year 2075:
				15.6 percent.
									(66)Fiscal year 2076:
				15.4 percent.
									(67)Fiscal year 2077:
				15.0 percent.
									(68)Fiscal year 2078:
				14.7 percent.
									(69)Fiscal year 2079:
				14.3 percent.
									(70)Fiscal year 2080:
				14.0 percent.
									(71)Fiscal year 2081:
				13.6 percent.
									(72)Fiscal year 2082:
				13.4 percent.
									(73)Fiscal year 2083:
				13.0
				percent.
									.
					(b)DefinitionsSection 3 of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 622) is amended by adding at the end
			 the following new paragraph:
						
							(11)The term
				total spending means all outlays of the Federal Government
				including those from off-budget entities and budget authority and outlays
				flowing therefrom, as applicable, designated as
				emergencies.
							.
					(c)Conforming
			 AmendmentThe table of contents set forth in 250(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after the item relating to section 252A the following new
			 item:
						
							
								Sec. 252A. Total spending
				limits.
							
							.
					BReports and Orders
			 
				811.Reports and
			 ordersSection 254 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
					
						254.Reports and
				orders
							(a)Timetable
								
									
										
											Date:Action to be completed:
											
											5 days
						before the President’s budget submissionCBO sequestration preview
						report.
											
											President’s budget submissionOMB sequestration preview
						report.
											
											August
						10CBO
						sequestration update report.
											
											August
						20OMB
						sequestration update report.
											
											10 days
						after end of sessionCBO sequestration final
						report.
											
											15 days
						after end of sessionOMB sequestration final report;
						Presidential order.
											
										
									
								
							(b)Submission and
				Availability of ReportsEach
				report required by this section shall be submitted to the Committees on the
				Budget of the House of Representatives and the Senate. On the following day a
				notice of the report shall be printed in the Federal Register.
							(c)Sequestration
				Preview Report
								(1)Reporting
				requirementOn the dates specified in subsection (a), OMB and CBO
				shall issue a preview report regarding discretionary limits and total spending
				limits, sequestration based on laws enacted through those dates.
								(2) Discretionary
				spending limit sequestration reportThe preview report shall set
				forth for the current year and the budget year the following:
									(A)The discretionary
				spending limit;
									(B)The estimated
				discretionary spending amount; and
									(C)The amount of
				reductions required under section 251.
									(3)Total spending
				limit sequestration reportThe preview reports shall set forth
				for the budget year estimates for the following:
									(A)The total spending
				limit;
									(B)The estimated
				total spending amount; and
									(C)The amount of
				reductions required under section 252A.
									(4)Explanation of
				differencesThe OMB reports shall explain the differences between
				OMB and CBO estimates for each item set forth in this subsection.
								(d)Sequestration
				Update ReportOn the dates specified in subsection (a), OMB and
				CBO shall issue a sequestration update report, reflecting laws enacted through
				those dates, containing all of the information required in the sequestration
				preview report.
							(e)Sequestration
				Final Report
								(1)Reporting
				requirementOn the dates
				specified in subsection (a), OMB and CBO shall issue a sequestration final
				report, reflecting laws enacted through those dates, containing all of the
				information required in the sequestration preview report.
								(2)Presidential
				orderOn the date specified
				in subsection (a), if in its sequestration final report OMB estimates that any
				sequestration is required, the President shall issue an order fully
				implementing without change all sequestrations required by the OMB calculations
				set forth in that report. This order shall be effective on issuance.
								(f)GAO Compliance
				ReportUpon request of the Committee on the Budget of the House
				of Representatives or the Senate, the Comptroller General shall submit to the
				Congress and the President a report on—
								(1)the extent to
				which each order issued by the President under this section complies with all
				of the requirements contained in this part, either certifying that the order
				fully and accurately complies with such requirements or indicating the respects
				in which it does not; and
								(2)the extent to
				which each report issued by OMB or CBO under this section complies with all of
				the requirements contained in this part, either certifying that the report
				fully and accurately complies with such requirements or indicating the respects
				in which it does not.
								(g)Low-Growth
				ReportAt any time, CBO and OMB shall notify the Congress
				if—
								(1)during the period
				consisting of the quarter during which such notification is given, the quarter
				preceding such notification, and the 4 quarters following such notification,
				CBO or OMB has determined that real economic growth is projected or estimated
				to be less than zero with respect to each of any 2 consecutive quarters within
				such period; or
								(2)the most recent of
				the Department of Commerce’s advance preliminary or final reports of actual
				real economic growth indicate that the rate of real economic growth for each of
				the most recently reported quarter and the immediately preceding quarter is
				less than one percent.
								(h)Economic and
				Technical AssumptionsIn all reports required by this section,
				OMB shall use the same economic and technical assumptions as used in the most
				recent budget submitted by the President under section 1105(a) of title 31,
				United States
				Code
							.
				812.Spending limits
			 enforcement
					(a)Conforming
			 Amendments to Section 312Section 312 of the Congressional Budget Act
			 of 1974 is amended—
						(1)by striking
			 subsection (a) and inserting the following:
							
								(a)Budget Committee
				DeterminationsFor purposes
				of this title, the levels of new budget authority, outlays, direct spending,
				deficits, revenues, and debt, or the increases or decreases of such levels for
				purpose of section 303, shall be determined on the basis of estimates made by
				the Committee on the Budget of the House of Representatives or the Senate, as
				applicable.
								.
						(2)by striking
			 subsections (b) and (c) and redesignating subsections (d), (e), and (f) as (g),
			 (h), and (i), respectively.
						(b)Enforcement
			 Amendments to Section 312Section 312 of the Congressional Budget
			 Act of 1974 is further amended by adding the following new subsections:
						
							(b)Discretionary
				Spending Limit Point of OrderIt shall not be in order in the
				House of Representatives or the Senate to consider any bill, joint resolution,
				amendment, or conference report that—
								(1)causes the
				discretionary spending limits for the budget year to be breached; or
								(2)increases the
				discretionary spending limits for the budget year or any ensuing fiscal
				year.
								(c)Total Spending
				Limit Point of OrderIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, or conference report that—
								(1)causes the total spending limits for the
				budget year, as a percentage of gross domestic product, to be breached;
				or
								(2)increases the total spending limits for the
				budget year or any ensuing fiscal year after the budget year, as a percentage
				of gross domestic product.
								(d)Revenue Limit
				Point of OrderIt shall not
				be in order in the House of Representatives or the Senate to consider any bill,
				joint resolution, amendment, or conference report that increases levels of
				revenue above 19 percent of gross domestic product, as estimated by the
				Committee on the Budget of the applicable House.
							(e)Waiver or
				SuspensionThe provisions of this section may be waived or
				suspended:
								(1)In the
				SenateIn the Senate only by the affirmative vote of three-fifths
				of the Members, duly chosen and sworn.
								(2)In the House of
				RepresentativesIn the House
				of Representatives:
									(A)Only by a rule or
				order proposing only to waive such provisions by an affirmative vote of
				two-thirds of the Members, duly chosen and sworn.
									(B)It shall not be in
				order to consider a rule or order that waives the application of subparagraph
				(A).
									(C)It shall not be in
				order for the Speaker to entertain a motion to suspend the application of this
				section under clause 1 of rule XV of the Rules of the House of
				Representatives.
									.
					813.Spending
			 reduction orders
					(a)In
			 GeneralSection 256 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
						
							256.Spending
				reduction order
								(a)General
				Rules
									(1)Calculation of
				spending reduction percentageOMB shall include in its final
				spending sequestration report a requirement that each nonexempt spending
				account shall be reduced by an amount of budget authority calculated by
				multiplying the baseline level of budgetary resources in that account at that
				time by the uniform percentage necessary to reduce outlays sufficient to
				eliminate an excess spending amount.
									(2)ExemptionsThe
				following shall be exempt from reduction under any order issued under this
				part:
										(A)Payments for net
				interest.
										(B)Benefits payable
				under the old-age, survivors, and disability insurance program established
				under title II of the Social Security Act if—
											(i)OASDI Trust Funds
				are actuarially solvent in the 75-year period utilized in the most recent
				annual report of the Board of Trustees provided pursuant to section 201(C)(2)
				of the Social Security Act; and
											(ii)OASDI Trust Funds
				have not run a cash deficit in the fiscal year prior to the transmittal of the
				most recent Sequestration Preview Report.
											(C)Benefits provided
				to veterans defined as direct spending payable by the Department of Veterans
				Affairs.
										(D)Obligated balances
				of budget authority carried over from prior fiscal years.
										(E)Any obligations of
				the Federal Government required to be paid under the United States Constitution
				or legally contractual obligations.
										(F)Any program whose
				growth in the budget year is equal to or less than the consumer price
				index.
										(G)Intergovernmental
				transfers.
										(3)One-percent
				reduction limitationNo program shall be subject to a spending
				reduction of more than one percent of its budgetary resources.
									(4)Calculation of
				spending reductionThe percentage required to produce a spending
				reduction, as ordered by a spending reduction order, shall be calculated by OMB
				by adding all budgetary resources of the Government, and reducing that amount
				by an amount sufficient to reduce the total amount of outlays of the Government
				to equal, or lower, a level of outlays than the amount set forth in the
				guideline period.
									(5)ApplicationOnce
				issued, a spending reduction shall be applied to nonexempt programs as
				follows:
										(A)Budgetary
				resources subject to a spending reduction to any discretionary account shall be
				permanently canceled.
										(B)The same
				percentage spending reduction shall apply to all programs, projects, and
				activities within a budget account (with programs, projects, and activities as
				delineated in the appropriation Act or accompanying report for the relevant
				fiscal year covering that account, or for accounts not included in
				appropriation Acts, as delineated in the most recently submitted President's
				budget).
										(C)Administrative
				regulations implementing a spending reduction shall be made within 120 days of
				the issue of a spending reduction order.
										(6)OASDI special
				proceduresIf the OASDI Trust Funds are subject to sequestration,
				then payments from such Trust Funds shall be treated the same as other
				programs, except—
										(A)reductions from
				such Trust Funds shall not exceed one percent of the 75-year unfunded liability
				set forth in the most current Social Security Trustees Report;
										(B)reduction in
				individual benefits shall be implemented by increasing the Normal Retirement
				Age (NRA) by an amount certified by the Social Security Office of the Chief
				Actuary;
										(C)the increase in the NRA shall not be
				applied to any beneficiary born in a year 55 years or before—
											(i)the year of the
				enactment of the Roadmap for America’s Future Act of 2010; or
											(ii)the year in which
				the final spending sequestration report is issued; and
											(D)no change in the NRA shall be made before
				it is fully phased-in under the Social Security Act as in effect before the
				date of enactment of the Roadmap for America’s Future Act of 2010.
										(b)EmergenciesNo
				program shall be subject to sequestration or counted for purposes of
				calculating a sequester if it is designated as an emergency under this section
				and so designated by the
				President.
								.
					(b)Low-Growth
			 AmendmentSection 258(b) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to
			 read as follows:
						
							(b)Suspension of
				Sequestration ProceduresUpon
				the enactment of a declaration of war or a joint resolution described in
				subsection (a)—
								(1)the subsequent
				issuance of any sequestration report to enforce the spending limits in sections
				251 and 252A order is precluded;
								(2)sections 302(f),
				310(d), and 311(a), of the Congressional Budget Act of 1974 are suspended;
				and
								(3)section 1103 of
				title 31, United States Code, is
				suspended.
								.
					(c)Technical and
			 Conforming Amendments
						(1)RepealsSections
			 255 and 275 of the Balanced Budget and Emergency Deficit Control Act of 1985
			 are repealed.
						(2)Conforming
			 amendmentThe item relating to section 256 in the table of
			 contents set forth in section 250(a) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
							
								
									Sec. 256. Spending reduction
				order.
								
								.
						814.Alternate
			 spending reduction legislation in the House of Representatives
					(a)Introduction of
			 Joint ResolutionAt any time after the Director of OMB issues a
			 final order for a fiscal year, but before the end of the session of Congress in
			 session on the date of the issuance of such order, the majority leader of the
			 House of Representatives may introduce a joint resolution which contains
			 provisions directing the President to modify the most recent final order issued
			 pursuant to this title, or provide an alternative to eliminate the spending
			 excess for such fiscal year or years. After the introduction of the first such
			 joint resolution in either House of Congress in any calendar year, then no
			 other joint resolution introduced pursuant to this section shall be subject to
			 the procedures set forth in this section.
					(b)Procedures for
			 Consideration of Joint Resolutions
						(1)Any committee of
			 the House of Representatives to which an alternative spending compliance
			 measure is referred shall report it to the House without amendment not later
			 than the seventh legislative day after the date of its introduction. If a
			 committee fails to report the bill within that period or the House has adopted
			 a concurrent resolution providing for adjournment sine die at the end of a
			 Congress, it shall be in order to move that the House discharge the committee
			 from further consideration of the bill. Such a motion shall be in order only at
			 a time designated by the Speaker in the legislative schedule within two
			 legislative days after the day on which the proponent announces his intention
			 to offer the motion. Such a motion shall not be in order after a committee has
			 reported a spending compliance measure with respect to that special message or
			 after the House has disposed of a motion to discharge with respect to that
			 special message. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion except twenty minutes of
			 debate equally divided and controlled by the proponent and an opponent. If such
			 a motion is adopted, the House shall proceed immediately to consider the
			 spending compliance measure bill in accordance with paragraph (3). A motion to
			 reconsider the vote by which the motion is disposed of shall not be in
			 order.
						(2)After a spending
			 compliance measure is reported or a committee has been discharged from further
			 consideration, or the House has adopted a concurrent resolution providing for
			 adjournment sine die at the end of a Congress, it shall be in order to move to
			 proceed to consider the spending compliance measure in the House. Such a motion
			 shall be in order only at a time designated by the Speaker in the legislative
			 schedule within two legislative days after the day on which the proponent
			 announces his intention to offer the motion. Such a motion shall not be in
			 order after the House has disposed of a motion to proceed with respect to that
			 special message. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion. A motion to reconsider the
			 vote by which the motion is disposed of shall not be in order.
						(3)The spending
			 compliance measure shall be considered as read. All points of order against an
			 approval bill and against its consideration are waived. The previous question
			 shall be considered as ordered on an approval bill to its passage without
			 intervening motion except five hours of debate equally divided and controlled
			 by the proponent and an opponent and one motion to limit debate on the bill. A
			 motion to reconsider the vote on passage of the bill shall not be in
			 order.
						(4)A
			 spending compliance measure received from the Senate shall not be referred to
			 committee.
						(c)VotingThe
			 vote on final passage of a joint resolution or conference report thereon
			 referred to in paragraph (1) shall require approval of not less than
			 three-fifths of the Members of the House of Representatives.
					815.Alternate
			 spending reduction legislation in the Senate
					(a)Introduction of
			 Joint ResolutionAt any time after OMB issues a final order for a
			 fiscal year, but before the end of the session of Congress in session on the
			 date of the issuance of such order, the majority leader of either House of
			 Congress may introduce a joint resolution which contains provisions directing
			 the President to modify the most recent final order provide an alternative to
			 eliminate the spending excess for such fiscal year or years. After the
			 introduction of the first such joint resolution in either House of Congress in
			 any calendar year, then no other joint resolution introduced in such House in
			 such calendar year shall be subject to the procedures set forth in this
			 section.
					(b)Procedures for
			 Consideration of Joint Resolutions
						(1)Referral to
			 committeeA joint resolution introduced in the Senate under
			 subsection (a) shall not be referred to a committee of the Senate and shall be
			 placed on the calendar pending disposition of such joint resolution in
			 accordance with this subsection.
						(2)Consideration in
			 the senateOn or after the third calendar day (excluding
			 Saturdays, Sundays, and legal holidays) beginning after a joint resolution is
			 introduced under subsection (a), notwithstanding any rule or precedent of the
			 Senate, including rule XXII of the Standing Rules of the Senate, it is in order
			 (even though a previous motion to the same effect has been disagreed to) for
			 any Member of the Senate to move to proceed to the consideration of the joint
			 resolution. The motion is not in order after the eighth calendar day (excluding
			 Saturdays, Sundays, and legal holidays) beginning after a joint resolution (to
			 which the motion applies) is introduced. The joint resolution is privileged in
			 the Senate. A motion to reconsider the vote by which the motion is agreed to or
			 disagreed to shall not be in order. If a motion to proceed to the consideration
			 of the joint resolution is agreed to, the Senate shall immediately proceed to
			 consideration of the joint resolution without intervening motion, order, or
			 other business, and the joint resolution shall remain the unfinished business
			 of the Senate until disposed of.
						(3)Debate in the
			 senate
							(A)In the Senate,
			 debate on a joint resolution introduced under subsection (a), amendments
			 thereto, and all debatable motions and appeals in connection therewith shall be
			 limited to not more than 10 hours, which shall be divided equally between the
			 majority leader and the minority leader (or their designees).
							(B)A motion to
			 postpone, or a motion to proceed to the consideration of other business is not
			 in order. A motion to reconsider the vote by which the joint resolution is
			 agreed to or disagreed to is not in order, and a motion to recommit the joint
			 resolution is not in order.
							(C)(i)No amendment that is not
			 germane to the provisions of the joint resolution shall be in order in the
			 Senate. In the Senate, an amendment, any amendment to an amendment, or any
			 debatable motion or appeal is debatable for not to exceed 30 minutes to be
			 equally divided between, and controlled by, the mover and the majority leader
			 (or their designees), except that in the event that the majority leader favors
			 the amendment, motion, or appeal, the minority leader (or the minority leader’s
			 designee) shall control the time in opposition to the amendment, motion, or
			 appeal.
								(ii)In the Senate, an amendment that
			 is otherwise in order shall be in order notwithstanding the fact that it amends
			 the joint resolution in more than one place or amends language previously
			 amended. It shall not be in order in the Senate to vote on the question of
			 agreeing to such a joint resolution or any amendment thereto unless the figures
			 then contained in such joint resolution or amendment are mathematically
			 consistent.
								(4)Vote on final
			 passageImmediately following the conclusion of the debate on a
			 joint resolution introduced under subsection (a), a single quorum call at the
			 conclusion of the debate if requested in accordance with the rules of the
			 Senate, and the disposition of any pending amendments under paragraph (3), the
			 vote on final passage of the joint resolution shall occur.
						(5)AppealsAppeals
			 from the decisions of the Chair shall be decided without debate.
						(6)Conference
			 reportsIn the Senate, points of order under titles III and IV of
			 the Congressional Budget Act of 1974 are applicable to a conference report on
			 the joint resolution or any amendments in disagreement thereto.
						(7)Resolution from
			 other houseIf, before the passage by the Senate of a joint
			 resolution of the Senate introduced under subsection (a), the Senate receives
			 from the House of Representatives a joint resolution introduced under
			 subsection (a), then the following procedures shall apply:
							(A)The joint
			 resolution of the House of Representatives shall not be referred to a committee
			 and shall be placed on the calendar.
							(B)With respect to a
			 joint resolution introduced under subsection (a) in the Senate—
								(i)the
			 procedure in the Senate shall be the same as if no joint resolution had been
			 received from the House; but
								(ii)(I)the vote on final
			 passage shall be on the joint resolution of the House if it is identical to the
			 joint resolution then pending for passage in the Senate; or
									(II)if the joint resolution from the House
			 is not identical to the joint resolution then pending for passage in the Senate
			 and the Senate then passes the Senate joint resolution, the Senate shall be
			 considered to have passed the House joint resolution as amended by the text of
			 the Senate joint resolution.
									(C)Upon disposition
			 of the joint resolution received from the House, it shall no longer be in order
			 to consider the resolution originated in the Senate.
							(8)Senate action on
			 house resolutionIf the Senate receives from the House of
			 Representatives a joint resolution introduced pursuant to this section after
			 the Senate has disposed of a Senate originated resolution which is identical to
			 the House passed joint resolution, the action of the Senate with regard to the
			 disposition of the Senate originated joint resolution shall be deemed to be the
			 action of the Senate with regard to the House originated joint resolution. If
			 it is not identical to the House passed joint resolution, then the Senate shall
			 be considered to have passed the joint resolution of the House as amended by
			 the text of the Senate joint resolution.
						(9)The vote on final
			 passage of a joint resolution or conference report thereon referred to in
			 paragraph (1) shall require approval of not less than three-fifths of the
			 Members of the Senate.
						CLong-Term
			 Budgeting
				821.CBO and OMB
			 projections
					(a)Congressional
			 Budget OfficeAt the end of
			 section 308 of the Congressional Budget Act of 1974, add the following:
						
							(d)Long-Term
				ProjectionsNot later than
				February 15 of each calendar year after the date of enactment of this
				subsection, the Director of the Congressional Budget Office shall issue a
				report projecting total spending, revenue, deficits, and debt for 75 years
				beginning with such fiscal year as a percentage of gross domestic product
				annually based on current law levels as modified to maintain current
				policy.
							(e)CBO Spending
				Review Report IssuanceAs a
				component of the report required by subsection (d), the Congressional Budget
				Office shall issue a Spending Review Report and transmit such report to the
				Committees on the Budget of the House of Representatives and the Senate.
							(f)Content of
				Spending Review ReportThe content of the Spending Review Report
				referred to in subsection (e) shall include analyses of the following:
								(1)OASDIThe solvency of the Old-Age, Survivors, and
				Disability Insurance Trust Fund.
								(2)MedicareThe
				long-range sustainability of the spending levels of Medicare.
								(3)MedicaidThe
				long-range sustainability of the spending levels of Medicaid.
								(4)Other direct
				spendingThe long-range sustainability of spending levels of
				other direct spending.
								(g)DefinitionsFor
				purposes of the development of the Spending Review Report referred to in
				subsection (b):
								(1)Solvency of the
				OASDIThe term
				solvency as used in this section means the solvency of the Old-Age
				Security and Disability Insurance Trust Funds over a 75-year period beginning
				in the year the Spending Review Report is reported.
								(2)SustainabilityThe
				term sustainability means the following:
									(A)MedicareThe Medicare program is sustainable if it
				is projected to grow, beginning in the tenth year following the date of the
				enactment of this Act from the fixed percentage of Gross Domestic Product in
				the year prior to the date of enactment of this subsection, adjusted by the
				adjustment formula as set forth in section 252A(e) of the Balanced Budget and
				Emergency Deficit Control Act of 1985.
									(B)MedicaidThe Medicaid program is sustainable if its
				outlays, excluding those designated as emergencies, are projected to grow from
				the fixed percentage of Gross Domestic Product in the year prior to the date of
				the enactment of this Act, adjusted by a rate no higher than a blend of the
				Consumer Price Index and the Medical Economic Index, as adjusted after fiscal
				year 2018 using the same calculation, excluding benefits provided from the
				OASDI Trust funds, as that set forth in section 252A(e) of the Balanced Budget
				and Emergency Deficit Control Act of 1985 to reflect the increase in the the
				number of Medicare eligible retirees receiving benefiits in the program
				relative to fiscal year 2018.
									(C)Other direct
				spendingOther direct spending is direct spending other than
				OASDI, the Medicare and Medicaid program and is sustainable if it grows from a
				fixed percentage of gross domestic product in fiscal year
				2008.
									.
					(b)Office of
			 Management and BudgetSection
			 1105(a) of title 31, United States Code, (as amended by section 142(e)) is
			 further amended by adding at the end the following:
						
							(38)long-term
				projections of total spending over 75 years as a percentage of gross domestic
				product annually and the impact of proposed policies over that
				period.
							.
					822.GAO and OMB
			 statements of the Federal Government’s financial condition
					(a)Government
			 Accountability OfficeOn or
			 before April 15 of each fiscal year, the Government Accountability Office shall
			 submit a report on the federal government’s financial condition, including the
			 long-term unfunded obligations.
					(b)Definition of
			 Long-Term Unfunded ObligationsSection 3 of the Congressional
			 Budget Act of 1974 is further amended by adding at the end the following new
			 paragraph, and redesignate the paragraph accordingly:
						
							(11)Unfunded
				ObligationsThe term
				Unfunded Obligations means the dollar sum of the Total Net
				Position as displayed in the United States Government Balance Sheets contained
				within the most recently published Financial Report of the United States
				Government; plus the 75-year actuarial balances, using the intermediate
				open-group assumption, of Medicare’s Hospital Insurance, Supplementary Medical
				Insurance, and Prescription Drug programs contained within the most recently
				published Annual Report of the Boards of Trustees of the Federal Hospital
				Insurance and Federal Supplementary Medical Insurance Trust Funds; plus the
				75-year actuarial balance, using the intermediate open group assumption, of the
				Old-Age Survivors and Disability Insurance program contained within the most
				recently published Annual Report of the Board of Trustees of the Federal
				Old-Age and Survivors Insurance and Federal Disability Insurance Trust
				Funds.
							.
					(c)Office of
			 Management and BudgetSection
			 1105(a) of title 31, United States Code, (as amended by section 301(b)) is
			 further amended by adding at the end the following:
						
							(39)a report on the
				Federal Government’s financial condition, the including the long-term unfunded
				obligations.
							.
					823.Five-year
			 fiscal sustainability reviewTitle III of the Congressional Budget Act of
			 1974 (as amended by section 126(a)) is further amended by adding at the end the
			 following new section:
					
						318.Five-year fiscal sustainability review(a)Congressional Spending
				Review ReportNot later than
				15 calendar days after the date of the transmittal of the report referred to in
				subsection 308(e), the Committees on the Budget of the House of Representatives
				and the Senate shall issue, and have printed in the Congressional Record, an
				assessment of such report.
							(b)Committee
				RecommendationsNot later than 15 calendar days after the date of
				the report of the review referred to in subsection (c), the committees of the
				House of Representatives and the Senate shall consider and vote to submit to
				the Committees on the Budget of the House of Representatives and Senate, as
				applicable, recommendations, if any, such committees deem appropriate in
				response to the Spending Review Report issued pursuant to subsection
				(c).
							(c)Expedited
				Consideration of Spending Review Legislation
								(1)Consideration in
				the House of Representatives
									(A)Introduction of
				spending review legislation
										(i)If
				the report referred to in section 308 indicates that the OASDI Trust Funds are
				not solvent, or that Medicare, Medicaid or other direct spending programs are
				not sustainable, or total spending exceeds the limits set forth in section 252A
				for any year within the 75-year period referred to in such report, then not
				later than 30 calendar days after the transmittal of the report referred to in
				subsection (a), if any, the majority leader and minority leader of the House of
				Representatives shall each introduce legislation implementing to the extent
				practicable the recommendations referred to in subsection (d), or if necessary
				additional spending reduction sufficient to achieve the spending levels
				referred to in subsection (b).
										(ii)If Spending
				Review Legislation is not introduced pursuant to this subparagraph by the
				majority leader or minority leader, then not later than 45 calendar days after
				the transmittal of the report referred to in subsection (a), the chairman or
				ranking member of the Committee on the Budget shall introduce Spending Review
				Legislation sufficient to achieve the same spending levels.
										(iii)Spending review
				legislation shall be referred solely to the Committee on the Budget of the
				House of Representatives which shall have sole jurisdiction of such
				legislation.
										(iv)Spending review
				legislation introduced pursuant to this section shall cause total spending to
				be reduced by an amount equal or greater than the amount of the breach of the
				limits set forth in section 252A, and shall cause the OASDI Trust Funds to
				achieve solvency, and shall cause Medicare, Medicaid, and other direct spending
				programs to achieve sustainability.
										(B)Referral and
				reportingThe Committee on the Budget of the House of
				Representatives shall report Spending Review Legislation to the House of
				Representatives not later than the seventh legislative day after the date of
				introduction of the legislation referred to in subparagraph (A). If such
				committee fails to report the Spending Review Legislation within that period or
				the House of Representatives has adopted a concurrent resolution providing for
				adjournment sine die at the end of a Congress, such committee shall be
				automatically discharged from further consideration of the Spending Review
				Legislation and it shall be placed on the appropriate calendar.
									(C)Proceeding to
				considerationAfter Spending Review Legislation is reported by or
				discharged from the Committee on the Budget or the House of Representatives has
				adopted a concurrent resolution providing for adjournment sine die at the end
				of a Congress, it shall be in order to move to proceed to consider the Spending
				Review Legislation in the House of Representatives. Such a motion shall be in
				order in the legislative schedule within two legislative days after the day on
				which the proponent announces his intention to offer the motion. Such a motion
				shall not be in order after the House of Representatives has disposed of a
				motion to proceed with respect to that special message. The previous question
				shall be considered as ordered on the motion to its adoption without
				intervening motion. A motion to reconsider the vote by which the motion is
				disposed of shall not be in order.
									(D)ConsiderationThe
				Spending Review Legislation shall be considered as read. All points of order
				against Spending Review Legislation and against its consideration are waived.
				The previous question shall be considered as ordered on an Spending Review
				Legislation to its passage without intervening motion except five hours of
				debate equally divided and controlled by the proponent and an opponent and one
				motion to limit debate on the Spending Review Legislation. A motion to
				reconsider the vote on passage of the Spending Review Legislation shall not be
				in order.
									(E)Senate Spending
				Review LegislationSpending Review Legislation received from the
				Senate shall not be referred to committee.
									(2)Consideration in
				the Senate
									(A)Motion to
				proceed to considerationA motion to proceed to the consideration
				of Spending Review Legislation under this subsection in the Senate shall not be
				debatable. It shall not be in order to move to reconsider the vote by which the
				motion to proceed is agreed to or disagreed to.
									(B)Limits on
				debateDebate in the Senate on Spending Review Legislation under
				this subsection, and all debatable motions and appeals in connection therewith
				(including debate pursuant to subparagraph (D)), shall not exceed 10 hours,
				equally divided and controlled in the usual form.
									(C)AppealsDebate
				in the Senate on any debatable motion or appeal in connection with Spending
				Review Legislation under this subsection shall be limited to not more than 1
				hour, to be equally divided and controlled in the usual form.
									(D)Motion to limit
				debateA motion in the Senate to further limit debate on Spending
				Review Legislation under this subsection is not debatable.
									(E)Motion to
				recommitA motion to recommit Spending Review Legislation under
				this subsection is not in order.
									(F)Consideration of
				the House of Representatives Spending Review Legislation
										(i)In
				generalIf the Senate has received the House of Representatives
				companion resolution to the Spending Review Legislation introduced in the
				Senate prior to the vote required under paragraph (1)(C), then the Senate may
				consider, and the vote under paragraph (1)(C) may occur on, the House of
				Representatives companion resolution.
										(ii)Procedure after
				vote on Senate Spending Review LegislationIf the Senate votes,
				pursuant to paragraph (1)(C), on the Spending Review Legislation introduced in
				the Senate, then immediately following that vote, or upon receipt of the House
				of Representatives companion resolution, the House of Representatives Spending
				Review Legislation shall be deemed to be considered, read the third time, and
				the vote on passage of the Senate resolution shall be considered to be the vote
				on the Spending Review Legislation received from the House of
				Representatives.
										(3)JurisdictionThe
				Committees on the Budget of the House of Representatives and Senate shall have
				exclusive jurisdiction over any Spending Review Legislation and all the
				provisions therein for all purposes of the rules of either
				House.
								.
				824.Long-term
			 reconciliation
					(a)Long-Term
			 ReconciliationSection 310 of
			 the Congressional Budget Act of 1974 is amended as follows:
						
							(h)Long-Term
				Reconciliation Directives
								(1)Long-term
				reconciliation directivesIn addition to a reconciliation measure
				as set forth in subsection (a), a concurrent resolution on the budget for any
				fiscal year, to the extent necessary to effectuate the spending levels as set
				forth for such categories in section 301(a) (providing for long-term spending
				levels as a percentage of gross domestic product) of such resolution,
				shall—
									(A)specify the total
				amount by which Medicare, Medicaid, the OASDI Trust Funds, and other direct
				spending outlays are to be reduced within the jurisdiction of a committee as a
				percentage of gross domestic product of such fiscal year; and
									(B)direct that
				committee to determine and recommend changes to accomplish a reduction of such
				total amount for such categories as a percentage of gross domestic
				product.
									(2) Limitation on
				amendments to long-term reconciliation legislation
									(A)It shall not be in
				order in the House of Representatives to consider any amendment to a
				reconciliation bill or reconciliation resolution if such amendment decreases
				outlay reductions below the level of such outlay reductions provided (for the
				fiscal years covered) in the reconciliation instructions which relate to such
				long-term reconciliation bill.
									(B)It shall not be in
				order in the Senate to consider any amendment to a reconciliation bill or
				reconciliation resolution if such amendment decreases outlay reductions below
				the level of such outlay reductions provided (for the fiscal years covered) in
				the reconciliation instructions which relate to such long-term reconciliation
				bill.
									(C)Subparagraphs (A)
				and (B) shall not apply if a declaration of war by the Congress is in
				effect.
									(D)For purposes of
				this section, the levels of outlays as a percentage of a gross domestic product
				for a fiscal year shall be determined on the basis of estimates made by the
				Committee on the Budget of the House of Representatives or of the
				Senate.
									(E)The Committee on
				Rules of the House of Representatives may make in order amendments to achieve
				outlay reductions specified by reconciliation directives contained in a
				concurrent resolution on the budget if a committee or committees of the House
				of Representatives fail to submit recommended reductions in outlays as a
				percentage or gross domestic product to its Committee on the Budget pursuant to
				its instruction.
									(F)In the Senate, a
				motion to strike a provision shall always be in order.
									(3)Subject
				matterSubject matter included in a long-term reconciliation bill
				may be any of the following:
									(A)Any part of the
				Medicare program.
									(B)Medicaid.
									(C)The Old-Age,
				Survivors, and Disability Insurance Trust Fund.
									(D)Other direct
				spending.
									(4)ApplicationSubsections
				(c), (d), and (g) shall not apply to long-term reconciliation measures reported
				under this
				subsection.
								.
					(b)Conforming
			 AmendmentIn section 310(b)
			 of the Congressional Budget Act of 1974, strike subsection (a)
			 and insert subsections (a) and (h).
					825.Long-term
			 spending increase point of order
					(a)In
			 GeneralTitle III of the
			 Congressional Budget Act of 1974 (as amended by section 303) is further amended
			 by adding at the end the following new section:
						
							317.Long-term spending increase point of
		  order(a)Congressional Budget
				Office Analysis of ProposalsThe Director of the Congressional Budget
				Office shall, to the extent practicable, prepare for each bill and joint
				resolution reported from committee (except measures within the jurisdiction of
				the Committee on Appropriations), and amendments thereto and conference reports
				thereon, an estimate of whether the measure causes, relative to current law, a
				net increase in direct spending in excess of $5,000,000,000 in any of the four
				10-year periods beginning in fiscal year 2019 through fiscal year 2058.
								(b)In the
				Senate
									(1)Point of
				orderIt shall not be in order in the Senate to consider any
				bill, joint resolution, amendment, motion, or conference report that causes a
				net increase in deficits in excess of $5,000,000,000 in any of the four 10-year
				periods beginning in 2019 through 2058.
									(2)Supermajority
				waiver and appeal
										(A)This section may
				be waived or suspended only by the affirmative vote of three-fifths of the
				Members, duly chosen and sworn.
										(B)An affirmative
				vote of three-fifths of the Members, duly chosen and sworn, shall be required
				to sustain an appeal of the ruling of the Chair on a point of order raised
				under this section.
										(c)In the House of
				Representatives
									(1)Point of
				orderIt shall not be in order in the House of Representatives to
				consider any bill, joint resolution, amendment, motion, or conference report
				that causes a net increase in deficits in excess of $5,000,000,000 in any of
				the four 10-year periods beginning in 2019 through 2058.
									(2)Supermajority
				waiver and appeal
										(A)This section may
				be waived or suspended only by the affirmative vote of three-fifths of the
				Members, duly chosen and sworn.
										(B)An affirmative
				vote of two-thirds of the Members, duly chosen and sworn, shall be required to
				sustain an appeal of the ruling of the Chair on a point of order raised under
				this section.
										(d)Determinations
				of Budget LevelsFor purposes of this section, the levels of net
				deficit increases shall be determined on the basis of estimates provided by the
				chairmen of the Senate and House Committees on the Budget, as
				applicable.
								.
					(b)Conforming
			 AmendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 316 the following new item:
						
							
								Sec. 317. Long-term spending increase
				point of
				order.
							
							.
					
